

114 S2658 RS: Federal Aviation Administration Reauthorization Act of 2016
U.S. Senate
2016-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 715114th CONGRESS2d SessionS. 2658IN THE SENATE OF THE UNITED STATESMarch 9, 2016Mr. Thune (for himself, Mr. Nelson, Ms. Ayotte, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 7, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 49, United States Code, to authorize appropriations for the Federal Aviation
			 Administration for fiscal years 2016 through 2017, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Federal Aviation Administration Reauthorization Act of 2016.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 49, United States Code.Sec. 3. Definition of appropriate committees of Congress.Sec. 4. Effective date.TITLE I—AuthorizationsSubtitle A—Funding of FAA programsSec. 1001. Airport planning and development and noise compatibility planning and programs.Sec. 1002. Air navigation facilities and equipment.Sec. 1003. FAA operations.Sec. 1004. FAA research and development.Sec. 1005. Funding for aviation programs.Sec. 1006. Extension of expiring authorities.Subtitle B—Airport Improvement Program modificationsSec. 1201. Small airport regulation relief.Sec. 1202. Priority review of construction projects in cold weather States.Sec. 1203. State block grants updates.Sec. 1204. Contract Tower Program updates.Sec. 1205. Approval of certain applications for contract tower program.Sec. 1206. Remote towers.Sec. 1207. Midway Island airport.Sec. 1208. Airport road funding.Sec. 1209. Repeal of inherently low-emission airport vehicle pilot program.Sec. 1210. Modification of zero-emission airport vehicles and infrastructure pilot program.Sec. 1211. Repeal of airport ground support equipment emissions retrofit pilot program.Sec. 1212. Funding eligibility for airport energy efficiency assessments.Sec. 1213. Recycling plans; safety projects at unclassified airports.Sec. 1214. Transfers of instrument landing systems.Sec. 1215. Non-movement area surveillance pilot program.Sec. 1216. Amendments to definitions.Sec. 1217. Clarification of noise exposure map updates.Sec. 1218. Provision of facilities.Sec. 1219. Contract weather observers.Sec. 1220. Federal share adjustment.Sec. 1221. Miscellaneous technical amendments.Subtitle C—Passenger facility chargesSec. 1301. PFC streamlining.Sec. 1302. Intermodal access projects.Sec. 1303. Use of revenue at a previously associated airport.Sec. 1304. Future aviation infrastructure and financing study.TITLE II—SafetySubtitle A—Unmanned aircraft systems reformSec. 2001. Definitions.Part I—Privacy and transparencySec. 2101. Unmanned aircraft systems privacy policy.Sec. 2102. Sense of Congress.Sec. 2103. Federal Trade Commission authority.Sec. 2104. National Telecommunications and Information Administration multi-stakeholder process.Sec. 2105. Identification standards.Sec. 2106. Commercial and governmental operators.Sec. 2107. Analysis of current remedies under Federal, State, local jurisdictions.Part II—Unmanned aircraft systemsSec. 2121. Definitions.Sec. 2122. Utilization of unmanned aircraft system test sites.Sec. 2123. Additional research, development, and testing.Sec. 2124. Safety standards.Sec. 2125. Unmanned aircraft systems in the Arctic.Sec. 2126. Special authority for certain unmanned aircraft systems.Sec. 2127. Additional rulemaking authority.Sec. 2128. Governmental unmanned aircraft systems.Sec. 2129. Special rules for model aircraft.Sec. 2130. Unmanned aircraft systems aeronautical knowledge and safety.Sec. 2131. Safety statements.Sec. 2132. Treatment of unmanned aircraft operating underground.Sec. 2133. Enforcement.Sec. 2134. Aviation emergency safety public services disruption.Sec. 2135. Pilot project for airport safety and airspace hazard mitigation.Sec. 2136. Contribution to financing of regulatory functions.Sec. 2137. Sense of Congress regarding small UAS rulemaking.Sec. 2138. Unmanned aircraft system traffic management.Sec. 2139. Emergency exemption process.Sec. 2140. Public UAS operations by tribal governments.Part III—Transition and savings provisionsSec. 2141. Senior advisor for unmanned aircraft systems integration.Sec. 2142. Effect on other laws.Sec. 2143. Transition language.Subtitle B—FAA safety certification reformPart I—General provisionsSec. 2211. Definitions.Sec. 2212. Safety oversight and certification advisory committee.Part II—Aircraft certification reformSec. 2221. Aircraft certification performance objectives and metrics.Sec. 2222. Organization designation authorizations.Sec. 2223. ODA review.Sec. 2224. Type certification resolution process.Sec. 2225. Safety enhancing technologies for small general aviation airplanes.Sec. 2226. Streamlining certification of small general aviation airplanes.Part III—Flight standards reformSec. 2231. Flight standards performance objectives and metrics.Sec. 2232. FAA task force on flight standards reform.Sec. 2233. Centralized safety guidance database.Sec. 2234. Regulatory Consistency Communications Board.Sec. 2235. Flight standards service realignment feasibility report.Sec. 2236. Additional certification resources.Part IV—Safety workforceSec. 2241. Safety workforce training strategy.Sec. 2242. Workforce study.Part V—International aviationSec. 2251. Promotion of United States aerospace standards, products, and services abroad.Sec. 2252. Bilateral exchanges of safety oversight responsibilities.Sec. 2253. FAA leadership abroad.Sec. 2254. Registration, certification, and related fees.Subtitle C—Airline passenger safety and protectionsSec. 2301. Pilot records database deadline.Sec. 2302. Access to air carrier flight decks.Sec. 2303. Aircraft tracking and flight data.Sec. 2304. Automation reliance improvements.Sec. 2305. Enhanced mental health screening for pilots.Sec. 2306. Flight attendant duty period limitations and rest requirements.Sec. 2307. Training flight attendants to identify human trafficking.Sec. 2308. Report on obsolete test equipment.Sec. 2309. Plan for systems to provide direct warnings of potential runway incursions.Sec. 2310. Laser pointer incidents.Sec. 2311. Helicopter air ambulance operations data and reports.Sec. 2312. Part 135 accident and incident data.Sec. 2313. Definition of human factors.Sec. 2314. Sense of Congress; pilot in command authority.Sec. 2315. Enhancing ASIAS.Sec. 2316. Improving runway safety.Sec. 2317. Safe air transportation of lithium cells and batteries.Subtitle D—General aviation safetySec. 2401. Automated weather observing systems policy.Sec. 2402. Tower marking.Sec. 2403. Crash-resistant fuel systems.Subtitle E—General provisionsSec. 2501. Designated agency safety and health officer.Sec. 2502. Repair stations located outside United States.Sec. 2503. FAA technical training.Sec. 2504. Safety critical staffing.Subtitle F—Third class medical reform and general aviation pilot protectionsSec. 2601. Short title.Sec. 2602. Medical certification of certain small aircraft pilots.Sec. 2603. Expansion of pilot's bill of rights.Sec. 2604. Limitations on reexamination of certificate holders.Sec. 2605. Expediting updates to NOTAM program.Sec. 2606. Accessibility of certain flight data.Sec. 2607. Authority for legal counsel to issue certain notices.TITLE III—Air service improvementsSec. 3001. Definitions.Subtitle A—Passenger air service improvementsSec. 3101. Causes of airline delays or cancellations.Sec. 3102. Involuntary changes to itineraries.Sec. 3103. Additional consumer protections.Sec. 3104. Addressing the needs of families of passengers involved in aircraft accidents.Sec. 3105. Emergency medical kits.Sec. 3106. Travelers with disabilities.Sec. 3107. Extension of Advisory Committee for Aviation Consumer Protection.Sec. 3108. Extension of competitive access reports.Sec. 3109. Refunds for delayed baggage.Sec. 3110. Refunds for other fees that are not honored by a covered air carrier.Sec. 3111. Disclosure of fees to consumers.Sec. 3112. Seat assignments.Sec. 3113. Child seating.Sec. 3114. Consumer complaint process improvement.Sec. 3115. Online access to aviation consumer protection information.Sec. 3116. Study on in cabin wheelchair restraint systems.Sec. 3117. Training policies regarding assistance for persons with disabilities.Sec. 3118. Advisory committee on the air travel needs of passengers with disabilities.Sec. 3119. Report on covered air carrier change and cancellation fees.Sec. 3120. Enforcement of aviation consumer protection rules.Sec. 3121. Dimensions for passenger seats.Subtitle B—Essential air serviceSec. 3201. Essential air service.Sec. 3202. Small community air service development program.Sec. 3203. Small community program amendments.Sec. 3204. Waivers.Sec. 3205. Working group on improving air service to small communities.TITLE IV—NextGen and FAA organizationSec. 4001. Definitions.Subtitle A—Next Generation Air Transportation SystemSec. 4101. Return on investment assessment.Sec. 4102. Ensuring FAA readiness to use new technology.Sec. 4103. NextGen metrics report.Sec. 4104. Facility outage contingency plans.Sec. 4105. ADS-B mandate assessment.Sec. 4106. NextGen interoperability.Sec. 4107. NextGen transition management.Sec. 4108. Implementation of NextGen operational improvements.Sec. 4109. Cybersecurity.Sec. 4110. Defining NextGen.Sec. 4111. Human factors.Sec. 4112. Major acquisition reports.Sec. 4113. Equipage mandates.Sec. 4114. Workforce.Sec. 4115. Architectural leadership.Sec. 4116. Programmatic risk management.Subtitle B—Administration organization and employeesSec. 4121. Cost-saving initiatives.Sec. 4122. Treatment of essential employees during furloughs.Sec. 4123. Controller candidate interviews.Sec. 4124. Hiring of air traffic controllers.TITLE V—MiscellaneousSec. 5001. National Transportation Safety Board investigative officers.Sec. 5002. Performance-based navigation.Sec. 5003. Overflights of national parks.Sec. 5004. Navigable airspace analysis for commercial space launch site runways.Sec. 5005. Survey and report on spaceport development.Sec. 5006. Aviation fuel.Sec. 5007. Comprehensive Aviation Preparedness Plan.Sec. 5008. Advanced Materials Center of Excellence.Sec. 5009. Interference with airline employees.Sec. 5010. Technical and conforming amendments. 2.References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 3.Definition of appropriate committees of CongressIn this Act, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 4.Effective dateExcept as otherwise expressly provided, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
		IAuthorizations
			AFunding of FAA programs
				1001.Airport planning and development and noise compatibility planning and programs
 (a)AuthorizationSection 48103(a) is amended by striking section 47505(a)(2), and carrying out noise compatibility programs under section 47504(c) $3,350,000,000 for each of fiscal years 2012 through 2015 and $1,675,000,000 for the period beginning on October 1, 2015, and ending on March 31, 2016 and inserting section 47505(a)(2), carrying out noise compatibility programs under section 47504(c), for an airport cooperative research program under section 44511, for Airports Technology-Safety research, and Airports Technology-Efficiency research, $3,350,000,000 for fiscal year 2016 and $3,750,000,000 for fiscal year 2017.
 (b)Obligational authoritySection 47104(c) is amended in the matter preceding paragraph (1) by striking After March 31, 2016 and inserting After September 30, 2017. 1002.Air navigation facilities and equipment (a)Authorization of appropriationsSection 48101(a) is amended by striking paragraphs (1) through (5) and inserting the following:
						
 (1)$2,855,241,025 for fiscal year 2016. (2)$2,862,020,524 for fiscal year 2017..
					1003.FAA operations
 (a)In generalSection 106(k)(1) is amended by striking subparagraphs (A) through (E) and inserting the following:  (A)$9,910,009,314 for fiscal year 2016; and
 (B)$10,025,361,111 for fiscal year 2017.. (b)Authorized expendituresSection 106(k)(2) is amended by striking for fiscal years 2012 through 2015 each place it appears and inserting for fiscal years 2016 through 2017.
 (c)Authority To transfer fundsSection 106(k)(3) is amended by striking 2012 through 2015 and for the period beginning on October 1, 2015, and ending on March 31, 2016 and inserting 2016 through 2017. 1004.FAA research and developmentSection 48102 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking 44511-44513 and inserting 44512-44513; and (ii)by striking and, for each of fiscal years 2012 through 2015, under subsection (g);
 (B)in paragraph (8), by striking ; and and inserting a semicolon; and (C)by striking paragraph (9) and inserting the following:
							
 (9)$166,000,000 for fiscal year 2016; and (10)$169,000,000 for fiscal year 2017.; and
 (2)in subsection (b), by striking paragraph (3). 1005.Funding for aviation programs (a)Airport and airway trust fund guaranteeSection 48114(a)(1)(A) is amended to read as follows:
						
 (A)In generalThe total budget resources made available from the Airport and Airway Trust Fund each fiscal year under sections 48101, 48102, 48103, and 106(k)—
 (i)shall in each of fiscal years 2014 through 2017, be equal to the sum of— (I)90 percent of the estimated level of receipts plus interest credited to the Airport and Airway Trust Fund for that fiscal year; and
 (II)the actual level of receipts plus interest credited to the Airport and Airway Trust Fund for the second preceding fiscal year minus the total amount made available for obligation from the Airport and Airway Trust Fund for the second preceding fiscal year; and
 (ii)may be used only for the aviation investment programs listed in subsection (b)(1).. (b)Enforcement of guaranteesSection 48114(c)(2) is amended by striking 2016 and inserting 2017.
					1006.Extension of expiring authorities
 (a)Discretionary fund; Marshall Islands, Micronesia, and PalauSection 47115(j) is amended by striking 2015 and for the period beginning on October 1, 2015, and ending on March 31, 2016, and inserting 2017. (b)Extension of compatible land use planning and projects by State and local governmentsSection 47141(f) is amended by striking March 31, 2016 and inserting September 30, 2017.
 (c)Inspector General Report on Participation in FAA Programs by Disadvantaged Small Business ConcernsSection 140(c)(1) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95) is amended by striking fiscal years 2013 through 2016 and inserting fiscal years 2016 through 2017.
 (d)Extension of Pilot Program for Redevelopment of Airport PropertiesSection 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note) is amended by striking March 31, 2016 and inserting September 30, 2017.
					BAirport Improvement Program modifications
 1201.Small airport regulation reliefSection 47114(c)(1) is amended by adding at the end the following:  (G)Special rule for fiscal years 2016 through 2017Notwithstanding subparagraph (A), the Secretary shall apportion to a sponsor of an airport under that subparagraph for each of fiscal years 2016 through 2017 an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport—
 (i)had 10,000 or more passenger boardings during calendar year 2012; (ii)had fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2016 or 2017 under subparagraph (A); and
 (iii)had scheduled air service in the calendar year used to calculate the apportionment.. 1202.Priority review of construction projects in cold weather States (a)In generalThe Administrator of the Federal Aviation Administration, to the extent practicable, shall schedule the Administrator’s review of construction projects so that projects to be carried out in the States in which the weather during a typical calendar year prevents major construction projects from being carried out before May 1 are reviewed as early as possible.
 (b)ReportThe Administrator shall update the appropriate committees of Congress annually on the effectiveness of the review and prioritization.
 1203.State block grants updatesSection 47128(a) is amended by striking 9 qualified States for fiscal years 2000 and 2001 and 10 qualified States for each fiscal year thereafter and inserting 15 qualified States for fiscal year 2016 and each fiscal year thereafter.
				1204.Contract Tower Program updates
 (a)Special ruleSection 47124(b)(1)(B) is amended by striking after such determination is made and inserting after the end of the period described in subsection (d)(6)(C). (b)Contract Air Traffic Control Tower Cost-Share Program; fundingSection 47124(b)(3)(E) is amended to read as follows:
						
 (E)FundingOf the amounts appropriated under section 106(k)(1), such sums as may be necessary may be used to carry out this paragraph..
 (c)Cap on Federal share of cost of constructionSection 47124(b)(4)(C) is amended by striking $2,000,000 and inserting $4,000,000. (d)Cost benefit ratio revisionSection 47124 is amended by adding at the end the following:
						
							(d)Cost benefit ratios
 (1)Contract air traffic control tower program at cost-share airportsBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, if a tower is operating under the Cost-share Program, the Secretary shall annually calculate a new benefit-to-cost ratio for the tower.
 (2)Contract tower program at non-cost-share airportsBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, if a tower is operating under the Control Tower Program and continued under subsection (b)(1), the Secretary shall not calculate a new benefit-to-cost ratio for the tower unless the annual aircraft traffic at the airport where the tower is located decreases by more than 25 percent from the previous year or by more than 60 percent over a 3 year period.
 (3)ConsiderationsIn establishing a benefit-to-cost ratio under paragraph (1) or paragraph (2), the Secretary may consider only the following costs:
 (A)The Federal Aviation Administration's actual cost of wages and benefits of personnel working at the air traffic control contract tower.
 (B)The Federal Aviation Administration's actual telecommunications costs of the air traffic control contract tower.
 (C)Relocation and replacement costs of equipment of the Federal Aviation Administration associated with the tower, if paid for by the Federal Aviation Administration.
 (D)Logistics, such as direct costs associated with establishing or updating the tower's interface with other systems and equipment of the Federal Aviation Administration, if paid for by the Federal Aviation Administration.
 (4)ExclusionsIn establishing a benefit-to-cost ratio under paragraph (1) or paragraph (2), the Secretary may not consider the following costs:
 (A)Airway facilities costs, including labor and other costs associated with maintaining and repairing the systems and equipment of the Federal Aviation Administration.
 (B)Costs for depreciating the building and equipment owned by the Federal Aviation Administration. (C)Indirect overhead costs of the Federal Aviation Administration.
 (D)Costs for utilities, janitorial, and other services paid for or provided by the airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is located.
 (E)The cost of new or replacement equipment, or construction of a new or replacement tower, if the costs borne were borne by the airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is or will be located.
 (F)Other expenses of the Federal Aviation Administration not directly associated with the actual operation of the tower.
 (5)Margin of errorThe Secretary shall add a 5 percent margin of error to a benefit-to-cost ratio determination to acknowledge and account for any direct or indirect factors that are not included in the criteria the Secretary used in calculating the benefit-to-cost ratio.
 (6)ProceduresThe Secretary shall establish procedures— (A)to allow an airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is located not less than 90 days following the receipt of an initial benefit-to-cost ratio determination from the Secretary—
 (i)to request the Secretary reconsider that determination; and (ii)to submit updated or additional data to the Secretary in support of the reconsideration;
 (B)to allow the Secretary not more than 90 days to review the data submitted under subparagraph (A)(ii) and respond to the request under subparagraph (A)(i);
 (C)to allow the airport, State, or political subdivision of a State, as applicable, 30 days following the date of the response under subparagraph (B) to review the response before any action is taken based on a benefit-to-cost determination; and
 (D)to provide, after the end of the period described in subparagraph (C), an 18-month grace period before cost-share payments from the airport, State, or political subdivision of a State if as a result of the benefit-to-cost ratio determination the airport, State, or political subdivision, as applicable, is required to transition to the Cost-share Program.
 (e)DefinitionsIn this section: (1)Control Tower ProgramThe term Control Tower Program means the level I air traffic control tower contract program established under subsection (a) and continued under subsection (b)(1).
 (2)Cost-share ProgramThe term Cost-share Program means the cost-share program established under subsection (b)(3).. (e)Conforming amendmentsSection 47124(b) is amended—
 (1)in paragraph (1)(C), by striking the program established under paragraph (3) and inserting the Cost-share Program; (2)in paragraph (3)—
 (A)in the heading, by striking Contract air traffic control tower program and inserting Cost-share program; (B)in subparagraph (A), by striking contract tower program established under subsection (a) and continued under paragraph (1) (in this paragraph referred to as the Contract Tower Program) and inserting Contract Tower Program;
 (C)in subparagraph (B), by striking In carrying out the program and inserting In carrying out the Cost-share Program; (D)in subparagraph (C), by striking participate in the program and inserting participate in the Cost-share Program;
 (E)in subparagraph (D), by striking under the program and inserting under the Cost-share Program; and (F)in subparagraph (F), by striking the program continued under paragraph (1) and inserting the Control Tower Program; and
 (3)in paragraph (4)(B)(i)(I), by striking contract tower program established under subsection (a) and continued under paragraph (1) or the pilot program established under paragraph (3) and inserting Control Tower Program or the Cost-share Program.
 (f)ExemptionSection 47124(b)(3)(D) is amended by adding at the end the following: Airports with both Part 121 air service and more than 25,000 passenger enplanements in calendar year 2014 shall be exempt from any cost share requirement under the Cost-share Program..
 (g)Savings provisionNotwithstanding the amendments made by this section, the towers for which assistance is being provided under section 41724 of title 49, United States Code, on the day before the date of enactment of this Act may continue to be provided such assistance under the terms of that section as in effect on that day.
					1205.Approval of certain applications for contract tower program
 (a)In generalIf the Administrator of the Federal Aviation Administration has not implemented a revised cost-benefit methodology for purposes of determining eligibility for the Contract Tower Program before the date that is 30 days after the date of enactment of this Act, any air traffic control tower with an application for participation in the Contract Tower Program pending as of January 1, 2016, shall be approved for participation in the Contract Tower Program if the Administrator determines the tower is eligible under the criteria set forth in the Federal Aviation Administration report, Establishment and Discontinuance Criteria for Airport Traffic Control Towers, dated August 1990 (FAA–APO–90–7).
 (b)Definition of Contract Tower ProgramIn this section, the term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code.
					1206.Remote towers
					(a)Pilot program
 (1)EstablishmentThe Administrator of the Federal Aviation Administration shall establish— (A)in consultation with airport operators and general aviation users, a pilot program at public-use airports to construct and operate remote towers; and
 (B)a selection process for participation in the pilot program. (2)Safety considerationsIn establishing the pilot program, the Administrator shall consult with operators of remote towers in foreign countries to design the pilot program in a manner that leverages as many safety and airspace efficiency benefits as possible.
 (3)RequirementsIn selecting the airports for participation in the pilot program, the Administrator shall— (A)to the extent practicable, ensure that at least 2 different vendors of remote tower systems participate;
 (B)include at least 1 airport currently in the Contract Tower Program and at least 1 airport that does not have an air traffic control tower; and
 (C)clearly identify the research questions that will be addressed at each airport.
 (4)ResearchIn selecting an airport for participation in the pilot program, the Administrator shall consider— (A)how inclusion of that airport will add research value to assist the Administrator in evaluating the feasibility, safety, and benefits of using remote towers;
 (B)the amount and variety of air traffic at an airport; and
 (C)the costs and benefits of including that airport.
 (5)DataThe Administrator shall clearly identify and collect air traffic control information and data from participating airports that will assist the Administrator in evaluating the feasibility, safety, and cost-benefits of remote towers.
 (6)ReportNot later than 1 year after the date the first remote tower is operational, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report—
 (A)detailing any benefits, costs, or safety improvements associated with the use of the remote towers; and
 (B)evaluating the feasibility of using remote towers, particularly in the Contract Tower Program and for airports without any air traffic control tower, or to improve safety at airports with towers.
 (7)DeadlineNot later than 1 year after the date of enactment of this Act, the Administrator shall select airports for participation in the pilot program.
 (8)DefinitionsIn this subsection: (A)Contract Tower ProgramThe term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code.
 (B)Remote towerThe term remote tower means a system whereby air traffic services are provided to operators at an airport from a location that may not be on or near the airport.
 (b)AIP funding eligibilityFor purposes of the pilot program under subsection (a), and after certificated systems are available, constructing a remote tower or acquiring and installing air traffic control, communications, or related equipment for a remote tower shall be considered airport development (as defined in section 47102 of title 49, United States Code) for purposes of subchapter I of chapter 471 of that title if components are installed and used at the airport, except for off-airport sensors installed on leased towers, as needed.
 1207.Midway Island airportSection 186(d) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 117 Stat. 2518) is amended by striking and for the period beginning on October 1, 2015, and ending on March 31, 2016, inserting and for fiscal years 2016 through 2017.
				1208.Airport road funding
 (a)Airport development grant assurancesSection 47107(b) is amended by adding at the end the following:  (4)This subsection does not prevent the use of airport revenue for the maintenance and improvement of the on-airport portion of a surface transportation facility providing access to an airport and non-airport locations if the surface transportation facility is owned or operated by the airport owner or operator and the use of airport revenue is prorated to airport use and limited to portions of the facility located on the airport. The Secretary shall determine the maximum percentage contribution of airport revenue towards surface transportation facility maintenance or improvement, taking into consideration the current and projected use of the surface transportation facility located on the airport for airport and non-airport purposes. The de minimis use, as determined by the Secretary, of a surface transportation facility for non-airport purposes shall not require prorating..
 (b)Restrictions on the use of airport revenueSection 47133 is amended— (1)by inserting (1) before Nothing and indenting appropriately; and
 (2)by adding at the end the following:  (2)Nothing in this section may be construed to prevent the use of airport revenue for the prorated maintenance and improvement costs of the on-airport portion of the surface transportation facility, subject to the provisions of section 47107(b)(4)..
						1209.Repeal of inherently low-emission airport vehicle pilot program
 (a)RepealSection 47136 is repealed. (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by striking the item relating to section 47136 and inserting the following:
						47136. [Reserved]..
 1210.Modification of zero-emission airport vehicles and infrastructure pilot programSection 47136a is amended— (1)in subsection (a), by striking , including and inserting used exclusively for transporting passengers on-airport or for employee shuttle buses within the airport, including; and
 (2)in subsection (f), by inserting , as in effect on the day before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, after section 47136. 1211.Repeal of airport ground support equipment emissions retrofit pilot program (a)RepealSection 47140 is repealed.
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by striking the item relating to section 47140 and inserting the following:
						47140. [Reserved]..
					1212.Funding eligibility for airport energy efficiency assessments
 (a)Cost reimbursementsSection 47140a(a) is amended by striking airport. and inserting airport, and to reimburse the airport sponsor for the costs incurred in conducting the assessment.. (b)Safety prioritySection 47140a(b)(2) is amending by inserting , including a certification that no safety projects would be deferred by prioritizing a grant under this section, after an application.
 1213.Recycling plans; safety projects at unclassified airportsSection 47106(a) is amended— (1)in paragraph (5), by striking ; and and inserting a semicolon;
 (2)in paragraph (6)— (A)in the matter preceding subparagraph (A), by striking for an airport that has an airport master plan, the master plan addresses and inserting a master plan project, it will address; and
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (7)if the project is at an unclassified airport, the project will be funded with an amount apportioned under subsection 47114(d)(3)(B) and is—
 (A)for maintenance of the pavement of the primary runway; (B)for obstruction removal for the primary runway;
 (C)for the rehabilitation of the primary runway; or (D)a project that the Secretary considers necessary for the safe operation of the airport..
 1214.Transfers of instrument landing systemsSection 44502(e) is amended by striking the first sentence and inserting An airport may transfer, without consideration, to the Administrator of the Federal Aviation Administration an instrument landing system consisting of a glide slope and localizer that conforms to performance specifications of the Administrator if an airport improvement project grant was used to assist in purchasing the system, and if the Federal Aviation Administration has determined that a satellite navigation system cannot provide a suitable approach..
				1215.Non-movement area surveillance pilot program
 (a)In generalSubchapter I of chapter 471 is amended by adding at the end the following:  47143.Non-movement area surveillance surface display systems pilot program (a)In generalThe Administrator of the Federal Aviation Administration may carry out a pilot program to support non-Federal acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors if—
 (1)the Administrator determines that acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors improve safety or capacity in the National Airspace System; and
 (2)the non-movement area surveillance surface display systems and sensors are supplemental to existing movement area systems and sensors at the selected airports established under other programs administered by the Administrator.
									(b)Project grants
 (1)In generalFor purposes of carrying out the pilot program, the Administrator may make a project grant out of funds apportioned under paragraph (1) or paragraph (2) of section 47114(c) to not more than 5 eligible sponsors to acquire and install qualifying non-movement area surveillance surface display systems and sensors. The Administrator may distribute not more than $2,000,000 per sponsor from the discretionary fund. The airports selected to participate in the pilot program shall have existing Federal Aviation Administration movement area systems and airlines that are participants in Federal Aviation Administration’s Airport Collaborative Decision Making process.
 (2)ProceduresIn accordance with the authority under section 106, the Administrator may establish procurement procedures applicable to grants issued under this subsection. The procedures may permit the sponsor to carry out the project with vendors that have been accepted in the procurement procedure or using Federal Aviation Administration contracts. The procedures may provide for the direct reimbursement (including administrative costs) of the Administrator by the sponsor using grant funds under this subsection, for the ordering of system-related equipment and its installation, or for the direct ordering of system-related equipment and its installation by the sponsor, using such grant funds, from the suppliers with which the Administrator has contracted.
 (3)Data exchange processesThe Administrator may establish data exchange processes to allow airport participation in the Federal Aviation Administration’s Airport Collaborative Decision Making process and fusion of the non-movement surveillance data with the Administration's movement area systems.
 (c)DefinitionsIn this section: (1)Non-movement areaThe term non-movement area is the portion of the airfield surface that is not under the control of air traffic control.
 (2)Non-movement area surveillance surface display system and sensorsThe term non-movement area surveillance surface display system and sensors is a non-Federal surveillance system that uses on-airport sensors that track vehicles or aircraft that are equipped with transponders in the non-movement area.
 (3)Qualifying non-movement area surveillance surface display system and sensorsThe term qualifying non-movement area surveillance surface display system and sensors is a non-movement area surveillance surface display system that— (A)provides the required transmit and receive data formats consistent with the National Airspace System architecture at the appropriate service delivery point;
 (B)is on-airport; and (C)is airport operated..
 (b)Technical and conforming amendmentsThe table of contents of chapter 471 is amended by inserting after the item relating to section 47142 the following:
						47143. Non-movement area surveillance surface display systems pilot program..
 1216.Amendments to definitionsSection 47102 is amended— (1)by redesignating paragraphs (10) through (28) as paragraphs (12) through (30), respectively;
 (2)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively; (3)in paragraph (3)(B)—
 (A)by redesignating clauses (iii) through (x) as clauses (iv) through (xi), respectively; and (B)by striking clause (ii) and inserting the following:
							
 (ii)security equipment owned and operated by the airport, including explosive detection devices, universal access control systems, perimeter fencing, and emergency call boxes, which the Secretary may require by regulation for, or approve as contributing significantly to, the security of individuals and property at the airport;
 (iii)safety apparatus owned and operated by the airport, which the Secretary may require by regulation for, or approve as contributing significantly to, the safety of individuals and property at the airport, and integrated in-pavement lighting systems for runways and taxiways and other runway and taxiway incursion prevention devices;;
 (4)in paragraph (3)— (A)in subparagraph (K), by striking such project will result in an airport receiving appropriate and inserting the airport would be able to receive; and
 (B)in subparagraph (L)— (i)by striking or conversion of vehicles and and inserting of vehicles used exclusively for transporting passengers on-airport, employee shuttle buses within the airport, or;
 (ii)by striking airport, to and inserting airport and equipped with; and (iii)by striking 7505a) and if such project will result in an airport receiving appropriate and inserting [7505a)) and if the airport would be able to receive;
 (5)in paragraph (5), by striking regulations and inserting requirements; (6)by inserting after paragraph (6) the following:
						
 (7)categorized airport means a nonprimary airport that has an identified role in the National Plan of Integrated Airport Systems.;
 (7)in paragraph (9), as redesignated, by striking public and inserting public-use; (8)by inserting after paragraph (10), as redesignated, the following:
						
 (11)joint use airport means an airport owned by the Department of Defense, at which both military and civilian aircraft make shared use of the airfield.;
 (9)in paragraph (24), as redesignated, by amending subparagraph (B)(i) to read as follows:
						
 (i)determined by the Secretary to have at least— (I)100 based aircraft that are currently registered with the Federal Aviation Administration under chapter 445 of this title; and
 (II)1 based jet aircraft that is currently registered with the Federal Aviation Administration where, for the purposes of this clause, based means the aircraft or jet aircraft overnights at the airport for the greater part of the year; or; and
 (10)by adding at the end the following:  (31)unclassified airport means a nonprimary airport that is included in the National Plan of Integrated Airport Systems that is not categorized by the Administrator of the Federal Aviation Administration in the most current report entitled General Aviation Airports: A National Asset..
 1217.Clarification of noise exposure map updatesSection 47503(b) is amended— (1)by striking a change in the operation of the airport would establish and inserting there is a change in the operation of the airport that would establish; and
 (2)by inserting after reduction the following:  if the change has occurred during the longer of—(1)the noise exposure map period forecast by the airport operator under subsection (a); or (2)the implementation timeframe of the operator’s noise compatibility program..
 1218.Provision of facilitiesSection 44502 is amended by adding at the end the following:  (f)Airport space (1)RestrictionThe Administrator may not require an airport owner or sponsor (as defined in section 47102) to provide to the Federal Aviation Administration without cost any of the following:
 (A)building construction, maintenance, utilities, or expenses for services relating to air traffic control, air navigation, or weather reporting; or
 (B)space in a facility owned by the airport owner or sponsor for services relating to air traffic control, air navigation, or weather reporting.
 (2)Rule of constructionNothing in this subsection may be construed to affect—
 (A)any agreement the Secretary may have or make with an airport owner or sponsor for the airport owner or sponsor to provide any of the items described in subparagraph (A) or (B) of paragraph (1) at below-market rates; or
 (B)any grant assurance that requires an airport owner or sponsor to provide land to the Administration without cost for an air traffic control facility..
				1219.Contract weather observers
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committee of Congress a report—
 (1)outlining safety risks, hazard effects, and operational effects that could result from loss of contract weather observer service at airports that use this service and are under review by the Federal Aviation Administration;
 (2)detailing whether and how an airport described in paragraph (1) can accurately report rapidly changing severe weather conditions, including thunderstorms, lightning, fog, visibility, cloud layers and ceilings, ice pellets, freezing rain, and drizzle without contract weather observers; and
 (3)detailing the process by which the Administrator analyzed the safety hazards associated with eliminating the contract weather observer service.
 (b)MoratoriumThe Administrator may not finalize any determination regarding the continued use of the contract weather observer service at any airport until after the date the report is submitted under subsection (a).
 1220.Federal share adjustmentSection 47109(a)(5) is amended to read as follows:  (5)95 percent for a project at an airport for which the United States Government’s share would otherwise be capped at 90 percent under paragraph (2) or paragraph (3) if the Administrator determines that the project is a successive phase of a multi-phased construction project for which the sponsor received a grant in fiscal year 2011 or earlier..
				1221.Miscellaneous technical amendments
 (a)Airport security programSection 47137 is amended— (1)in subsection (a), by striking Transportation and inserting Homeland Security;
 (2)in subsection (e), by striking Homeland Security and inserting Transportation; and (3)in subsection (g), by inserting of Transportation after Secretary the first place it appears.
 (b)Section 516 property conveyance releasesSection 817(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47125 note) is amended— (1)by striking or section 23 and inserting , section 23; and
 (2)by inserting before the period at the end the following: , or section 47125 of title 49, United States Code.. CPassenger facility charges 1301.PFC streamlining (a)Passenger facility charges; general authoritySection 40117(b)(4) is amended—
 (1)in the matter preceding subparagraph (A), by striking , if the Secretary finds— and inserting a period; and (2)by striking subparagraphs (A) and (B).
 (b)Pilot program for passenger facility charge authorizations at nonhub airportsSection 40117(l) is amended— (1)in the heading by striking nonhub and inserting certain; and
 (2)in paragraph (1), by striking nonhub and inserting nonhub, small hub, and medium hub. 1302.Intermodal access projectsSection 40117 is amended by adding at the end the following:
					
						(n)PFC eligibility for intermodal ground access projects
 (1)In generalThe Secretary may authorize a passenger facility charge imposed under subsection (b)(1) to be used to finance the eligible capital costs of an intermodal ground access project.
 (2)Definition of intermodal ground access projectIn this subsection, the term intermodal ground access project means a project for constructing a local facility owned or operated by an eligible agency that— (A)is located on airport property; and
 (B)is directly and substantially related to the movement of passengers or property traveling in air transportation.
 (3)Eligible capital costsThe eligible capital costs of an intermodal ground access project shall be the lesser of— (A)the total capital cost of the project multiplied by the ratio that the number of individuals projected to use the project to gain access to or depart from the airport bears to the total number of individuals projected to use the local facility; or
 (B)the total cost of the capital improvements that are located on airport property. (4)DeterminationsThe Secretary shall determine the projected use and cost of a project for purposes of paragraph (3) at the time the project is approved under this subsection, except that, in the case of a project to be financed in part using funds administered by the Federal Transit Administration, the Secretary shall use the travel forecasting model for the project at the time the project is approved by the Federal Transit Administration to enter preliminary engineering to determine the projected use and cost of the project for purposes of paragraph (3).
 (5)Nonattainment areasFor airport property, any area of which is located in a nonattainment area (as defined under section 171 of the Clean Air Act (42 U.S.C. 7501)) for 1 or more criteria pollutant, the airport emissions reductions from less airport surface transportation and parking as a direct result of the development of an intermodal project on the airport property would be eligible for air quality emissions credits..
 1303.Use of revenue at a previously associated airportSection 40117, as amended by section 1303, is further amended by adding at the end the following:  (o)Use of revenues at a previously associated airportNotwithstanding the requirements relating to airport control under subsection (b)(1), the Secretary may authorize use of a passenger facility charge under subsection (b) to finance an eligible airport-related project if—
 (1)the eligible agency seeking to impose the new charge controls an airport where a $2.00 passenger facility charge became effective on January 1, 2013; and
 (2)the location of the project to be financed by the new charge is at an airport that was under the control of the same eligible agency that had controlled the airport described in paragraph (1)..
				1304.Future aviation infrastructure and financing study
 (a)Future aviation infrastructure and financing studyNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with the Transportation Research Board of the National Academies to conduct a study and make recommendations on the actions needed to upgrade and restore the national aviation infrastructure system to its role as a premier system that meets the growing and shifting demands of the 21st century, including airport infrastructure needs and existing financial resources for commercial service airports.
 (b)ConsultationIn carrying out the study, the Transportation Research Board shall convene and consult with a panel of national experts, including—
 (1)nonhub airports; (2)small hub airports;
 (3)medium hub airports; (4)large hub airports;
 (5)airports with international service; (6)non-primary airports;
 (7)local elected officials; (8)relevant labor organizations;
 (9)passengers; and (10)air carriers.
 (c)ConsiderationsIn carrying out the study, the Transportation Research Board shall consider— (1)the ability of airport infrastructure to meet current and projected passenger volumes;
 (2)the available financial tools and resources for airports of different sizes; (3)the current debt held by airports, and its impact on future construction and capacity needs;
 (4)the impact of capacity constraints on passengers and ticket prices; (5)the purchasing power of the passenger facility charge from the last increase in 2000 to the year of enactment of this Act;
 (6)the impact to passengers and airports of indexing the passenger facility charge for inflation; (7)how long airports are constrained with current passenger facility charge collections;
 (8)the impact of passenger facility charges to promote competition; (9)the additional resources or options to fund terminal construction projects;
 (10)the resources eligible for use toward noise reduction and emission reduction projects; (11)the gap between AIP-eligible projects and the annual Federal funding provided;
 (12)the impact of regulatory requirements on airport infrastructure financing needs; (13)airline competition;
 (14)airline ancillary fees and their impact on ticket pricing and taxable revenue; and (15)the ability of airports to finance necessary safety, security, capacity, and environmental projects identified in capital improvement plans.
 (d)ReportNot later than 15 months after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary and the appropriate committees of Congress a report on its findings and recommendations.
 (e)FundingThe Secretary is authorized to use such sums as are necessary to carry out the requirements of this section.
					IISafety
			AUnmanned aircraft systems reform
				2001.Definitions
 (a)In generalUnless expressly provided otherwise, the terms used in this subtitle have the meanings given the terms in section 44801 of title 49, United States Code, as added by section 2121 of this Act.
 (b)Definition of civil aircraftThe term civil aircraft has the meaning given the term in section 40102 of title 49, United States Code. IPrivacy and transparency 2101.Unmanned aircraft systems privacy policyIt is the policy of the United States that the operation of any unmanned aircraft or unmanned aircraft system shall be carried out in a manner that respects and protects personal privacy consistent with Federal, State, and local law.
 2102.Sense of CongressIt is the sense of Congress that— (1)each person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, should have a written privacy policy consistent with section 2101 regarding the collection, use, retention, and dissemination of any data collected during the operation of an unmanned aircraft system;
 (2)each privacy policy described in paragraph (1) should be periodically reviewed and updated as necessary; and
 (3)each privacy policy described in paragraph (1) should be publicly available.
 2103.Federal Trade Commission authorityA violation of a privacy policy by a person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, in the national airspace system shall be an unfair and deceptive practice in violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)).
 2104.National Telecommunications and Information Administration multi-stakeholder processNot later than July 31, 2016, the Administrator of the National Telecommunications and Information Administration shall submit to the appropriate committees of Congress a report on the industry privacy best practices developed through the multi-stakeholder engagement process (established under Presidential Memorandum of February 15, 2015 (80 Fed. Reg. 9355)) on unmanned aircraft systems transparency and accountability. In addition to the agreed upon best practices, this report shall include relevant stakeholder recommendations for legislative or regulatory action regarding privacy, accountability, and transparency, including ways to encourage the adoption of privacy policies by companies that use unmanned aircraft systems for compensation or hire, or in the furtherance of a business enterprise.
					2105.Identification standards
 (a)In generalThe Director of the National Institute of Standards and Technology, in collaboration with the Administrator of the Federal Aviation Administration, and in consultation with the Secretary of Transportation, the President of the Radio Technical Commission for Aeronautics, and the Administrator of the National Telecommunications and Information Administration, shall convene industry stakeholders to facilitate the development of consensus standards for remotely identifying operators and owners of unmanned aircraft systems and associated unmanned aircraft.
 (b)ConsiderationsAs part of the standards developed under subsection (a), the Director shall consider— (1)requirements for remote identification of unmanned aircraft systems;
 (2)appropriate requirements for different classifications of unmanned aircraft systems operations, including public and civil;
 (3)the role of manufacturers, the Federal Aviation Administration, and the owners of the systems described in paragraphs (1) and (2) in reporting and verifying identification data; and
 (4)the feasibility of the development and operation of a publicly searchable online database to further enable the immediate remote identification of any unmanned aircraft and its operator by the general public.
 (c)DeadlineNot later than 1 year after the date of enactment of this Act, the Director shall submit to the appropriate committees of Congress a report on the consensus identification standards.
 (d)GuidanceNot later than 1 year after the date that the Director submits the report on the consensus identification standards under subsection (c), the Administrator of the Federal Aviation Administration shall issue regulatory guidance based on the consensus identification standards.
						2106.Commercial and governmental operators
 (a)In generalExcept for model aircraft under section 44808 of title 49, United States Code, in authorizing the operation of any public unmanned aircraft system or the operation of any unmanned aircraft system by a person conducting civil aircraft operations, the Administrator of the Federal Aviation Administration, to the extent practicable and consistent with applicable law and without compromising national security, homeland defense, or law enforcement, shall make the identifying information in subsection (b) available to the public via an online searchable database.
 (b)ContentsThe database described in subsection (a) shall contain the following: (1)The name of each individual, or agency, as applicable, authorized to conduct civil or public unmanned aircraft systems operations described in subsection (a).
 (2)The name of each owner of an unmanned aircraft system described in paragraph (1). (3)The expiration date of any authorization related to a person identified in paragraph (1) or paragraph (2).
 (4)The contact information for each person identified in paragraphs (1) and (2), including a telephone number and an electronic mail address, in accordance with applicable privacy laws.
 (5)The tail number or specific identification number of all unmanned aircraft authorized for use that links each unmanned aircraft to the owner of that aircraft.
 (c)RecordsEach person described in subsection (b)(1), to the extent practicable without compromising national security, homeland defense, or law enforcement shall maintain and make available to the Administrator for not less than 1 year a record of the name and contact information of each person on whose behalf the unmanned aircraft system has been operated.
 (d)DeadlineThe Administrator shall make the database available not later than 1 year after the date of enactment of this Act.
 (e)TerminationThe Administrator may cease the operation of such database on the date that the Administrator issues regulatory guidance on the consensus identification standards in section 2105.
 2107.Analysis of current remedies under Federal, State, local jurisdictionsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct and submit to the appropriate committees of Congress a review of the privacy issues and concerns associated with the operation of unmanned aircraft systems in the national airspace system that—
 (1)examines and identifies the existing Federal, State, or local laws, including constitutional law, that protect an individual's personal privacy;
 (2)identifies specific issues and concerns that may limit the availability of existing civil or criminal legal remedies regarding inappropriate operation of unmanned aircraft systems in the national airspace system;
 (3)identifies any deficiencies in current Federal, State, or local privacy protections; and
 (4)recommends legislative or other actions to address the limitations and deficiencies identified in paragraphs (2) and (3).
						IIUnmanned aircraft systems
					2121.Definitions
 (a)In generalPart A of subtitle VII is amended by inserting after chapter 447 the following:
							
								448Unmanned aircraft systemsSec.44801. Definitions.
 44801.DefinitionsIn this chapter— (1)appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)Arctic means the United States zone of the Chukchi Sea, Beaufort Sea, and Bering Sea north of the Aleutian chain.
 (3)certificate of waiver and certificate of authorization mean a Federal Aviation Administration grant of approval for a specific flight operation. (4)permanent areas means areas on land or water that provide for launch, recovery, and operation of small unmanned aircraft.
 (5)public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft (as defined in section 40102(a)).
 (6)sense and avoid capability means the capability of an unmanned aircraft to remain a safe distance from and to avoid collisions with other airborne aircraft.
 (7)small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including the weight of anything attached to or carried by the aircraft.
 (8)test range means a defined geographic area where research and development are conducted as authorized by the Administrator of the Federal Aviation Administration.
 (9)test site means any of the 6 test ranges established by the Administrator of the Federal Aviation Administration under section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), as in effect on the day before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016.
 (10)unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (11)unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the operator to operate safely and efficiently in the national airspace system..
 (b)Table of chaptersThe table of chapters for subtitle VII is amended by inserting after the item relating to chapter 447 the following:
							448.Unmanned Aircraft Systems44801.
						2122.Utilization of unmanned aircraft system test sites
 (a)In generalChapter 448, as designated by section 2121 of this Act, is amended by inserting after section 44801 the following:
							
								44802.Unmanned aircraft system test sites
 (a)(1)In generalThe Administrator of the Federal Aviation Administration shall establish and update, as appropriate, a program for the use of the 6 test sites established under section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) to facilitate the safe integration of unmanned aircraft systems into the national airspace system.
 (2)TerminationThe program shall terminate on September 30, 2017. (b)Program requirementsIn establishing the program under subsection (a), the Administrator shall—
 (1)designate airspace for safely testing the integration of unmanned flight operations in the national airspace system;
 (2)develop operational standards and air traffic requirements for unmanned flight operations at test sites, including test ranges;
 (3)coordinate with and leverage the resources of the National Aeronautics and Space Administration and the Department of Defense;
 (4)address both civil and public unmanned aircraft systems; (5)ensure that the program is coordinated with relevant aspects of the Next Generation Air Transportation System;
 (6)provide for verification of the safety of unmanned aircraft systems and related navigation procedures as it relates to continued development of standards for integration into the national airspace system;
 (7)engage each test site operator in projects for research, development, testing, and evaluation of unmanned aircraft systems to facilitate the Federal Aviation Administration’s development of standards for the safe integration of unmanned aircraft into the national airspace system, which may include solutions for—
 (A)developing and enforcing geographic and altitude limitations; (B)classifications of airspace where manufacturers must prevent flight of an unmanned aircraft system;
 (C)classifications of airspace where manufacturers of unmanned aircraft systems must alert the operator to hazards or limitations on flight;
 (D)sense and avoid capabilities; and (E)beyond-line-of-sight, nighttime operations and unmanned traffic management, or other critical research priorities;
 (8)coordinate periodically with all test site operators to ensure test site operators know which data should be collected, what procedures should be followed, and what research would advance efforts to safely integrate unmanned aircraft systems into the national airspace system;
 (9)allow a test site to develop multiple test ranges within the test site; (10)streamline the approval process for test sites when processing unmanned aircraft certificates of waiver or authorization for operations at the test sites;
 (11)require each test site operator to protect proprietary technology, sensitive data, or sensitive research of any civil or private entity when using that test site without the need to obtain an experimental or special airworthiness certificate;
 (12)evaluate options for the operation of 1 or more small unmanned aircraft systems beyond the visual line of sight of the operator for testing under controlled conditions that assure the safety of persons and property, including on the ground; and
 (13)allow test site operators to receive Federal funding, other than from the Federal Aviation Administration, including in-kind contributions, from test site participants in the furtherance of research, development, and testing objectives.
 (c)Test site locationsIn determining the location of a test site under subsection (a), the Administrator shall— (1)take into consideration geographic and climatic diversity;
 (2)take into consideration the location of ground infrastructure and research needs; and (3)consult with the Administrator of the National Aeronautics and Space Administration and the Secretary of Defense.
										(d)Report to Congress
 (1)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall submit to the appropriate committees of Congress a report on the establishment and implementation of the program under subsection (a).
 (2)BriefingsBeginning 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, and every 180 days thereafter until September 30, 2017, the Administrator shall provide to the appropriate committees of Congress a briefing that includes—
 (A)a current summary of unmanned aircraft systems operations at the test sites since the last briefing to Congress;
 (B)a description of all of the data generated from the operations described in subparagraph (A), and shared with the Federal Aviation Administration through a cooperative research and development agreement authorized in section 2123 of the Federal Aviation Administration Reauthorization Act of 2016, that relate to unmanned aircraft systems research priorities, including beyond-line-of-sight, unmanned traffic management, nighttime operations, and sense and avoid technology;
 (C)a description of how the data described in subparagraph (B) will be or is used—
 (i)to advance Federal Aviation Administration priorities; (ii)to validate the safety of unmanned aircraft systems and related technology; and
 (iii)to inform future rulemaking related to the integration of unmanned aircraft systems into the national airspace;
 (D)an evaluation of the activities and specific outcomes from activities at the test sites that support the safe integration of unmanned aircraft systems under this chapter; and
 (E)recommendations for future Federal Aviation Administration test site operations that would generate data necessary to inform future rulemaking related to unmanned aircraft systems.
 (e)Review of operations by test site operatorsThe operator of each test site under subsection (a) shall— (1)review the operations of unmanned aircraft systems conducted at the test site, including—
 (A)ongoing or completed research; and (B)data regarding operations by private and public operators; and
 (2)submit to the Administrator, in such form and manner as specified by the Administrator, the results of the review, including recommendations to further enable private research and development operations at the test sites that contribute to the Federal Aviation Administration’s safe integration of unmanned aircraft systems into the national airspace system, on a quarterly basis until the program terminates.
 (f)TestingThe Secretary may authorize an operator of a test site described in subsection (a) to administer testing requirements established by the Administrator for unmanned aircraft systems operations..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as added by section 2121 of this Act, is further amended by inserting after the item relating to section 44801 the following:
								44802. Unmanned aircraft system test sites..
 (2)Pilot projectsSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking subsection (c).
							2123.Additional research, development, and testing
 (a)Research planNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration and the United States Unmanned Aircraft System Executive Committee, jointly, and in coordination with industry, users, the Center of Excellence for Unmanned Aircraft Systems, and test site operators, shall develop a research plan to identify ongoing research into the broad range of technical, procedural, and policy concerns arising from the integration of unmanned aircraft systems into the national airspace system, and research needs regarding those concerns. In developing the plan, the Administrator shall determine and engage the appropriate entities to meet the research needs identified in the plan.
 (b)Collaborative research and development agreementsThe Administrator may use the other transaction authority under section 106(l)(6) of title 49, United States Code, and enter into collaborative research and development agreements, to direct research related to unmanned aircraft systems, including at any test site under section 44802(a) of that title.
						2124.Safety standards
 (a)In generalChapter 448, as amended by section 2122 of this Act, is further amended by inserting after section 44802 the following:
							
								44803.Aircraft safety standards
 (a)Consensus aircraft safety standardsNot later than 60 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Director of the National Institute of Standards and Technology and the Administrator of the Federal Aviation Administration, in consultation with government and industry stakeholders and appropriate standards-setting organizations, shall initiate a collaborative process to develop risk-based, consensus industry airworthiness standards related to the safe integration of small unmanned aircraft systems into the national airspace system.
 (b)ConsiderationsIn developing the consensus aircraft safety standards, the Director and Administrator shall consider the following:
 (1)Technologies or standards related to geographic limitations, altitude limitations, and sense and avoid capabilities.
 (2)Using performance-based standards. (3)Predetermined action to maintain safety in the event that a communications link between a small unmanned aircraft and its operator is lost or compromised.
 (4)Detectability and identifiability to pilots, the Federal Aviation Administration, and air traffic controllers, as appropriate.
 (5)Means to prevent tampering with or modification of any system, limitation, or other safety mechanism or standard under this section or any other provision of law, including a means to identify any tampering or modification that has been made.
 (6)Remote identification capability standards under section 2105. (7)How to update or modify a small unmanned aircraft system that was commercially distributed prior to the development of the standards so that, to the greatest extent practicable, such systems meet the standards.
 (8)Any technology or standard related to small unmanned aircraft systems that promotes aviation safety.
 (c)ConsultationIn developing the consensus industry standards under subsection (a), the Director and Administrator shall consult with—
 (1)the Administrator of the National Aeronautics and Space Administration; (2)the President of RTCA, Inc.;
 (3)the Secretary of Defense; (4)each operator of a test site under section 44802;
 (5)the Center of Excellence for Unmanned Aircraft Systems; (6)unmanned aircraft systems stakeholders; and
 (7)community-based aviation organizations. (d)FAA approvalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator of the Federal Aviation Administration shall establish a process for the approval of small unmanned aircraft systems make and models based upon safety standards developed under subsection (a). The consensus safety standards developed under subsection (a) shall allow the Administrator to approve small unmanned aircraft systems for operation within the national airspace system without requiring the type certification process in parts 21 and 23 of the Code of Federal Regulations.
 (e)EligibilityThe standards for approval of small unmanned aircraft systems developed under this section shall set eligibility requirements for an airworthiness approval of a small unmanned aircraft system which shall include the following:
 (1)An applicant must provide the FAA with— (A)the aircraft's operating instructions; and
 (B)the manufacturer's statement of compliance as described in paragraph (e) of this section. (2)A sample aircraft must be inspected by the Federal Aviation Administration and found to be in a condition for safe operation and in compliance with the standards required by the Administrator in subsection (d).
 (f)Manufacturer's statement of compliance for small UASThe manufacturer's statement of compliance required in subsection (e)(1)(B) shall— (1)identify the aircraft make and model, and consensus standard used;
 (2)state that the aircraft make and model meets the provisions of the identified consensus standard; (3)state that the aircraft make and model conforms to the manufacturer's design data, using the manufacturer's quality assurance system that meets the identified consensus standard adopted by the Administrator in subsection (d), and is manufactured in way that ensures consistency in the production process so that every unit produced meets the applicable standards;
 (4)state that the manufacturer will make available to any interested person—
 (A)the aircraft's operating instructions, that meet the identified consensus standard; and (B)the aircraft's maintenance and inspection procedures, that meet the identified consensus standard;
 (5)state that the manufacturer will monitor and correct safety-of-flight issues through a continued airworthiness system that meets the identified consensus standard;
 (6)state that at the request of the Administration, the manufacturer will provide access by the Administration to its facilities; and
 (7)state that the manufacturer, in accordance with a production acceptance test procedure that meets an applicable consensus standard has—
 (A)ground and flight tested random samples of the aircraft; (B)found the sample aircraft performance acceptable; and
 (C)determined that the make and model of aircraft is suitable for safe operation. (g)ProhibitionIt shall be unlawful for any person to introduce or deliver for introduction into interstate commerce any unmanned aircraft manufactured on or after the date that the Administrator adopts a relevant consensus standard under this section, unless the manufacturer has received approval under subsection (d) for each make and model..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2122 of this Act, is further amended by inserting after the item relating to section 44802 the following:
							44803. Aircraft safety standards..
						2125.Unmanned aircraft systems in the Arctic
 (a)In generalChapter 448, as amended by section 2124 of this Act, is further amended by inserting after section 44803 the following:
							
								44804.Unmanned aircraft systems in the Arctic
 (a)In generalThe Secretary of Transportation shall develop a plan and initiate a process to work with relevant Federal agencies and national and international communities to designate permanent areas in the Arctic where small unmanned aircraft may operate 24 hours per day for research and commercial purposes.
 (b)Plan contentsThe plan under subsection (a) shall include the development of processes to facilitate the safe operation of unmanned aircraft beyond line of sight.
 (c)RequirementsEach permanent area designated under subsection (a) shall enable over-water flights from the surface to at least 2,000 feet in altitude, with ingress and egress routes from selected coastal launch sites.
 (d)AgreementsTo implement the plan under subsection (a), the Secretary may enter into an agreement with relevant national and international communities.
 (e)Aircraft approvalNot later than 1 year after the entry into force of an agreement necessary to effectuate the purposes of this section, the Secretary shall work with relevant national and international communities to establish and implement a process, or may apply an applicable process already established, for approving the use of unmanned aircraft in the designated permanent areas in the Arctic without regard to whether an unmanned aircraft is used as a public aircraft, a civil aircraft, or a model aircraft..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2124 of this Act, is further amended by inserting after the item relating to section 44803 the following:
								44804. Unmanned aircraft systems in the Arctic..
 (2)Expanding use of unmanned aircraft systems in ArcticSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking subsection (d).
							2126.Special authority for certain unmanned aircraft systems
 (a)In generalChapter 448, as amended by section 2125 of this Act, is further amended by inserting after section 44804 the following:
							
								44805.Special authority for certain unmanned aircraft systems
 (a)In generalNotwithstanding any other requirement of this chapter, the Secretary of Transportation shall use a risk-based approach to determine if certain unmanned aircraft systems may operate safely in the national airspace system notwithstanding completion of the comprehensive plan and rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) or the guidance required by section 44807.
 (b)Assessment of Unmanned Aircraft SystemsIn making the determination under subsection (a), the Secretary shall determine, at a minimum— (1)which types of unmanned aircraft systems, if any, as a result of their size, weight, speed, operational capability, proximity to airports and populated areas, and operation within or beyond visual line of sight, or operation during the day or night, do not create a hazard to users of the national airspace system or the public; and
 (2)whether a certificate under section 44703 or section 44704 of this title, or a certificate of waiver or certificate of authorization, is required for the operation of unmanned aircraft systems identified under paragraph (1) of this subsection.
 (c)Requirements for safe operationIf the Secretary determines under this section that certain unmanned aircraft systems may operate safely in the national airspace system, the Secretary shall establish requirements for the safe operation of such aircraft systems in the national airspace system, including operation related to research, development, and testing of proprietary systems.
 (d)Pilot certification exemptionIf the Secretary proposes, under this section, to require an operator of an unmanned aircraft system to hold an airman certificate, a medical certificate, or to have a minimum number of hours operating a manned aircraft, the Secretary shall set forth the reasoning for such proposal and seek public notice and comment before imposing any such requirements.
 (e)SunsetThe authority under this section for the Secretary to determine if certain unmanned aircraft systems may operate safely in the national airspace system terminates effective September 30, 2017..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2125 of this Act, is further amended by inserting after the item relating to section 44804 the following:
								44805. Special rules for certain unmanned aircraft systems..
 (2)Special rules for certain unmanned aircraft systemsSection 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							2127.Additional rulemaking authority
 (a)Sense of CongressIt is the sense of Congress that— (1)beyond visual line of sight operations of unmanned aerial systems have tremendous potential—
 (A)to enhance research and development both commercially and in academics;
 (B)to spur economic growth and development through innovative applications of this emerging technology; and
 (C)to improve emergency response efforts as it relates to assessing damage to critical infrastructure such as roads, bridges, and public utilities, including water and power, ultimately speeding response time;
 (2)advancements in miniaturization of safety technologies, including for aircraft weighing under 4.4 pounds, have increased economic opportunities for using unmanned aircraft systems while reducing kinetic energy and risk compared to unmanned aircraft that may weigh as much as 55 pounds;
 (3)advancements in unmanned technology will have the capacity to ultimately improve manned aircraft safety; and
 (4)integrating unmanned aircraft systems safely into the national airspace, including beyond visual line of sight operations on a routine basis should remain a top priority for the Federal Aviation Administration as it pursues additional rulemakings under the amendments made by this section.
 (b)In generalChapter 448, as amended by section 2126 of this Act, is further amended by inserting after section 44805 the following:
							
								44806.Additional rulemaking authority
 (a)In generalNotwithstanding the rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) or the guidance required by section 44807 of this title and subject to subsection (b)(2) of this section and section 44808, the Administrator may issue regulations under which a person may operate certain unmanned aircraft systems (as determined by the Administrator) in the United States—
 (1)without an airman certificate; (2)without an airworthiness certificate for the associated unmanned aircraft; or
 (3)that are not registered with the Federal Aviation Administration. (b)Scope of regulations (1)In generalIn determining whether a person may operate an unmanned aircraft system under 1 or more of the circumstances described under paragraphs (1) through (3) of subsection (a), the Administrator shall use a risk-based approach and consider, at a minimum, the physical and functional characteristics of the unmanned aircraft system.
 (2)LimitationThe Administrator may only issue regulations under this section for unmanned aircraft systems that the Administrator determines may be operated safely in the national airspace system.
 (c)Rules of constructionNothing in this section may be construed— (1)to prohibit a person from operating an unmanned aircraft system under a circumstance described under paragraphs (1) through (3) of subsection (a) if—
 (A)the circumstance is allowed by regulations issued under this section; and (B)the person operates the unmanned aircraft system in a manner prescribed by the regulations; and
 (2)to limit or affect in any way the Administrator's authority to conduct a rulemaking, make a determination, or carry out any activity related to unmanned aircraft or unmanned aircraft systems under any other provision of law..
 (c)Table of contentsThe table of contents for chapter 448, as amended by section 2126 of this Act, is amended by inserting after the item relating to section 44805 the following:
							44806. Additional rulemaking authority..
						2128.Governmental unmanned aircraft systems
 (a)In generalChapter 448, as amended by section 2127 of this Act, is further amended by inserting after section 44806 the following:
							
								44807.Public unmanned aircraft systems
 (a)GuidanceThe Secretary of Transportation shall issue guidance regarding the operation of a public unmanned aircraft system—
 (1)to streamline the process for the issuance of a certificate of authorization or a certificate of waiver;
 (2)to provide for a collaborative process with public agencies to allow for an incremental expansion of access to the national airspace system as technology matures and the necessary safety analyses and data become available, and until standards are completed and technology issues are resolved;
 (3)to facilitate the capability of public agencies to develop and use test ranges, subject to operating restrictions required by the Federal Aviation Administration, to test and operate public unmanned aircraft systems; and
 (4)to provide guidance on a public agency's responsibilities when operating an unmanned aircraft without a civil airworthiness certificate issued by the Administration.
 (b)Standards for operation and certificationThe Administrator of the Federal Aviation Administration shall develop and implement operational and certification requirements for the operation of a public unmanned aircraft system in the national airspace system.
									(c)Agreements with government agencies
 (1)In generalThe Secretary shall enter into an agreement with each appropriate public agency to simplify the process for issuing a certificate of waiver or a certificate of authorization with respect to an application for authorization to operate a public unmanned aircraft system in the national airspace system.
 (2)ContentsAn agreement under paragraph (1) shall— (A)with respect to an application described in paragraph (1)—
 (i)provide for an expedited review of the application; (ii)require a decision by the Administrator on approval or disapproval not later than 60 business days after the date of submission of the application;
 (iii)allow for an expedited appeal if the application is disapproved; and (iv)if applicable, include verification of the data minimization policy required under subsection (d);
 (B)allow for a one-time approval of similar operations carried out during a fixed period of time; and (C)allow a Government public safety agency to operate an unmanned aircraft weighing 25 pounds or less if that unmanned aircraft is operated—
 (i)within or beyond the line of sight of the operator; (ii)less than 400 feet above the ground;
 (iii)during daylight conditions; (iv)within Class G airspace; and
 (v)outside of 5 statute miles from any airport, heliport, seaplane base, spaceport, or other location with aviation activities.
 (d)Data minimization for certain public unmanned aircraft system operatorsNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016 each Federal agency authorized by the Secretary to operate an unmanned aircraft system shall develop and update a data minimization policy that requires, at a minimum, that—
 (1)prior to the deployment of any new unmanned aircraft system technology, and at least every 3 years, existing policies and procedures relating to the collection, use, retention, and dissemination of information obtained by an unmanned aircraft system must be examined to ensure that privacy, civil rights, and civil liberties are protected;
 (2)if the unmanned aircraft system is the platform for information collection, information must be collected, used, retained, and disseminated consistent with the Constitution, Federal law, and other applicable regulations and policies, such as the Privacy Act of 1974 (5 U.S.C. 552a);
 (3)the Federal agency or person operating on its behalf, only collect information using the unmanned aircraft system, or use unmanned aircraft system-collected information, to the extent that the collection or use is consistent with and relevant to an authorized purpose as determined by the head of a Federal agency and consistent with the law;
 (4)any information collected, using an unmanned aircraft or an unmanned aircraft system, that may contain personal information will not be retained by any Federal agency for more than 180 days after the date of collection unless—
 (A)the head of the Federal agency determines that retention of the information is relevant and necessary to accomplish a purpose of the Federal agency required to be accomplished by statute or by Executive order of the President;
 (B)that Federal agency maintains the information in a system of records under section 552a of title 5; or
 (C)the information is required to be retained for a longer period under other applicable law, including regulations;
 (5)any information collected, using an unmanned aircraft or unmanned aircraft system, that is not maintained in a system of records under section 552a of title 5, will not be disseminated outside of that Federal agency unless—
 (A)dissemination is required by law; or (B)dissemination satisfies an authorized purpose and complies with that Federal agency's disclosure requirements;
 (6)to the extent it does not compromise law enforcement or national security a Federal agency shall—
 (A)provide notice to the public regarding where in the national airspace system the Federal agency is authorized to operate the unmanned aircraft system;
 (B)keep the public informed about the Federal agency's unmanned aircraft system program, including any changes to that program that would significantly affect privacy, civil rights, or civil liberties;
 (C)make available to the public, on an annual basis, a general summary of the Federal agency's unmanned aircraft system operations during the previous fiscal year, including—
 (i)a brief description of types or categories of missions flown; and (ii)the number of times the Federal agency provided assistance to other agencies or to State, local, tribal, or territorial governments; and
 (D)make available on a public and searchable Internet website the data minimization policy of the Federal agency;
 (7)ensures oversight of the Federal agency's unmanned aircraft system use, including— (A)the use of audits or assessments that comply with existing Federal agency policies and regulations;
 (B)the verification of the existence of rules of conduct and training for Federal Government personnel and contractors who work on programs, and procedures for reporting suspected cases of misuse or abuse of unmanned aircraft system technologies;
 (C)the establishment of policies and procedures, or confirmation that policies and procedures are in place, that provide meaningful oversight of individuals who have access to sensitive information, including personal information, collected using an unmanned aircraft system;
 (D)ensuring that any data-sharing agreements or policies, data use policies, and record management policies applicable to an unmanned aircraft system conform to applicable laws, regulations, and policies;
 (E)the establishment of policies and procedures, or confirmation that policies and procedures are in place, to authorize the use of an unmanned aircraft system in response to a request for unmanned aircraft system assistance in support of Federal, State, local, tribal, or territorial government operations; and
 (F)a requirement that State, local, tribal, and territorial government recipients of Federal grant funding for the purchase or use of unmanned aircraft systems for their own operations have in place policies and procedures to safeguard individuals' privacy, civil rights, and civil liberties prior to expending such funds; and
 (8)ensures the protection of civil rights and civil liberties, including— (A)ensuring that policies are in place to prohibit the collection, use, retention, or dissemination of data in any manner that would violate the First Amendment or in any manner that would discriminate against persons based upon their ethnicity, race, gender, national origin, religion, sexual orientation, or gender identity, in violation of law;
 (B)ensuring that unmanned aircraft system activities are performed in a manner consistent with the Constitution and applicable laws, Executive orders, and other Presidential directives; and
 (C)ensuring that adequate procedures are in place to receive, investigate, and address, as appropriate, privacy, civil rights, and civil liberties complaints.
 (e)Law enforcement and national securityEach Federal agency shall effectuate a requirement under subsection (d) only to the extent it does not compromise law enforcement or national security.
 (f)Definition of Federal agencyIn subsections (d) and (e), the term Federal agency has the meaning given the term agency in section 552(f) of title 5, United States Code..  (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 448, as amended by section 2127 of this Act, is amended by inserting after the item relating to section 44806 the following:
								44807. Public unmanned aircraft systems..
 (2)Public unmanned aircraft systemsSection 334 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							2129.Special rules for model aircraft
 (a)In generalChapter 448, as amended by section 2128 of this Act, is further amended by inserting after section 44807 the following:
							
								44808.Special rules for model aircraft
 (a)In generalNotwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into Federal Aviation Administration plans and policies, including this chapter, the Administrator of the Federal Aviation Administration may not promulgate any new rule or regulation specific only to an unmanned aircraft operating as a model aircraft if—
 (1)the aircraft is flown strictly for hobby or recreational use; (2)the aircraft is operated in accordance with a community-based set of safety guidelines and within the programming of a nationwide community-based organization;
 (3)not flown beyond visual line of sight of persons co-located with the operator or in direct communication with the operator;
 (4)the aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft;
 (5)when flown within 5 miles of an airport, the operator of the aircraft provides the airport operator, where applicable, and the airport air traffic control tower (when an air traffic facility is located at the airport) with prior notice and receives approval, to the extent practicable, for the operation from each (model aircraft operators flying from a permanent location within 5 miles of an airport should establish a mutually agreed upon operating procedure with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport));
 (6)the aircraft is flown from the surface to not more than 400 feet in altitude; and (7)the operator has passed an aeronautical knowledge and safety test administered by the Federal Aviation Administration online for the operation of unmanned aircraft systems subject to the requirements of section 44809 and maintains proof of test passage to be made available to the Administrator or law enforcement upon request.
										(b)Updates
 (1)In generalThe Administrator, in collaboration with government and industry stakeholders, including nationwide community-based organizations, shall initiate a process to update the operational parameters under subsection (a), as appropriate.
 (2)ConsiderationsIn updating an operational parameter under paragraph (1), the Administrator shall consider— (A)appropriate operational limitations to mitigate aviation safety risk and risk to the uninvolved public;
 (B)operations outside the membership, guidelines, and programming of a nationwide community-based organization;
 (C)physical characteristics, technical standards, and classes of aircraft operating under this section;
 (D)trends in use, enforcement, or incidents involving unmanned aircraft systems; and (E)ensuring, to the greatest extent practicable, that updates to the operational parameters correspond to, and leverage, advances in technology.
 (3)Savings clauseNothing in this subsection shall be construed as expanding the authority of the Administrator to require operators of model aircraft under the exemption of this subsection to be required to seek permissive authority of the Administrator prior to operation in the national airspace system.
 (c)Statutory constructionNothing in this section shall be construed to limit the authority of the Administrator to pursue enforcement action against persons operating personal unmanned aircraft.
 (d)Model aircraft definedIn this section, the term model aircraft means an unmanned aircraft that— (1)is capable of sustained flight in the atmosphere; and
 (2)is limited to weighing not more than 55 pounds, including the weight of anything attached to or carried by the aircraft, unless otherwise approved through a design, construction, inspection, flight test, and operational safety program administered by a community-based organization..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2128 of this Act, is further amended by inserting after the item relating to section 44807 the following:
								44808. Special rules for model aircraft..
 (2)Special rule for model aircraftSection 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							2130.Unmanned aircraft systems aeronautical knowledge and safety
 (a)In generalChapter 448, as amended by section 2129 of this Act, is further amended by inserting after section 44808 the following:
							
								44809.Aeronautical knowledge and safety test
 (a)In generalAn individual may not operate an unmanned aircraft system unless— (1)the individual has successfully completed an aeronautical knowledge and safety test under subsection (c);
 (2)the individual has authority to operate an unmanned aircraft under other Federal law; or (3)the individual is a holder of an airmen certificate issued under section 44703.
 (b)ExceptionThis section shall not apply to the operation of an unmanned aircraft system that has been authorized by the Federal Aviation Administration under section 44802, section 44805, section 44806, or section 44807.
									(c)Aeronautical knowledge and safety
 testNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator of the Federal Aviation Administration, in consultation with manufacturers of unmanned aircraft systems, other industry stakeholders, and community-based aviation organizations, shall develop an aeronautical knowledge and safety test that can be administered electronically.
 (d)RequirementsThe Administrator shall ensure that the aeronautical knowledge and safety test is designed to adequately demonstrate an operator's—
 (1)understanding of aeronautical safety knowledge, as applicable; and (2)knowledge of Federal Aviation Administration regulations and requirements pertaining to the operation of an unmanned aircraft system in the national airspace system.
										(e)Record of compliance
 (1)In generalEach operator of an unmanned aircraft system described under subsection (a) shall maintain and make available for inspection, upon request by the Administrator or a Federal, State, or local law enforcement officer, a record of compliance with this section through—
 (A)an identification number, issued by the Federal Aviation Administration certifying passage of the aeronautical knowledge and safety test;
 (B)if the individual has authority to operate an unmanned aircraft system under other Federal law, the requisite proof of authority under that law; or
 (C)an airmen certificate issued under section 44703. (2)CoordinationThe Administrator may coordinate the identification number under paragraph (1)(A) with an operator's registration number to the extent practicable.
 (3)LimitationNo fine or penalty may be imposed for the initial failure of an operator of an unmanned aircraft system to comply with paragraph (1) unless the Administrator finds that the conduct of the operator actually posed a risk to the national airspace system.. 
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2129 of this Act, is amended by inserting after the item relating to section 44808 the following:
							44809. Aeronautical knowledge and safety test..
						2131.Safety statements
 (a)In generalChapter 448, as amended by section 2130 of this Act, is further amended by inserting after section 44809 the following:
							
								44810.Safety statements
 (a)ProhibitionExcept as provided in subsection (d), it shall be unlawful for any person to introduce or deliver for introduction into interstate commerce any unmanned aircraft manufactured on or after the date this section takes effect unless a safety statement is attached to the unmanned aircraft or accompanying the unmanned aircraft in its packaging.
									(b)Safety statement
 (1)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator of the Federal Aviation Administration shall issue guidance for implementing this section.
 (2)RequirementsA safety statement described in subsection (a) shall include— (A)information about laws and regulations applicable to unmanned aircraft systems;
 (B)recommendations for using unmanned aircraft in a manner that promotes the safety of persons and property;
 (C)the date that the safety statement was created or last modified; and (D)language approved by the Administrator regarding the following:
 (i)A person may operate the unmanned aircraft as a model aircraft (as defined in section 44808) or otherwise in accordance with Federal Aviation Administration authorization or regulation, including requirements for the completion of the aeronautical knowledge and safety test under section 44809.
 (ii)The definition of a model aircraft under section 44808. (iii)The requirements regarding a model aircraft under paragraphs (1) through (7) of section 44808(a).
 (iv)The Administrator of the Federal Aviation Administration may pursue enforcement action against a person operating model aircraft who endangers the safety of the national airspace system.
 (c)Civil penaltyA person who violates subsection (a) shall be liable for each violation to the United States Government for a civil penalty described in section 46301(a).
 (d)Effective dateThis section shall take effect on the date of enactment of this Act, except that subsection (a) of this section shall take effect 1 year after the date of publication of the guidance under subsection (b)..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2130 of this Act, is further amended by inserting after the item relating to section 44809 the following:
							44810. Safety statements..
 2132.Treatment of unmanned aircraft operating undergroundAn unmanned aircraft system that is operated underground for mining purposes shall not be subject to regulation or enforcement by the Federal Aviation Administration under chapter 448 of title 49, United States Code.
					2133.Enforcement
 (a)UAS safety enforcementThe Administrator of the Federal Aviation Administration shall establish a program to utilize available remote detection and identification technologies for safety oversight, including enforcement actions against operators of unmanned aircraft systems that are not in compliance with applicable Federal aviation laws, including regulations.
						(b)Civil penalties
 (1)In generalSection 46301 is amended—
 (A)in subsection (a)(1)(A), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),; (B)in subsection (a)(5), by inserting chapter 448, after chapter 447 (except sections 44717–44723),;
 (C)in subsection (d)(2), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),; and (D)in subsection (f), by inserting chapter 448, after chapter 447 (except 44717 and 44719–44723),.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of the Administrator to pursue an enforcement action for a violation of this Act, a regulation prescribed or order or authority issued under this Act, or any other applicable provision of aviation safety law or regulation.
 (c)ReportingAs part of the program, the Administrator shall establish and publicize a mechanism for the public and law enforcement, including State and local law enforcement, to report a suspected abuse or a violation of chapter 448 for enforcement action.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of the fiscal years 2016 through 2017.
						2134.Aviation emergency safety public services disruption
 (a)In generalChapter 463 is amended— (1)in section 46301(d)(2), by inserting section 46320, after section 46319,; and
 (2)by adding at the end the following:  46320.Interference with firefighting, law enforcement, or emergency response activities (a)ProhibitionNo person may operate an aircraft so as to interfere with firefighting, law enforcement, or emergency response activities.
 (b)DefinitionFor purposes of this section, an aircraft interferes with the activities specified in subsection (a) when its operation prevents the initiation of, interrupts, or endangers a person or property engaged in those activities.
 (c)Civil penaltyA person violating subsection (a) shall be liable for a civil penalty of not more than $20,000. (d)Compromise and setoffThe United States Government may deduct the amount of a civil penalty imposed or compromised under this section from the amounts the Government owes the person liable for the penalty..
 (b)Table of contentsThe table of contents for chapter 463 is amended by inserting after the item relating to section 46319 the following:
							46320. Interference with firefighting, law enforcement, or emergency response activities..
						2135.Pilot project for airport safety and airspace hazard mitigation
 (a)In generalThe Administrator of the Federal Aviation Administration shall carry out a pilot program for airspace hazard mitigation at airports and other critical infrastructure.
 (b)ConsultationIn carrying out the pilot program under subsection (a), the Administrator shall work with the Secretary of Defense, Secretary of Homeland Security, and the heads of relevant Federal agencies for the purpose of ensuring technologies that are developed, tested, or deployed by those departments and agencies to mitigate threats posed by errant or hostile unmanned aircraft system operations do not adversely impact or interfere with safe airport operations, navigation, and air traffic services.
 (c)AuthorizationThere is authorized to be appropriated from the Airport and Airway Trust Fund to carry out this section $6,000,000, and to remain available until expended.
						2136. Contribution to financing of regulatory functions
 (a)In generalChapter 448, as amended by section 2131 of this Act, is further amended by inserting after section 44810 the following:
							
								44811.Regulatory and administrative fees
 (a)In generalSubject to subsection (b), the Administrator may assess and collect regulatory and administrative fees to recover the costs of regulatory and administrative activities under this chapter, including enforcement activities, policy and rulemaking activities, and applications for authorization to operate unmanned aircraft systems for compensation or hire, or in the furtherance of a business enterprise.
 (b)LimitationsFees authorized under subsection (a) shall be reasonable, cost-based relative to the regulatory or administrative activity, and may not be discriminatory or a deterrent to compliance.
 (c)Receipts credited to accountNotwithstanding section 3302 of title 31, all fees and amounts collected under this section shall be credited to the separate account established under section 45303(c).
 (d)RegulationsNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall issue regulations to carry out this section..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2131 of this Act, is further amended by inserting after the item relating to section 44810 the following:
							44811. Regulatory and administrative fees..
 2137.Sense of Congress regarding small UAS rulemakingIt is the sense of the Congress that the Administrator of the Federal Aviation Administration and the Secretary of Transportation should take every necessary action to expedite final action on the notice of proposed rulemaking dated February 23, 2015 (80 Fed. Reg. 9544), entitled Operation and Certification of Small Unmanned Aircraft Systems.
					2138.Unmanned aircraft system traffic management
						(a)Research plan for UTM development
 (1)In generalThe Administrator of the Federal Aviation Administration, in coordination with the Administrator of the National Aeronautics and Space Administration, shall develop a research plan for unmanned traffic management development.
 (2)RequirementsIn developing the research plan under paragraph (1), the Administrator shall— (A)identify research goals;
 (B)assess the operational parameters and system requirements necessary to evaluate unmanned traffic management systems;
 (C)research— (i)operational parameters related to altitude, geographic coverage, classes of airspace, and critical infrastructure;
 (ii)avionics capability requirements or standards; (iii)operator identification and authentication requirements and capabilities;
 (iv)communication protocols with air traffic control facilities that will not interfere with existing responsibility to deconflict manned aircraft in the national airspace system;
 (v)collision avoidance requirements; (vi)separation standards for manned and unmanned aircraft; and
 (vii)spectrum needs; (D)evaluate options for the administration and management structure for the traffic management of low altitude operations of small unmanned aircraft systems; and
 (E)ensure the plan is consistent with the broader Federal Aviation Administration regulatory and operational framework encompassing all unmanned aircraft system operations expected to be authorized in the national airspace system.
 (3)AssessmentThe research plan under paragraph (1) shall include an assessment of— (A)the ability to allow near-term small unmanned aircraft system operations without need of an automated traffic management system;
 (B)the full range of operational capability any automated traffic management system should possess; (C)the operational characteristics and metrics that would drive incremental adoption of automated capability and procedures consistent with a rising aggregate community demand for service for low altitude operations of small unmanned aircraft; and
 (D)the integration points for small unmanned aircraft system traffic management with the existing national airspace system planning and traffic management systems.
 (4)DeadlinesThe Administrator shall— (A)initiate development of the research plan not later than 90 days after the date of enactment of this Act; and
 (B)not later than 180 days after the date of enactment of this Act— (i)complete the research plan;
 (ii)submit the research plan to the appropriate committees of Congress; and (iii)publish the research plan on the Federal Aviation Administration's Web site.
									(b)Pilot program
 (1)In generalNot later than 120 days after the date the research plan under subsection (a) is submitted under subsection (a)(4)(B), the Administrator of the Federal Aviation Administration shall coordinate with the Administrator of the National Aeronautics and Space Administration and small unmanned aircraft industry to develop operational concepts and top-level system requirements for an unmanned aircraft traffic management pilot program, consistent with subsection (a).
 (2)SolicitationThe Administrator shall issue a solicitation for operational prototype systems that meet these objectives for use in a pilot program to demonstrate, validate, or modify, as appropriate, these concepts and requirements.
							(c)Comprehensive plan
 (1)In generalNot later than 270 days after the date the pilot program under subsection (b) is complete, the Administrator of the Federal Aviation Administration, in coordination with the Administrator of the National Aeronautics and Space Administration, and in consultation with the head of each relevant Federal agency, shall develop a comprehensive plan for the deployment of unmanned aircraft traffic management systems in the national airspace.
 (2)System requirementsThe comprehensive plan under paragraph (1) shall include requirements or standards consistent with established or planned rulemaking for, at a minimum—
 (A)the flight of small unmanned aircraft in controlled and uncontrolled airspace; (B)communications, as applicable—
 (i)among small unmanned aircraft; (ii)between small unmanned aircraft and manned aircraft operating in the same airspace; and
 (iii)between small unmanned aircraft and air traffic control as considered necessary; and (C)air traffic management for small unmanned aircraft operations.
 (d)System implementationBased on the comprehensive plan under subsection (c), including the requirements under paragraph (2) of that subsection, and the pilot program under section (b), the Administrator shall determine the operational need and implementation schedule for evolutionary use of automation support systems to separate and deconflict manned and unmanned aircraft.
						2139.Emergency exemption process
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall publish guidance for the application for and procedures for the processing of, on an emergency basis, exemptions or certificates of authorization or waiver for the use of unmanned aircraft systems for emergency response operations. This guidance shall outline procedures for operations under both sections 44805 and 44807, United States Code, with priority given to applications for public unmanned aircraft systems engaged in emergency response activities.
 (b)RequirementsIn providing guidance under subsection (a), the Administrator shall— (1)if applicable, make explicit any safety requirements that must be met for the consideration of applications that include requests for beyond visual line of sight and nighttime operations; and
 (2)if applicable, explicitly state the procedures for coordinating with an incident commander to ensure operations granted under procedures developed under subsection (a) do not interfere with manned emergency response operations or otherwise impact response efforts.
							2140.Public UAS operations by tribal governments
 (a)Public UAS operations by tribal governmentsSection 40102(a)(41) is amended by adding at the end the following:  (F)An unmanned aircraft that is owned and operated by an Indian tribal government (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), except as provided in section 40125(b)..
 (b)Conforming amendmentSection 40125(b) is amended by striking or (D) and inserting (D), or (F). IIITransition and savings provisions 2141.Senior advisor for unmanned aircraft systems integration (a)In generalThere shall be in the Federal Aviation Administration a Senior Advisor for Unmanned Aircraft Systems Integration.
 (b)QualificationsThe Senior Advisor for Unmanned Aircraft Systems Integration shall have a demonstrated ability in management and knowledge of or experience in aviation.
 (c)ResponsibilitiesUnless otherwise determined by the Administrator of the Federal Aviation Administration— (1)the Senior Advisor shall report directly to the Deputy Administrator of the Federal Aviation Administration; and
 (2)the responsibilities of the Senior Advisor shall include the following: (A)Providing advice to the Administrator and Deputy Administrator related to the integration of unmanned aircraft systems into the national airspace system.
 (B)Reviewing and evaluating Federal Aviation Administration policies, activities, and operations related to unmanned aircraft systems.
 (C)Facilitating coordination and collaboration among components of the Federal Aviation Administration with respect to activities related to unmanned aircraft systems integration.
 (D)Interacting with Congress, and Federal, State, or local agencies, and stakeholder organizations whose operations and interests are affected by the activities of the Federal Aviation Administration on matters related to unmanned aircraft systems integration.
								2142.Effect on other laws
 (a)Federal preemptionNo State or political subdivision of a State may enact or enforce any law, regulation, or other provision having the force and effect of law relating to the design, manufacture, testing, licensing, registration, certification, operation, or maintenance of an unmanned aircraft system, including airspace, altitude, flight paths, equipment or technology requirements, purpose of operations, and pilot, operator, and observer qualifications, training, and certification.
 (b)Preservation of state and local authorityNothing in this subtitle shall be construed to limit a State or local government's authority to enforce Federal, State, or local laws relating to nuisance, voyeurism, harassment, reckless endangerment, wrongful death, personal injury, property damage, or other illegal acts arising from the use of unmanned aircraft systems if such laws are not specifically related to the use of an unmanned aircraft system for those illegal acts.
 (c)No preemption of common law or statutory causes of actionNothing in this subtitle, nor any standard, rule, requirement, standard of performance, safety determination, or certification implemented pursuant to this subtitle, shall be construed to preempt, displace, or supplant any State or Federal common law rights or any State or Federal statute creating a remedy for civil relief, including those for civil damage, or a penalty for a criminal conduct. Notwithstanding any other provision of this subtitle, nothing in this subtitle, nor any amendments made by this subtitle, shall preempt or preclude any cause of action for personal injury, wrongful death, property damage, or other injury based on negligence, strict liability, products liability, failure to warn, or any other legal theory of liability under any State law, maritime law, or Federal common law or statutory theory if such laws are not specifically related to the use of an unmanned aircraft system.
						2143.Transition language
 (a)RegulationsNotwithstanding the repeals under sections 2122(b)(2), 2125(b)(2), 2126(b)(2), 2128(b)(2), and 2129(b)(2) of this Act, all orders, determinations, rules, regulations, permits, grants, and contracts, which have been issued under any law described under subsection (b) of this section on or before the effective date of this Act shall continue in effect until modified or revoked by the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, as applicable, by a court of competent jurisdiction, or by operation of law other than this Act.
 (b)Laws describedThe laws described under this subsection are as follows: (1)Section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (2)Section 332(d) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (3)Section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (4)Section 334 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (5)Section 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (c)Effect on pending proceedingsThis Act shall not affect administrative or judicial proceedings pending on the effective date of this Act.
						BFAA safety certification reform
				IGeneral provisions
 2211.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (2)Advisory CommitteeThe term Advisory Committee means the Safety Oversight and Certification Advisory Committee established under section 2212. (3)FAAThe term FAA means the Federal Aviation Administration.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. (5)Systems safety approachThe term systems safety approach means the application of specialized technical and managerial skills to the systematic, forward-looking identification and control of hazards throughout the lifecycle of a project, program, or activity.
						2212.Safety oversight and certification advisory committee
 (a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish a Safety Oversight and Certification Advisory Committee in accordance with this section.
 (b)DutiesThe Advisory Committee shall provide advice to the Secretary on policy-level issues facing the aviation community that are related to FAA safety oversight and certification programs and activities, including the following:
 (1)Aircraft and flight standards certification processes, including efforts to streamline those processes.
 (2)Implementation and oversight of safety management systems. (3)Risk-based oversight efforts.
 (4)Utilization of delegation and designation authorities, including organization designation authorization.
 (5)Regulatory interpretation standardization efforts. (6)Training programs.
 (7)Expediting the rulemaking process and prioritizing safety-related rules. (8)Enhancing global competitiveness of U.S. manufactured and FAA type-certificate aircraft products and services throughout the world.
 (c)FunctionsIn carrying out its duties under subsection (b) related to FAA safety oversight and certification programs and activities, the Advisory Committee shall—
 (1)foster aviation stakeholder collaboration in an open and transparent manner; (2)consult with, and ensure participation by—
 (A)the private sector, including representatives of— (i)general aviation;
 (ii)commercial aviation; (iii)aviation labor;
 (iv)aviation, aerospace, and avionics manufacturing; and (v)unmanned aircraft systems industry; and
 (B)the public; (3)recommend consensus national goals, strategic objectives, and priorities for the most efficient, streamlined, and cost-effective safety oversight and certification processes in order to maintain the safety of the aviation system while allowing the FAA to meet future needs and ensure that aviation stakeholders remain competitive in the global marketplace;
 (4)provide policy recommendations for the FAA’s safety oversight and certification efforts; (5)periodically review and provide recommendations regarding the FAA’s safety oversight and certification efforts;
 (6)periodically review and evaluate registration, certification, and related fees; (7)provide appropriate legislative, regulatory, and guidance recommendations for the air transportation system and the aviation safety regulatory environment;
 (8)recommend performance objectives for the FAA and aviation industry; (9)recommend performance metrics for the FAA and the aviation industry to be tracked and reviewed as streamlining certification reform, flight standards reform, and regulation standardization efforts progress;
 (10)provide a venue for tracking progress toward national goals and sustaining joint commitments; (11)recommend recruiting, hiring, staffing levels, training, and continuing education objectives for FAA aviation safety engineers and aviation safety inspectors;
 (12)provide advice and recommendations to the FAA on how to prioritize safety rulemaking projects; (13)improve the development of FAA regulations by providing information, advice, and recommendations related to aviation issues;
 (14)encourage the validation of U.S. manufactured and FAA type-certificate aircraft products and services throughout the world; and
 (15)any other functions as determined appropriate by the chairperson of the Advisory Committee and the Administrator.
							(d)Membership
 (1)Voting membersThe Advisory Committee shall be composed of the following voting members: (A)The Administrator, or the Administrator’s designee.
 (B)At least 1 representative, appointed by the Secretary, of each of the following:
 (i)Aircraft and engine manufacturers. (ii)Avionics and equipment manufacturers.
 (iii)Aviation labor organizations, including collective bargaining representatives of FAA aviation safety inspectors and aviation safety engineers.
 (iv)General aviation operators. (v)Air carriers.
 (vi)Business aviation operators. (vii)Unmanned aircraft systems manufacturers and operators.
 (viii)Aviation safety management experts. (2)Nonvoting members (A)In generalIn addition to the members appointed under paragraph (1), the Advisory Committee shall be composed of nonvoting members appointed by the Secretary from among individuals representing FAA safety oversight program offices.
 (B)DutiesA nonvoting member may— (i)take part in deliberations of the Advisory Committee; and
 (ii)provide input with respect to any report or recommendation of the Advisory Committee. (C)LimitationA nonvoting member may not represent any stakeholder interest other than that of an FAA safety oversight program office.
 (3)TermsEach voting member and nonvoting member of the Advisory Committee shall be appointed for a term of 2 years.
 (4)Rule of constructionPublic Law 104–65 (2 U.S.C. 1601 et seq.) may not be construed to prohibit or otherwise limit the appointment of any individual as a member of the Advisory Committee.
 (e)Committee characteristicsThe Advisory Committee shall have the following characteristics: (1)Each voting member under subsection (d)(1)(B) shall be an executive that has decision authority within the member's organization and can represent and enter into commitments on behalf of that organization in a way that serves the entire group of organizations that member represents under that subsection.
 (2)The ability to obtain necessary information from experts in the aviation and aerospace communities. (3)A membership size that enables the Advisory Committee to have substantive discussions and reach consensus on issues in an expeditious manner.
 (4)Appropriate expertise, including expertise in certification and risk-based safety oversight processes, operations, policy, technology, labor relations, training, and finance.
							(f)Chairperson
 (1)In generalThe chairperson of the Advisory Committee shall be appointed by the Secretary from among the voting members under subsection (d)(1)(B).
 (2)TermEach member appointed under paragraph (1) shall serve a term of 2 years as chairperson. (g)Meetings (1)FrequencyThe Advisory Committee shall convene at least 2 meetings a year at the call of the chairperson.
 (2)Public attendanceEach meeting of the Advisory Committee shall be open and accessible to the public. (h)Special committees (1)EstablishmentThe Advisory Committee may establish 1 or more special committees composed of private sector representatives, members of the public, labor representatives, and other relevant parties in complying with consultation and participation requirements under subsection (c)(2).
 (2)Rulemaking adviceA special committee established by the Advisory Committee may— (A)provide rulemaking advice and recommendations to the Advisory Committee;
 (B)provide the FAA additional opportunities to obtain firsthand information and insight from those persons that are most affected by existing and proposed regulations; and
 (C)assist in expediting the development, revision, or elimination of rules in accordance with, and without circumventing, established public rulemaking processes and procedures.
 (3)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a special committee under this subsection.
 (i)SunsetThe Advisory Committee shall cease to exist on September 30, 2017. IIAircraft certification reform 2221.Aircraft certification performance objectives and metrics (a)In generalNot later than 120 days after the date the Advisory Committee is established under section 2212, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to aircraft certification in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the proposals recommended by the Advisory Committee under paragraphs (8) and (9) of section 2212(c).
 (c)Performance objectivesIn establishing performance objectives under subsection (a), the Administrator shall ensure progress is made toward, at a minimum—
 (1)eliminating certification delays and improving cycle times; (2)increasing accountability for both FAA and the aviation industry;
 (3)achieving full utilization of FAA delegation and designation authorities, including organizational designation authorization;
 (4)fully implementing risk management principles and a systems safety approach; (5)reducing duplication of effort;
 (6)increasing transparency; (7)developing and providing training, including recurrent training, in auditing and a systems safety approach to certification oversight;
 (8)improving the process for approving or accepting the certification actions between the FAA and bilateral partners;
 (9)maintaining and improving safety; (10)streamlining the hiring process for—
 (A)qualified systems safety engineers at staffing levels to support the FAA's efforts to implement a systems safety approach; and
 (B)qualified systems safety engineers to guide the engineering of complex systems within the FAA; and
 (11)maintaining the leadership of the United States in international aviation and aerospace. (d)Performance metricsIn carrying out subsection (a), the Administrator shall—
 (1)apply and track performance metrics for the FAA and the aviation industry; and
 (2)transmit to the appropriate committees of Congress an annual report on tracking the progress toward full implementation of the recommendations under section 2212.
							(e)Data
 (1)BaselinesNot later than 1 year after the date the Advisory Committee recommends initial performance metrics under section 2212(c)(9), the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked under this section.
 (2)BenchmarksThe Administrator shall use the performance metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the consensus national goals, strategic objectives, and priorities recommended under section 2212(c)(3).
							(f)Publication
 (1)In generalSubject to paragraph (2), the Administrator shall make data generated using the performance metrics applied and tracked under this section available in a searchable, sortable, and downloadable format through the Internet Web site of the FAA or other appropriate methods.
 (2)LimitationsThe Administrator shall make the data under paragraph (1) available in a manner that—
 (A)protects from disclosure identifying information regarding an individual or entity; and (B)protects from inappropriate disclosure proprietary information.
								2222.Organization designation authorizations
 (a)In generalChapter 447 is amended by adding at the end the following:  44736.Organization designation authorizations (a)Delegations of functions (1)In generalExcept as provided in paragraph (3), in the oversight of an ODA holder, the Administrator of the Federal Aviation Administration, in accordance with Federal Aviation Administration standards, shall—
 (A)require, based on an application submitted by the ODA holder and approved by the Administrator (or the Administrator’s designee), a procedures manual that addresses all procedures and limitations regarding the specified functions to be performed by the ODA holder subject to regulations prescribed by the Administrator;
 (B)delegate fully to the ODA holder each of the functions specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and
 (C)conduct oversight activities, including by inspecting the ODA holder's delegated functions and taking action based on validated inspection findings.
 (2)Duties of ODA holdersAn ODA holder shall— (A)perform each specified function delegated to the ODA holder in accordance with the approved procedures manual for the delegation;
 (B)make the procedures manual available to each member of the appropriate ODA unit; and (C)cooperate fully with oversight activities conducted by the Administrator in connection with the delegation.
 (3)Existing ODA holdersWith regard to an ODA holder operating under a procedures manual approved by the Administrator before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall—
 (A)at the request of the ODA holder, and in an expeditious manner, consider revisions to the ODA holder’s procedures manual;
 (B)delegate fully to the ODA holder each of the functions specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and
 (C)conduct oversight activities, including by inspecting the ODA holder's delegated functions and taking action based on validated inspection findings.
											(b)ODA Office
 (1)EstablishmentNot later than 120 days after the date of enactment of Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall identify, within the Office of Aviation Safety, a centralized policy office to be responsible for the organization designation authorization (referred to in this subsection as the ODA Office). The Director of the ODA Office shall report to the Director of the Aircraft Certification Service.
 (2)PurposeThe purpose of the ODA Office shall be to provide oversight and ensure consistency of the Federal Aviation Administration audit functions under the ODA program across the agency.
 (3)FunctionsThe ODA Office shall— (A)improve the Administration and the ODA holder performance and ensure full use of the authorities delegated under the ODA program;
 (B)develop a more consistent approach to audit priorities, procedures, and training under the ODA program;
 (C)expeditiously review a random sample of limitations on delegated authorities under the ODA program to determine if the limitations are appropriate; and
 (D)ensure national consistency in the interpretation and application of the requirements of the ODA program and in the performance of the ODA program.
 (c)DefinitionsIn this section: (1)ODA or organization designation authorizationThe term ODA or organization designation authorization means an authorization under section 44702(d) to perform approved functions on behalf of the Administrator of the Federal Aviation Administration.
 (2)ODA holderThe term ODA holder means an entity authorized under section 44702(d)— (A)to which the Administrator of the Federal Aviation Administration issues an ODA letter of designation under subpart D of part 183 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling); and
 (B)that is responsible for administering 1 or more ODA units. (3)ODA programThe term ODA program means the program to standardize Federal Aviation Administration oversight of the organizations that are approved to perform certain functions on behalf of the Administration under section 44702(d).
 (4)ODA unitThe term ODA unit means a group of 2 or more individuals under the supervision of an ODA holder who perform the specified functions under an ODA.
 (5)OrganizationThe term organization means a firm, a partnership, a corporation, a company, an association, a joint-stock association, or a governmental entity..
 (b)Technical and conforming amendmentsThe table of contents of chapter 447 is amended by adding after the item relating to section 44735 the following:
							44736. Organization designation authorizations..
						2223.ODA review
						(a)Expert review panel
 (1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall convene a multidisciplinary expert review panel (referred to in this section as the Panel).
							(2)Composition
 (A)In generalThe Panel shall be composed of not more than 20 members appointed by the Administrator. (B)QualificationsThe members appointed to the Panel shall—
 (i)each have a minimum of 5 years of experience in processes and procedures under the ODA program; and (ii)include representatives of ODA holders, aviation manufacturers, safety experts, and FAA labor organizations, including labor representatives of FAA aviation safety inspectors and aviation safety engineers.
 (b)SurveyThe Panel shall survey ODA holders and ODA program applicants to document FAA safety oversight and certification programs and activities, including the FAA's use of the ODA program and the speed and efficiency of the certification process. In carrying out this subsection, the Administrator shall consult with the appropriate survey experts and the panel established under subsection (a) to best design and conduct the survey.
 (c)AssessmentThe Panel shall— (1)conduct an assessment of—
 (A)the FAA’s processes and procedures under the ODA program and whether the processes and procedures function as intended;
 (B)the best practices of and lessons learned by ODA holders and the FAA personnel who provide oversight of ODA holders;
 (C)the performance incentive policies, related to the ODA program for FAA personnel, that do not conflict with the public interest;
 (D)the training activities related to the ODA program for FAA personnel and ODA holders; and (E)the impact, if any, that oversight of the ODA program has on FAA resources and the FAA’s ability to process applications for certifications outside of the ODA program; and
 (2)make recommendations for improving FAA safety oversight and certification programs and activities based on the results of the survey under subsection (b) and each element of the assessment under paragraph (1) of this subsection.
 (d)ReportNot later than 180 days after the date the Panel is convened under subsection (a), the Panel shall submit to the Administrator, the Advisory Committee, and the appropriate committees of Congress a report on results of the survey under subsection (b) and the assessment and recommendations under subsection (c).
 (e)DefinitionsThe terms used in this section have the meanings given the terms in section 44736 of title 49, United States Code.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Panel. (g)SunsetThe Panel shall terminate on the date the report is submitted under subsection (d).
						2224.Type certification resolution process
 (a)In generalSection 44704(a) is amended by adding at the end the following:  (6)Type certification resolution process (A)In generalNot later than 15 months after the date of enactment of Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall establish an effective, expeditious, and milestone-based issue resolution process for type certification activities under this subsection.
 (B)Process requirementsThe resolution process shall provide for— (i)the resolution of technical issues at pre-established stages of the certification process, as agreed to by the Administrator and the type certificate applicant;
 (ii)the automatic escalation to appropriate management personnel of the Federal Aviation Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; and
 (iii)the resolution of a major certification process milestone escalated under clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant.
 (C)Definition of major certification process milestoneIn this paragraph, the term major certification process milestone means a milestone related to a type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant..
 (b)Technical and conforming amendmentsSection 44704 is amended in the heading by striking airworthiness certificates,, and inserting airworthiness certificates,. 2225.Safety enhancing technologies for small general aviation airplanes (a)PolicyIn a manner consistent with the Small Airplane Revitalization Act of 2013 (49 U.S.C. 44704 note), not later than 180 days after the date of enactment of this Act, the Administrator shall establish and begin implementing a risk-based policy that streamlines the installation of safety enhancing technologies for small general aviation airplanes in a manner that reduces regulatory delays and significantly improves safety.
 (b)InclusionsThe safety enhancing technologies for small general aviation airplanes described in subsection (a) shall include, at a minimum, the replacement or retrofit of primary flight displays, auto pilots, engine monitors, and navigation equipment.
 (c)CollaborationIn carrying out this section, the Administrator shall collaborate with general aviation operators, general aviation manufacturers, and appropriate FAA labor organizations, including representatives of FAA aviation safety inspectors and aviation safety engineers, certified under section 7111 of title 5, United States Code.
 (d)Definition of small general aviation airplaneIn this section, the term small general aviation airplane means an airplane that— (1)is certified to the standards of part 23 of title 14, Code of Federal Regulations;
 (2)has a seating capacity of not more than 9 passengers; and (3)is not used in scheduled passenger-carrying operations under part 121 of title 14, Code of Federal Regulations.
							2226.Streamlining certification of small general aviation airplanes
 (a)Notice of proposed rulemakingNot later than June 1, 2016, the Administrator shall issue a notice of proposed rulemaking to comply with section 3 of the Small Airplane Revitalization Act of 2013 (49 U.S.C. 44704 note).
 (b)Government reviewThe Federal Government’s review process shall be streamlined to meet the deadline in subsection (a).
 (c)Final rulemakingNot later than December 31, 2016, the Administrator shall issue a final rulemaking to comply with section 3 of the Small Airplane Revitalization Act of 2013 (49 U.S.C. 44704 note).
						IIIFlight standards reform
					2231.Flight standards performance objectives and metrics
 (a)In generalNot later than 120 days after the date the Advisory Committee is established under section 2212, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to flight standards activities in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the recommendations of the Advisory Committee under paragraphs (8) and (9) of section 2212(c).
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall ensure that progress is made toward, at a minimum—
 (1)eliminating delays with respect to such activities; (2)increasing accountability for both FAA and the aviation industry;
 (3)fully implementing risk management principles and a systems safety approach; (4)reducing duplication of effort;
 (5)promoting appropriate compliance activities and eliminating inconsistent regulatory interpretations and inconsistent enforcement activities;
 (6)improving and providing greater opportunities for training, including recurrent training, in auditing and a systems safety approach to oversight;
 (7)developing and allowing the use of a single master source for guidance; (8)providing and using a streamlined appeal process for the resolution of regulatory interpretation questions;
 (9)maintaining and improving safety; and (10)increasing transparency.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall— (1)apply and track performance metrics for the FAA and the aviation industry; and
 (2)transmit to the appropriate committees of Congress an annual report tracking the progress toward full implementation of the performance metrics under section 2212.
							(e)Data
 (1)BaselinesNot later than 1 year after the date the Advisory Committee recommends initial performance metrics under section 2212(c)(9), the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked that are approved based on the recommendations required under this section.
 (2)BenchmarksThe Administrator shall use the performance metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the consensus national goals, strategic objectives, and priorities recommended under section 2212(c)(3).
							(f)Publication
 (1)In generalSubject to paragraph (2), the Administrator shall make data generated using the performance metrics applied and tracked under this section available in a searchable, sortable, and downloadable format through the Internet Web site of the FAA or other appropriate methods.
 (2)LimitationsThe Administrator shall make the data under paragraph (1) available in a manner that—
 (A)protects from disclosure identifying information regarding an individual or entity; and (B)protects from inappropriate disclosure proprietary information.
								2232.FAA task force on flight standards reform
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator shall establish the FAA Task Force on Flight Standards Reform (referred to in this section as the Task Force).
						(b)Membership
 (1)AppointmentThe membership of the Task Force shall be appointed by the Administrator. (2)NumberThe Task Force shall be composed of not more than 20 members.
 (3)Representation requirementsThe membership of the Task Force shall include representatives, with knowledge of flight standards regulatory processes and requirements, of—
 (A)air carriers; (B)general aviation;
 (C)business aviation; (D)repair stations;
 (E)unmanned aircraft systems operators; (F)flight schools;
 (G)labor unions, including those representing FAA aviation safety inspectors and those representing FAA aviation safety engineers; and
 (H)aviation safety experts. (c)DutiesThe duties of the Task Force shall include, at a minimum, identifying cost-effective best practices and providing recommendations with respect to—
 (1)simplifying and streamlining flight standards regulatory processes; (2)reorganizing the Flight Standards Service to establish an entity organized by function rather than geographic region, if appropriate;
 (3)FAA aviation safety inspector training opportunities; (4)FAA aviation safety inspector standards and performance; and
 (5)achieving, across the FAA, consistent— (A)regulatory interpretations; and
 (B)application of oversight activities. (d)ReportNot later than 1 year after the date of enactment of this Act, the Task Force shall submit to the Administrator, Advisory Committee, and appropriate committees of Congress a report detailing—
 (1)the best practices identified and recommendations provided by the Task Force under subsection (c); and
 (2)any recommendations of the Task Force for additional regulatory action or cost-effective legislative action.
 (e)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (f)SunsetThe Task Force shall cease to exist on the date that the Task Force submits the report required under subsection (d).
						2233.Centralized safety guidance database
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall establish a centralized safety guidance database for all of the regulatory guidance issued by the FAA Office of Aviation Safety regarding compliance with 1 or more aviation safety-related provisions of the Code of Federal Regulations.
 (b)RequirementsThe database under subsection (a) shall— (1)for each guidance, include a link to the specific provision of the Code of Federal Regulations;
 (2)subject to paragraph (3), be accessible to the public; and (3)be provided in a manner that—
 (A)protects from disclosure identifying information regarding an individual or entity; and (B)protects from inappropriate disclosure proprietary information.
								(c)Data entry timing
 (1)Existing documentsNot later than 14 months after the date the database is established, the Administrator shall have completed entering into the database any applicable regulatory guidance that are in effect and were issued before that date.
 (2)New regulatory guidance and updatesBeginning on the date the database is established, the Administrator shall ensure that any applicable regulatory guidance that are issued on or after that date are entered into the database as they are issued.
 (d)Consultation requirementIn establishing the database under subsection (a), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers, FAA aviation safety engineers, and FAA aviation safety inspectors) and aviation industry stakeholders.
 (e)Definition of regulatory guidanceIn this section, the term regulatory guidance means all forms of written information issued by the FAA that an individual or entity may use to interpret or apply FAA regulations and requirements, including information an individual or entity may use to determine acceptable means of compliance with such regulations and requirements, such as an order, manual, circular, policy statement, and legal interpretation memorandum.
						2234.Regulatory Consistency Communications Board
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator of the FAA shall establish a Regulatory Consistency Communications Board (referred to in this section as the Board).
 (b)Consultation requirementIn establishing the Board, the Administrator shall consult and collaborate with appropriate stakeholders, including FAA labor organizations (including labor organizations representing FAA aviation safety inspectors and labor organizations representing FAA aviation safety engineers) and aviation industry stakeholders.
 (c)MembershipThe Board shall be composed of FAA representatives, appointed by the Administrator, from— (1)the Flight Standards Service;
 (2)the Aircraft Certification Service; and (3)the Office of the Chief Counsel.
 (d)FunctionsThe Board shall carry out the following functions: (1)Recommend, at a minimum, processes by which—
 (A)FAA personnel and persons regulated by the FAA may submit regulatory interpretation questions without fear of retaliation;
 (B)FAA personnel may submit written questions as to whether a previous approval or regulatory interpretation issued by FAA personnel in another office or region is correct or incorrect; and
 (C)any other person may submit anonymous regulatory interpretation questions. (2)Meet on a regular basis to discuss and resolve questions submitted under paragraph (1) and the appropriate application of regulations and policy with respect to each question.
 (3)Provide to a person that submitted a question under subparagraph (A) or (B) of paragraph (1) an expeditious written response to the question.
 (4)Recommend a process to make the resolution of common regulatory interpretation questions publicly available to FAA personnel and the public in a manner that—
 (A)does not reveal any identifying data of the person that submitted a question; and
 (B)protects any proprietary information. (5)Ensure that responses to questions under this subsection are incorporated into regulatory guidance (as defined in section 2233(e)).
 (e)Performance metrics, timelines, and goalsNot later than 180 days after the date that the Advisory Committee recommends performance objectives and performance metrics for the FAA and the aviation industry under paragraphs (8) and (9) of section 2212(c), the Administrator, in collaboration with the Advisory Committee, shall—
 (1)establish performance metrics, timelines, and goals to measure the progress of the Board in resolving regulatory interpretation questions submitted under subsection (d)(1); and
 (2)implement a process for tracking the progress of the Board in meeting the performance metrics, timelines, and goals under paragraph (1).
							2235.Flight standards service realignment feasibility report
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with relevant industry stakeholders, shall—
 (1)determine the feasibility of realigning flight standards service regional field offices to specialized areas of aviation safety oversight and technical expertise; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1). (b)ConsiderationsIn making a determination under subsection (a), the Administrator shall consider a flight standards service regional field office providing support in the area of its technical expertise to flight standards district offices and certificate management offices.
						2236.Additional certification resources
 (a)In generalNotwithstanding any other provision of law, and subject to the requirements of subsection (b), the Administrator may enter into a reimbursable agreement with an applicant or certificate-holder for the reasonable travel and per diem expenses of the FAA associated with official travel to expedite the acceptance or validation by a foreign authority of an FAA certificate or design approval.
 (b)ConditionsThe Administrator may enter into an agreement under subsection (a) only if— (1)the travel covered under the agreement is determined to be necessary, by both the Administrator and the applicant or certificate-holder, to expedite the acceptance or validation of the relevant certificate or approval;
 (2)the travel is conducted at the request of the applicant or certificate-holder; (3)the travel plans and expenses are approved by the applicant or certificate-holder prior to travel; and
 (4)the agreement requires payment in advance of FAA services and is consistent with the processes under section 106(l)(6) of title 49, United States Code.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on—
 (1)the number of occasions on which the Administrator entered into reimbursable agreements under this section;
 (2)the number of occasions on which the Administrator declined a request by an applicant or certificate-holder to enter into a reimbursable agreement under this section;
 (3)the amount of reimbursements collected in accordance with agreements under this section; and (4)the extent to which reimbursable agreements under this section assisted in reducing the amount of time necessary for foreign authorities' validations of FAA certificates and design approvals.
 (d)DefinitionsIn this section: (1)ApplicantThe term applicant means a person that has applied to a foreign authority for the acceptance or validation of an FAA certificate or design approval.
 (2)Certificate-holderThe term certificate-holder means a person that holds a certificate issued by the Administrator under part 21 of title 14, Code of Federal Regulations.
							IVSafety workforce
					2241.Safety workforce training strategy
 (a)Safety workforce training strategyNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall review and revise its safety workforce training strategy to ensure that it—
 (1)aligns with an effective risk-based approach to safety oversight; (2)best utilizes available resources;
 (3)allows FAA employees participating in organization management teams or conducting ODA program audits to complete, expeditiously, appropriate training, including recurrent training, in auditing and a systems safety approach to oversight;
 (4)seeks knowledge-sharing opportunities between the FAA and the aviation industry in new technologies, best practices, and other areas of interest related to safety oversight;
 (5)fosters an inspector and engineer workforce that has the skills and training necessary to improve risk-based approaches that focus on requirements management and auditing skills; and
 (6)includes, as appropriate, milestones and metrics for meeting the requirements of paragraphs (1) through (5).
 (b)ReportNot later that 270 days after the date the strategy is established under subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of the strategy and progress in meeting any milestones or metrics included in the strategy.
 (c)DefinitionsIn this section: (1)ODA holderThe term ODA holder has the meaning given the term in section 44736 of title 49, United States Code.
 (2)ODA programThe term ODA program means the program to standardize FAA oversight of the organizations that are approved to perform certain functions on behalf of the FAA under section 44702(d) of title 49, United States Code.
 (3)Organization management teamThe term organization management team means a group of FAA employees consisting of FAA aviation safety engineers, flight test pilots, and aviation safety inspectors overseeing an ODA holder and its specified function delegated under section 44702.
							2242.Workforce study
 (a)Workforce studyNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study to assess the workforce and training needs of the Office of Aviation Safety of the Federal Aviation Administration and taking into consideration how those needs could be met.
 (b)ContentsThe study under subsection (a) shall include— (1)a review of the current staffing levels and requirements for hiring and training, including recurrent training, of aviation safety inspectors and aviation safety engineers;
 (2)an analysis of the skills and qualifications required of aviation safety inspectors and aviation safety engineers for successful performance in the current and future projected aviation safety regulatory environment, including an analysis of the need for a systems engineering discipline within the Federal Aviation Administration to guide the engineering of complex systems, with an emphasis on auditing an ODA holder (as defined in section 44736(c) of title 49, United States Code);
 (3)a review of current performance incentive policies of the Federal Aviation Administration, as applied to the Office of Aviation Safety, including awards for performance;
 (4)an analysis of ways the Federal Aviation Administration can work with the aviation industry and FAA labor force to establish knowledge-sharing opportunities between the Federal Aviation Administration and the aviation industry in new technologies, best practices, and other areas that could improve the aviation safety regulatory system; and
 (5)recommendations on the best and most cost-effective approaches to address the needs of the current and future projected aviation safety regulatory system, including qualifications, training programs, and performance incentives for relevant agency personnel.
 (c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the study required under subsection (a).
						VInternational aviation
 2251.Promotion of United States aerospace standards, products, and services abroadSection 40104 is amended by adding at the end the following:  (d)Promotion of United States aerospace standards, products, and services abroadThe Secretary shall take appropriate actions—
 (1)to promote United States aerospace-related safety standards abroad; (2)to facilitate and vigorously defend approvals of United States aerospace products and services abroad;
 (3)with respect to bilateral partners, to use bilateral safety agreements and other mechanisms to improve validation of United States type certificated aeronautical products and services and enhance mutual acceptance in order to eliminate redundancies and unnecessary costs; and
 (4)with respect to the aeronautical safety authorities of a foreign country, to streamline that country's validation of United States aerospace standards, products, and services..
 2252.Bilateral exchanges of safety oversight responsibilitiesSection 44701(e) is amended by adding at the end the following:  (5)Foreign airworthiness directives (A)AcceptanceThe Administrator shall accept an airworthiness directive (as defined in section 39.3 of title 14, Code of Federal Regulations) issued by an aeronautical safety authority of a foreign country, and leverage that aeronautical safety authority’s regulatory process, if—
 (i)the country is the state of design for the product that is the subject of the airworthiness directive;
 (ii)the United States has a bilateral safety agreement relating to aircraft certification with the country;
 (iii)as part of the bilateral safety agreement with the country, the Administrator has determined that the aeronautical safety authority has an aircraft certification system relating to safety that produces a level of safety equivalent to the level produced by the system of the Federal Aviation Administration; and
 (iv)the aeronautical safety authority utilizes an open and transparent public notice and comment process in the issuance of airworthiness directives.
 (B)Alternative approval processNotwithstanding subparagraph (A), the Administrator may issue a Federal Aviation Administration airworthiness directive instead of accepting the airworthiness directive issued by the aeronautical safety authority of a foreign country if the Administrator determines that such issuance is necessary for safety or operational reasons due to the complexity or unique features of the Federal Aviation Administration airworthiness directive or the United States aviation system.
 (C)Alternative means of complianceThe Administrator may— (i)accept an alternative means of compliance, with respect to an airworthiness directive under subparagraph (A), that was approved by the aeronautical safety authority of the foreign country that issued the airworthiness directive; or
 (ii)notwithstanding subparagraph (A), and at the request of any person affected by an airworthiness directive under that subparagraph, the Administrator may approve an alternative means of compliance with respect to the airworthiness directive..
					2253.FAA leadership abroad
 (a)In generalTo promote United States aerospace safety standards, reduce redundant regulatory activity, and facilitate acceptance of FAA design and production approvals abroad, the Administrator shall—
 (1)attain greater expertise in issues related to dispute resolution, intellectual property, and export control laws to better support FAA certification and other aerospace regulatory activities abroad;
 (2)work with United States companies to more accurately track the amount of time it takes foreign authorities, including bilateral partners, to validate United States type certificated aeronautical products;
 (3)provide assistance to United States companies who have experienced significantly long foreign validation wait times;
 (4)work with foreign authorities, including bilateral partners, to collect and analyze data to determine the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA;
 (5)establish appropriate benchmarks and metrics to measure the success of bilateral aviation safety agreements and to reduce the validation time for United States type certificated aeronautical products abroad; and
 (6)work with foreign authorities, including bilateral partners, to improve the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report that—
 (1)describes the Administrator's strategic plan for international engagement; (2)describes the structure and responsibilities of all FAA offices that have international responsibilities, including the Aircraft Certification Office, and all the activities conducted by those offices related to certification and production;
 (3)describes current and forecasted staffing and travel needs for the FAA's international engagement activities, including the needs of the Aircraft Certification Office in the current and forecasted budgetary environment;
 (4)provides recommendations, if appropriate, to improve the existing structure and personnel and travel policies supporting the FAA's international engagement activities, including the activities of the Aviation Certification Office, to better support the growth of United States aerospace exports; and
 (5)identifies regulatory initiatives or cost-effective legislative initiatives needed to improve and enhance the timely acceptance of United States aerospace products abroad.
 (c)International TravelThe Administrator of the FAA, or the Administrator's designee, may authorize international travel for any FAA employee, without the approval of any other person or entity, if the Administrator determines that the travel is necessary—
 (1)to promote United States aerospace safety standards; or (2)to support expedited acceptance of FAA design and production approvals.
 2254.Registration, certification, and related feesSection 45305 is amended— (1)in subsection (a) by striking Subject to subsection (b) and inserting Subject to subsection (c);
 (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (3)by inserting after subsection (a) the following:
							
 (b)Certification servicesSubject to subsection (c), and notwithstanding section 45301(a), the Administrator may establish and collect a fee from a foreign government or entity for services related to certification, regardless of where the services are provided, if the fee—
 (1)is established and collected in a manner consistent with aviation safety agreements; and (2)does not exceed the estimated costs of the services..
						CAirline passenger safety and protections
 2301.Pilot records database deadlineSection 44703(i)(2) is amended by striking The Administrator shall establish and inserting Not later than April 30, 2017, the Administrator shall establish and make available for use. 2302.Access to air carrier flight decksThe Administrator of the Federal Aviation Administration shall collaborate with other aviation authorities to advance of a global standard for access to air carrier flight decks and redundancy requirements consistent with the flight deck access and redundancy requirements in the United States.
				2303.Aircraft tracking and flight data
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall assess current performance standards, and as appropriate, conduct a rulemaking to revise the standards to improve near-term and long-term aircraft tracking and flight data recovery, including retrieval, access, and protection of such data after an incident or accident.
 (b)ConsiderationsIn revising the performance standards under subsection (a) the Administrator may consider— (1)various methods for improving detection and retrieval of flight data, including—
 (A)low frequency underwater locating devices; and (B)extended battery life for underwater locating devices;
 (2)automatic deployable flight recorders; (3)triggered transmission of flight data, and other satellite-based solutions;
 (4)distress-mode tracking; and (5)protections against disabling flight recorder systems.
 (c)CoordinationIn revising the performance standards under subsection (a), the Administrator shall coordinate with international regulatory authorities and the International Civil Aviation Organization to ensure that any new international standard for aircraft tracking and flight data recovery is consistent with a performance-based approach and is implemented in a globally harmonized manner.
					2304.Automation reliance improvements
 (a)Modernization of trainingNot later than October 1, 2017, the Administrator of the Federal Aviation Administration shall review, and update as necessary, recent guidance regarding pilot flight deck monitoring that an air carrier can use to train and evaluate its pilots to ensure that air carrier pilots are trained to use and monitor automation systems while also maintaining proficiency in manual flight operations consistent with the final rule entitled, Qualification, Service, and Use of Crewmembers and Aircraft Dispatchers, published on November 12, 2013 (78 Fed. Reg. 67799).
 (b)ConsiderationsIn reviewing and updating the guidance, the Administrator shall— (1)consider casualty driven scenarios during initial and recurrent simulator instruction that focus on automation complacency during system failure, including flight segments when automation is typically engaged and should result in hand flying the aircraft into a safe position while employing crew resource management principles;
 (2)consider the development of metrics or measurable tasks an air carrier may use to evaluate the ability of pilots to appropriately monitor flight deck systems;
 (3)consider the development of metrics an air carrier may use to evaluate manual flying skills and improve related training;
 (4)convene an expert panel, including members with expertise in human factors, training, and flight operations—
 (A)to evaluate and develop methods for training flight crews to understand the functionality of automated systems for flight path management;
 (B)to identify and recommend to the Administrator the most effective training methods that ensure that pilots can apply manual flying skills in the event of flight deck automation failure or an unexpected event; and
 (C)to identify and recommend to the Administrator revision in the training guidance for flight crews to address the needs identified in subparagraphs (A) and (B); and
 (5)develop any additional standards to be used for guidance the Administrator considers necessary to determine whether air carrier pilots receive sufficient training opportunities to develop, maintain, and demonstrate manual flying skills.
 (c)DOT IG reviewNot later than 2 years after the date the Administrator reviews the guidance under subsection (a), the Inspector General of the Department of Transportation shall review the air carriers implementation of the guidance and the ongoing work of the expert panel.
 2305.Enhanced mental health screening for pilotsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall consider the recommendations of the Pilot Fitness Aviation Rulemaking Committee in determining whether to implement, as part of a comprehensive medical certification process for pilots with a first- or second-class airman medical certificate, additional screening for mental health conditions, including depression and suicidal thoughts or tendencies, and access treatment that would address any risk associated with such conditions.
				2306.Flight attendant duty period limitations and rest requirements
 (a)Modification of final ruleNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise the flight attendant duty period limitations and rest requirements under section 121.467 of title 14, Code of Federal Regulations.
 (b)ContentsExcept as provided in subsection (b), in revising the rule under subsection (a), the Administrator shall ensure that a flight attendant scheduled to a duty period of 14 hours or less is given a scheduled rest period of at least 10 consecutive hours.
 (c)ExceptionThe rest period required under subsection (b) may be scheduled or reduced to 9 consecutive hours if the flight attendant is provided a subsequent rest period of at least 11 consecutive hours.
					2307.Training flight attendants to identify human
 traffickingSection 44734(a) is amended— (1)in paragraph (2) by striking and at the end;
 (2)in paragraph (3) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (4)identifying and timely alerting of appropriate government personnel or a law enforcement officer and filing a report of a potential victim or incidence of human trafficking..
					2308.Report on obsolete test equipment
 (a)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report on the National Test Equipment Program (referred to in this section as the Program).
 (b)ContentsThe report shall include— (1)a list of all known outstanding requests for test equipment, cataloged by type and location, under the Program;
 (2)a description of the current method under the Program of ensuring calibrated equipment is in place for utilization;
 (3)a plan by the Administrator for appropriate inventory of such equipment; and (4)the Administrator's recommendations for increasing multi-functionality in future test equipment to be developed and all known and foreseeable manufacturer technological advances.
						2309.Plan for systems to provide direct warnings of potential runway
			 incursions
 (a)In generalNot later than June 30, 2016, the Administrator of the Federal Aviation Administration shall—
 (1)assess available technologies to determine whether it is feasible, cost-effective, and appropriate to install and deploy, at any airport, systems to provide a direct warning capability to flight crews and air traffic controllers of potential runway incursions; and
 (2)submit to the appropriate committees of Congress a report on the assessment under paragraph (1), including any recommendations.
 (b)ConsiderationsIn conducting the assessment under subsection (a), the Administration shall consider National Transportation Safety Board findings and relevant aviation stakeholder views relating to runway incursions.
					2310.Laser pointer incidents
 (a)In generalBeginning 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in coordination with the Director of the Federal Bureau of Investigation, shall provide quarterly updates to the appropriate committees of Congress regarding—
 (1)the number of incidents involving the beam from a laser pointer (as defined in section 39A of title 18, United States Code) being aimed at, or in the flight path of, an aircraft in the airspace jurisdiction of the United States;
 (2)the number of civil or criminal enforcement actions taken by the Federal Aviation Administration, Department of Transportation, or Department of Justice with regard to the incidents described in paragraph (1), including the amount of the civil or criminal penalties imposed on violators;
 (3)the resolution of any incidents that did not result in a civil or criminal enforcement action; and (4)any actions the Department of Transportation or Department of Justice has taken on its own, or in conjunction with other Federal agencies or local law enforcement agencies, to deter the type of activity described in paragraph (1).
 (b)Civil penaltiesThe Administrator shall revise the maximum civil penalty that may be imposed on an individual who aims the beam of a laser pointer at an aircraft in the airspace jurisdiction of the United States, or at the flight path of such an aircraft, to be $25,000.
					2311.Helicopter air ambulance operations data and reports
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with helicopter air ambulance industry stakeholders, shall assess the availability of information to the general public related to the location of heliports and helipads used by helicopters providing air ambulance services, including helipads and helipads outside of those listed as part of any existing databases of Airport Master Record (5010) forms.
 (b)RequirementsBased on the assessment under subsection (a), the Administrator shall— (1)update, as necessary, any existing guidance on what information is included in the current databases of Airport Master Record (5010) forms to include information related to heliports and helipads used by helicopters providing air ambulance services; or
 (2)develop, as appropriate and in collaboration with helicopter air ambulance industry stakeholders, a new database of heliports and helipads used by helicopters providing air ambulance services.
						(c)Reports
 (1)AssessmentNot later than 30 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including any recommendations on how to make information related to the location of heliports and helipads used by helicopters providing air ambulance services available to the general public.
 (2)ImplementationNot later than 30 days after completing action under paragraph (1) or paragraph (2) of subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of that action.
 (d)Incident and accident dataSection 44731 is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking not later than 1 year after the date of enactment of this section, and annually thereafter and inserting annually; (B)in paragraph (2), by striking flights and hours flown, by registration number, during which helicopters operated by the certificate holder were providing helicopter air ambulance services and inserting hours flown by the helicopters operated by the certificate holder;
 (C)in paragraph (3)— (i)by striking of flight and inserting of patients transported and the number of patient transport;
 (ii)by inserting or after interfacility transport,; and (iii)by striking , or ferry or repositioning flight;
 (D)in paragraph (5)— (i)by striking flights and; and
 (ii)by striking while providing air ambulance services; and (E)by amending paragraph (6) to read as follows:
								
 (6)The number of hours flown at night by helicopters operated by the certificate holder.; (2)in subsection (d)—
 (A)by striking Not later than 2 years after the date of enactment of this section, and annually thereafter, the Administrator shall submit and inserting The Administrator shall submit annually; and
 (B)by adding at the end the following: The report shall include the number of accidents experienced by helicopter air ambulance operations, the number of fatal accidents experienced by helicopter air ambulance operations, and the rate, per 100,000 flight hours, of accidents and fatal accidents experienced by operators providing helicopter air ambulance services.;
 (3)by redesignating subsection (e) as subsection (f); and (4)by inserting after subsection (d) the following:
							
 (e)ImplementationIn carrying out this section, the Administrator, in collaboration with part 135 certificate holders providing helicopter air ambulance services, shall—
 (1)propose and develop a method to collect and store the data submitted under subsection (a), including a method to protect the confidentiality of any trade secret or proprietary information submitted; and
 (2)ensure that the database under subsection (c) and the report under subsection (d) include data and analysis that will best inform efforts to improve the safety of helicopter air ambulance operations..
 2312.Part 135 accident and incident dataNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)determine, in collaboration with the National Transportation Safety Board and Part 135 industry stakeholders, what, if any, additional data should be reported as part of an accident or incident notice to more accurately measure the safety of on-demand Part 135 aircraft activity, to pinpoint safety problems, and to form the basis for critical research and analysis of general aviation issues; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1), including a description of the additional data to be collected, a timeframe for implementing the additional data collection, and any potential obstacles to implementation.
 2313.Definition of human factorsSection 40102(a) is amended— (1)by redesignating paragraphs (24) through (47) as paragraphs (25) through (48), respectively; and
 (2)by inserting after paragraph (23) the following:  (24)human factors means a multidisciplinary field that generates and compiles information about human capabilities and limitations and applies it to design, development, and evaluation of equipment, systems, facilities, procedures, jobs, environments, staffing, organizations, and personnel management for safe, efficient, and effective human performance, including people’s use of technology..
 2314.Sense of Congress; pilot in command authorityIt is the sense of Congress that the pilot in command of an aircraft is directly responsible for, and is the final authority as to, the operation of that aircraft, as set forth in section 91.3(a) of title 14, Code of Federal Regulations (or any successor regulation thereto).
				2315.Enhancing ASIAS
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with relevant aviation industry stakeholders, shall assess what, if any, improvements are needed to develop the predictive capability of the Aviation Safety Information Analysis and Sharing program (referred to in this section as ASIAS) with regard to identifying precursors to accidents.
 (b)ContentsIn conducting the assessment under subsection (a), the Administrator shall—
 (1)determine what actions are necessary— (A)to improve data quality and standardization; and
 (B)to increase the data received from additional segments of the aviation industry, such as small airplane, helicopter, and business jet operations;
 (2)consider how to prioritize the actions described in paragraph (1); and
 (3)review available methods for disseminating safety trend data from ASIAS to the aviation safety community, including the inspector workforce, to inform in their risk-based decisionmaking efforts.
 (c)ReportNot later than 60 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including recommendations regarding paragraphs (1) through (3) of subsection (b).
					2316.Improving runway safety
 (a)In generalThe Administrator of the Federal Aviation Administration shall expedite the development of metrics— (1)to allow the Federal Aviation Administration to determine whether runway incursions are increasing; and
 (2)to assess the effectiveness of implemented runway safety initiatives. (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress in developing the metrics described in subsection (a).
					2317.Safe air transportation of lithium cells and batteries
 (a)Restrictions on transportation of lithium batteries on passenger aircraftPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note)— (1)not later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall update applicable regulations to implement the revised standards adopted by the International Civil Aviation Organization (ICAO) on February 22, 2016, regarding—
 (A)prohibiting the bulk air transportation of lithium ion batteries on passenger aircraft; and (B)prohibiting bulk air transport cargo shipment of lithium batteries with an internal charge above 30 percent; and
 (2)the Secretary of Transportation may initiate a review of existing regulations under parts 171–181 of title 49, Code of Federal Regulations, and any applicable regulations under title 14, Code of Federal Regulations, regarding the air transportation, including passenger-carrying and cargo aircraft, of lithium batteries and cells.
 (3)Savings clauseNothing in this section shall be construed as expanding or constricting any other authority the Secretary of Transportation has under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note) to promulgate additional emergency or permanent regulations as permitted by subsection (b) of that section.
 (b)Lithium battery safety working groupNot later than 90 days after the date of enactment of this Act, the President shall establish a lithium battery safety working group to promote and coordinate efforts related to the promotion of the safe manufacture, use, and transportation of lithium batteries and cells.
						(1)Composition
 (A)In generalThe working group shall be composed of at least 1 representative from each of the following: (i)Consumer Product Safety Commission.
 (ii)Department of Transportation. (iii)National Institute on Standards and Technology.
 (B)Additional membersThe working group may include not more than 4 additional members with expertise in the safe manufacture, use, or transportation of lithium batteries and cells.
 (C)SubcommitteesThe President, or members of the working group, may— (i)establish working group subcommittees to focus on specific issues related to the safe manufacture, use, or transportation of lithium batteries and cells; and
 (ii)include in a subcommittee the participation of non-member stakeholders with expertise in areas that the President or members consider necessary.
 (2)ReportNot later than 1 year after the date it is established under subsection (b), the working group shall—
 (A)research— (i)additional ways to decrease the risk of fires and explosions from lithium batteries and cells;
 (ii)additional ways to ensure uniform transportation requirements for both bulk and individual batteries; and
 (iii)new or existing technologies that could reduce the fire and explosion risk of lithium batteries and cells; and
 (B)transmit to the appropriate committees of Congress a report on the research under subparagraph (A), including any legislative recommendations to effectuate the safety improvements described in clauses (i) through (iii) of that subparagraph.
 (3)Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group. (4)TerminationThe working group, and any working group subcommittees, shall terminate 90 days after the date the report is transmitted under paragraph (2).
						DGeneral aviation safety
				2401.Automated weather observing systems policy
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)update automated weather observing systems standards to maximize the use of new technologies that promote the reduction of equipment or maintenance cost for non-Federal automated weather observing systems, including the use of remote monitoring and maintenance, unless demonstrated to be ineffective;
 (2)review, and if necessary update, existing policies in accordance with the standards developed under paragraph (1); and
 (3)establish a process under which appropriate on site airport personnel or an aviation official may, with appropriate manufacturer training or alternative training as determined by the Administrator, be permitted to conduct the minimum tri-annual preventative maintenance checks under the advisory circular for non-Federal automated weather observing systems (AC 150/5220–16D).
 (b)PermissionPermission to conduct the minimum tri-annual preventative maintenance checks described under subsection (a)(3) shall not be withheld but for specific cause.
 (c)StandardsIn updating the standards under subsection (a)(1), the Administrator shall—
 (1)ensure the standards are performance-based; (2)use risk analysis to determine the accuracy of the automated weather observing systems outputs required for pilots to perform safe aircraft operations; and
 (3)provide a cost benefit analysis to determine whether the benefits outweigh the cost for any requirement not directly related to safety.
 (d)ReportNot later than September 30, 2017, the Administrator shall provide a report to the appropriate committees of Congress on the implementation of requirements under this section.
					2402.Tower marking
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue regulations to require the marking of covered towers.
 (b)Marking requiredThe regulations under subsection (a) shall require that a covered tower be clearly marked in a manner that is consistent with applicable guidance under the Federal Aviation Administration Advisory Circular issued December 4, 2015 (AC 70/7460–1L), or other relevant safety guidance, as determined by the Administrator.
 (c)ApplicationThe regulations issued under subsection (a) shall ensure that— (1)all covered towers constructed on or after the date on which such regulations take effect are marked in accordance with subsection (b); and
 (2)a covered tower constructed before the date on which such regulations take effect is marked in accordance with subsection (b) not later than 6 months after such effective date.
						(d)Definition of covered tower
 (1)In generalIn this section, the term covered tower means a structure that— (A)is self-standing or supported by guy wires and ground anchors;
 (B)is 6 feet or less in diameter at the above-ground base, excluding concrete footing; (C)at the highest point of the structure is at least 50 feet above ground level;
 (D)at the highest point of the structure is not more than 200 feet above ground level; (E)has accessory facilities on which an antenna, sensor, camera, meteorological instrument, or other equipment is mounted; and
 (F)is located— (i)outside the boundaries of an incorporated city or town; or
 (ii)on land that is— (I)undeveloped; or
 (II)used for agricultural purposes. (2)ExclusionsThe term covered tower does not include any structure that—
 (A)is adjacent to a house, barn, electric utility station, or other building; (B)is within the curtilage of a farmstead;
 (C)supports electric utility transmission or distribution lines; (D)is a wind powered electrical generator with a rotor blade radius that exceeds 6 feet; or
 (E)is a street light erected or maintained by a Federal, State, local, or tribal entity. (e)DatabaseThe Administrator shall—
 (1)develop a publicly available database that contains the location and height of each covered tower;
 (2)keep the database current to the extent practicable; and (3)ensure that any proprietary information in the database is protected from disclosure in accordance with law.
 2403.Crash-resistant fuel systemsNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and update, as necessary, standards for crash-resistant fuel systems for civilian rotorcraft.
				EGeneral provisions
				2501.Designated agency safety and health officer
 (a)In generalSection 106 is amended by adding at the end the following:  (u)Designated agency safety and health officer (1)AppointmentThere shall be a Designated Agency Safety and Health Officer appointed by the Administrator who shall exclusively fulfill the duties prescribed in this subsection.
 (2)ResponsibilitiesThe Designated Agency Safety and Health Officer shall have responsibility and accountability for— (A)auditing occupational safety and health issues across the Administration;
 (B)overseeing Administration-wide compliance with relevant Federal occupational safety and health statutes and regulations, national industry and consensus standards, and Administration policies; and
 (C)encouraging a culture of occupational safety and health to complement the Administration's existing safety culture.
 (3)Reporting structureThe Designated Agency Safety and Health Officer shall occupy a full-time, senior executive position and shall report directly to the Assistant Administrator for Human Resource Management.
								(4)Qualifications and removal
 (A)QualificationsThe Designated Agency Safety and Health Officer shall have demonstrated ability and experience in the establishment and administration of comprehensive occupational safety and health programs and knowledge of relevant Federal occupational safety and health statutes and regulations, national industry and consensus standards, and Administration policies.
 (B)RemovalThe Designated Agency Safety and Health Officer shall serve at the pleasure of the Administrator.. (b)Deadline for appointmentNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall appoint an individual to serve as the Designated Agency Safety and Health Officer under section 106(u) of title 49, United States Code.
					2502.Repair stations located outside United States
 (a)Risk-Based oversightSection 44733 is amended— (1)by redesignating subsection (f) as subsection (g);
 (2)by inserting after subsection (e) the following:  (f)Risk-Based oversight (1)In generalNot later than 90 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall take measures to ensure that the safety assessment system established under subsection (a)—
 (A)places particular consideration on inspections of part 145 repair stations located outside the United States that conduct scheduled heavy maintenance work on part 121 air carrier aircraft; and
 (B)accounts for the frequency and seriousness of any corrective actions that part 121 air carriers must implement to aircraft following such work at such repair stations.
 (2)International agreementsThe Administrator shall take the measures required under paragraph (1)— (A)in accordance with the United States obligations under applicable international agreements; and
 (B)in a manner consistent with the applicable laws of the country in which a repair station is located.
 (3)Access to dataThe Administrator may access and review such information or data in the possession of a part 121 air carrier as the Administrator may require in carrying out paragraph (1)(B).; and
 (3)in subsection (g), as redesignated— (A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
 (B)by inserting before paragraph (2), as redesignated, the following:  (1)Heavy maintenance workThe term heavy maintenance work means a C-check, a D-check, or equivalent maintenance operation with respect to the airframe of a transport-category aircraft..
 (b)Alcohol and controlled substances testingThe Administrator of the Federal Aviation Administration shall ensure that— (1)not later than 90 days after the date of enactment of this Act, a notice of proposed rulemaking required pursuant to section 44733(d)(2) of title 49, United States Code, is published in the Federal Register; and
 (2)not later than 1 year after the date on which the notice of proposed rulemaking is published in the Federal Register, the rulemaking is finalized.
 (c)Background investigationsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall ensure that each employee of a repair station certificated under part 145 of title 14, Code of Federal Regulations, who performs a safety-sensitive function on an air carrier aircraft has undergone a pre-employment background investigation sufficient to determine whether the individual presents a threat to aviation safety, in a manner that is—
 (1)determined acceptable by the Administrator; (2)consistent with the applicable laws of the country in which the repair station is located; and
 (3)consistent with the United States obligations under international agreements. 2503.FAA technical training (a)E-Learning training pilot programNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with the exclusive bargaining representatives of covered FAA personnel, shall establish an e-learning training pilot program in accordance with the requirements of this section.
 (b)CurriculumThe pilot program shall— (1)include a recurrent training curriculum for covered FAA personnel to ensure that the covered FAA personnel receive instruction on the latest aviation technologies, processes, and procedures;
 (2)focus on providing specialized technical training for covered FAA personnel, as determined necessary by the Administrator;
 (3)include training courses on applicable regulations of the Federal Aviation Administration; and (4)consider the efficacy of instructor-led online training.
 (c)Pilot program terminationThe pilot program shall terminate 1 year after the date of establishment of the pilot program. (d)E-Learning training programUpon termination of the pilot program, the Administrator shall assess and establish or update an e-learning training program that incorporates lessons learned for covered FAA personnel as a result of the pilot program.
 (e)DefinitionsIn this section: (1)Covered FAA personnelThe term covered FAA personnel means airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration.
 (2)E-learning trainingThe term e-learning training means learning utilizing electronic technologies to access educational curriculum outside of a traditional classroom.
						2504.Safety critical staffing
 (a)Audit by DOT Inspector GeneralNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall conduct and complete an audit of the staffing model used by the Federal Aviation Administration to determine the number of aviation safety inspectors that are needed to fulfill the mission of the Federal Aviation Administration and adequately ensure aviation safety.
 (b)ContentsThe audit shall include, at a minimum— (1)a review of the staffing model and an analysis of how consistently the staffing model is applied throughout the Federal Aviation Administration's aviation safety lines of business;
 (2)a review of the assumptions and methods used in devising and implementing the staffing model to assess the adequacy of the staffing model to predict the number of aviation safety inspectors needed to properly fulfill the mission of the Federal Aviation Administration and meet the future growth of the aviation industry; and
 (3)a determination on whether the current staffing model takes into account the Federal Aviation Administration's authority to fully utilize designees.
 (c)ReportNot later than 30 days after the date of completion of the audit, the Inspector General shall submit to the appropriate committees of Congress a report on the results of the audit.
					FThird class medical reform and general aviation pilot protections
 2601.Short titleThis subtitle may be cited as the Pilot's Bill of Rights 2. 2602.Medical certification of certain small aircraft pilots (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise regulations to ensure that an individual may operate as pilot in command of a covered aircraft if—
 (1)the individual possesses a valid driver's license issued by a State, territory, or possession of the United States and complies with all medical requirements or restrictions associated with that license;
 (2)the individual holds a medical certificate issued by the Federal Aviation Administration on the date of enactment of this Act, held such a certificate at any point during the 10-year period preceding such date of enactment, or obtains such a certificate after such date of enactment;
 (3)the most recent medical certificate issued by the Federal Aviation Administration to the individual—
 (A)indicates whether the certificate is first, second, or third class; (B)may include authorization for special issuance;
 (C)may be expired; (D)cannot have been revoked or suspended; and
 (E)cannot have been withdrawn; (4)the most recent application for airman medical certification submitted to the Federal Aviation Administration by the individual cannot have been completed and denied;
 (5)the individual has completed a medical education course described in subsection (c) during the 24 calendar months before acting as pilot in command of a covered aircraft and demonstrates proof of completion of the course;
 (6)the individual, when serving as a pilot in command, is under the care and treatment of a physician if the individual has been diagnosed with any medical condition that may impact the ability of the individual to fly;
 (7)the individual has received a comprehensive medical examination from a State-licensed physician during the previous 48 months and—
 (A)prior to the examination, the individual— (i)completed the individual's section of the checklist described in subsection (b); and
 (ii)provided the completed checklist to the physician performing the examination; and (B)the physician conducted the comprehensive medical examination in accordance with the checklist described in subsection (b), checking each item specified during the examination and addressing, as medically appropriate, every medical condition listed, and any medications the individual is taking; and
 (8)the individual is operating in accordance with the following conditions: (A)The covered aircraft is carrying not more than 5 passengers.
 (B)The individual is operating the covered aircraft under visual flight rules or instrument flight rules.
 (C)The flight, including each portion of that flight, is not carried out— (i)for compensation or hire, including that no passenger or property on the flight is being carried for compensation or hire;
 (ii)at an altitude that is more than 18,000 feet above mean sea level; (iii)outside the United States, unless authorized by the country in which the flight is conducted; or
 (iv)at an indicated air speed exceeding 250 knots. (b)Comprehensive medical examination (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall develop a checklist for an individual to complete and provide to the physician performing the comprehensive medical examination required in subsection (a)(7).
 (2)RequirementsThe checklist shall contain— (A)a section, for the individual to complete that contains—
 (i)boxes 3 through 13 and boxes 16 through 19 of the Federal Aviation Administration Form 8500–8 (3–99); and
 (ii)a signature line for the individual to affirm that— (I)the answers provided by the individual on that checklist, including the individual's answers regarding medical history, are true and complete;
 (II)the individual understands that he or she is prohibited under Federal Aviation Administration regulations from acting as pilot in command, or any other capacity as a required flight crew member, if he or she knows or has reason to know of any medical deficiency or medically disqualifying condition that would make the individual unable to operate the aircraft in a safe manner; and
 (III)the individual is aware of the regulations pertaining to the prohibition on operations during medical deficiency and has no medically disqualifying conditions in accordance with applicable law;
 (B)a section with instructions for the individual to provide the completed checklist to the physician performing the comprehensive medical examination required in subsection (a)(7); and
 (C)a section, for the physician to complete, that instructs the physician— (i)to perform a clinical examination of—
 (I)head, face, neck, and scalp; (II)nose, sinuses, mouth, and throat;
 (III)ears, general (internal and external canals), and eardrums (perforation); (IV)eyes (general), ophthalmoscopic, pupils (equality and reaction), and ocular motility (associated parallel movement, nystagmus);
 (V)lungs and chest (not including breast examination); (VI)heart (precordial activity, rhythm, sounds, and murmurs);
 (VII)vascular system (pulse, amplitude, and character, and arms, legs, and others); (VIII)abdomen and viscera (including hernia);
 (IX)anus (not including digital examination); (X)skin;
 (XI)G–U system (not including pelvic examination); (XII)upper and lower extremities (strength and range of motion);
 (XIII)spine and other musculoskeletal; (XIV)identifying body marks, scars, and tattoos (size and location);
 (XV)lymphatics; (XVI)neurologic (tendon reflexes, equilibrium, senses, cranial nerves, and coordination, etc.);
 (XVII)psychiatric (appearance, behavior, mood, communication, and memory); (XVIII)general systemic;
 (XIX)hearing; (XX)vision (distant, near, and intermediate vision, field of vision, color vision, and ocular alignment);
 (XXI)blood pressure and pulse; and (XXII)anything else the physician, in his or her medical judgment, considers necessary;
 (ii)to exercise medical discretion to address, as medically appropriate, any medical conditions identified, and to exercise medical discretion in determining whether any medical tests are warranted as part of the comprehensive medical examination;
 (iii)to discuss all drugs the individual reports taking (prescription and nonprescription) and their potential to interfere with the safe operation of an aircraft or motor vehicle;
 (iv)to sign the checklist, stating: I certify that I discussed all items on this checklist with the individual during my examination, discussed any medications the individual is taking that could interfere with their ability to safely operate an aircraft or motor vehicle, and performed an examination that included all of the items on this checklist. I certify that I am not aware of any medical condition that, as presently treated, could interfere with the individual's ability to safely operate an aircraft.; and
 (v)to provide the date the comprehensive medical examination was completed, and the physician's full name, address, telephone number, and State medical license number.
 (3)LogbookThe completed checklist shall be retained in the individual's logbook and made available on request.
 (c)Medical education course requirementsThe medical education course described in this subsection shall— (1)be available on the Internet free of charge;
 (2)be developed and periodically updated in coordination with representatives of relevant nonprofit and not-for-profit general aviation stakeholder groups;
 (3)educate pilots on conducting medical self-assessments; (4)advise pilots on identifying warning signs of potential serious medical conditions;
 (5)identify risk mitigation strategies for medical conditions; (6)increase awareness of the impacts of potentially impairing over-the-counter and prescription drug medications;
 (7)encourage regular medical examinations and consultations with primary care physicians; (8)inform pilots of the regulations pertaining to the prohibition on operations during medical deficiency and medically disqualifying conditions;
 (9)provide the checklist developed by the Federal Aviation Administration in accordance with subsection (b); and
 (10)upon successful completion of the course, electronically provide to the individual and transmit to the Federal Aviation Administration—
 (A)a certification of completion of the medical education course, which shall be printed and retained in the individual's logbook and made available upon request, and shall contain the individual's name, address, and airman certificate number;
 (B)subject to subsection (d), a release authorizing the National Driver Register through a designated State Department of Motor Vehicles to furnish to the Federal Aviation Administration information pertaining to the individual's driving record;
 (C)a certification by the individual that the individual is under the care and treatment of a physician if the individual has been diagnosed with any medical condition that may impact the ability of the individual to fly, as required under subsection (a)(6);
 (D)a form that includes— (i)the name, address, telephone number, and airman certificate number of the individual;
 (ii)the name, address, telephone number, and State medical license number of the physician performing the comprehensive medical examination required in subsection (a)(7);
 (iii)the date of the comprehensive medical examination required in subsection (a)(7); and (iv)a certification by the individual that the checklist described in subsection (b) was followed and signed by the physician in the comprehensive medical examination required in subsection (a)(7); and
 (E)a statement, which shall be printed, and signed by the individual certifying that the individual understands the existing prohibition on operations during medical deficiency by stating: I understand that I cannot act as pilot in command, or any other capacity as a required flight crew member, if I know or have reason to know of any medical condition that would make me unable to operate the aircraft in a safe manner..
 (d)National driver registerThe authorization under subsection (c)(10)(B) shall be an authorization for a single access to the information contained in the National Driver Register.
					(e)Special issuance process
 (1)In generalAn individual who has qualified for the third-class medical certificate exemption under subsection (a) and is seeking to serve as a pilot in command of a covered aircraft shall be required to have completed the process for obtaining an Authorization for Special Issuance of a Medical Certificate for each of the following:
 (A)A mental health disorder, limited to an established medical history or clinical diagnosis of— (i)personality disorder that is severe enough to have repeatedly manifested itself by overt acts;
 (ii)psychosis, defined as a case in which an individual— (I)has manifested delusions, hallucinations, grossly bizarre or disorganized behavior, or other commonly accepted symptoms of psychosis; or
 (II)may reasonably be expected to manifest delusions, hallucinations, grossly bizarre or disorganized behavior, or other commonly accepted symptoms of psychosis;
 (iii)bipolar disorder; or (iv)substance dependence within the previous 2 years, as defined in section 67.307(a)(4) of title 14, Code of Federal Regulations.
 (B)A neurological disorder, limited to an established medical history or clinical diagnosis of any of the following:
 (i)Epilepsy. (ii)Disturbance of consciousness without satisfactory medical explanation of the cause.
 (iii)A transient loss of control of nervous system functions without satisfactory medical explanation of the cause.
 (C)A cardiovascular condition, limited to a one-time special issuance for each diagnosis of the following:
 (i)Myocardial infraction. (ii)Coronary heart disease that has required treatment.
 (iii)Cardiac valve replacement. (iv)Heart replacement.
 (2)Special rule for cardiovascular conditionsIn the case of an individual with a cardiovascular condition, the process for obtaining an Authorization for Special Issuance of a Medical Certificate shall be satisfied with the successful completion of an appropriate clinical evaluation without a mandatory wait period.
						(3)Special rule for mental health conditions
 (A)In the case of an individual with a clinically diagnosed mental health condition, the third-class medical certificate exemption under subsection (a) shall not apply if—
 (i)in the judgment of the individual's State-licensed medical specialist, the condition— (I)renders the individual unable to safely perform the duties or exercise the airman privileges described in subsection (a)(8); or
 (II)may reasonably be expected to make the individual unable to perform the duties or exercise the privileges described in subsection (a)(8); or
 (ii)the individual's driver's license is revoked by the issuing agency as a result of a clinically diagnosed mental health condition.
 (B)Subject to subparagraph (A), an individual clinically diagnosed with a mental health condition shall certify every 2 years, in conjunction with the certification under subsection (c)(10)(C), that the individual is under the care of a State-licensed medical specialist for that mental health condition.
							(4)Special rule for neurological conditions
 (A)In the case of an individual with a clinically diagnosed neurological condition, the third-class medical certificate exemption under subsection (a) shall not apply if—
 (i)in the judgment of the individual's State-licensed medical specialist, the condition— (I)renders the individual unable to safely perform the duties or exercise the airman privileges described in subsection (a)(8); or
 (II)may reasonably be expected to make the individual unable to perform the duties or exercise the privileges described in subsection (a)(8); or
 (ii)the individual's driver's license is revoked by the issuing agency as a result of a clinically diagnosed neurological condition.
 (B)Subject to subparagraph (A), an individual clinically diagnosed with a neurological condition shall certify every 2 years, in conjunction with the certification under subsection (c)(10)(C), that the individual is under the care of a State-licensed medical specialist for that neurological condition.
							(f)Identification of additional medical conditions for the CACI program
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall review and identify additional medical conditions that could be added to the program known as the Conditions AMEs Can Issue (CACI) program.
 (2)ConsultationsIn carrying out paragraph (1), the Administrator shall consult with aviation, medical, and union stakeholders.
 (3)Report requiredNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report listing the medical conditions that have been added to the CACI program under paragraph (1).
						(g)Expedited authorization for special issuance of a medical certificate
 (1)In generalThe Administrator shall implement procedures to expedite the process for obtaining an Authorization for Special Issuance of a Medical Certificate under section 67.401 of title 14, Code of Federal Regulations.
 (2)ConsultationsIn carrying out paragraph (1), the Administrator shall consult with aviation, medical, and union stakeholders.
 (3)Report requiredNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing how the procedures implemented under paragraph (1) will streamline the process for obtaining an Authorization for Special Issuance of a Medical Certificate and reduce the amount of time needed to review and decide special issuance cases.
 (h)Report requiredNot later than 5 years after the date of enactment of this Act, the Administrator, in coordination with the National Transportation Safety Board, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the effect of the regulations issued or revised under subsection (a) and includes statistics with respect to changes in small aircraft activity and safety incidents.
 (i)Prohibition on enforcement actionsBeginning on the date that is 1 year after the date of enactment of this Act, the Administrator may not take an enforcement action for not holding a valid third-class medical certificate against a pilot of a covered aircraft for a flight, through a good faith effort, if the pilot and the flight meet the applicable requirements under subsection (a), except paragraph (5) of that subsection, unless the Administrator has published final regulations in the Federal Register under that subsection.
 (j)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that— (1)is authorized under Federal law to carry not more than 6 occupants; and
 (2)has a maximum certificated takeoff weight of not more than 6,000 pounds. (k)Operations coveredThe provisions and requirements covered in this section do not apply to pilots who elect to operate under the medical requirements under subsection (b) or subsection (c) of section 61.23 of title 14, Code of Federal Regulations.
					(l)Authority To require additional information
 (1)In generalIf the Administrator receives credible or urgent information, including from the National Driver Register or the Administrator's Safety Hotline, that reflects on an individual's ability to safely operate a covered aircraft under the third-class medical certificate exemption in subsection (a), the Administrator may require the individual to provide additional information or history so that the Administrator may determine whether the individual is safe to continue operating a covered aircraft.
 (2)Use of informationThe Administrator may use credible or urgent information received under paragraph (1) to request an individual to provide additional information or to take actions under section 44709(b) of title 49, United States Code.
						2603.Expansion of pilot's bill of rights
 (a)Appeals of suspended and revoked airman certificatesSection 2(d)(1) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended by striking or imposing a punitive civil action or an emergency order of revocation under subsections (d) and (e) of section 44709 of such title and inserting suspending or revoking an airman certificate under section 44709(d) of such title, or imposing an emergency order of revocation under subsections (d) and (e) of section 44709 of such title.
 (b)De novo review by district court; burden of proofSection 2(e) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)by amending paragraph (1) to read as follows:  (1)In generalIn an appeal filed under subsection (d) in a United States district court with respect to a denial, suspension, or revocation of an airman certificate by the Administrator—
 (A)the district court shall review the denial, suspension, or revocation de novo, including by— (i)conducting a full independent review of the complete administrative record of the denial, suspension, or revocation;
 (ii)permitting additional discovery and the taking of additional evidence; and (iii)making the findings of fact and conclusions of law required by Rule 52 of the Federal Rules of Civil Procedure without being bound to any findings of fact of the Administrator or the National Transportation Safety Board.;
 (2)by redesignating paragraph (2) as paragraph (3); (3)by inserting after paragraph (1) the following:
							
 (2)Burden of proofIn an appeal filed under subsection (d) in a United States district court after an exhaustion of administrative remedies, the burden of proof shall be as follows:
 (A)In an appeal of the denial of an application for the issuance or renewal of an airman certificate under section 44703 of title 49, United States Code, the burden of proof shall be upon the applicant denied an airman certificate by the Administrator.
 (B)In an appeal of an order issued by the Administrator under section 44709 of title 49, United States Code, the burden of proof shall be upon the Administrator.; and
 (4)by adding at the end the following:  (4)Applicability of Administrative Procedure ActNotwithstanding paragraph (1)(A) of this subsection or subsection (a)(1) of section 554 of title 5, United States Code, section 554 of such title shall apply to adjudications of the Administrator and the National Transportation Safety Board to the same extent as that section applied to such adjudications before the date of enactment of the Pilot's Bill of Rights 2..
 (c)Notification of investigationSubsection (b) of section 2 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)in paragraph (2)(A), by inserting and the specific activity on which the investigation is based after nature of the investigation; (2)in paragraph (3), by striking timely; and
 (3)in paragraph (5), by striking section 44709(c)(2) and inserting section 44709(e)(2). (d)Release of investigative reportsSection 2 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is further amended by inserting after subsection (e) the following:
						
							(f)Release of investigative reports
								(1)In general
 (A)Emergency ordersIn any proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator issues an emergency order under subsections (d) and (e) of section 44709, section 44710, or section 46105(c) of title 49, United States Code, or another order that takes effect immediately, the Administrator shall provide to the individual holding the airman certificate the releasable portion of the investigative report at the time the Administrator issues the order. If the complete Report of Investigation is not available at the time the Emergency Order is issued, the Administrator shall issue all portions of the report that are available at the time and shall provide the full report within 5 days of its completion.
 (B)Other ordersIn any non-emergency proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator notifies the certificate holder of a proposed certificate action under subsections (b) and (c) of section 44709 or section 44710 of title 49, United States Code, the Administrator shall, upon the written request of the covered certificate holder and at any time after that notification, provide to the covered certificate holder the releasable portion of the investigative report.
 (2)Motion for dismissalIf the Administrator does not provide the releasable portions of the investigative report to the individual holding the airman certificate subject to the proceeding referred to in paragraph (1) by the time required by that paragraph, the individual may move to dismiss the complaint of the Administrator or for other relief and, unless the Administrator establishes good cause for the failure to provide the investigative report or for a lack of timeliness, the administrative law judge shall order such relief as the judge considers appropriate.
 (3)Releasable portion of investigative reportFor purposes of paragraph (1), the releasable portion of an investigative report is all information in the report, except for the following:
 (A)Information that is privileged. (B)Information that constitutes work product or reflects internal deliberative process.
 (C)Information that would disclose the identity of a confidential source. (D)Information the disclosure of which is prohibited by any other provision of law.
 (E)Information that is not relevant to the subject matter of the proceeding. (F)Information the Administrator can demonstrate is withheld for good cause.
 (G)Sensitive security information, as defined in section 15.5 of title 49, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)Rule of constructionNothing in this subsection shall be construed to prevent the Administrator from releasing to an individual subject to an investigation described in subsection (b)(1)—
 (A)information in addition to the information included in the releasable portion of the investigative report; or
 (B)a copy of the investigative report before the Administrator issues a complaint.. 2604.Limitations on reexamination of certificate holders (a)In generalSection 44709(a) is amended—
 (1)by striking The Administrator and inserting the following:  (1)In generalThe Administrator;
 (2)by striking reexamine and inserting , except as provided in paragraph (2), reexamine; and (3)by adding at the end the following:
							
								(2)Limitation on the reexamination of airman certificates
 (A)In generalThe Administrator may not reexamine an airman holding a student, sport, recreational, or private pilot certificate issued under section 44703 of this title if the reexamination is ordered as a result of an event involving the fault of the Federal Aviation Administration or its designee, unless the Administrator has reasonable grounds—
 (i)to establish that the airman may not be qualified to exercise the privileges of a particular certificate or rating, based upon an act or omission committed by the airman while exercising those privileges, after the certificate or rating was issued by the Federal Aviation Administration or its designee; or
 (ii)to demonstrate that the airman obtained the certificate or the rating through fraudulent means or through an examination that was substantially and demonstrably inadequate to establish the airman's qualifications.
 (B)Notification requirementsBefore taking any action to reexamine an airman under subparagraph (A), the Administrator shall provide to the airman—
 (i)a reasonable basis, described in detail, for requesting the reexamination; and (ii)any information gathered by the Federal Aviation Administration, that the Administrator determines is appropriate to provide, such as the scope and nature of the requested reexamination, that formed the basis for that justification..
 (b)Amendment, modification, suspension, or revocation of airman certificates after reexaminationSection 44709(b) is amended— (1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A), as redesignated, by striking The Administrator and inserting the following:  (1)In generalExcept as provided in paragraph (2), the Administrator; and
 (4)by adding at the end the following:  (2)Amendments, modifications, suspensions, and revocations of airman certificates after reexamination (A)In generalThe Administrator may not issue an order to amend, modify, suspend, or revoke an airman certificate held by a student, sport, recreational, or private pilot and issued under section 44703 of this title after a reexamination of the airman holding the certificate unless the Administrator determines that the airman—
 (i)lacks the technical skills and competency, or care, judgment, and responsibility, necessary to hold and safely exercise the privileges of the certificate; or
 (ii)materially contributed to the issuance of the certificate by fraudulent means. (B)Standard of reviewAny order of the Administrator under this paragraph shall be subject to the standard of review provided for under section 2 of the Pilot's Bill of Rights (49 U.S.C. 44703 note)..
 (c)Conforming amendmentsSection 44709(d)(1) is amended— (1)in subparagraph (A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i); and
 (2)in subparagraph (B), by striking subsection (b)(1)(B) and inserting subsection (b)(1)(A)(ii). 2605.Expediting updates to NOTAM program (a)In general (1)Beginning on the date that is 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration may not take any enforcement action against any individual for a violation of a NOTAM (as defined in section 3 of the Pilot's Bill of Rights (49 U.S.C. 44701 note)) until the Administrator certifies to the appropriate congressional committees that the Administrator has complied with the requirements of section 3 of the Pilot's Bill of Rights, as amended by this section.
 (2)In this subsection, the term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Committee on Transportation and Infrastructure of the House of Representatives. (b)AmendmentsSection 3 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1162; 49 U.S.C. 44701 note) is amended—
 (1)in subsection (a)(2)— (A)in the matter preceding subparagraph (A)—
 (i)by striking this Act and inserting the Pilot's Bill of Rights 2; and (ii)by striking begin and inserting complete the implementation of;
 (B)by amending subparagraph (B) to read as follows:  (B)to continue developing and modernizing the NOTAM repository, in a public central location, to maintain and archive all NOTAMs, including the original content and form of the notices, the original date of publication, and any amendments to such notices with the date of each amendment, in a manner that is Internet-accessible, machine-readable, and searchable;;
 (C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
								
 (D)to specify the times during which temporary flight restrictions are in effect and the duration of a designation of special use airspace in a specific area.; and
 (2)by amending subsection (d) to read as follows:  (d)Designation of repository as sole source for NOTAMs (1)In generalThe Administrator—
 (A)shall consider the repository for NOTAMs under subsection (a)(2)(B) to be the sole location for airmen to check for NOTAMs; and
 (B)may not consider a NOTAM to be announced or published until the NOTAM is included in the repository for NOTAMs under subsection (a)(2)(B).
										(2)Prohibition on taking action for violations of notams not in repository
 (A)In generalExcept as provided in subparagraph (B), beginning on the date that the repository under subsection (a)(2)(B) is final and published, the Administrator may not take any enforcement action against an airman for a violation of a NOTAM during a flight if—
 (i)that NOTAM is not available through the repository before the commencement of the flight; and (ii)that NOTAM is not reasonably accessible and identifiable to the airman.
 (B)Exception for national securitySubparagraph (A) shall not apply in the case of an enforcement action for a violation of a NOTAM that directly relates to national security..
						2606.Accessibility of certain flight data
 (a)In generalSubchapter I of chapter 471 is amended by inserting after section 47124 the following:
						
							47124a.Accessibility of certain flight data
 (a)DefinitionsIn this section: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)Applicable individualThe term applicable individual means an individual who is the subject of an investigation initiated by the Administrator related to a covered flight record.
 (4)Contract towerThe term contract tower means an air traffic control tower providing air traffic control services pursuant to a contract with the Administration under the contract air traffic control tower program under section 47124(b)(3).
 (5)Covered flight recordThe term covered flight record means any air traffic data (as defined in section 2(b)(4)(B) of the Pilot's Bill of Rights (49 U.S.C. 44703 note)), created, maintained, or controlled by any program of the Administration, including any program of the Administration carried out by employees or contractors of the Administration, such as contract towers, flight service stations, and controller training programs.
									(b)Provision of covered flight record to administration
 (1)RequestsWhenever the Administration receives a written request for a covered flight record from an applicable individual and the covered flight record is not in the possession of the Administration, the Administrator shall request the covered flight record from the contract tower or other contractor of the Administration in possession of the covered flight record.
 (2)Provision of recordsAny covered flight record created, maintained, or controlled by a contract tower or another contractor of the Administration that maintains covered flight records shall be provided to the Administration if the Administration requests the record pursuant to paragraph (1).
 (3)Notice of proposed certificate actionIf the Administrator has issued, or subsequently issues, a Notice of Proposed Certificate Action relying on evidence contained in the covered flight record and the individual who is the subject of an investigation has requested the record, the Administrator shall promptly produce the record and extend the time the individual has to respond to the Notice of Proposed Certificate Action until the covered flight record is provided.
									(c)Implementation
 (1)In generalNot later than 180 days after the date of enactment of the Pilot's Bill of Rights 2, the Administrator shall promulgate regulations or guidance to ensure compliance with this section.
									(2)Compliance by contractors
 (A)Compliance with this section by a contract tower or other contractor of the Administration that maintains covered flight records shall be included as a material term in any contract between the Administration and the contract tower or contractor entered into or renewed on or after the date of enactment of the Pilot's Bill of Rights 2.
 (B)Subparagraph (A) shall not apply to any contract or agreement in effect on the date of enactment of the Pilot's Bill of Rights 2 unless the contract or agreement is renegotiated, renewed, or modified after that date..
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by inserting after the item relating to section 47124 the following:
						47124a. Accessibility of certain flight data..
 2607.Authority for legal counsel to issue certain noticesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 13.11 of title 14, Code of Federal Regulations, to authorize legal counsel of the Federal Aviation Administration to close enforcement actions covered by that section with a warning notice, letter of correction, or other administrative action.
				IIIAir service improvements
 3001.DefinitionsIn this title: (1)Covered air carrierThe term covered air carrier means an air carrier or a foreign air carrier as those terms are defined in section 40102 of title 49, United States Code.
 (2)Online serviceThe term online service means any service available over the Internet, or that connects to the Internet or a wide-area network.
 (3)Ticket agentThe term ticket agent has the meaning given the term in section 40102 of title 49, United States Code. APassenger air service improvements 3101.Causes of airline delays or cancellations (a)Review (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review the categorization of delays and cancellations with respect to air carriers that are required to report such data.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Secretary shall consider, at a minimum— (A)whether delays and cancellations attributed by an air carrier to weather were unavoidable due to an operational or air traffic control issue, or due to the air carrier's preference in determining which flights to delay or cancel during a weather event;
 (B)whether and to what extent delays and cancellations attributed by an air carrier to weather disproportionately impact service to smaller airports and communities; and
 (C)whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to inform a passenger that a flight is delayed or cancelled due to weather, without any other context or explanation for the delay or cancellation, when the air carrier has discretion as to which flights to delay or cancel.
 (3)Advisory Committee for Aviation Consumer ProtectionThe Secretary may use the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to the appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 (c)Savings provisionNothing in this section shall be construed as affecting the decision of an air carrier to maximize its system capacity during weather-related events to accommodate the greatest number of passengers.
					3102.Involuntary changes to itineraries
					(a)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to change the itinerary of a passenger, more than 24 hours before departure, if the new itinerary involves additional stops or departs 3 hours earlier or later and compensation or other more suitable air transportation is not offered.
 (2)Advisory Committee for Aviation Consumer ProtectionThe Secretary may use the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 3103.Additional consumer protectionsNot later than 180 days after the date that the reviews under sections 3101 and 3102 of this Act are complete, the Secretary of Transportation shall issue a supplemental notice of proposed rulemaking to its notice of proposed rulemaking published in the Federal Register on May 23, 2014 (DOT–OST–2014–0056) (relating to the transparency of airline ancillary fees and other consumer protection issues) to consider the following:
 (1)Requiring an air carrier to provide notification and refunds or other consideration to a consumer who is impacted by delays or cancellations when an air carrier has a choice as to which flights to cancel or delay during a weather-related event.
 (2)Requiring an air carrier to provide notification and refunds or other consideration to a consumer who is impacted by involuntary changes to the consumer's itinerary.
					3104.Addressing the needs of families of passengers involved in aircraft accidents
 (a)Air carriers holding certificates of public convenience and necessitySection 41113 is amended— (1)in subsection (a), by striking a major and inserting any;
 (2)in subsection (b)— (A)in paragraph (9), by striking (and any other victim of the accident) and inserting (and any other victim of the accident, including any victim on the ground);
 (B)in paragraph (16), by striking major and inserting any; and (C)in paragraph (17)(A), by striking significant and inserting any; and
 (3)by amending subsection (e) to read as follows:  (e)DefinitionsIn this section—
 (1)aircraft accident means any aviation disaster, regardless of its cause or suspected cause, for which the National Transportation Safety Board is the lead investigative agency; and
 (2)passenger has the meaning given the term in section 1136.. (b)Foreign air carriers providing foreign air transportationSection 41313 is amended—
 (1)in subsection (b), by striking a major and inserting any; and (2)in subsection (c)—
 (A)in paragraph (1), by striking a significant and inserting any; (B)in paragraph (2), by striking a significant and inserting any;
 (C)in paragraph (16), by striking major and inserting any; and (D)in paragraph (17)(A), by striking significant and inserting any.
 (c)National Transportation Safety BoardSection 1136(a) is amended by striking aircraft accident within the United States involving an air carrier or foreign air carrier and resulting in a major loss of life and inserting aircraft accident involving an air carrier or foreign air carrier, resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency.
					3105.Emergency medical kits
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and revise, as appropriate, the regulations under part 121 of title 14, Code of Federal Regulations, regarding the emergency medical equipment requirements, including the contents of the first-aid kit, applicable to all certificate holders operating passenger-carrying airplanes under that part.
 (b)ConsiderationsThe Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children, including consideration of an epinephrine auto-injector, as appropriate.
					3106.Travelers with disabilities
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study of airport accessibility best practices for individuals with disabilities, limited mobility, or visual or hearing impairments; and
 (2)submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
 (b)ContentsThe study under subsection (a) shall include accessibility best practices beyond those recommended under the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.), Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), Air Carrier Access Act of 1986 (100 Stat. 1080; Public Law 99–435), or Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that improve infrastructure and communications, such as with regard to wayfinding, amenities, and passenger care.
					3107.Extension of Advisory
			 Committee for Aviation Consumer Protection
 (a)TerminationSection 411(h) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended by striking March 30, 2016 and inserting September 30, 2017.
 (b)Financial disclosureSection 411 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is further amended—
 (1)by redesignating subsection (h) as subsection (i); and (2)by inserting before subsection (i), the following:
							
 (h)Conflict of interest disclosureBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, each member of the advisory committee who is not a government employee shall disclose, on an annual basis, any potential conflicts of interest, including financial conflicts of interest, to the Secretary in such form and manner as prescribed by the Secretary..
 (c)RecommendationsSection 411(g) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended—
 (1)by striking of the first 2 calendar years beginning after the date of enactment of this Act and inserting calendar year; and (2)by inserting and post on the Department of Transportation Web site after Congress.
 3108.Extension of competitive access reportsSection 47107(r)(3) is amended by striking April 1, 2016 and inserting October 1, 2017. 3109.Refunds for delayed baggage (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations to require a covered air carrier to promptly provide an automatic refund to a passenger in the amount of any applicable ancillary fees paid if the covered air carrier has charged the passenger an ancillary fee for checked baggage but the covered air carrier fails to deliver the checked baggage to the passenger not later than 6 hours after the arrival of a domestic flight or 12 hours after the arrival of an international flight.
 (b)ExceptionIf as part of the rulemaking the Secretary makes a determination on the record that a requirement under subsection (a) is unfeasible and will negatively affect consumers in certain cases, the Secretary may modify 1 or both of the deadlines in that subsection for such cases, except that—
 (1)the deadline relating to a domestic flight may not exceed 12 hours after the arrival of the domestic flight; and
 (2)the deadline relating to an international flight may not exceed 24 hours after the arrival of the domestic flight.
						3110.Refunds for other fees that are not honored by a covered air carrier
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations that require each covered air carrier to promptly provide an automatic refund to a passenger of any ancillary fees paid for services that the passenger does not receive, including on the passenger's scheduled flight or, if rescheduled, a subsequent replacement itinerary.
 (b)Cancelled flightsAs part of the rule under subsection (a), the Secretary shall require each covered air carrier to promptly provide an automatic refund to a passenger of any ancillary fees paid for services that the passenger does not receive for a flight cancelled by the passenger.
					3111.Disclosure of fees to consumers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations requiring—
 (1)each covered air carrier to disclose to a consumer the baggage fee, cancellation fee, change fee, ticketing fee, and seat selection fee of that covered air carrier in a standardized format; and
 (2)notwithstanding the manner in which information regarding the fees described in paragraph (1) is collected, each ticket agent to disclose to a consumer such fees of a covered air carrier in the standardized format described in paragraph (1).
 (b)RequirementsThe regulations under subsection (a) shall require that each disclosure—
 (1)if ticketing is done on an Internet Web site or other online service— (A)be prominently displayed to the consumer prior to the point of purchase; and
 (B)set forth the fees described in subsection (a)(1) in clear and plain language and a font of easily readable size; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
						3112.Seat assignments
 (a)In generalNot later than 15 months after the date of enactment of this Act, the Secretary of Transportation shall complete such actions as may be necessary to require each covered air carrier and ticket agent to disclose to a consumer that seat selection for which a fee is charged is an optional service, and that if a consumer does not pay for a seat assignment, a seat will be assigned to the consumer from available inventory at the time the consumer checks in for the flight or prior to departure.
 (b)RequirementsThe disclosure under subsection (a) shall— (1)if ticketing is done on an Internet Web site or other online service, be prominently displayed to the consumer on that Internet Web site or online service during the selection of seating or prior to the point of purchase; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
						3113.Child seating
 (a)In generalNot later than 15 months after the date of enactment of this Act, the Secretary of Transportation shall complete such actions as may be necessary to require each covered air carrier and ticket agent to disclose to a consumer that if a reservation includes a child under the age of 13 traveling with an accompanying passenger who is age 13 or older—
 (1)whether adjoining seats are available at no additional cost at the time of purchase; and (2)if not, what the covered air carrier's policy is for accommodating adjoining seat requests at the time the consumer checks in for the flight or prior to departure.
 (b)RequirementsThe disclosure under subsection (a) shall— (1)if ticketing is done on an Internet Web site or other online service, be prominently displayed to the consumer on that Internet Web site or online service during the selection of seating or prior to the point of purchase; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
						3114.Consumer complaint process improvement
 (a)In generalSection 42302 is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
 (2)by inserting after subsection (a), the following:  (b)Point of saleEach air carrier, foreign air carrier, and ticket agent shall inform each consumer of a carrier service, at the point of sale, that the consumer can file a complaint about that service with the carrier and with the Aviation Consumer Protection Division of the Department of Transportation.;
 (3)by amending subsection (c), as redesignated, to read as follows:  (c)Internet Web site or other online service noticeEach air carrier and foreign air carrier shall include on its Internet Web site, any related mobile device application, and online service—
 (1)the hotline telephone number established under subsection (a) or for the Aviation Consumer Protection Division of the Department of Transportation;
 (2)an active link and the email address, telephone number, and mailing address of the air carrier or foreign air carrier, as applicable, for a consumer to submit a complaint to the carrier about the quality of service;
 (3)notice that the consumer can file a complaint with the Aviation Consumer Protection Division of the Department of Transportation;
 (4)an active link to the Internet Web site of the Aviation Consumer Protection Division of the Department of Transportation for a consumer to file a complaint; and
 (5)the active link described in paragraph (2) on the same Internet Web site page as the active link described in paragraph (4).; and
 (4)in subsection (d), as redesignated— (A)in the matter preceding paragraph (1), by striking An air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats and inserting Each air carrier and foreign air carrier;
 (B)in paragraph (1), by striking air carrier and inserting carrier; and (C)in paragraph (2), by striking air carrier and inserting carrier.
 (b)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations to implement the requirements of section 42302 of title 49, United States Code, as amended.
					3115.Online access to aviation consumer protection information
 (a)Internet web siteNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)complete an evaluation of the aviation consumer protection portion of the Department of Transportation's public Internet Web site to identify any changes to the user interface that will improve usability, accessibility, consumer satisfaction, and Web site performance;
 (2)in completing the evaluation under paragraph (1)— (A)consider the best practices of other Federal agencies with effective Web sites; and
 (B)consult with the Federal Web Managers Council; (3)develop a plan, including an implementation timeline, for—
 (A)making the changes identified under paragraph (1); and (B)making any necessary changes to that portion of the Web site that will enable a consumer—
 (i)to access information regarding each complaint filed with the Aviation Consumer Protection Division of the Department of Transportation;
 (ii)to search the complaints described in clause (i) by the name of the air carrier and the type of complaint; and
 (iii)to determine the date a complaint was filed and the date a complaint was resolved; and (4)submit the evaluation and plan to the appropriate committees of Congress.
 (b)Mobile application softwareNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)implement a program to develop application software for wireless devices that will enable a user to access information and perform activities related to aviation consumer protection, such as—
 (A)information regarding airline passenger protections, including protections related to lost baggage and baggage fees, disclosure of additional fees, bumping, and tarmac delays; and
 (B)file an aviation consumer complaint, including a safety and security, airline service, disability and discrimination, or privacy complaint, with the Aviation Consumer Protection Division of the Department of Transportation; and
 (2)make the application software available to the public at no cost. 3116.Study on in cabin wheelchair restraint systemsNot later than 2 years after the date of the enactment of this Act, the Architectural and Transportation Barriers Compliance Board, in consultation with the Secretary of Transportation, shall conduct a study to determine the ways in which particular individuals with significant disabilities who use wheelchairs, including power wheelchairs, can be accommodated through in cabin wheelchair restraint systems.
				3117.Training policies regarding  assistance for
			 persons with disabilities
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing—
 (1)each air carrier's training policy for its personnel and contractors regarding assistance for persons with disabilities, as required by Department of Transportation regulations;
 (2)any variations among the air carriers in the policies described in paragraph (1); (3)how the training policies are implemented to meet the Department of Transportation regulations;
 (4)how frequently an air carrier must train new employees and contractors due to turnover in positions that require such training;
 (5)how frequently, in the prior 10 years, the Department of Transportation has requested, after reviewing a training policy, that an air carrier take corrective action; and
 (6)the action taken by an air carrier under paragraph (5). (b)Best practicesAfter the date the report is submitted under subsection (a), the Secretary of Transportation, based on the findings of the report, shall develop and disseminate to air carriers such best practices as the Secretary considers necessary to improve the training policies.
					3118.Advisory committee on the air travel needs of passengers with disabilities
 (a)EstablishmentThe Secretary of Transportation shall establish an advisory committee for the air travel needs of passengers with disabilities (referred to in this subsection as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall advise the Secretary with regard to the implementation of the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080), including—
 (1)assessing the disability-related access barriers encountered by passengers with disabilities; (2)determining the extent to which the programs and activities of the Department of Transportation are addressing the barriers described in paragraph (1);
 (3)recommending improvements to the air travel experience of passengers with disabilities; and (4)such activities as the Secretary considers necessary to carry out this section.
						(c)Membership
 (1)In generalThe Advisory Committee shall be comprised of at least 1 representative of each of the following groups:
 (A)Passengers with disabilities. (B)National disability organizations.
 (C)Air carriers. (D)Airport operators.
 (E)Contractor service providers. (2)AppointmentThe Secretary of Transportation shall appoint each member of the Advisory Committee.
 (3)VacanciesA vacancy in the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (d)ChairpersonThe Secretary of Transportation shall designate, from among the members appointed under subsection (c), an individual to serve as chairperson of the Advisory Committee.
 (e)Travel expensesMembers of the advisory committee shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.
					(f)Reports
 (1)In generalNot later than February 1 of each year, the Advisory Committee shall submit to the Secretary of Transportation a report on the needs of passengers with disabilities in air travel, including—
 (A)an assessment of disability-related access barriers, both those that were evident in the preceding year and those that will likely be an issue in the next 5 years;
 (B)an evaluation of the extent to which the Department of Transportation’s programs and activities are eliminating disability-related access barriers;
 (C)a description of the Advisory Committee’s actions during the prior calendar year; (D)a description of activities that the Advisory Committee proposed to undertake in the succeeding calendar year; and
 (E)any recommendations for legislation, administrative action, or other action that the Advisory Committee considers appropriate.
 (2)Report to CongressNot later than 60 days after the date the Secretary receives the report under subparagraph (A), the shall submit to Congress a copy of the report, including any additional findings or recommendations that the Secretary considers appropriate.
 (g)TerminationThe Advisory Committee shall terminate 2 years after the date of enactment of this Act. 3119.Report on covered air carrier change and cancellation fees (a)In generalThe Comptroller General of the United States shall conduct a study of existing airline industry change and cancellation fees and the current industry practice for handling changes to or cancellation of ticketed travel on covered air carriers.
 (b)ConsiderationsIn conducting the study, the Comptroller General shall consider, at a minimum— (1)whether and how each covered air carrier calculates its change fees and cancellation fees; and
 (2)the relationship between the cost of the ticket and the date of change or cancellation as compared to the date of travel.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
					3120.Enforcement of aviation consumer protection rules
 (a)In generalThe Comptroller General of the United States shall conduct a study to consider and evaluate Department of Transportation enforcement of aviation consumer protection rules.
 (b)ContentsThe study under subsection (a) shall include an evaluation of— (1)available enforcement mechanisms;
 (2)any obstacles to enforcement; and (3)trends in Department of Transportation enforcement actions.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
					3121.Dimensions for passenger seats
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall initiate a proceeding to study the minimum seat pitch for passenger seats on aircraft operated by air carriers (as defined in section 40102 of title 49, United States Code).
 (b)ConsiderationsIn reviewing any minimum seat pitch under subsection (a), the Secretary shall consider the safety of passengers, including passengers with disabilities.
					BEssential air service
				3201.Essential air service
 (a)Authorization extensionSection 41742 is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking Out of the and inserting All of the; and
 (ii)by striking or otherwise and all that follows through year is and inserting for each of fiscal years 2016 through 2017 are; (B)in paragraph (2), by striking $150,000,000 and all that follows though March 31, 2016 and inserting $155,000,000 for each of fiscal years 2016 through 2017; and
 (C)by striking paragraph (3); (2)by striking subsection (b); and
 (3)by redesignating subsection (c) as subsection (b). (b)DefinitionsSection 41731(a)(1)(A) is amended by striking clause (ii) and inserting the following:
						
 (ii)was determined, on or after October 1, 1988, and before December 1, 2012, under this subchapter by the Secretary of Transportation to be eligible to receive subsidized small community air service under section 41736(a);.
					3202.Small community air service development program
 (a)Extension of authorizationSection 41743(e)(2) is amended to read as follows:  (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2016 through 2017 to carry out this section. Such sums shall remain available until expended..
 (b)EligibilitySection 41743(c)(1) is amended to read as follows:  (1)SizeOn the date of the most recent notice of order soliciting community proposals issued by the Secretary under this section, the airport serving the community or consortium—
 (A)was not larger than a small hub airport, as determined using the Department of Transportation’s most recent published classification; and
 (B)(i)had insufficient air carrier service; or (ii)had unreasonably high air fares..
					3203.Small community program amendments
 (a)In generalSection 41743(c)(4) is amended— (1)by inserting (B) Same projects.— before the second sentence and indenting appropriately;
 (2)by inserting (A) In general.— before the first sentence and indenting appropriately; (3)in subparagraph (B), as designated by this subsection, by striking No community and inserting Except as provided in subparagraph (C); and
 (4)by adding at the end the following:  (C)ExceptionThe Secretary may waive the limitation under subparagraph (B) related to projects that are the same if the Secretary determines that the community or consortium spent little or no money on its previous project or encountered industry or environmental challenges, due to circumstances that were reasonably beyond the control of the community or consortium..
 (b)Authority To make agreementsSection 41743(e)(1) is amended by adding at the end the following: The Secretary may amend the scope of a grant agreement at the request of the community or consortium and any participating air carrier, and may limit the scope of a grant agreement to only the elements using grant assistance or to only the elements achieved, if the Secretary determines that the amendment is reasonably consistent with the original purpose of the project..
 3204.WaiversSection 41732 is amended by adding at the end the following:  (c)WaiversNotwithstanding section 41733(e), upon request by an eligible place, the Secretary may waive, in whole or in part, subsections (a) and (b) of this section or subsections (a) through (c) of section 41734. A waiver issued under this subsection shall remain in effect for a limited period of time, as determined by the Secretary..
				3205.Working group on improving air service to small communities
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation and the Administrator of the Federal Aviation Administration shall establish a working group—
 (1)to identify obstacles to attracting and maintaining air transportation service to and from small communities; and
 (2)to develop recommendations for maintaining and improving air transportation service to and from small communities.
 (b)OutreachIn carrying out the requirements under paragraphs (1) and (2) of subsection (a), the working group shall consult with—
 (1)interested Governors; (2)representatives of State and local agencies, and other officials and groups, representing rural States and other rural areas;
 (3)other representatives of relevant State and local agencies; and (4)members of the public with experience in aviation safety, economic development, and related issues.
 (c)ConsiderationsIn carrying out the requirements under paragraphs (1) and (2) of subsection (a), the working group shall—
 (1)consider whether funding for, and terms of, current or potential new programs is sufficient to help ensure continuation of or improvement to air transportation service to small communities, including the Essential Air Service Program and the Small Community Air Service Development Program;
 (2)identify initiatives to help support pilot training to provide air transportation service to small communities;
 (3)consider whether Federal funding for airports serving small communities, including airports that have lost air transportation services or had decreased enplanements in recent years, is adequate to ensure that small communities have access to quality, affordable air transportation service;
 (4)consider potential improvements in pilot training and any constraints affecting pilot career pathways that, if addressed, would increase both aviation safety and pilot supply;
 (5)identify innovative State or local efforts that have established public-private partnerships that are successful in attracting and retaining air transportation service in small communities; and
 (6)consider such other issues as the Secretary and Administrator consider appropriate. (d)Composition (1)In generalThe working group shall be facilitated through the Administrator or the Administrator's designee.
 (2)MembershipMembers of the working group shall be appointed by the Administrator and shall include representatives of—
 (A)State and local government, including State and local aviation officials; (B)State governors;
 (C)aviation safety experts; (D)economic development officials; and
 (E)the traveling public from small communities. (e)Report and RecommendationsNot later than 1 year after the date of enactment of this Act, the Secretary and the Administrator shall submit to the appropriate committees of Congress a report, including—
 (1)a summary of the views expressed by the participants in the outreach under subsection (b); (2)a description of the working group's findings, including the identification of any areas of general consensus among the non-Federal participants in the outreach under subsection (b); and
 (3)any recommendations for legislative or regulatory action that would assist in maintaining and improving air transportation service to and from small communities.
						IVNextGen and FAA organization
 4001.DefinitionsIn this title: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)ADS-BThe term ADS-B means automatic dependent surveillance-broadcast.
				(4)ADS-B
 OutThe term ADS-B Out means automatic dependent surveillance-broadcast with the ability to transmit information from the aircraft to ground stations and to other equipped aircraft.
 (5)NextGenThe term NextGen means the Next Generation Air Transportation System. ANext Generation Air Transportation System 4101.Return on investment assessment (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the Administrator’s assessment of each NextGen program.
 (b)ContentsThe report under subsection (a) shall include— (1)an estimate of the date that each NextGen program will have a positive return on investment;
 (2)an assessment of the impacts of each such program for— (A)the Federal Government; and
 (B)the users of the national airspace system; (3)a description of how each such program directly contributes to a more safe and efficient air traffic control system; and
 (4)the status of NextGen programs and of the projected return on investment for each such program.
 (c)NextGen priority listBased on the assessment under subsection (a) the Administrator shall— (1)develop, in coordination with the NextGen Advisory Committee and considering the need for a balance between long-term and near-term user benefits, a prioritization of each NextGen program;
 (2)include the priority list in the report under subsection (b); and (3)prepare budget submissions to reflect the current status of NextGen programs and projected returns on investment for each program.
 (d)DefinitionsIn this section: (1)Key milestonesThe term key milestones includes cost and deployment schedule, and benefits anticipated in the most recent baseline.
 (2)Return on investmentThe term return on investment means the cost associated with technologies that are required by law or policy as compared to the benefits derived from such technologies by a government or a user of airspace.
 (e)Repeal of NextGen prioritiesThe FAA Modernization and Reform Act of 2012 is amended by striking section 202 (Public Law 112–95; 49 U.S.C. 40101 note).
					4102.Ensuring FAA readiness to use new technology
 (a)In generalNot later than December 31, 2017, the Administrator shall— (1)ensure the capability of the Administration to receive space-based ADS-B data; and
 (2)use the data described under paragraph (1) to provide positive air traffic control, including separation of aircraft over the oceans and other specific regions not covered by radar.
 (b)ReportNot later than 6 months after the date of the enactment of this Act, and biannually thereafter until the date that the Administrator certifies that the Administration has the capability to receive space-based ADS-B data, the Administrator shall submit to the appropriate committees of Congress a report that—
 (1)details the actions the Administrator has taken to ensure 2018 readiness and usage; (2)details the actions that remain to be taken to implement such capability;
 (3)includes a schedule for expected completion of each outstanding action described in paragraph (2); and
 (4)includes a detailed description of the investment decisions and requests for funding made by the Administrator that are consistent with the terrestrial ADS-B implementation to ensure a sustained program beyond 2018.
 4103.NextGen metrics reportSection 710(e)(2) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 40101 note) is amended—
 (1)in subparagraph (D), by striking ; and and inserting a semicolon; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)a description of the progress made on NextGen performance goals relative to the performance metrics established under section 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
					4104.Facility outage contingency plans
 (a)FindingsCongress makes the following findings: (1)On September 26, 2014, an Administration contract employee deliberately started a fire that destroyed critical equipment at the Administration’s Chicago Air Route Traffic Control Center (referred to in this section as the Chicago Center) in Aurora, Illinois.
 (2)As a result of the damage, Chicago Center was unable to control air traffic for more than 2 weeks, thousands of flights were delayed or cancelled into and out of O’Hare International Airport and Midway Airport in Chicago, and aviation stakeholders and airlines reportedly lost over $350,000,000.
 (3)According to the Office of the Inspector General of the Department of Transportation, the fire at Chicago Center demonstrated that the Administration’s contingency plans for the Chicago Center and the airspace it controls do not ensure redundancy and resiliency for sustained operations.
 (4)Further, the Inspector General found that Chicago Center incident highlighted the limited flexibility and lack of resiliency in critical elements of the Administration’s current air traffic control infrastructure, including limited communication capacity and the inability to easily transfer control of airspace and flight plans.
 (b)Comprehensive contingency planNot later than 180 days after the date of the enactment of this Act, the Administrator shall update the Administration’s comprehensive contingency plan to address potential air traffic facility outages that could have a major impact on operation of the national airspace system.
 (c)ReportNot later than 60 days after the date the plan is updated under subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the update, including any recommendations for ensuring air traffic facility outages do not have a major impact on operation of the national airspace system.
					4105.ADS-B mandate assessment
 (a)FindingsCongress makes the following findings: (1)The Administration’s ADS-B program is expected to be the centerpiece of the NextGen effort at the Administration, but the satellite-based system faces uncertainty and controversy.
 (2)In May 2010, the Administration published a final rule that mandated airspace users be equipped with ADS-B Out avionics by January 1, 2020.
 (3)Subsequently, in April 2015, the Administration announced completion of the ADS-B ground-based radio infrastructure. However, the ADS-B program faces considerable uncertainty and unanswered questions about whether or not the 2020 mandate is still meaningful.
 (4)In 2014, the Office of the Inspector General found that while ADS-B is providing benefits where radar is limited or nonexistent in places such as the Gulf of Mexico, the system is providing only limited initial services to pilots and air traffic controllers in domestic airspace.
 (5)The Office of the Inspector General also found, in 2014, that all elements of the system, such as avionics, the ground infrastructure, and controller automation systems, had not yet been tested in combination to see if the overall system can be used in congested airspace and perform as well as existing radar, much less allow aircraft to fly closer together. This is referred to as end-to-end testing.
 (6)When this report was issued, commercial and general aviation stakeholders voiced serious concerns that equipping with new avionics for the 2020 mandate will be difficult due to the cost and limited availability of avionics, and capacity of certified repair stations to install avionics.
 (b)AssessmentNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Department of Transportation shall assess—
 (1)Administration and industry readiness to meet the ADS-B mandate by 2020;
 (2)changes to ADS-B program since May 2010; and (3)additional options to comply with the mandate and consequences, both for individual system users and for the overall safety and efficiency of the national airspace system, for noncompliance.
 (c)ReportNot later than 60 days after the date the assessment under subsection (b) is complete, the Inspector General of the Department of Transportation shall submit to the appropriate committees of Congress a report on the progress made toward meeting the ADS-B mandate by 2020, including any recommendations of the Inspector General to carry out such mandate.
					4106.NextGen interoperability
 (a)In generalTo implement a more effective international strategy for achieving NextGen interoperability with foreign countries, the Administrator shall take the following actions:
 (1)Conduct a gap analysis to identify potential risks to NextGen interoperability with other Air Navigation Service Providers and establish a schedule for periodically reevaluating such risks.
 (2)Develop a plan that identifies and documents actions the Administrator will undertake to mitigate such risks, using information from the gap analysis as a basis for making management decisions about how to allocate resources for such actions.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the analysis conducted under paragraph (1) of subsection (a) and on the actions the Administrator has taken under paragraph (2) of such subsection.
					4107.NextGen transition management
 (a)In generalThe Administrator shall— (1)identify and analyze technical and operational maturity gaps in NextGen transition and implementation plans; and
 (2)develop a plan to mitigate the gaps identified in paragraph (1). (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the actions taken to carry out the plan required by subsection (a)(2).
					4108.Implementation of NextGen operational improvements
 (a)In generalTo help ensure that NextGen operational improvements are fully implemented in the midterm, the Administrator shall—
 (1)work with airlines and other users of the national airspace system (referred to in this section as NAS) to develop and implement a system to systematically track the use of existing performance based navigation (referred to in this section as PBN) procedures;
 (2)require consideration of other key operational improvements in planning for NextGen improvements, including identifying additional metroplexes for PBN projects, non-metroplex PBN procedures, as well as the identification of unused flight routes for decommissioning;
 (3)develop and implement guidelines for ensuring timely inclusion of appropriate stakeholders, including airport representatives, in the planning and implementation of NextGen improvement efforts; and
 (4)assure that NextGen planning documents provide stakeholders information on how and when operational improvements are expected to achieve NextGen goals and targets.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements of subsection (a), and on the schedule and process that will be used to implement PBN at additional airports, including information on how the Administration will partner and coordinate with private industry to ensure expeditious implementation of performance based navigation.
					4109.Cybersecurity
 (a)In generalThe Administrator shall— (1)identify and implement ways to better incorporate cybersecurity measures as a systems characteristic at all levels and phases of the architecture and design of air traffic control programs, including NextGen programs;
 (2)develop a threat model that will identify vulnerabilities to better focus resources to mitigate cybersecurity risks;
 (3)develop an appropriate plan to mitigate cybersecurity risk, to respond to an attack, intrusion, or otherwise unauthorized access and to adapt to evolving cybersecurity threats; and
 (4)foster a cybersecurity culture throughout the Administration, including air traffic control programs and relevant contractors.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
 4110.Defining NextGenNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)assess how the line items included in the Administration’s NextGen budget request relate to the goals and expected outcomes of NextGen, including how NextGen programs directly contribute to a measurably safer and more efficient air traffic control system; and
 (2)submit to the appropriate committees of Congress a report on the results of the assessment under paragraph (1), including any recommendations for the removal of line items that do not pertain to the overall vision for NextGen.
					4111.Human factors
 (a)In generalIn order to avoid having to subsequently modify products and services developed as a part of NextGen, the Administrator shall—
 (1)recognize and incorporate, in early design phases of all relevant NextGen programs, the human factors and procedural and airspace implications of stated goals and associated technical changes; and
 (2)ensure that a human factors specialist, separate from the research and certification groups, is directly involved with the NextGen approval process.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4112.Major acquisition reports
 (a)In generalThe Administrator shall evaluate the current acquisition practices of the Administration to ensure that such practices—
 (1)identify the current estimated costs for each acquisition system, including all segments; (2)separately identify cumulative amounts for acquisition costs, technical refresh, and other enhancements in order to identify the total baselined and re-baselined costs for each system; and
 (3)account for the way funds are being used when reporting to managers, Congress, and other stakeholders.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4113.Equipage mandates
 (a)In generalBefore NextGen-related equipage mandates are imposed on users of the national airspace system, the Administrator, in collaboration with all relevant stakeholders, shall—
 (1)provide a statement of estimated cost and benefits that is based upon mature and stable technical specifications; and
 (2)create a schedule for Administration deliverables and investments by both users and the Administration, including for procedure and airspace design, infrastructure deployment, and training.
						4114.Workforce
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator shall— (1)identify and assess barriers to attracting, developing, training, and retaining a talented workforce in the areas of systems engineering, architecture, systems integration, digital communications, and cybersecurity;
 (2)develop a comprehensive plan to attract, develop, train, and retain talented individuals; and (3)identify the resources needed to attract, develop, and retain this talent.
 (b)ReportThe Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4115.Architectural leadership
 (a)In generalIn order to provide an adequate technical foundation for steering NextGen’s technical governance and managing inevitable changes in technology and operations, the Administrator shall—
 (1)develop a plan that— (A)uses an architecture leadership community and an effective governance approach to assure a proper balance between documents and artifacts and to provide high-level guidance;
 (B)enables effective management and communication of dependencies; (C)provides flexibility and the ability to evolve to ensure accommodation of future needs; and
 (D)communicates changing circumstances in order to align agency and airspace user expectations; (2)determine the feasibility of conducting a small number of experiments among the Administration’s system integration partners to prototype candidate solutions for establishing and managing a vibrant architectural community; and
 (3)develop a method to initiate, grow, and engage a capable architecture community, from both within and outside of the Administration, who will expand the breadth and depth of expertise that is steering architectural changes.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4116.Programmatic risk management
 (a)In generalTo better inform the Administration's decisions regarding the prioritization of efforts and allocation of resources for NextGen, the Administrator shall—
 (1)solicit input from specialists in probability and statistics to identify and prioritize the programmatic and implementation risks to NextGen; and
 (2)develop a method to manage and mitigate the risks identified in paragraph (1). (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					BAdministration organization and employees
				4121.Cost-saving initiatives
 (a)In generalTo ensure that Administration initiatives are being implemented in a timely and fiscally responsible manner, the Administrator shall—
 (1)identify and implement agencywide cost-saving initiatives; and (2)develop appropriate schedules and metrics to measure whether the initiatives are successful in reducing costs.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4122.Treatment of essential employees during furloughs
 (a)Definition of essential employeeIn this section, the term essential employee means an employee of the Administration who performs work involving the safety of human life or the protection of property, as determined by the Administrator.
 (b)In generalIn implementing spending reductions under Federal law, the Administrator may furlough 1 or more employees of the Administration, except an essential employee, if the Administrator determines the furlough is necessary to achieve the required spending reductions.
 (c)Transfer of budgetary resourcesThe Administrator may transfer budgetary resources within the Administration to carry out subsection (b), except that the transfer may only be made to maintain essential employees.
					4123.Controller candidate interviews
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the Administrator shall require that an in-person interview be conducted with each individual applying for an air traffic control specialist position before that individual may be hired to fill that position.
 (b)GuidanceNot later than 30 days after the date of the enactment of this Act, the Administrator shall establish guidelines regarding the in-person interview process described in subsection (a).
 4124.Hiring of air traffic controllersSection 44506 is amended by adding at the end the following:  (f)Hiring of certain air traffic control specialistsNotwithstanding section 3307 of title 5, United States Code, the maximum limit of age for an original appointment to a position as an air traffic controller shall be 35 years of age for those with a minimum of 52 weeks experience after receipt of an air traffic certification or air traffic control facility rating in a civilian or military air traffic control facility..
				VMiscellaneous
 5001.National Transportation Safety Board investigative officersSection 1113 is amended by striking subsection (h). 5002.Performance-based navigationSection 213(c) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
				
 (3)Notifications and consultationsNot later than 90 days before applying a categorical exclusion under this subsection to a new procedure at an OEP airport, the Administrator shall—
 (A)notify and consult with the operator of the airport at which the procedure would be implemented; and
 (B)consider consultations or other engagement with the community in the which the airport is located to inform the public of the procedure.
						(4)Review of certain categorical exclusions
 (A)In generalThe Administrator shall review any decision of the Administrator made on or after February 14, 2012, and before the date of the enactment of this paragraph to grant a categorical exclusion under this subsection with respect to a procedure to be implemented at an OEP airport that was a material change from procedures previously in effect at the airport to determine if the implementation of the procedure had a significant effect on the human environment in the community in which the airport is located if the operator of that airport—
 (i)requests such a review; and (ii)demonstrates that there is good cause to believe that the implementation of the procedure had such an effect.
 (B)Content of reviewIf, in conducting a review under subparagraph (A) with respect to a procedure implemented at an OEP airport, the Administrator, in consultation with the operator of the airport, determines that implementing the procedure had a significant effect on the human environment in the community in which the airport is located, the Administrator shall—
 (i)consult with the operator of the airport to identify measures to mitigate the effect of the procedure on the human environment; and
 (ii)in conducting such consultations, consider the use of alternative flight paths that do not substantially degrade the efficiencies achieved by the implementation of the procedure being reviewed.
 (C)Human environment definedIn this paragraph, the term human environment has the meaning given such term in section 1508.14 of title 40, Code of Federal Regulations (as in effect on the day before the date of the enactment of this paragraph)..
 5003.Overflights of national parksSection 40128 is amended— (1)in subsection (a)(3), by striking the before title 14; and
 (2)by amending subsection (f) to read as follows:  (f)Transportation routes (1)In generalThis section shall not apply to any air tour operator while flying over or near any Federal land managed by the Director of the National Park Service, including Lake Mead National Recreation Area, solely as a transportation route, to conduct an air tour over the Grand Canyon National Park.
 (2)En routeFor purposes of this subsection, an air tour operator flying over the Hoover Dam in the Lake Mead National Recreation Area en route to the Grand Canyon National Park shall be deemed to be flying solely as a transportation route..
				5004.Navigable airspace analysis for commercial space launch site runways
 (a)In generalSection 44718(b)(1) is amended— (1)by striking air navigation facilities and equipment and inserting air or space navigation facilities and equipment;
 (2)in subparagraph (D), by striking ; and and inserting a semicolon; (3)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (F)the impact on launch and reentry for launch and reentry vehicles arriving or departing from a launch site or reentry site licensed by the Secretary..
 (b)RulemakingNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to implement the amendments made by subsection (a).
 5005.Survey and report on spaceport developmentNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the existing system of spaceports licensed by the Federal Aviation Administration that includes recommendations regarding—
 (1)the extent to which, and the manner in which, the Federal Government could participate in the construction, improvement, development, or maintenance of such spaceports; and
 (2)potential funding sources. 5006.Aviation fuel (a)Use of unleaded aviation gasolineThe Administrator of the Federal Aviation Administration shall allow the use of an unleaded aviation gasoline in an aircraft as a replacement for a leaded gasoline if the Administrator—
 (1)determines that the unleaded aviation gasoline qualifies as a replacement for an approved leaded gasoline;
 (2)identifies the aircraft and engines that are eligible to use the qualified replacement unleaded gasoline; and
 (3)adopts a process (other than the traditional means of certification) to allow eligible aircraft and engines to operate using qualified replacement unleaded gasoline in a manner that ensures safety.
 (b)TimingThe Administrator shall adopt the process described in subsection (a)(3) not later than 180 days after the later of—
 (1)the date on which the Administration completes the Piston Aviation Fuels Initiative; or (2)the date on which the American Society for Testing and Materials publishes a production specification for an unleaded aviation gasoline.
					5007.Comprehensive Aviation Preparedness Plan
 (a)In generalNo later than 1 year after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security, the Secretary of Labor, the Secretary of State, the Secretary of Defense, and representatives of other Federal departments and agencies, as necessary, shall develop a comprehensive national aviation communicable disease preparedness plan.
 (b)Minimum componentsThe plan developed under subsection (a) shall— (1)be developed in consultation with other relevant stakeholders, including State, local, tribal, and territorial governments, air carriers, first responders, and the general public;
 (2)provide for the development of a communications system or protocols for providing comprehensive, appropriate, and up to date information regarding communicable disease threats and preparedness between all relevant stakeholders;
 (3)document the roles and responsibilities of relevant Federal department and agencies, including coordination requirements;
 (4)provide guidance to air carriers, airports, and other appropriate aviation stakeholders on how to develop comprehensive communicable disease preparedness plans for their respective organizations, in accordance with the plan to be developed under subsection (a);
 (5)be scalable and adaptable so that the plan can be used to address the full range of communicable disease threats and incidents;
 (6)provide information on communicable threats and response training resources for all relevant stakeholders, including Federal, State, local, tribal, and territorial government employees, airport officials, aviation industry employees and contractors, first responders, and health officials;
 (7)develop protocols for the dissemination of comprehensive, up to date, and appropriate information to the traveling public concerning communicable disease threats and preparedness;
 (8)be updated periodically to incorporate lessons learned with supplemental information; and (9)be provided in writing, electronically, and accessible via the Internet.
 (c)Interagency frameworkThe plan developed under subsection (a) shall— (1)be conducted under the existing interagency framework for national level all hazards emergency preparedness planning or another appropriate framework; and
 (2)be consistent with the obligations of the United States under international agreements. 5008.Advanced Materials Center of Excellence (a)In generalChapter 445 is amended by adding at the end the following:
					
						44518.Advanced Materials Center of Excellence
 (a)In generalThe Administrator of the Federal Aviation Administration shall develop an Advanced Materials Center of Excellence (referred to in this section as the Center), which shall focus on applied research and training on the durability and maintainability of advanced materials in transport airframe structures.
 (b)ResponsibilitiesThe Center shall— (1)promote and facilitate collaboration among academia, the Transportation Division of the Federal Aviation Administration, and the commercial aircraft industry, including manufacturers, commercial air carriers, and suppliers; and
 (2)establish goals set to advance technology, improve engineering practices, and facilitate continuing education in relevant areas of study.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $500,000 for each of the fiscal years 2016 to 2017 to carry out this section..
 (b)Table of contentsThe table of contents for chapter 445 is amended by adding at the end the following: 44518. Advanced Materials Center of Excellence.. 5009.Interference with airline employees (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a study of crimes of violence (as defined in section 16 of title 18, United States Code) committed against airline customer service representatives while they are performing their duties and on airport property; and
 (2)submit the findings of the study, including any recommendations, to Congress. (b)Gap analysisThe study shall include a gap analysis to determine if State and local laws and resources are adequate to deter or otherwise address the crimes of violence described in subsection (a) and recommendations on how to address any identified gaps.
				5010.Technical and conforming amendments
 (a)Airport capacity enhancement projects at congested airportsSection 40104(c) is amended by striking 47176 and inserting 47175. (b)Consultation on carrier response not covered by planSection 41313(c)(16) is amended by striking the foreign air carrier will consult and inserting will consult.
 (c)Weighing mailSection 41907 is amended by striking and –administrative and inserting and administrative. (d) Flight attendant certificationSection 44728 is amended—
 (1)in subsection (c), by striking chapter and inserting title; and (2)in subsection (d)(3), by striking is and inserting be.
 (e)Schedule of feesSection 45301(a)(1) is amended by striking United States government and inserting United States Government. (f)Classified evidenceSection 46111(g)(2)(A) is amended by striking (18 U.S.C. App.) and inserting (18 U.S.C. App.)).
 (g)Allowable cost standardsSection 47110(b)(2) is amended— (1)in subparagraph (B), by striking compatability  and inserting compatibility; and
 (2)in subparagraph (D)(i), by striking climactic  and inserting climatic. (h)Definition of qualified HUBZone small business concernSection 47113(a)(3) is amended by striking (15 U.S.C. 632(o)) and inserting (15 U.S.C. 632(p)).
 (i)Discretionary fundSection 47115 is amended— (1)by striking subsection (i); and
 (2)by redesignating subsection (j) as subsection (i). (j)Special apportionment categoriesSection 47117(e)(1)(B) is amended by striking at least and inserting At least.
 (k)Solicitation and consideration of commentsSection 47171(l) is amended by striking 4371 and inserting 4321. (l)Operations and maintenanceSection 48104 is amended by striking (a) Authorization of Appropriations.—the and inserting The.
 (m)Expenditures from Airport and Airway Trust FundSection 9502(d)(2) of the Internal Revenue Code of 1986 is amended by striking farms and inserting farms).  1.Short title; table of contents (a)Short titleThis Act may be cited as the Federal Aviation Administration Reauthorization Act of 2016.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 49, United States Code.Sec. 3. Definition of appropriate committees of Congress.Sec. 4. Effective date.TITLE I—AuthorizationsSubtitle A—Funding of FAA programsSec. 1001. Airport planning and development and noise compatibility planning and programs.Sec. 1002. Air navigation facilities and equipment.Sec. 1003. FAA operations.Sec. 1004. FAA research and development.Sec. 1005. Funding for aviation programs.Sec. 1006. Extension of expiring authorities.Subtitle B—Airport Improvement Program modificationsSec. 1201. Small airport regulation relief.Sec. 1202. Priority review of construction projects in cold weather States.Sec. 1203. State block grants updates.Sec. 1204. Contract Tower Program updates.Sec. 1205. Approval of certain applications for contract tower program.Sec. 1206. Remote towers.Sec. 1207. Midway Island airport.Sec. 1208. Airport road funding.Sec. 1209. Repeal of inherently low-emission airport vehicle pilot program.Sec. 1210. Modification of zero-emission airport vehicles and infrastructure pilot program.Sec. 1211. Repeal of airport ground support equipment emissions retrofit pilot program.Sec. 1212. Funding eligibility for airport energy efficiency assessments.Sec. 1213. Recycling plans; safety projects at unclassified airports.Sec. 1214. Transfers of instrument landing systems.Sec. 1215. Non-movement area surveillance pilot program.Sec. 1216. Amendments to definitions.Sec. 1217. Clarification of noise exposure map updates.Sec. 1218. Provision of facilities.Sec. 1219. Contract weather observers.Sec. 1220. Federal share adjustment.Sec. 1221. Miscellaneous technical amendments.Sec. 1222. Mothers' rooms at airports.Sec. 1223. Eligibility for airport development grants at airports that enter into certain leases with components of the Armed Forces.Sec. 1224. Clarification of definition of aviation-related activity for hangar use purposes of airport improvement grants.Sec. 1225. Use of airport improvement program funds for runway safety repairs.Subtitle C—Passenger facility chargesSec. 1301. PFC streamlining.Sec. 1302. Intermodal access projects.Sec. 1303. Use of revenue at a previously associated airport.Sec. 1304. Future aviation infrastructure and financing study.TITLE II—SafetySubtitle A—Unmanned aircraft systems reformSec. 2001. Definitions.PART I—Privacy and transparencySec. 2101. Unmanned aircraft systems privacy policy.Sec. 2102. Sense of Congress.Sec. 2103. Federal Trade Commission authority.Sec. 2104. National Telecommunications and Information Administration multi-stakeholder process.Sec. 2105. Identification standards.Sec. 2106. Commercial and governmental operators.Sec. 2107. Analysis of current remedies under Federal, State, and local jurisdictions.PART II—Unmanned aircraft systemsSec. 2121. Definitions.Sec. 2122. Utilization of unmanned aircraft system test sites.Sec. 2123. Additional research, development, and testing.Sec. 2124. Safety standards.Sec. 2125. Unmanned aircraft systems in the Arctic.Sec. 2126. Special authority for certain unmanned aircraft systems.Sec. 2127. Additional rulemaking authority.Sec. 2128. Governmental unmanned aircraft systems.Sec. 2129. Special rules for model aircraft.Sec. 2130. Unmanned aircraft systems aeronautical knowledge and safety.Sec. 2131. Safety statements.Sec. 2132. Treatment of unmanned aircraft operating underground.Sec. 2133. Enforcement.Sec. 2134. Aviation emergency safety public services disruption.Sec. 2135. Pilot project for airport safety and airspace hazard mitigation.Sec. 2136. Contribution to financing of regulatory functions.Sec. 2137. Sense of Congress regarding small UAS rulemaking.Sec. 2138. Unmanned aircraft systems traffic management.Sec. 2139. Emergency exemption process.Sec. 2140. Public uas operations by tribal governments.Sec. 2141. Carriage of property by small unmanned aircraft systems for compensation or hire.Sec. 2142. Collegiate Training Initiative program for unmanned aircraft systems.PART III—Transition and savings provisionsSec. 2151. Senior advisor for unmanned aircraft systems integration.Sec. 2152. Effect on other laws.Sec. 2153. Spectrum.Sec. 2154. Applications for designation.Sec. 2155. Use of unmanned aircraft systems at institutions of higher education.Sec. 2156. Transition language.Subtitle B—FAA safety certification reformPART I—General provisionsSec. 2211. Definitions.Sec. 2212. Safety oversight and certification advisory committee.PART II—Aircraft certification reformSec. 2221. Aircraft certification performance objectives and metrics.Sec. 2222. Organization designation authorizations.Sec. 2223. ODA review.Sec. 2224. Type certification resolution process.Sec. 2225. Safety enhancing technologies for small general aviation airplanes.Sec. 2226. Streamlining certification of small general aviation airplanes.PART III—Flight standards reformSec. 2231. Flight standards performance objectives and metrics.Sec. 2232. FAA task force on flight standards reform.Sec. 2233. Centralized safety guidance database.Sec. 2234. Regulatory Consistency Communications Board.Sec. 2235. Flight standards service realignment feasibility report.Sec. 2236. Additional certification resources.PART IV—Safety workforceSec. 2241. Safety workforce training strategy.Sec. 2242. Workforce study.PART V—International aviationSec. 2251. Promotion of United States aerospace standards, products, and services abroad.Sec. 2252. Bilateral exchanges of safety oversight responsibilities.Sec. 2253. FAA leadership abroad.Sec. 2254. Registration, certification, and related fees.Subtitle C—Airline passenger safety and protectionsSec. 2301. Pilot records database deadline.Sec. 2302. Access to air carrier flight decks.Sec. 2303. Aircraft tracking and flight data.Sec. 2304. Automation reliance improvements.Sec. 2305. Enhanced mental health screening for pilots.Sec. 2306. Flight attendant duty period limitations and rest requirements.Sec. 2307. Training to combat human trafficking for certain air carrier employees.Sec. 2308. Report on obsolete test equipment.Sec. 2309. Plan for systems to provide direct warnings of potential runway incursions.Sec. 2310. Laser pointer incidents.Sec. 2311. Helicopter air ambulance operations data and reports.Sec. 2312. Part 135 accident and incident data.Sec. 2313. Definition of human factors.Sec. 2314. Sense of Congress; pilot in command authority.Sec. 2315. Enhancing ASIAS.Sec. 2316. Improving runway safety.Sec. 2317. Safe air transportation of lithium cells and batteries.Sec. 2318. Prohibition on implementation of policy change to permit small, non-locking knives on aircraft.Sec. 2319. Aircraft cabin evacuation procedures.Subtitle D—General aviation safetySec. 2401. Automated weather observing systems policy.Sec. 2402. Tower marking.Sec. 2403. Crash-resistant fuel systems.Sec. 2404. Requirement to consult with stakeholders in defining scope and requirements for Future Flight Service Program.Subtitle E—General provisionsSec. 2501. Designated agency safety and health officer.Sec. 2502. Repair stations located outside United States.Sec. 2503. FAA technical training.Sec. 2504. Safety critical staffing.Sec. 2505. Approach control radar in all air traffic control towers.Subtitle F—Third class medical reform and general aviation pilot protectionsSec. 2601. Short title.Sec. 2602. Medical certification of certain small aircraft pilots.Sec. 2603. Expansion of pilot's bill of rights.Sec. 2604. Limitations on reexamination of certificate holders.Sec. 2605. Expediting updates to notam program.Sec. 2606. Accessibility of certain flight data.Sec. 2607. Authority for legal counsel to issue certain notices.TITLE III—Air service improvementsSec. 3001. Definitions.Subtitle A—Passenger air service improvementsSec. 3101. Causes of airline delays or cancellations.Sec. 3102. Involuntary changes to itineraries.Sec. 3103. Additional consumer protections.Sec. 3104. Addressing the needs of families of passengers involved in aircraft accidents.Sec. 3105. Emergency medical kits.Sec. 3106. Travelers with disabilities.Sec. 3107. Extension of Advisory Committee for Aviation Consumer Protection.Sec. 3108. Extension of competitive access reports.Sec. 3109. Refunds for delayed baggage.Sec. 3110. Refunds for other fees that are not honored by a covered air carrier.Sec. 3111. Disclosure of fees to consumers.Sec. 3112. Seat assignments.Sec. 3113. Child seating.Sec. 3114. Consumer complaint process improvement.Sec. 3115. Online access to aviation consumer protection information.Sec. 3116. Study on in cabin wheelchair restraint systems.Sec. 3117. Training policies regarding assistance for persons with disabilities.Sec. 3118. Advisory committee on the air travel needs of passengers with disabilities.Sec. 3119. Report on covered air carrier change, cancellation, and baggage fees.Sec. 3120. Enforcement of aviation consumer protection rules.Sec. 3121. Dimensions for passenger seats.Sec. 3122. Cell phone voice communication ban.Sec. 3123. Availability of slots for new entrant air carriers at Newark Liberty International Airport.Subtitle B—Essential air serviceSec. 3201. Essential air service.Sec. 3202. Small community air service development program.Sec. 3203. Small community program amendments.Sec. 3204. Waivers.Sec. 3205. Working group on improving air service to small communities.TITLE IV—NextGen and FAA organizationSec. 4001. Definitions.Subtitle A—Next Generation Air Transportation SystemSec. 4101. Return on investment assessment.Sec. 4102. Ensuring FAA readiness to use new technology.Sec. 4103. NextGen annual performance goals.Sec. 4104. Facility outage contingency plans.Sec. 4105. ADS–B mandate assessment.Sec. 4106. Nextgen interoperability.Sec. 4107. NextGen transition management.Sec. 4108. Implementation of NextGen operational improvements.Sec. 4109. Cybersecurity.Sec. 4110. Defining NextGen.Sec. 4111. Human factors.Sec. 4112. Major acquisition reports.Sec. 4113. Equipage mandates.Sec. 4114. Workforce.Sec. 4115. Architectural leadership.Sec. 4116. Programmatic risk management.Sec. 4117. NextGen prioritization.Subtitle B—Administration organization and employeesSec. 4121. Cost-saving initiatives.Sec. 4122. Treatment of essential employees during furloughs.Sec. 4123. Controller candidate interviews.Sec. 4124. Hiring of air traffic controllers.Sec. 4125. Computation of basic annuity for certain air traffic controllers.Sec. 4126. Air traffic services at aviation events.Sec. 4127. Full annuity supplement for certain air traffic controllers.Sec. 4128. Inclusion of disabled veteran leave in Federal Aviation Administration personnel management system.TITLE V—MiscellaneousSec. 5001. National Transportation Safety Board investigative officers.Sec. 5002. Performance-Based Navigation.Sec. 5003. Overflights of national parks.Sec. 5004. Navigable airspace analysis for commercial space launch site runways.Sec. 5005. Survey and report on spaceport development.Sec. 5006. Aviation fuel.Sec. 5007. Comprehensive Aviation Preparedness Plan.Sec. 5008. Advanced Materials Center of Excellence.Sec. 5009. Interference with airline employees.Sec. 5010. Secondary cockpit barriers.Sec. 5011. GAO evaluation and audit.Sec. 5012. Federal Aviation Administration performance measures and targets.Sec. 5013. Staffing of certain air traffic control towers.Sec. 5014. Critical airfield markings.Sec. 5015. Research and deployment of certain airfield pavement technologies.Sec. 5016. Report on general aviation flight sharing.Sec. 5017. Increase in duration of general aviation aircraft registration.Sec. 5018. Modification of limitation of liability relating to aircraft.Sec. 5019. Government Accountability Office study of illegal drugs seized at international airports in the United States.Sec. 5020. Sense of Congress on preventing the transportation of disease-carrying mosquitoes and other insects on commercial aircraft.Sec. 5021. Work plan for the New York/New Jersey/Philadelphia metroplex program.Sec. 5022. Report on plans for air traffic control facilities in the New York City and Newark region.Sec. 5023. GAO study of international airline alliances.Sec. 5024. Treatment of multi-year lessees of large and turbine-powered multiengine aircraft.Sec. 5025. Evaluation of emerging technologies.Sec. 5026. Student outreach report.Sec. 5027. Right to privacy when using air traffic control system.Sec. 5028. Conduct of security screening by the Transportation Security Administration at certain airports.Sec. 5029. Aviation cybersecurity.Sec. 5030. Technical and conforming amendments. 2.References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 3.Definition of appropriate committees of CongressIn this Act, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 4.Effective dateExcept as otherwise expressly provided, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
		IAuthorizations
			AFunding of FAA programs
				1001.Airport planning and development and noise compatibility planning and programs
 (a)AuthorizationSection 48103(a) is amended by striking section 47505(a)(2), and carrying out noise compatibility programs under section 47504(c) $3,350,000,000 for each of fiscal years 2012 through 2015 and $2,652,083,333 for the period beginning on October 1, 2015, and ending on July 15, 2016 and inserting section 47505(a)(2), carrying out noise compatibility programs under section 47504(c), for an airport cooperative research program under section 44511, for Airports Technology-Safety research, and Airports Technology-Efficiency research, $3,350,000,000 for fiscal year 2016 and $3,750,000,000 for fiscal year 2017.
 (b)Obligational authoritySection 47104(c) is amended in the matter preceding paragraph (1) by striking July 15, 2016 and inserting September 30, 2017. 1002.Air navigation facilities and equipmentSection 48101(a) is amended by striking paragraphs (1) through (5) and inserting the following:
					
 (1)$2,855,241,025 for fiscal year 2016. (2)$2,862,020,524 for fiscal year 2017..
				1003.FAA operations
 (a)In generalSection 106(k)(1) is amended by striking subparagraphs (A) through (E) and inserting the following:  (A)$9,910,009,314 for fiscal year 2016; and
 (B)$10,025,361,111 for fiscal year 2017.. (b)Authorized expendituresSection 106(k)(2) is amended by striking for fiscal years 2012 through 2015 each place it appears and inserting for fiscal years 2016 through 2017.
 (c)Authority to transfer fundsSection 106(k)(3) is amended by striking 2012 through 2015 and for the period beginning on October 1, 2015, and ending on July 15, 2016 and inserting 2016 through 2017. 1004.FAA research and developmentSection 48102 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking 44511-44513 and inserting 44512-44513; and (ii)by striking and, for each of fiscal years 2012 through 2015, under subsection (g);
 (B)in paragraph (8), by striking ; and and inserting a semicolon; and (C)by striking paragraph (9) and inserting the following:
							
 (9)$166,000,000 for fiscal year 2016; and (10)$169,000,000 for fiscal year 2017.; and
 (2)in subsection (b), by striking paragraph (3). 1005.Funding for aviation programs (a)Airport and airway trust fund guaranteeSection 48114(a)(1)(A) is amended to read as follows:
						
 (A)In generalThe total budget resources made available from the Airport and Airway Trust Fund each fiscal year under sections 48101, 48102, 48103, and 106(k)—
 (i)shall in each of fiscal years 2016 through 2017, be equal to the sum of— (I)90 percent of the estimated level of receipts plus interest credited to the Airport and Airway Trust Fund for that fiscal year; and
 (II)the actual level of receipts plus interest credited to the Airport and Airway Trust Fund for the second preceding fiscal year minus the total amount made available for obligation from the Airport and Airway Trust Fund for the second preceding fiscal year; and
 (ii)may be used only for the aviation investment programs listed in subsection (b)(1).. (b)Enforcement of guaranteesSection 48114(c)(2) is amended by striking 2016 and inserting 2017.
					1006.Extension of expiring authorities
 (a)Marshall Islands, Micronesia, and PalauSection 47115(j) is amended by striking 2015 and for the period beginning on October 1, 2015, and ending on July 15, 2016, and inserting 2017. (b)Extension of compatible land use planning and projects by State and local governmentsSection 47141(f) is amended by striking July 15, 2016 and inserting September 30, 2017.
					(c)Inspector General Report on Participation in FAA Programs by Disadvantaged Small Business Concerns
 (1)In generalFor each of fiscal years 2016 through 2017, the Inspector General of the Department of Transportation shall submit to Congress a report on the number of new small business concerns owned and controlled by socially and economically disadvantaged individuals, including those owned by veterans, that participated in the programs and activities funded using the amounts made available under this Act.
 (2)New small business concernsFor purposes of paragraph (1), a new small business concern is a small business concern that did not participate in the programs and activities described in paragraph (1) in a previous fiscal year.
 (3)ContentsThe report shall include— (A)a list of the top 25 and bottom 25 large and medium hub airports in terms of providing opportunities for small business concerns owned and controlled by socially and economically disadvantaged individuals to participate in the programs and activities funded using the amounts made available under this Act;
 (B)the results of an assessment, to be conducted by the Inspector General, on the reasons why the top airports have been successful in providing such opportunities; and
 (C)recommendations to the Administrator of the Federal Aviation Administration and Congress on methods for other airports to achieve results similar to those of the top airports.
 (d)Extension of Pilot Program for Redevelopment of Airport PropertiesSection 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note) is amended by striking July 15, 2016 and inserting September 30, 2017.
					BAirport Improvement Program modifications
 1201.Small airport regulation reliefSection 47114(c)(1) is amended by adding at the end the following:  (G)Special rule for fiscal years 2016 through 2017Notwithstanding subparagraph (A), the Secretary shall apportion to a sponsor of an airport under that subparagraph for each of fiscal years 2016 through 2017 an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport—
 (i)had 10,000 or more passenger boardings during calendar year 2012; (ii)had fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2016 or 2017 under subparagraph (A); and
 (iii)had scheduled air service in the calendar year used to calculate the apportionment.. 1202.Priority review of construction projects in cold weather States (a)In generalThe Administrator of the Federal Aviation Administration, to the extent practicable, shall schedule the Administrator’s review of construction projects so that projects to be carried out in the States in which the weather during a typical calendar year prevents major construction projects from being carried out before May 1 are reviewed as early as possible.
 (b)ReportThe Administrator shall update the appropriate committees of Congress annually on the effectiveness of the review and prioritization.
 1203.State block grants updatesSection 47128(a) is amended by striking 9 qualified States for fiscal years 2000 and 2001 and 10 qualified States for each fiscal year thereafter and inserting 15 qualified States for fiscal year 2016 and each fiscal year thereafter.
				1204.Contract Tower Program updates
 (a)Special ruleSection 47124(b)(1)(B) is amended by striking after such determination is made and inserting after the end of the period described in subsection (d)(6)(C). (b)Contract Air Traffic Control Tower Cost-Share Program; fundingSection 47124(b)(3)(E) is amended to read as follows:
						
 (E)FundingOf the amounts appropriated under section 106(k)(1), such sums as may be necessary may be used to carry out this paragraph..
 (c)Cap on Federal share of cost of constructionSection 47124(b)(4)(C) is amended by striking $2,000,000 and inserting $4,000,000. (d)Cost benefit ratio revisionSection 47124 is amended by adding at the end the following:
						
							(d)Cost benefit ratios
 (1)Contract air traffic control tower program at cost-share airportsBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, if an air traffic control tower is operating under the Cost-share Program, the Secretary shall annually calculate a new benefit-to-cost ratio for the tower.
 (2)Contract tower program at non-cost-share airportsBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, if a tower is operating under the Contract Tower Program and continued under subsection (b)(1), the Secretary shall not calculate a new benefit-to-cost ratio for the tower unless the annual aircraft traffic at the airport where the tower is located decreases by more than 25 percent from the previous year or by more than 60 percent over a 3-year period.
 (3)ConsiderationsIn establishing a benefit-to-cost ratio under paragraph (1) or paragraph (2), the Secretary may consider only the following costs:
 (A)The Federal Aviation Administration's actual cost of wages and benefits of personnel working at the tower.
 (B)The Federal Aviation Administration's actual telecommunications costs of the tower. (C)Relocation and replacement costs of equipment of the Federal Aviation Administration associated with the tower, if paid for by the Federal Aviation Administration.
 (D)Logistics, such as direct costs associated with establishing or updating the tower's interface with other systems and equipment of the Federal Aviation Administration, if paid for by the Federal Aviation Administration.
 (4)ExclusionsIn establishing a benefit-to-cost ratio under paragraph (1) or paragraph (2), the Secretary may not consider the following costs:
 (A)Airway facilities costs, including labor and other costs associated with maintaining and repairing the systems and equipment of the Federal Aviation Administration.
 (B)Costs for depreciating the building and equipment owned by the Federal Aviation Administration. (C)Indirect overhead costs of the Federal Aviation Administration.
 (D)Costs for utilities, janitorial, and other services paid for or provided by the airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is located.
 (E)The cost of new or replacement equipment, or construction of a new or replacement tower, if the costs incurred were incurred by the airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is or will be located.
 (F)Other expenses of the Federal Aviation Administration not directly associated with the actual operation of the tower.
 (5)Margin of errorThe Secretary shall add a 5 percent margin of error to a benefit-to-cost ratio determination to acknowledge and account for any direct or indirect factors that are not included in the criteria the Secretary used in calculating the benefit-to-cost ratio.
 (6)ProceduresThe Secretary shall establish procedures— (A)to allow an airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is located not less than 90 days following the receipt of an initial benefit-to-cost ratio determination from the Secretary—
 (i)to request the Secretary reconsider that determination; and (ii)to submit updated or additional data to the Secretary in support of the reconsideration;
 (B)to allow the Secretary not more than 90 days to review the data submitted under subparagraph (A)(ii) and respond to the request under subparagraph (A)(i);
 (C)to allow the airport, State, or political subdivision of a State, as applicable, 30 days following the date of the response under subparagraph (B) to review the response before any action is taken based on a benefit-to-cost determination; and
 (D)to provide, after the end of the period described in subparagraph (C), an 18-month grace period before cost-share payments are due from the airport, State, or political subdivision of a State if as a result of the benefit-to-cost ratio determination the airport, State, or political subdivision, as applicable, is required to transition to the Cost-share Program.
 (e)DefinitionsIn this section: (1)Contract Tower ProgramThe term Contract Tower Program means the level I air traffic control tower contract program established under subsection (a) and continued under subsection (b)(1).
 (2)Cost-share ProgramThe term Cost-share Program means the cost-share program established under subsection (b)(3).. (e)Conforming amendmentsSection 47124(b) is amended—
 (1)in paragraph (1)(C), by striking the program established under paragraph (3) and inserting the Cost-share Program; (2)in paragraph (3)—
 (A)in the heading, by striking Contract air traffic control tower program and inserting Cost-share program; (B)in subparagraph (A), by striking contract tower program established under subsection (a) and continued under paragraph (1) (in this paragraph referred to as the Contract Tower Program) and inserting Contract Tower Program;
 (C)in subparagraph (B), by striking In carrying out the program and inserting In carrying out the Cost-share Program; (D)in subparagraph (C), by striking participate in the program and inserting participate in the Cost-share Program;
 (E)in subparagraph (D), by striking under the program and inserting under the Cost-share Program; and (F)in subparagraph (F), by striking the program continued under paragraph (1) and inserting the Contract Tower Program; and
 (3)in paragraph (4)(B)(i)(I), by striking contract tower program established under subsection (a) and continued under paragraph (1) or the pilot program established under paragraph (3) and inserting Contract Tower Program or the Cost-share Program.
 (f)ExemptionSection 47124(b)(3)(D) is amended by adding at the end the following: Airports with both Part 121 air service and more than 25,000 passenger enplanements in calendar year 2014 shall be exempt from any cost share requirement under the Cost-share Program..
 (g)Savings provisionNotwithstanding the amendments made by this section, the towers for which assistance is being provided under section 41724 of title 49, United States Code, on the day before the date of enactment of this Act may continue to be provided such assistance under the terms of that section as in effect on that day.
					1205.Approval of certain applications for contract tower program
 (a)In generalIf the Administrator of the Federal Aviation Administration has not implemented a revised cost-benefit methodology for purposes of determining eligibility for the Contract Tower Program before the date that is 30 days after the date of enactment of this Act, any air traffic control tower with an application for participation in the Contract Tower Program pending as of January 1, 2016, shall be approved for participation in the Contract Tower Program if the Administrator determines the tower is eligible under the criteria set forth in the Federal Aviation Administration report, Establishment and Discontinuance Criteria for Airport Traffic Control Towers, dated August 1990 (FAA–APO–90–7).
 (b)Requests for additional authorityThe Administrator shall respond not later than 30 days after the date the Administrator receives a formal request from an airport and air traffic control contractor for additional authority to expand contract tower operational hours and staff to accommodate flight traffic outside of current tower operational hours.
 (c)Definition of Contract Tower ProgramIn this section, the term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code.
					1206.Remote towers
					(a)Pilot program
 (1)EstablishmentThe Administrator of the Federal Aviation Administration shall establish— (A)in consultation with airport operators and general aviation users, a pilot program at public-use airports to construct and operate remote towers; and
 (B)a selection process for participation in the pilot program. (2)Safety considerationsIn establishing the pilot program, the Administrator shall consult with operators of remote towers in foreign countries to design the pilot program in a manner that leverages as many safety and airspace efficiency benefits as possible.
 (3)RequirementsIn selecting the airports for participation in the pilot program, the Administrator shall— (A)to the extent practicable, ensure that at least 2 different vendors of remote tower systems participate;
 (B)include at least 1 airport currently in the Contract Tower Program and at least 1 airport that does not have an air traffic control tower; and
 (C)clearly identify the research questions that will be addressed at each airport.
 (4)ResearchIn selecting an airport for participation in the pilot program, the Administrator shall consider— (A)how inclusion of that airport will add research value to assist the Administrator in evaluating the feasibility, safety, and benefits of using remote towers;
 (B)the amount and variety of air traffic at an airport; and
 (C)the costs and benefits of including that airport.
 (5)DataThe Administrator shall clearly identify and collect air traffic control information and data from participating airports that will assist the Administrator in evaluating the feasibility, safety, and cost-benefits of remote towers.
 (6)ReportNot later than 1 year after the date the first remote tower is operational, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report—
 (A)detailing any benefits, costs, or safety improvements associated with the use of the remote towers; and
 (B)evaluating the feasibility of using remote towers, particularly in the Contract Tower Program and for airports without any air traffic control tower, or to improve safety at airports with towers.
 (7)DeadlineNot later than 1 year after the date of enactment of this Act, the Administrator shall select airports for participation in the pilot program.
 (8)DefinitionsIn this subsection: (A)Contract Tower ProgramThe term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code.
 (B)Remote towerThe term remote tower means a system whereby air traffic services are provided to operators at an airport from a location that may not be on or near the airport.
 (b)AIP funding eligibilityFor purposes of the pilot program under subsection (a), and after certificated systems are available, constructing a remote tower or acquiring and installing air traffic control, communications, or related equipment for a remote tower shall be considered airport development (as defined in section 47102 of title 49, United States Code) for purposes of subchapter I of chapter 471 of that title if components are installed and used at the airport, except for off-airport sensors installed on leased towers, as needed.
 1207.Midway Island airportSection 186(d) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 117 Stat. 2518) is amended by striking “and for the period beginning on October 1, 2015, and ending on July 15, 2016,” and inserting “and for fiscal years 2016 through 2017”.
				1208.Airport road funding
 (a)Airport development grant assurancesSection 47107(b) is amended by adding at the end the following:  (4)This subsection does not prevent the use of airport revenue for the maintenance and improvement of the on-airport portion of a surface transportation facility providing access to an airport and non-airport locations if the surface transportation facility is owned or operated by the airport owner or operator and the use of airport revenue is prorated to airport use and limited to portions of the facility located on the airport. The Secretary shall determine the maximum percentage contribution of airport revenue toward surface transportation facility maintenance or improvement, taking into consideration the current and projected use of the surface transportation facility located on the airport for airport and non-airport purposes. The de minimus use, as determined by the Secretary, of a surface transportation facility for non-airport purposes shall not require prorating..
 (b)Restrictions on the use of airport revenueSection 47133(c) is amended— (1)by inserting (1) before Nothing and indenting appropriately; and
 (2)by adding at the end the following:  (2)Nothing in this section may be construed to prevent the use of airport revenue for the prorated maintenance and improvement costs of the on-airport portion of the surface transportation facility, subject to the provisions of section 47107(b)(4)..
						1209.Repeal of inherently low-emission airport vehicle pilot program
 (a)RepealSection 47136 is repealed. (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by striking the item relating to section 47136 and inserting the following:
						47136. [Reserved]..
 1210.Modification of zero-emission airport vehicles and infrastructure pilot programSection 47136a is amended— (1)in subsection (a), by striking , including and inserting used exclusively for transporting passengers on-airport or for employee shuttle buses within the airport, including; and
 (2)in subsection (f), by inserting , as in effect on the day before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, after section 47136. 1211.Repeal of airport ground support equipment emissions retrofit pilot program (a)RepealSection 47140 is repealed.
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by striking the item relating to section 47140 and inserting the following:
						47140. [Reserved]..
					1212.Funding eligibility for airport energy efficiency assessments
 (a)Cost reimbursementsSection 47140a(a) is amended by striking airport. and inserting airport, and to reimburse the airport sponsor for the costs incurred in conducting the assessment.. (b)Safety prioritySection 47140a(b)(2) is amended by inserting , including a certification that no safety projects would be deferred by prioritizing a grant under this section, after an application.
 1213.Recycling plans; safety projects at unclassified airportsSection 47106(a) is amended— (1)in paragraph (5), by striking ; and and inserting a semicolon;
 (2)in paragraph (6)— (A)in the matter preceding subparagraph (A), by striking for an airport that has an airport master plan, the master plan addresses and inserting a master plan project, it will address; and
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (7)if the project is at an unclassified airport, the project will be funded with an amount apportioned under subsection 47114(d)(3)(B) and is—
 (A)for maintenance of the pavement of the primary runway; (B)for obstruction removal for the primary runway;
 (C)for the rehabilitation of the primary runway; or (D)a project that the Secretary considers necessary for the safe operation of the airport..
 1214.Transfers of instrument landing systemsSection 44502(e) is amended by striking the first sentence and inserting An airport may transfer, without consideration, to the Administrator of the Federal Aviation Administration an instrument landing system consisting of a glide slope and localizer that conforms to performance specifications of the Administrator if an airport improvement project grant was used to assist in purchasing the system, and if the Federal Aviation Administration has determined that a satellite navigation system cannot provide a suitable approach..
				1215.Non-movement area surveillance pilot program
 (a)In generalSubchapter I of chapter 471 is amended by adding at the end the following:  47143.Non-movement area surveillance surface display systems pilot program (a)In generalThe Administrator of the Federal Aviation Administration may carry out a pilot program to support non-Federal acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors if—
 (1)the Administrator determines that acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors improve safety or capacity in the National Airspace System; and
 (2)the non-movement area surveillance surface display systems and sensors are supplemental to existing movement area systems and sensors at the selected airports established under other programs administered by the Administrator.
									(b)Project grants
 (1)In generalFor purposes of carrying out the pilot program, the Administrator may make a project grant out of funds apportioned under paragraph (1) or paragraph (2) of section 47114(c) to not more than 5 eligible sponsors to acquire and install qualifying non-movement area surveillance surface display systems and sensors. The Administrator may distribute not more than $2,000,000 per sponsor from the discretionary fund. The airports selected to participate in the pilot program shall have existing Federal Aviation Administration movement area systems and airlines that are participants in Federal Aviation Administration’s Airport Collaborative Decision Making process.
 (2)ProceduresIn accordance with the authority under section 106, the Administrator may establish procurement procedures applicable to grants issued under this subsection. The procedures may permit the sponsor to carry out the project with vendors that have been accepted in the procurement procedure or using Federal Aviation Administration contracts. The procedures may provide for the direct reimbursement (including administrative costs) of the Administrator by the sponsor using grant funds under this subsection, for the ordering of system-related equipment and its installation, or for the direct ordering of system-related equipment and its installation by the sponsor, using such grant funds, from the suppliers with which the Administrator has contracted.
 (3)Data exchange processesThe Administrator may establish data exchange processes to allow airport participation in the Federal Aviation Administration’s Airport Collaborative Decision Making process and fusion of the non-movement surveillance data with the Administration's movement area systems.
 (c)DefinitionsIn this section: (1)Non-movement areaThe term non-movement area is the portion of the airfield surface that is not under the control of air traffic control.
 (2)Non-movement area surveillance surface display system and sensorsThe term non-movement area surveillance surface display system and sensors is a non-Federal surveillance system that uses on-airport sensors that track vehicles or aircraft that are equipped with transponders in the non-movement area.
 (3)Qualifying non-movement area surveillance surface display system and sensorsThe term qualifying non-movement area surveillance surface display system and sensors is a non-movement area surveillance surface display system that— (A)provides the required transmit and receive data formats consistent with the National Airspace System architecture at the appropriate service delivery point;
 (B)is on-airport; and (C)is airport operated..
 (b)Technical and conforming amendmentsThe table of contents of chapter 471 is amended by inserting after the item relating to section 47142 the following:
						47143. Non-movement area surveillance surface display systems pilot program..
 1216.Amendments to definitionsSection 47102 is amended— (1)by redesignating paragraphs (10) through (28) as paragraphs (12) through (30), respectively;
 (2)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively; (3)in paragraph (3)—
 (A)in subparagraph (B)— (i)by redesignating clauses (iii) through (x) as clauses (iv) through (xi), respectively; and
 (ii)by striking clause (ii) and inserting the following:  (II)security equipment owned and operated by the airport, including explosive detection devices, universal access control systems, perimeter fencing, and emergency call boxes, which the Secretary may require by regulation for, or approve as contributing significantly to, the security of individuals and property at the airport;
 (III)safety apparatus owned and operated by the airport, which the Secretary may require by regulation for, or approve as contributing significantly to, the safety of individuals and property at the airport, and integrated in-pavement lighting systems for runways and taxiways and other runway and taxiway incursion prevention devices;;
 (B)in subparagraph (K), by striking such project will result in an airport receiving appropriate and inserting the airport would be able to receive; and (C)in subparagraph (L)—
 (i)by striking or conversion of vehicles and and inserting of vehicles used exclusively for transporting passengers on-airport, employee shuttle buses within the airport, or;
 (ii)by striking airport, to and inserting airport and equipped with; and (iii)by striking 7505a) and if such project will result in an airport receiving appropriate and inserting 7505a)) and if the airport would be able to receive;
 (4)in paragraph (5), by striking regulations and inserting requirements; (5)by inserting after paragraph (6) the following:
						
 (7)categorized airport means a nonprimary airport that has an identified role in the National Plan of Integrated Airport Systems.;
 (6)in paragraph (9), as redesignated, by striking public and inserting public-use; (7)by inserting after paragraph (10), as redesignated, the following:
						
 (11)joint use airport means an airport owned by the Department of Defense, at which both military and civilian aircraft make shared use of the airfield.;
 (8)in paragraph (24), as redesignated, by amending subparagraph (B)(i) to read as follows:
						
 (i)determined by the Secretary to have at least— (I)100 based aircraft that are currently registered with the Federal Aviation Administration under chapter 445 of this title; and
 (II)1 based jet aircraft that is currently registered with the Federal Aviation Administration where, for the purposes of this clause, based means the aircraft or jet aircraft overnights at the airport for the greater part of the year; or; and
 (9)by adding at the end the following:  (31)unclassified airport means a nonprimary airport that is included in the National Plan of Integrated Airport Systems that is not categorized by the Administrator of the Federal Aviation Administration in the most current report entitled General Aviation Airports: A National Asset..
 1217.Clarification of noise exposure map updatesSection 47503(b) is amended— (1)by striking a change in the operation of the airport would establish and inserting there is a change in the operation of the airport that would establish; and
 (2)by inserting after reduction the following:  if the change has occurred during the longer of—(1)the noise exposure map period forecast by the airport operator under subsection (a); or (2)the implementation timeframe of the operator’s noise compatibility program.
 1218.Provision of facilitiesSection 44502 is amended by adding at the end the following:  (f)Airport space (1)RestrictionThe Administrator may not require an airport owner or sponsor (as defined in section 47102) to provide to the Federal Aviation Administration without cost any of the following:
 (A)Building construction, maintenance, utilities, or expenses for services relating to air traffic control, air navigation, or weather reporting.
 (B)Space in a facility owned by the airport owner or sponsor for services relating to air traffic control, air navigation, or weather reporting.
 (2)Rule of constructionNothing in this subsection may be construed to affect—
 (A)any agreement the Secretary may have or make with an airport owner or sponsor for the airport owner or sponsor to provide any of the items described in subparagraph (A) or subparagraph (B) of paragraph (1) at below-market rates; or
 (B)any grant assurance that requires an airport owner or sponsor to provide land to the Administration without cost for an air traffic control facility..
				1219.Contract weather observers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report—
 (1)which includes public and stakeholder input, and examines all safety risks, hazard effects, efficiency and operational effects on airports, airlines, and other stakeholders that could result from loss of contract weather observer service at the 57 airports targeted for the loss of this service;
 (2)detailing how the Federal Aviation Administration will accurately report rapidly changing severe weather conditions at these airports, including thunderstorms, lightning, fog, visibility, smoke, dust, haze, cloud layers and ceilings, ice pellets, and freezing rain or drizzle without contract weather observers; and
 (3)indicating how airports can comply with applicable Federal Aviation Administration orders governing weather observations given the current documented limitations of automated surface observing systems.
 (b)MoratoriumThe Administrator may not finalize any determination regarding the continued use of the contract weather observer service at any airport until after the date the report is submitted under subsection (a).
					(c)Report on golden triangle initiative of NOAA
 (1)Report requiredNot later than 1 year after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration and the Administrator of the Federal Aviation Administration shall jointly submit to the appropriate committees of Congress a report on the Golden Triangle Initiative of the National Oceanic and Atmospheric Administration.
 (2)ElementsThe report shall include the following: (A)An assessment of the impacts of enhanced aviation forecast services provided as part of the Golden Triangle Initiative on weather-related air traffic delays.
 (B)A description of the costs of providing such enhanced aviation forecast services. (C)A description of potential alternative mechanisms to provide enhanced aviation forecast services comparable to such enhanced aviation forecast services for airports in rural or low population density areas.
 1220.Federal share adjustmentSection 47109(a)(5) is amended to read as follows:  (5)95 percent for a project at an airport for which the United States Government’s share would otherwise be capped at 90 percent under paragraph (2) or paragraph (3) if the Administrator determines that the project is a successive phase of a multi-phased construction project for which the sponsor received a grant in fiscal year 2011 or earlier..
				1221.Miscellaneous technical amendments
 (a)Airport security programSection 47137 is amended— (1)in subsection (a), by striking Transportation and inserting Homeland Security;
 (2)in subsection (e), by striking Homeland Security and inserting Transportation; and (3)in subsection (g), by inserting “of Transportation” after Secretary the first place it appears.
 (b)Section 516 property conveyance releasesSection 817(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47125 note) is amended— (1)by striking or section 23 and inserting , section 23; and
 (2)by inserting before the period at the end the following: , or section 47125 of title 49, United States Code. 1222.Mothers' rooms at airports (a)Lactation area definedSection 47102, as amended by section 1216 of this Act, is further amended—
 (1)by redesignating paragraphs (12) through (31) as paragraphs (13) through (32), respectively; and (2)by inserting after paragraph (11) the following:
							
 (12)lactation area means a room or other location in a commercial service airport that— (A)provides a location for members of the public to express breast milk that is shielded from view and free from intrusion from the public;
 (B)has a door that can be locked; (C)includes a place to sit, a table or other flat surface, and an electrical outlet;
 (D)is readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs; and
 (E)is not located in a restroom.. (b)Project grants written assurances for large and medium hub airports (1)In generalSection 47107(a) is amended—
 (A)in paragraph (20), by striking and at the end; (B)in paragraph (21), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (22)with respect to a medium or large hub airport, the airport owner or operator will maintain a lactation area in each passenger terminal building of the airport in the sterile area (as defined in section 1540.5 of title 49, Code of Federal Regulations) of the building..
							(2)Applicability
 (A)In generalThe amendment made by paragraph (1) shall apply to a project grant application submitted for a fiscal year beginning on or after the date that is 2 years after the date of the enactment of this Act.
 (B)Special ruleThe requirement in the amendments made by paragraph (1) that a lactation area be located in the sterile area of a passenger terminal building shall not apply with respect to a project grant application for a period of time, determined by the Secretary of Transportation, if the Secretary determines that construction or maintenance activities make it impracticable or unsafe for the lactation area to be located in the sterile area of the building.
 (c)Terminal development costsSection 47119(a) is amended by adding at the end the following:  (3)Lactation areasIn addition to the projects described in paragraph (1), the Secretary may approve a project for terminal development for the construction or installation of a lactation area at a commercial service airport..
 (d)Pre-existing facilitiesOn application by an airport sponsor, the Secretary of Transportation may determine that a lactation area in existence on the date of the enactment of this Act complies with the requirement of paragraph (22) of section 47107(a) of title 49, United States Code, as added by subsection (b), notwithstanding the absence of one of the facilities or characteristics referred to in the definition of the term lactation area in paragraph (12) of section 47102 of such title, as added by subsection (a).
					1223.Eligibility for airport development grants at airports that enter into certain leases with
			 components of the Armed
 ForcesSection 47107, as amended by section 1208 of this Act, is further amended by adding at the end the following:
					
 (t)Airports that enter into certain leases with the Armed ForcesThe Secretary of Transportation may not disapprove a project grant application under this subchapter for an airport development project at an airport solely because the airport renews a lease for the use, at a nominal rate, of airport property by a regular or reserve component of the Armed Forces, including the National Guard..
				1224.Clarification of definition of aviation-related activity for hangar use purposes of airport
 improvement grantsSection 47107, as amended by section 1223 of this Act, is further amended by adding at the end the following:
					
						(u)Construction of recreational aircraft
 (1)In generalThe construction of a covered aircraft shall be treated as an aeronautical activity for purposes of—
 (A)determining an airport’s compliance with a grant assurance made under this section or any other provision of law; and
 (B)the receipt of Federal financial assistance for airport development. (2)Covered aircraft definedIn this subsection, the term covered aircraft means an aircraft—
 (A)used or intended to be used exclusively for recreational purposes; and (B)constructed or under construction, repair, or restoration by a private individual at a general aviation airport..
				1225.Use of airport improvement program funds for runway safety repairs
 (a)In generalSubchapter I of chapter 471, as amended by this subtitle, is further amended by adding at the end the following:
						
							47144.Use of funds for repairs for runway safety repairs
 (a)In generalThe Secretary of Transportation may make project grants under this subchapter to an airport described in subsection (b) from funds under section 47114 apportioned to that airport or funds available for discretionary grants to that airport under section 47115 to conduct airport development to repair the runway safety area of the airport damaged as a result of a natural disaster in order to maintain compliance with the regulations of the Federal Aviation Administration relating to runway safety areas, without regard to whether construction of the runway safety area damaged was carried out using amounts the airport received under this subchapter.
 (b)Airports describedAn airport is described in this subsection if— (1)the airport is a public-use airport;
 (2)the airport is listed in the National Plan of Integrated Airport Systems of the Federal Aviation Administration;
 (3)the runway safety area of the airport was damaged as a result of a natural disaster; (4)the airport was denied funding under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) with respect to the disaster;
 (5)the operator of the airport has exhausted all legal remedies, including legal action against any parties (or insurers thereof) whose action or inaction may have contributed to the need for the repair of the runway safety area;
 (6)there is still a demonstrated need for the runway safety area to accommodate current or imminent aeronautical demand; and
 (7)the cost of repairing or replacing the runway safety area is reasonable in relation to the anticipated operational benefit of repairing the runway safety area, as determined by the Administrator of the Federal Aviation Administration..
 (b)Conforming amendmentThe table of contents for chapter 471, as amended by this subtitle, is further amended by inserting after the item relating to section 47143 the following:
						47144. Use of funds for repairs for runway safety repairs..
					CPassenger facility charges
				1301.PFC streamlining
 (a)Passenger facility charges; general authoritySection 40117(b)(4) is amended— (1)in the matter preceding subparagraph (A), by striking , if the Secretary finds— and inserting a period; and
 (2)by striking subparagraphs (A) and (B). (b)Pilot program for passenger facility charge authorizations at nonhub airportsSection 40117(l) is amended—
 (1)in the heading by striking nonhub and inserting certain; and (2)in paragraph (1), by striking ‘‘nonhub’’ and inserting ‘‘nonhub, small hub, medium hub, and large hub’’.
 1302.Intermodal access projectsSection 40117 is amended by adding at the end the following:  (n)PFC eligibility for intermodal ground access projects (1)In generalThe Secretary may authorize a passenger facility charge imposed under subsection (b)(1) to be used to finance the eligible capital costs of an intermodal ground access project.
 (2)Definition of intermodal ground access projectIn this subsection, the term intermodal ground access project means a project for constructing a local facility owned or operated by an eligible agency that— (A)is located on airport property; and
 (B)is directly and substantially related to the movement of passengers or property traveling in air transportation.
 (3)Eligible capital costsThe eligible capital costs of an intermodal ground access project shall be the lesser of— (A)the total capital cost of the project multiplied by the ratio that the number of individuals projected to use the project to gain access to or depart from the airport bears to the total number of individuals projected to use the local facility; or
 (B)the total cost of the capital improvements that are located on airport property. (4)DeterminationsThe Secretary shall determine the projected use and cost of a project for purposes of paragraph (3) at the time the project is approved under this subsection, except that, in the case of a project to be financed in part using funds administered by the Federal Transit Administration, the Secretary shall use the travel forecasting model for the project at the time the project is approved by the Federal Transit Administration to enter preliminary engineering to determine the projected use and cost of the project for purposes of paragraph (3).
 (5)Nonattainment areasFor airport property, any area of which is located in a nonattainment area (as defined under section 171 of the Clean Air Act (42 U.S.C. 7501)) for 1 or more criteria pollutant, the airport emissions reductions from less airport surface transportation and parking as a direct result of the development of an intermodal project on the airport property would be eligible for air quality emissions credits..
 1303.Use of revenue at a previously associated airportSection 40117, as amended by section 1302 of this Act, is further amended by adding at the end the following:
					
 (o)Use of revenues at a previously associated airportNotwithstanding the requirements relating to airport control under subsection (b)(1), the Secretary may authorize use of a passenger facility charge under subsection (b) to finance an eligible airport-related project if—
 (1)the eligible agency seeking to impose the new charge controls an airport where a $2.00 passenger facility charge became effective on January 1, 2013; and
 (2)the location of the project to be financed by the new charge is at an airport that was under the control of the same eligible agency that had controlled the airport described in paragraph (1)..
				1304.Future aviation infrastructure and financing study
 (a)Future aviation infrastructure and financing studyNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with the Transportation Research Board of the National Academies to conduct a study and make recommendations on the actions needed to upgrade and restore the national aviation infrastructure system to its role as a premier system that meets the growing and shifting demands of the 21st century, including airport infrastructure needs and existing financial resources for commercial service airports.
 (b)ConsultationIn carrying out the study, the Transportation Research Board shall convene and consult with a panel of national experts, including—
 (1)nonhub airports; (2)small hub airports;
 (3)medium hub airports; (4)large hub airports;
 (5)airports with international service; (6)non-primary airports;
 (7)local elected officials; (8)relevant labor organizations;
 (9)passengers; (10)air carriers; and
 (11)representatives of the tourism industry. (c)ConsiderationsIn carrying out the study, the Transportation Research Board shall consider—
 (1)the ability of airport infrastructure to meet current and projected passenger volumes; (2)the available financial tools and resources for airports of different sizes;
 (3)the current debt held by airports, and its impact on future construction and capacity needs; (4)the impact of capacity constraints on passengers and ticket prices;
 (5)the purchasing power of the passenger facility charge from the last increase in 2000 to the year of enactment of this Act;
 (6)the impact to passengers and airports of indexing the passenger facility charge for inflation; (7)how long airports are constrained with current passenger facility charge collections;
 (8)the impact of passenger facility charges to promote competition; (9)the additional resources or options to fund terminal construction projects;
 (10)the resources eligible for use toward noise reduction and emission reduction projects; (11)the gap between AIP-eligible projects and the annual Federal funding provided;
 (12)the impact of regulatory requirements on airport infrastructure financing needs; (13)airline competition;
 (14)airline ancillary fees and their impact on ticket pricing and taxable revenue; and (15)the ability of airports to finance necessary safety, security, capacity, and environmental projects identified in capital improvement plans.
 (d)ReportNot later than 15 months after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary and the appropriate committees of Congress a report on its findings and recommendations.
 (e)FundingThe Secretary is authorized to use such sums as are necessary to carry out the requirements of this section.
					IISafety
			AUnmanned aircraft systems reform
				2001.Definitions
 (a)In generalUnless expressly provided otherwise, the terms used in this subtitle have the meanings given the terms in section 44801 of title 49, United States Code, as added by section 2121 of this Act.
 (b)Definition of civil aircraftThe term civil aircraft has the meaning given the term in section 40102 of title 49, United States Code. IPrivacy and transparency 2101.Unmanned aircraft systems privacy policyIt is the policy of the United States that the operation of any unmanned aircraft or unmanned aircraft system shall be carried out in a manner that respects and protects personal privacy consistent with the United States Constitution and Federal, State, and local law.
 2102.Sense of CongressIt is the sense of Congress that— (1)each person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, except for news gathering, should have a written privacy policy consistent with section 2101 that is appropriate to the nature and scope of the activities regarding the collection, use, retention, dissemination, and deletion of any data collected during the operation of an unmanned aircraft system;
 (2)each privacy policy described in paragraph (1) should be periodically reviewed and updated as necessary; and
 (3)each privacy policy described in paragraph (1) should be publicly available.
 2103.Federal Trade Commission authorityA violation of a privacy policy by a person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, in the national airspace system shall be an unfair and deceptive practice in violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)).
 2104.National Telecommunications and Information Administration multi-stakeholder processNot later than July 31, 2016, the Administrator of the National Telecommunications and Information Administration shall submit to the appropriate committees of Congress a report on the industry privacy best practices developed through the multi-stakeholder engagement process (established under Presidential Memorandum of February 15, 2015 (80 Fed. Reg. 9355)) on unmanned aircraft systems transparency and accountability. In addition to the agreed upon best practices, this report shall include relevant stakeholder recommendations for legislative or regulatory action regarding privacy, accountability, and transparency, including ways to encourage the adoption of privacy policies by companies that use unmanned aircraft systems for compensation or hire, or in the furtherance of a business enterprise. The report shall take into account existing rights protected under the First Amendment to the United States Constitution in public spaces and the First Amendment rights of journalists to control their archives.
					2105.Identification standards
 (a)In generalThe Director of the National Institute of Standards and Technology, in collaboration with the Administrator of the Federal Aviation Administration, and in consultation with the Secretary of Transportation, the President of RTCA, Inc., and the Administrator of the National Telecommunications and Information Administration, shall convene industry stakeholders to facilitate the development of consensus standards for remotely identifying operators and owners of unmanned aircraft systems and associated unmanned aircraft.
 (b)ConsiderationsAs part of the standards developed under subsection (a), the Director shall consider— (1)requirements for remote identification of unmanned aircraft systems;
 (2)appropriate requirements for different classifications of unmanned aircraft systems operations, including public and civil;
 (3)the role of manufacturers, the Federal Aviation Administration, and the owners of the systems described in paragraphs (1) and (2) in reporting and verifying identification data; and
 (4)the feasibility of the development and operation of a publicly searchable online database to further enable the immediate remote identification of any unmanned aircraft and its operator by the general public and potential exceptions to inclusion in the online database.
 (c)DeadlineNot later than 1 year after the date of enactment of this Act, the Director shall submit to the appropriate committees of Congress a report on the consensus identification standards.
 (d)GuidanceNot later than 1 year after the date that the Director submits the report on the consensus identification standards under subsection (c), the Administrator of the Federal Aviation Administration shall issue regulatory guidance based on the consensus identification standards.
						2106.Commercial and governmental operators
 (a)In generalExcept for model aircraft under section 44808 of title 49, United States Code, in authorizing the operation of any public unmanned aircraft system or the operation of any unmanned aircraft system by a person conducting civil aircraft operations, the Administrator of the Federal Aviation Administration, to the extent practicable and consistent with applicable law and without compromising national security, homeland defense, or law enforcement, shall make the identifying information in subsection (b) available to the public via an easily searchable online database. The Administrator shall place a clear and conspicuous link to the database on the home page of the Federal Aviation Administration’s website.
 (b)ContentsThe database described in subsection (a) shall contain the following: (1)The name of each individual, or agency, as applicable, authorized to conduct civil or public unmanned aircraft systems operations described in subsection (a).
 (2)The name of each owner of an unmanned aircraft system described in paragraph (1). (3)The expiration date of any authorization related to a person identified in paragraph (1) or paragraph (2).
 (4)The contact information for each person identified in paragraphs (1) and (2), including a telephone number and an electronic mail address, in accordance with applicable privacy laws.
 (5)The tail number or specific identification number of all unmanned aircraft authorized for use that links each unmanned aircraft to the owner of that aircraft.
 (6)For any unmanned aircraft system that will collect personally identifiable information about individuals, including the use of facial recognition—
 (A)the circumstance under which the system will be used; (B)the specific kinds of personally identifiable information that the system will collect about individuals;
 (C)how the information referred to in subparagraph (B), and the conclusions drawn from such information, will be used, disclosed, and otherwise handled, including—
 (i)how the collection or retention of such information that is unrelated to the specific use will be minimized;
 (ii)under what circumstances such information might be sold, leased, or otherwise provided to third parties;
 (iii)the period during which such information will be retained; (iv)when and how such information, including information no longer relevant to the specified use, will be destroyed; and
 (v)steps that will be used to protect against the unauthorized disclosure of any information or data, such as the use of encryption methods and other security features; and
 (D)if personally identifiable information related to an individual has been collected— (i)a reasonable process for the individual to request to obtain such data in a timely and an intelligible manner and, if such a request is denied, a process by which the individual may obtain the reasons for the denial and challenge the denial; and
 (ii)a process by which the individual may challenge the accuracy of such data and, if the challenge is successful, have such data erased or amended.
 (7)With respect to public unmanned aircraft systems— (A)the locations where the unmanned aircraft system will operate;
 (B)the time during which the unmanned aircraft system will operate; (C)the general purpose of the flight; and
 (D)the technical capabilities that the unmanned aircraft system possesses. (c)RecordsEach person described in subsection (b)(1), to the extent practicable without compromising national security, homeland defense, or law enforcement shall maintain and make available to the Administrator for not less than 1 year a record of the name and contact information of each person on whose behalf the unmanned aircraft system has been operated.
 (d)DeadlineThe Administrator shall make the database available not later than 1 year after the date of enactment of this Act.
 (e)TerminationThe Administrator may cease the operation of such database on September 30, 2017. 2107.Analysis of current remedies under Federal, State, and local jurisdictionsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct and submit to the appropriate committees of Congress a review of the privacy issues and concerns associated with the operation of unmanned aircraft systems in the national airspace system that—
 (1)examines and identifies the existing Federal, State, or local laws, including constitutional law, that address an individual's personal privacy;
 (2)identifies specific issues and concerns that may limit the availability of existing civil or criminal legal remedies regarding inappropriate operation of unmanned aircraft systems in the national airspace system;
 (3)identifies any deficiencies in current Federal, State, or local privacy protections; and
 (4)recommends legislative or other actions to address the limitations and deficiencies identified in paragraphs (2) and (3).
						IIUnmanned aircraft systems
					2121.Definitions
 (a)In generalPart A of subtitle VII is amended by inserting after chapter 447 the following:
							
								448Unmanned aircraft systemsSec.44801. Definitions.
 44801.DefinitionsIn this chapter— (1)appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)Arctic means the United States zone of the Chukchi Sea, Beaufort Sea, and Bering Sea north of the Aleutian chain.
 (3)certificate of waiver and certificate of authorization mean a Federal Aviation Administration grant of approval for a specific flight operation. (4)permanent areas means areas on land or water that provide for launch, recovery, and operation of small unmanned aircraft.
 (5)public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft (as defined in section 40102(a)).
 (6)sense and avoid capability means the capability of an unmanned aircraft to remain a safe distance from and to avoid collisions with other airborne aircraft.
 (7)small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including the weight of anything attached to or carried by the aircraft.
 (8)test range means a defined geographic area where research and development are conducted as authorized by the Administrator of the Federal Aviation Administration.
 (9)test site means any of the 6 test ranges established by the Administrator of the Federal Aviation Administration under section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), as in effect on the day before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, and any public entity authorized by the Federal Aviation Administration as an unmanned aircraft system flight test center before January 1, 2009.
 (10)unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (11)unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the operator to operate safely and efficiently in the national airspace system..
 (b)Table of chaptersThe table of chapters for subtitle VII is amended by inserting after the item relating to chapter 447 the following:
							448.Unmanned Aircraft Systems44801.
						2122.Utilization of unmanned aircraft system test sites
 (a)In generalChapter 448, as designated by section 2121 of this Act, is amended by inserting after section 44801 the following:
							
								44802.Unmanned aircraft system test sites
 (a)(1)In generalThe Administrator of the Federal Aviation Administration shall establish and update, as appropriate, a program for the use of the 6 test sites established under section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), and any public entity authorized by the Federal Aviation Administration as an unmanned aircraft system flight test center before January 1, 2009, to facilitate the safe integration of unmanned aircraft systems into the national airspace system.
 (2)TerminationThe program shall terminate on September 30, 2017. (b)Program requirementsIn establishing the program under subsection (a), the Administrator shall—
 (1)designate airspace for safely testing the integration of unmanned flight operations in the national airspace system;
 (2)develop operational standards and air traffic requirements for unmanned flight operations at test sites, including test ranges;
 (3)coordinate with and leverage the resources of the National Aeronautics and Space Administration and the Department of Defense;
 (4)address both civil and public unmanned aircraft systems; (5)ensure that the program is coordinated with relevant aspects of the Next Generation Air Transportation System;
 (6)provide for verification of the safety of unmanned aircraft systems and related navigation procedures as it relates to continued development of standards for integration into the national airspace system;
 (7)engage each test site operator in projects for research, development, testing, and evaluation of unmanned aircraft systems to facilitate the Federal Aviation Administration’s development of standards for the safe integration of unmanned aircraft into the national airspace system, which may include solutions for—
 (A)developing and enforcing geographic and altitude limitations; (B)classifications of airspace where manufacturers must prevent flight of an unmanned aircraft system;
 (C)classifications of airspace where manufacturers of unmanned aircraft systems must alert the operator to hazards or limitations on flight;
 (D)sense and avoid capabilities; (E)beyond-line-of-sight, nighttime operations and unmanned traffic management, or other critical research priorities; and
 (F)improving privacy protections through the use of advances in unmanned aircraft systems technology; (8)coordinate periodically with all test site operators to ensure test site operators know which data should be collected, what procedures should be followed, and what research would advance efforts to safely integrate unmanned aircraft systems into the national airspace system;
 (9)allow a test site to develop multiple test ranges within the test site; (10)streamline the approval process for test sites when processing unmanned aircraft certificates of waiver or authorization for operations at the test sites;
 (11)require each test site operator to protect proprietary technology, sensitive data, or sensitive research of any civil or private entity when using that test site without the need to obtain an experimental or special airworthiness certificate;
 (12)evaluate options for the operation of 1 or more small unmanned aircraft systems beyond the visual line of sight of the operator for testing under controlled conditions that ensure the safety of persons and property, including on the ground; and
 (13)allow test site operators to receive Federal funding, other than from the Federal Aviation Administration, including in-kind contributions, from test site participants in the furtherance of research, development, and testing objectives.
 (c)Test site locationsIn determining the location of a test site under subsection (a), the Administrator shall— (1)take into consideration geographic and climatic diversity;
 (2)take into consideration the location of ground infrastructure and research needs; and (3)consult with the Administrator of the National Aeronautics and Space Administration and the Secretary of Defense.
										(d)Report to Congress
 (1)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall submit to the appropriate committees of Congress a report on the establishment and implementation of the program under subsection (a).
 (2)BriefingsBeginning 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, and every 180 days thereafter until September 30, 2017, the Administrator shall provide to the appropriate committees of Congress a briefing that includes—
 (A)a current summary of unmanned aircraft systems operations at the test sites since the last briefing to Congress;
 (B)a description of all of the data generated from the operations described in subparagraph (A), and shared with the Federal Aviation Administration through a cooperative research and development agreement authorized in section 2123 of the Federal Aviation Administration Reauthorization Act of 2016, that relate to unmanned aircraft systems research priorities, including beyond-line-of-sight, unmanned traffic management, nighttime operations, and sense and avoid technology;
 (C)a description of how the data described in subparagraph (B) will be or is used—
 (i)to advance Federal Aviation Administration priorities; (ii)to validate the safety of unmanned aircraft systems and related technology; and
 (iii)to inform future rulemaking related to the integration of unmanned aircraft systems into the national airspace;
 (D)an evaluation of the activities and specific outcomes from activities at the test sites that support the safe integration of unmanned aircraft systems under this chapter; and
 (E)recommendations for future Federal Aviation Administration test site operations that would generate data necessary to inform future rulemaking related to unmanned aircraft systems.
 (e)Review of operations by test site operatorsThe operator of each test site under subsection (a) shall— (1)review the operations of unmanned aircraft systems conducted at the test site, including—
 (A)ongoing or completed research; and (B)data regarding operations by private and public operators; and
 (2)submit to the Administrator, in such form and manner as specified by the Administrator, the results of the review, including recommendations to further enable private research and development operations at the test sites that contribute to the Federal Aviation Administration’s safe integration of unmanned aircraft systems into the national airspace system, on a quarterly basis until the program terminates.
 (f)TestingThe Secretary may authorize an operator of a test site described in subsection (a) to administer testing requirements established by the Administrator for unmanned aircraft systems operations..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as added by section 2121 of this Act, is further amended by inserting after the item relating to section 44801 the following:
								44802. Unmanned aircraft system test sites..
 (2)Pilot projectsSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking subsection (c).
							2123.Additional research, development, and testing
 (a)Research planNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration and the United States Unmanned Aircraft System Executive Committee, jointly, and in coordination with industry, users, the Center of Excellence for Unmanned Aircraft Systems, and test site operators, shall develop a research plan to identify ongoing research into the broad range of technical, procedural, and policy concerns arising from the integration of unmanned aircraft systems into the national airspace system, and research needs regarding those concerns. In developing the plan, the Administrator shall determine and engage the appropriate entities to meet the research needs identified in the plan.
 (b)Collaborative research and development agreementsThe Administrator may use the other transaction authority under section 106(l)(6) of title 49, United States Code, and enter into collaborative research and development agreements, to direct research related to unmanned aircraft systems, including at any test site under section 44802(a) of that title.
						2124.Safety standards
 (a)In generalChapter 448, as amended by section 2122 of this Act, is further amended by inserting after section 44802 the following:
							
								44803.Aircraft safety standards
 (a)Consensus aircraft safety standardsNot later than 60 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Director of the National Institute of Standards and Technology and the Administrator of the Federal Aviation Administration, in consultation with government and industry stakeholders and appropriate standards-setting organizations, shall initiate a collaborative process to develop risk-based, consensus industry airworthiness standards related to the safe integration of small unmanned aircraft systems into the national airspace system.
 (b)ConsiderationsIn developing the consensus aircraft safety standards, the Director and Administrator shall consider the following:
 (1)Technologies or standards related to geographic limitations, altitude limitations, and sense and avoid capabilities.
 (2)Using performance-based standards. (3)Predetermined action to maintain safety in the event that a communications link between a small unmanned aircraft and its operator is lost or compromised.
 (4)Detectability and identifiability to pilots, the Federal Aviation Administration, and air traffic controllers, as appropriate.
 (5)Means to prevent tampering with or modification of any system, limitation, or other safety mechanism or standard under this section or any other provision of law, including a means to identify any tampering or modification that has been made.
 (6)Consensus identification standards under section 2105.
 (7)How to update or modify a small unmanned aircraft system that was commercially distributed prior to the development of the consensus aircraft safety standards so that, to the greatest extent practicable, such systems meet the consensus aircraft safety standards.
 (8)Any technology or standard related to small unmanned aircraft systems that promotes aviation safety.
 (c)ConsultationIn developing the consensus aircraft safety standards under subsection (a), the Director and Administrator shall consult with—
 (1)the Administrator of the National Aeronautics and Space Administration; (2)the President of RTCA, Inc.;
 (3)the Secretary of Defense; (4)each operator of a test site under section 44802;
 (5)the Center of Excellence for Unmanned Aircraft Systems; (6)unmanned aircraft systems stakeholders; and
 (7)community-based aviation organizations. (d)FAA approvalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator of the Federal Aviation Administration shall establish a process for the approval of small unmanned aircraft systems make and models based upon the consensus aircraft safety standards developed under subsection (a). The consensus aircraft safety standards developed under subsection (a) shall allow the Administrator to approve small unmanned aircraft systems for operation within the national airspace system without requiring the type certification process in parts 21 and 23 of the Code of Federal Regulations.
 (e)EligibilityThe consensus aircraft safety standards for approval of small unmanned aircraft systems developed under this section shall set eligibility requirements for an airworthiness approval of a small unmanned aircraft system which shall include the following:
 (1)An applicant must provide the Federal Aviation Administration with— (A)the aircraft's operating instructions; and
 (B)the manufacturer's statement of compliance as described in subsection (f) of this section. (2)A sample aircraft must be inspected by the Federal Aviation Administration and found to be in a condition for safe operation and in compliance with the consensus aircraft safety standards required by the Administrator in subsection (d).
 (f)Manufacturer's statement of compliance for small UASThe manufacturer's statement of compliance shall— (1)identify the aircraft make and model, and consensus aircraft safety standard used;
 (2)state that the aircraft make and model meets the provisions of the standard identified in paragraph (1);
 (3)state that the aircraft make and model conforms to the manufacturer's design data, using the manufacturer's quality assurance system that meets the identified consensus standard adopted by the Administrator in subsection (d), and is manufactured in way that ensures consistency in the production process so that every unit produced meets the applicable consensus aircraft safety standards;
 (4)state that the manufacturer will make available to any interested person—
 (A)the aircraft's operating instructions, that meet the standard identified in paragraph (1); and (B)the aircraft's maintenance and inspection procedures, that meet the standard identified in paragraph (1);
 (5)state that the manufacturer will monitor and correct safety-of-flight issues through a continued airworthiness system that meets the standard identified in paragraph (1);
 (6)state that at the request of the Administration, the manufacturer will provide access by the Administration to its facilities; and
 (7)state that the manufacturer, in accordance with a production acceptance test procedure that meets an applicable consensus aircraft safety standard has—
 (A)ground and flight tested random samples of the aircraft; (B)found the sample aircraft performance acceptable; and
 (C)determined that the make and model of aircraft is suitable for safe operation. (g)ProhibitionIt shall be unlawful for any person to introduce or deliver for introduction into interstate commerce any unmanned aircraft manufactured after the date that the Administrator adopts consensus aircraft safety standards under this section, unless the manufacturer has received approval under subsection (d) for each make and model..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2122 of this Act, is further amended by inserting after the item relating to section 44802 the following:
							44803. Aircraft safety standards..
						2125.Unmanned aircraft systems in the Arctic
 (a)In generalChapter 448, as amended by section 2124 of this Act, is further amended by inserting after section 44803 the following:
							
								44804.Unmanned aircraft systems in the Arctic
 (a)In generalThe Secretary of Transportation shall develop a plan and initiate a process to work with relevant Federal agencies and national and international communities to designate permanent areas in the Arctic where small unmanned aircraft may operate 24 hours per day for research and commercial purposes.
 (b)Plan contentsThe plan under subsection (a) shall include the development of processes to facilitate the safe operation of unmanned aircraft beyond line of sight.
 (c)RequirementsEach permanent area designated under subsection (a) shall enable over-water flights from the surface to at least 2,000 feet in altitude, with ingress and egress routes from selected coastal launch sites.
 (d)AgreementsTo implement the plan under subsection (a), the Secretary may enter into an agreement with relevant national and international communities.
 (e)Aircraft approvalNot later than 1 year after the entry into force of an agreement necessary to effectuate the purposes of this section, the Secretary shall work with relevant national and international communities to establish and implement a process, or may apply an applicable process already established, for approving the use of unmanned aircraft in the designated permanent areas in the Arctic without regard to whether an unmanned aircraft is used as a public aircraft, a civil aircraft, or a model aircraft..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2124 of this Act, is further amended by inserting after the item relating to section 44803 the following:
								44804. Unmanned aircraft systems in the Arctic..
 (2)Expanding use of unmanned aircraft systems in ArcticSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking subsection (d).
							2126.Special authority for certain unmanned aircraft systems
 (a)In generalChapter 448, as amended by section 2125 of this Act, is further amended by inserting after section 44804 the following:
							
								44805.Special authority for certain unmanned aircraft systems
 (a)In generalNotwithstanding any other requirement of this chapter, the Secretary of Transportation shall use a risk-based approach to determine if certain unmanned aircraft systems may operate safely in the national airspace system notwithstanding completion of the comprehensive plan and rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) or the guidance required by section 44807.
 (b)Assessment of Unmanned Aircraft SystemsIn making the determination under subsection (a), the Secretary shall determine, at a minimum— (1)which types of unmanned aircraft systems, if any, as a result of their size, weight, speed, operational capability, proximity to airports and populated areas, and operation within or beyond visual line of sight, or operation during the day or night, do not create a hazard to users of the national airspace system or the public; and
 (2)whether a certificate under section 44703 or section 44704 of this title, or a certificate of waiver or certificate of authorization, is required for the operation of unmanned aircraft systems identified under paragraph (1) of this subsection.
 (c)Requirements for safe operationIf the Secretary determines under this section that certain unmanned aircraft systems may operate safely in the national airspace system, the Secretary shall establish requirements for the safe operation of such aircraft systems in the national airspace system, including operation related to research, development, and testing of proprietary systems.
 (d)Pilot certification exemptionIf the Secretary proposes, under this section, to require an operator of an unmanned aircraft system to hold an airman certificate, a medical certificate, or to have a minimum number of hours operating a manned aircraft, the Secretary shall set forth the reasoning for such proposal and seek public notice and comment before imposing any such requirements.
 (e)SunsetThe authority under this section for the Secretary to determine if certain unmanned aircraft systems may operate safely in the national airspace system terminates effective September 30, 2017..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2125 of this Act, is further amended by inserting after the item relating to section 44804 the following:
								44805. Special rules for certain unmanned aircraft systems..
 (2)Special rules for certain unmanned aircraft systemsSection 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							2127.Additional rulemaking authority
 (a)Sense of CongressIt is the sense of Congress that— (1)beyond visual line of sight operations of unmanned aerial systems have tremendous potential—
 (A)to enhance research and development both commercially and in academics;
 (B)to spur economic growth and development through innovative applications of this emerging technology; and
 (C)to improve emergency response efforts as it relates to assessing damage to critical infrastructure such as roads, bridges, and utilities, including water and power, ultimately speeding response time;
 (2)advancements in miniaturization of safety technologies, including for aircraft weighing under 4.4 pounds, have increased economic opportunities for using unmanned aircraft systems while reducing kinetic energy and risk compared to unmanned aircraft that may weigh as much as 55 pounds;
 (3)advancements in unmanned technology will have the capacity to ultimately improve manned aircraft safety; and
 (4)integrating unmanned aircraft systems safely into the national airspace, including beyond visual line of sight operations on a routine basis should remain a top priority for the Federal Aviation Administration as it pursues additional rulemakings under the amendments made by this section.
 (b)In generalChapter 448, as amended by section 2126 of this Act, is further amended by inserting after section 44805 the following:
							
								44806.Additional rulemaking authority
 (a)In generalNotwithstanding the rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) or the guidance required by section 44807 of this title and subject to subsection (b)(2) of this section and section 44808, the Administrator may issue regulations under which a person may operate certain unmanned aircraft systems (as determined by the Administrator) in the United States—
 (1)without an airman certificate; (2)without an airworthiness certificate for the associated unmanned aircraft; or
 (3)that are not registered with the Federal Aviation Administration. (b)Micro unmanned aircraft systems operational rules (1)In generalNotwithstanding the rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), the Administrator shall issue regulations not later than 270 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016 under which any person may operate a micro unmanned aircraft system classification of unmanned aircraft systems, the aircraft component of which weighs 4.4 pounds or less, including payload, without the person operating the system being required to pass any airman certification requirement, including any requirements under section 44703 of this title, part 61 of title 14, Code of Federal Regulations, or any other rule or regulation relating to airman certification.
 (2)Operational rulesThe rulemaking required by paragraph (1) relating to micro unmanned aircraft systems shall consider the following rules, or any appropriate modifications thereof concerning altitude, airspeed, geographic location, and time of day as the Administrator considers appropriate, for operation of such systems:
 (A)Operation an altitude of less than 400 feet above ground level. (B)Operation with an airspeed of not greater than 40 knots.
 (C)Operation within the visual line of sight of the operator. (D)Operation during the hours between sunrise and sunset.
 (E)Operation not less than 5 statute miles from the geographic center of an airport with an operational air traffic control tower or an airport denoted on a current aeronautical chart published by the Federal Aviation Administration, except that a micro unmanned aircraft system may be operated within 5 statute miles of such an airport if the operator of the system—
 (i)provides notice to the airport operator; and (ii)in the case of an airport with an operational air traffic control tower, receives approval from the air traffic control tower.
												(c)Scope of regulations
 (1)In generalIn determining whether a person may operate an unmanned aircraft system under 1 or more of the circumstances described under paragraphs (1) through (3) of subsection (a), the Administrator shall use a risk-based approach and consider, at a minimum, the physical and functional characteristics of the unmanned aircraft system.
 (2)LimitationThe Administrator may only issue regulations under this section for unmanned aircraft systems that the Administrator determines may be operated safely in the national airspace system.
 (d)Rules of constructionNothing in this section may be construed— (1)to prohibit a person from operating an unmanned aircraft system under a circumstance described under paragraphs (1) through (3) of subsection (a) if—
 (A)the circumstance is allowed by regulations issued under this section; and (B)the person operates the unmanned aircraft system in a manner prescribed by the regulations; and
 (2)to limit or affect in any way the Administrator's authority to conduct a rulemaking, make a determination, or carry out any activity related to unmanned aircraft or unmanned aircraft systems under any other provision of law..
 (c)Table of contentsThe table of contents for chapter 448, as amended by section 2126 of this Act, is further amended by inserting after the item relating to section 44805 the following:
							44806. Additional rulemaking authority..
						2128.Governmental unmanned aircraft systems
 (a)In generalChapter 448, as amended by section 2127 of this Act, is further amended by inserting after section 44806 the following:
							
								44807.Public unmanned aircraft systems
 (a)GuidanceThe Secretary of Transportation shall issue guidance regarding the operation of a public unmanned aircraft system—
 (1)to streamline the process for the issuance of a certificate of authorization or a certificate of waiver;
 (2)to provide for a collaborative process with public agencies to allow for an incremental expansion of access to the national airspace system as technology matures and the necessary safety analyses and data become available, and until standards are completed and technology issues are resolved;
 (3)to facilitate the capability of public agencies to develop and use test ranges, subject to operating restrictions required by the Federal Aviation Administration, to test and operate public unmanned aircraft systems; and
 (4)to provide guidance on a public agency's responsibilities when operating an unmanned aircraft without a civil airworthiness certificate issued by the Administration.
 (b)Standards for operation and certificationThe Administrator of the Federal Aviation Administration shall develop and implement operational and certification requirements for the operation of a public unmanned aircraft system in the national airspace system.
									(c)Agreements with government agencies
 (1)In generalThe Secretary shall enter into an agreement with each appropriate public agency to simplify the process for issuing a certificate of waiver or a certificate of authorization with respect to an application for authorization to operate a public unmanned aircraft system in the national airspace system.
 (2)ContentsAn agreement under paragraph (1) shall— (A)with respect to an application described in paragraph (1)—
 (i)provide for an expedited review of the application; (ii)require a decision by the Administrator on approval or disapproval not later than 60 business days after the date of submission of the application;
 (iii)allow for an expedited appeal if the application is disapproved; and (iv)if applicable, include verification of the data minimization policy required under subsection (d);
 (B)allow for a one-time approval of similar operations carried out during a fixed period of time; and (C)allow a government public safety agency to operate an unmanned aircraft weighing 25 pounds or less if that unmanned aircraft is operated—
 (i)within or beyond the line of sight of the operator; (ii)less than 400 feet above the ground;
 (iii)during daylight conditions; (iv)within Class G airspace; and
 (v)outside of 5 statute miles from any airport, heliport, seaplane base, spaceport, or other location with aviation activities.
 (d)Data minimization for certain public unmanned aircraft system operatorsNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016 each Federal agency authorized by the Secretary to operate an unmanned aircraft system shall develop and update a data minimization policy that requires, at a minimum, that—
 (1)prior to the deployment of any new unmanned aircraft system technology, and at least every 3 years, existing policies and procedures relating to the collection, use, retention, and dissemination of information obtained by an unmanned aircraft system must be examined to ensure that privacy, civil rights, and civil liberties are protected;
 (2)if the unmanned aircraft system is the platform for information collection, information must be collected, used, retained, and disseminated consistent with the Constitution, Federal law, and other applicable regulations and policies, such as the Privacy Act of 1974 (5 U.S.C. 552a);
 (3)the Federal agency or person operating on its behalf, only collect information using the unmanned aircraft system, or use unmanned aircraft system-collected information, to the extent that the collection or use is consistent with and relevant to an authorized purpose as determined by the head of a Federal agency and consistent with the law;
 (4)any information collected, using an unmanned aircraft or an unmanned aircraft system, that may contain personal information will not be retained by any Federal agency for more than 180 days after the date of collection unless—
 (A)the head of the Federal agency determines that retention of the information is directly relevant and necessary to accomplish the specific purpose for which the Federal agency used the unmanned aircraft system;
 (B)that Federal agency maintains the information in a system of records under section 552a of title 5; or
 (C)the information is required to be retained for a longer period under other applicable law, including regulations;
 (5)any information collected, using an unmanned aircraft or unmanned aircraft system, that is not maintained in a system of records under section 552a of title 5, will not be disseminated outside of that Federal agency unless—
 (A)dissemination is required by law; or (B)dissemination satisfies an authorized purpose and complies with that Federal agency's disclosure requirements;
 (6)to the extent it does not compromise law enforcement or national security a Federal agency shall—
 (A)provide notice to the public regarding where in the national airspace system the Federal agency is authorized to operate the unmanned aircraft system;
 (B)keep the public informed about the Federal agency's unmanned aircraft system program, including any changes to that program that would significantly affect privacy, civil rights, or civil liberties;
 (C)make available to the public, on an annual basis, a general summary of the Federal agency's unmanned aircraft system operations during the previous fiscal year, including—
 (i)a brief description of types or categories of missions flown; and (ii)the number of times the Federal agency provided assistance to other agencies or to State, local, tribal, or territorial governments; and
 (D)make available on a public and searchable Internet website the data minimization policy of the Federal agency;
 (7)ensures oversight of the Federal agency's unmanned aircraft system use, including— (A)the use of audits or assessments that comply with existing Federal agency policies and regulations;
 (B)the verification of the existence of rules of conduct and training for Federal Government personnel and contractors who work on programs, and procedures for reporting suspected cases of misuse or abuse of unmanned aircraft system technologies;
 (C)the establishment of policies and procedures, or confirmation that policies and procedures are in place, that provide meaningful oversight of individuals who have access to sensitive information, including personal information, collected using an unmanned aircraft system;
 (D)ensuring that any data-sharing agreements or policies, data use policies, and record management policies applicable to an unmanned aircraft system conform to applicable laws, regulations, and policies;
 (E)the establishment of policies and procedures, or confirmation that policies and procedures are in place, to authorize the use of an unmanned aircraft system in response to a request for unmanned aircraft system assistance in support of Federal, State, local, tribal, or territorial government operations; and
 (F)a requirement that State, local, tribal, and territorial government recipients of Federal grant funding for the purchase or use of unmanned aircraft systems for their own operations have in place policies and procedures to safeguard individuals' privacy, civil rights, and civil liberties prior to expending such funds; and
 (8)ensures the protection of civil rights and civil liberties, including— (A)ensuring that policies are in place to prohibit the collection, use, retention, or dissemination of data in any manner that would violate the First Amendment or in any manner that would discriminate against persons based upon their ethnicity, race, gender, national origin, religion, sexual orientation, or gender identity, in violation of law;
 (B)ensuring that unmanned aircraft system activities are performed in a manner consistent with the Constitution and applicable laws, Executive Orders, and other Presidential directives; and
 (C)ensuring that adequate procedures are in place to receive, investigate, and address, as appropriate, privacy, civil rights, and civil liberties complaints.
 (e)Law enforcement and national securityEach Federal agency shall effectuate a requirement under subsection (d) only to the extent it does not compromise law enforcement or national security.
 (f)Definition of Federal agencyIn subsections (d) and (e), the term Federal agency has the meaning given the term agency in section 552(f) of title 5, United States Code..  (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 448, as amended by section 2127 of this Act, is further amended by inserting after the item relating to section 44806 the following:
								44807. Public unmanned aircraft systems..
 (2)Public unmanned aircraft systemsSection 334 of the FAA Modernization and reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							2129.Special rules for model aircraft
 (a)In generalChapter 448, as amended by section 2128 of this Act, is further amended by inserting after section 44807 the following:
							
								44808.Special rules for model aircraft
 (a)In generalNotwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into Federal Aviation Administration plans and policies, including this chapter, the Administrator of the Federal Aviation Administration may not promulgate any new rule or regulation specific only to an unmanned aircraft operating as a model aircraft if—
 (1)the aircraft is flown strictly for hobby or recreational use; (2)the aircraft is operated in accordance with a community-based set of safety guidelines and within the programming of a nationwide community-based organization;
 (3)not flown beyond visual line of sight of persons co-located with the operator or in direct communication with the operator;
 (4)the aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft;
 (5)when flown within 5 miles of an airport, the operator of the aircraft provides the airport operator, where applicable, and the airport air traffic control tower (when an air traffic facility is located at the airport) with prior notice and receives approval from the tower, to the extent practicable, for the operation from each (model aircraft operators flying from a permanent location within 5 miles of an airport should establish a mutually agreed upon operating procedure with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport));
 (6)the aircraft is flown from the surface to not more than 400 feet in altitude, except under special conditions and programs established by a community-based organization; and
 (7)the operator has passed an aeronautical knowledge and safety test administered by the Federal Aviation Administration online for the operation of unmanned aircraft systems subject to the requirements of section 44809 and maintains proof of test passage to be made available to the Administrator or law enforcement upon request.
										(b)Updates
 (1)In generalThe Administrator, in collaboration with government and industry stakeholders, including nationwide community-based organizations, shall initiate a process to update the operational parameters under subsection (a), as appropriate.
 (2)ConsiderationsIn updating an operational parameter under paragraph (1), the Administrator shall consider— (A)appropriate operational limitations to mitigate aviation safety risk and risk to the uninvolved public;
 (B)operations outside the membership, guidelines, and programming of a nationwide community-based organization;
 (C)physical characteristics, technical standards, and classes of aircraft operating under this section;
 (D)trends in use, enforcement, or incidents involving unmanned aircraft systems; and (E)ensuring, to the greatest extent practicable, that updates to the operational parameters correspond to, and leverage, advances in technology.
 (3)Savings clauseNothing in this subsection shall be construed as expanding the authority of the Administrator to require operators of model aircraft under the exemption of this subsection to be required to seek permissive authority of the Administrator prior to operation in the national airspace system.
 (c)Statutory constructionNothing in this section shall be construed to limit the authority of the Administrator to pursue enforcement action against persons operating model aircraft.
 (d)Model aircraft definedIn this section, the term model aircraft means an unmanned aircraft that— (1)is capable of sustained flight in the atmosphere; and
 (2)is limited to weighing not more than 55 pounds, including the weight of anything attached to or carried by the aircraft, unless otherwise approved through a design, construction, inspection, flight test, and operational safety program administered by a community-based organization..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2128 of this Act, is further amended by inserting after the item relating to section 44807 the following:
								44808. Special rules for model aircraft..
 (2)Special rule for model aircraftSection 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							2130.Unmanned aircraft systems aeronautical knowledge and safety
 (a)In generalChapter 448, as amended by section 2129 of this Act, is further amended by inserting after section 44808 the following:
							
								44809.Aeronautical knowledge and safety test
 (a)In generalAn individual may not operate an unmanned aircraft system unless— (1)the individual has successfully completed an aeronautical knowledge and safety test under subsection (c);
 (2)the individual has authority to operate an unmanned aircraft under other Federal law; or (3)the individual is a holder of an airmen certificate issued under section 44703.
 (b)ExceptionThis section shall not apply to the operation of an unmanned aircraft system that has been authorized by the Federal Aviation Administration under section 44802, 44805, 44806, or 44807. The Administrator may waive the requirements of this section for operators of aircraft weighing less than 0.55 pounds or for operators under the age of 13 operating the unmanned aircraft system under the supervision of an adult as determined by the Administrator.
									(c)Aeronautical knowledge and safety
 testNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator of the Federal Aviation Administration, in consultation with manufacturers of unmanned aircraft systems, other industry stakeholders, and community-based aviation organizations, shall develop an aeronautical knowledge and safety test that can be administered electronically.
 (d)RequirementsThe Administrator shall ensure that the aeronautical knowledge and safety test is designed to adequately demonstrate an operator's—
 (1)understanding of aeronautical safety knowledge, as applicable; and (2)knowledge of Federal Aviation Administration regulations and requirements pertaining to the operation of an unmanned aircraft system in the national airspace system.
										(e)Record of compliance
 (1)In generalEach operator of an unmanned aircraft system described under subsection (a) shall maintain and make available for inspection, upon request by the Administrator or a Federal, State, or local law enforcement officer, a record of compliance with this section through—
 (A)an identification number, issued by the Federal Aviation Administration certifying passage of the aeronautical knowledge and safety test;
 (B)if the individual has authority to operate an unmanned aircraft system under other Federal law, the requisite proof of authority under that law; or
 (C)an airmen certificate issued under section 44703. (2)CoordinationThe Administrator may coordinate the identification number under paragraph (1)(A) with an operator's registration number to the extent practicable.
 (3)LimitationNo fine or penalty may be imposed for the initial failure of an operator of an unmanned aircraft system to comply with paragraph (1) unless the Administrator finds that the conduct of the operator actually posed a risk to the national airspace system.. 
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2129 of this Act, is further amended by inserting after the item relating to section 44808 the following:
							44809. Aeronautical knowledge and safety test..
						2131.Safety statements
 (a)In generalChapter 448, as amended by section 2130 of this Act, is further amended by inserting after section 44809 the following:
							
								44810.Safety statements
 (a)ProhibitionBeginning on the date that is 1 year after the date of publication of the guidance under subsection (b)(1), it shall be unlawful for any person to introduce or deliver for introduction into interstate commerce any unmanned aircraft manufactured unless a safety statement is attached to the unmanned aircraft or accompanying the unmanned aircraft in its packaging.
									(b)Safety statement
 (1)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator of the Federal Aviation Administration shall issue guidance for implementing this section.
 (2)RequirementsA safety statement described in subsection (a) shall include— (A)information about laws and regulations applicable to unmanned aircraft systems;
 (B)recommendations for using unmanned aircraft in a manner that promotes the safety of persons and property;
 (C)the date that the safety statement was created or last modified; and (D)language approved by the Administrator regarding the following:
 (i)A person may operate the unmanned aircraft as a model aircraft (as defined in section 44808) or otherwise in accordance with Federal Aviation Administration authorization or regulation, including requirements for the completion of the aeronautical knowledge and safety test under section 44809.
 (ii)The definition of a model aircraft under section 44808. (iii)The requirements regarding a model aircraft under paragraphs (1) through (7) of section 44808(a).
 (iv)The Administrator of the Federal Aviation Administration may pursue enforcement action against a person operating model aircraft who endangers the safety of the national airspace system.
 (c)Civil penaltyA person who violates subsection (a) shall be liable for each violation to the United States Government for a civil penalty described in section 46301(a)..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2130 of this Act, is further amended by inserting after the item relating to section 44809 the following:
							44810. Safety statements..
 2132.Treatment of unmanned aircraft operating undergroundAn unmanned aircraft system that is operated underground for mining purposes shall not be subject to regulation or enforcement by the Federal Aviation Administration under chapter 448 of title 49, United States Code.
					2133.Enforcement
 (a)UAS safety enforcementThe Administrator of the Federal Aviation Administration shall establish a program to utilize available remote detection and identification technologies for safety oversight, including enforcement actions against operators of unmanned aircraft systems that are not in compliance with applicable Federal aviation laws, including regulations.
						(b)Civil penalties
 (1)In generalSection 46301 is amended—
 (A)in subsection (a)(1)(A), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),; (B)in subsection (a)(5), by inserting chapter 448, after chapter 447 (except sections 44717–44723),;
 (C)in subsection (d)(2), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),; and (D)in subsection (f), by inserting chapter 448, after chapter 447 (except 44717 and 44719–44723),.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of the Administrator to pursue an enforcement action for a violation of this Act, a regulation prescribed or order or authority issued under this Act, or any other applicable provision of aviation safety law or regulation.
 (c)ReportingAs part of the program, the Administrator shall establish and publicize a mechanism for the public and Federal, State, and local law enforcement to report a suspected abuse or a violation of chapter 448 of title 49, United States Code, for enforcement action.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of the fiscal years 2016 through 2017.
						2134.Aviation emergency safety public services disruption
 (a)In generalChapter 463 is amended— (1)in section 46301(d)(2), by inserting section 46320, after section 46319,; and
 (2)by adding at the end the following:  46320.Interference with firefighting, law enforcement, or emergency response activities (a)ProhibitionNo person may operate an aircraft so as to interfere with firefighting, law enforcement, or emergency response activities.
 (b)DefinitionFor purposes of this section, an aircraft interferes with the activities specified in subsection (a) when its operation prevents the initiation of, interrupts, or endangers a person or property engaged in those activities.
 (c)Civil penaltyA person violating subsection (a) shall be liable for a civil penalty of not more than $20,000. (d)Compromise and setoffThe United States Government may deduct the amount of a civil penalty imposed or compromised under this section from the amounts the Government owes the person liable for the penalty..
 (b)Table of contentsThe table of contents for chapter 463 is amended by inserting after the item relating to section 46319 the following:
							46320. Interference with firefighting, law enforcement, or emergency response activities..
						2135.Pilot project for airport safety and airspace hazard mitigation
 (a)In generalThe Administrator of the Federal Aviation Administration shall carry out a pilot program for airspace hazard mitigation at airports and other critical infrastructure.
 (b)ConsultationIn carrying out the pilot program under subsection (a), the Administrator shall work with the Secretary of Defense, Secretary of Homeland Security, and the heads of relevant Federal agencies for the purpose of ensuring technologies that are developed, tested, or deployed by those departments and agencies to mitigate threats posed by errant or hostile unmanned aircraft system operations do not adversely impact or interfere with safe airport operations, navigation, and air traffic services.
 (c)Authorization of appropriationsThere is authorized to be appropriated from the Airport and Airway Trust Fund to carry out this section $6,000,000, to remain available until expended.
						2136. Contribution to financing of regulatory functions
 (a)In generalChapter 448, as amended by section 2131 of this Act, is further amended by inserting after section 44810 the following:
							
								44811.Regulatory and administrative fees
 (a)In generalSubject to subsection (b), the Administrator may assess and collect regulatory and administrative fees to recover the costs of regulatory and administrative activities under this chapter related to authorization to operate unmanned aircraft systems for compensation or hire, or in the furtherance of a business enterprise.
 (b)LimitationsFees authorized under subsection (a) shall be reasonable, cost-based relative to the regulatory or administrative activity, and may not be discriminatory or a deterrent to compliance.
 (c)Receipts credited to accountNotwithstanding section 3302 of title 31, all fees and amounts collected under this section shall be credited to the separate account established under section 45303(c). Section 41742 shall not apply to fees and amounts collected under this section.
 (d)RegulationsNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall issue regulations to carry out this section..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2131 of this Act, is further amended by inserting after the item relating to section 44810 the following:
							44811. Regulatory and administrative fees..
 2137.Sense of Congress regarding small UAS rulemakingIt is the sense of the Congress that the Administrator of the Federal Aviation Administration and Secretary of Transportation should take every necessary action to expedite final action on the notice of proposed rulemaking dated February 23, 2015 (80 Fed. Reg. 9544), entitled “Operation and Certification of Small Unmanned Aircraft Systems”.
					2138.Unmanned aircraft systems traffic management
						(a)Research plan for UTM development
 (1)In generalThe Administrator of the Federal Aviation Administration, in coordination with the Administrator of the National Aeronautics and Space Administration, shall develop a research plan for unmanned aircraft systems traffic management (referred to in this section as UTM) development.
 (2)RequirementsIn developing the research plan under paragraph (1), the Administrator shall— (A)identify research goals related to:
 (i)operational parameters related to altitude, geographic coverage, classes of airspace, and critical infrastructure;
 (ii)avionics capability requirements or standards; (iii)operator identification and authentication requirements and capabilities;
 (iv)communication protocols with air traffic control facilities that will not interfere with existing responsibility to deconflict manned aircraft in the national airspace system;
 (v)collision avoidance requirements; (vi)separation standards for manned and unmanned aircraft; and
 (vii)spectrum needs; (B)evaluate options for the administration and management structure for the traffic management of low altitude operations of small unmanned aircraft systems; and
 (C)ensure the plan is consistent with the broader Federal Aviation Administration regulatory and operational framework encompassing all unmanned aircraft systems operations expected to be authorized in the national airspace system.
 (3)AssessmentThe research plan under paragraph (1) shall include an assessment of— (A)the ability to allow near-term small unmanned aircraft system operations without need of an automated UTM system;
 (B)the full range of operational capability any automated UTM system should possess; (C)the operational characteristics and metrics that would drive incremental adoption of automated capability and procedures consistent with a rising aggregate community demand for service for low altitude operations of small unmanned aircraft systems; and
 (D)the integration points for small unmanned aircraft system traffic management with the existing national airspace system planning and traffic management systems.
 (4)DeadlinesThe Administrator shall— (A)initiate development of the research plan not later than 90 days after the date of enactment of this Act; and
 (B)not later than 180 days after the date of enactment of this Act— (i)complete the research plan;
 (ii)submit the research plan to the appropriate committees of Congress; and (iii)publish the research plan on the Federal Aviation Administration's Web site.
									(b)Pilot program
 (1)In generalNot later than 120 days after the date the research plan under subsection (a) is submitted under paragraph (4)(B) of that subsection, the Administrator of the Federal Aviation Administration shall coordinate with the Administrator of the National Aeronautics and Space Administration and the small unmanned aircraft systems industry to develop operational concepts and top-level system requirements for a UTM system pilot program, consistent with subsection (a).
 (2)SolicitationThe Administrator shall issue a solicitation for operational prototype systems that meet the necessary objectives for use in a pilot program to demonstrate, validate, or modify, as appropriate, the requirements developed under paragraph (1).
							(c)Comprehensive plan
 (1)In generalNot later than 270 days after the date the pilot program under subsection (b) is complete, the Administrator of the Federal Aviation Administration, in coordination with the Administrator of the National Aeronautics and Space Administration, and in consultation with the head of each relevant Federal agency, shall develop a comprehensive plan for the deployment of UTM systems in the national airspace.
 (2)System requirementsThe comprehensive plan under paragraph (1) shall include requirements or standards consistent with established or planned rulemaking for, at a minimum—
 (A)the flight of small unmanned aircraft systems in controlled and uncontrolled airspace; (B)communications, as applicable—
 (i)among small unmanned aircraft systems; (ii)between small unmanned aircraft systems and manned aircraft operating in the same airspace; and
 (iii)between small unmanned aircraft systems and air traffic control as considered necessary; and (C)air traffic management for small unmanned aircraft systems operations.
 (d)System implementationBased on the comprehensive plan under subsection (c), including the requirements under paragraph (2) of that subsection, and the pilot program under subsection (b), the Administrator shall determine the operational need and implementation schedule for evolutionary use of automation support systems to separate and deconflict manned and unmanned aircraft systems.
						2139.Emergency exemption process
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall publish guidance for the application for and procedures for the processing of, on an emergency basis, exemptions or certificates of authorization or waiver for the use of unmanned aircraft systems by civil or public operators in response to a catastrophe, disaster, or other emergency to facilitate emergency response operations, such as firefighting, search and rescue, and utility and infrastructure restoration efforts. This guidance shall outline procedures for operations under both sections 44805 and 44807, of title 49, United States Code, with priority given to applications for public unmanned aircraft systems engaged in emergency response activities.
 (b)RequirementsIn providing guidance under subsection (a), the Administrator shall— (1)make explicit any safety requirements that must be met for the consideration of applications that include requests for beyond visual line of sight, nighttime operations, or the suspension of otherwise applicable operating restrictions, consistent with public interest and safety; and
 (2)explicitly state the procedures for coordinating with an incident commander, if any, to ensure operations granted under procedures developed under subsection (a) do not interfere with manned catastrophe, disaster, or other emergency response operations or otherwise impact response efforts.
 (c)ReviewIn processing applications on an emergency basis for exemptions or certificates of authorization or waiver for unmanned aircraft systems operations in response to a catastrophe, disaster, or other emergency, the Administrator of the Federal Aviation Administration shall act on such applications as expeditiously as practicable and without requiring public notice and comment.
						2140.Public uas operations by tribal governments
 (a)Public UAS operations by tribal governmentsSection 40102(a)(41) is amended by adding at the end the following:  (F)An unmanned aircraft that is owned and operated by or exclusively leased for at least 90 consecutive days by an Indian tribal government (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), except as provided in section 40125(b)..
 (b)Conforming amendmentSection 40125(b) is amended by striking or (D) and inserting (D), or (F). 2141.Carriage of property by small unmanned aircraft systems for compensation or hire (a)In generalChapter 448, as amended by section 2136 of this Act, is further amended by adding after section 44811 the following:
							
								44812.Carriage of property by small unmanned aircraft systems for compensation or hire
 (a)In generalNot later than 2 years after the date of enactment of this section, the Secretary of Transportation shall issue a final rule authorizing the carriage of property by operators of small unmanned aircraft systems for compensation or hire within the United States.
 (b)ContentsThe final rule required under subsection (a) shall provide for the following: (1)Small UAS air carrier certificateThe Administrator of the Federal Aviation Administration, at the direction of the Secretary, shall establish a certificate (to be known as a small UAS air carrier certificate) for persons that undertake directly, by lease, or other arrangement the operation of small unmanned aircraft systems to carry property in air transportation, including commercial fleet operations with highly automated unmanned aircraft systems. The requirements to operate under a small UAS air carrier certificate shall—
 (A)consider the unique characteristics of highly automated, small unmanned aircraft systems; and (B)include requirements for the safe operation of small unmanned aircraft systems that, at a minimum, address—
 (i)airworthiness of small unmanned aircraft systems; (ii)qualifications for operators and the type and nature of the operations; and
 (iii)operating specifications governing the type and nature of the unmanned aircraft system air carrier operations.
 (2)Small UAS air carrier certification processThe Administrator, at the direction of the Secretary, shall establish a process for the issuance of small UAS air carrier certificates established pursuant to paragraph (1) that is performance-based and ensures required safety levels are met. Such certification process shall consider—
 (A)safety risks and the mitigation of those risks associated with the operation of highly automated, small unmanned aircraft around other manned and unmanned aircraft, and over persons and property on the ground;
 (B)the competencies and compliance programs of manufacturers, operators, and companies that manufacture, operate, or both small unmanned aircraft systems and components; and
 (C)compliance with the requirements established pursuant to paragraph (1). (3)Small UAS air carrier classificationThe Secretary shall develop a classification system for persons issued small UAS air carrier certificates pursuant to this subsection to establish economic authority for the carriage of property by small unmanned aircraft systems for compensation or hire. Such classification shall only require—
 (A)registration with the Department of Transportation; and (B)a valid small UAS air carrier certificate issued pursuant to this subsection..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2136 of this Act, is further amended by adding after the item relating to section 44811 the following:
							44812. Carriage of property by small unmanned aircraft systems for compensation or hire..
						2142.Collegiate Training Initiative program for unmanned aircraft
			 systems
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a Collegiate Training Initiative program relating to unmanned aircraft systems by making new agreements or continuing existing agreements with institutions of higher education (as defined by the Administrator) under which the institutions prepare students for careers involving unmanned aircraft systems. The Administrator may establish standards for the entry of such institutions into the program and for their continued participation in the program.
 (b)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given that term by section 44801 of title 49, United States Code, as added by section 2121 of this Act.
						IIITransition and savings provisions
					2151.Senior advisor for unmanned aircraft systems integration
 (a)In generalThere shall be in the Federal Aviation Administration a Senior Advisor for Unmanned Aircraft Systems Integration.
 (b)QualificationsThe Senior Advisor for Unmanned Aircraft Systems Integration shall have a demonstrated ability in management and knowledge of or experience in aviation.
 (c)ResponsibilitiesUnless otherwise determined by the Administrator of the Federal Aviation Administration— (1)the Senior Advisor shall report directly to the Deputy Administrator of the Federal Aviation Administration; and
 (2)the responsibilities of the Senior Advisor shall include the following: (A)Providing advice to the Administrator and Deputy Administrator related to the integration of unmanned aircraft systems into the national airspace system.
 (B)Reviewing and evaluating Federal Aviation Administration policies, activities, and operations related to unmanned aircraft systems.
 (C)Facilitating coordination and collaboration among components of the Federal Aviation Administration with respect to activities related to unmanned aircraft systems integration.
 (D)Interacting with Congress, and Federal, State, or local agencies, and stakeholder organizations whose operations and interests are affected by the activities of the Federal Aviation Administration on matters related to unmanned aircraft systems integration.
								2152.Effect on other laws
 (a)Federal preemptionNo State or political subdivision of a State may enact or enforce any law, regulation, or other provision having the force and effect of law relating to the design, manufacture, testing, licensing, registration, certification, operation, or maintenance of an unmanned aircraft system, including airspace, altitude, flight paths, equipment or technology requirements, purpose of operations, and pilot, operator, and observer qualifications, training, and certification.
 (b)Preservation of state and local authorityNothing in this subtitle shall be construed to limit a State or local government's authority to enforce Federal, State, or local laws relating to nuisance, voyeurism, privacy, data security, harassment, reckless endangerment, wrongful death, personal injury, property damage, or other illegal acts arising from the use of unmanned aircraft systems if such laws are not specifically related to the use of an unmanned aircraft system.
 (c)No preemption of common law or statutory causes of actionNothing in this subtitle, nor any standard, rule, requirement, standard of performance, safety determination, or certification implemented pursuant to this subtitle, shall be construed to preempt, displace, or supplant any State or Federal common law rights or any State or Federal statute creating a remedy for civil relief, including those for civil damage, or a penalty for a criminal conduct. Notwithstanding any other provision of this subtitle, nothing in this subtitle, nor any amendments made by this subtitle, shall preempt or preclude any cause of action for personal injury, wrongful death, property damage, or other injury based on negligence, strict liability, products liability, failure to warn, or any other legal theory of liability under any State law, maritime law, or Federal common law or statutory theory.
						2153.Spectrum
 (a)In generalSmall unmanned aircraft systems may operate wireless control link, tracking, diagnostics, payload communication, and collaborative-collision avoidance, such as vehicle-to-vehicle communication, and other uses, if permitted by and consistent with the Communications Act of 1934 (47 U.S.C. 151 et seq.), Federal Communications Commission rules, and the safety-of-life determination made by the Federal Aviation Administration, and with carrier consent, whether they are operating within the UTM system under section 2138 of this Act or outside such a system.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, the National Telecommunications and Information Administration, and the Federal Communications Commission, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives a report—
 (1)on whether small unmanned aircraft systems operations should be permitted to operate on spectrum designated for aviation use, on an unlicensed, shared, or exclusive basis, for operations within the UTM system or outside of such a system;
 (2)that addresses any technological, statutory, regulatory, and operational barriers to the use of such spectrum; and
 (3)that, if it is determined that spectrum designated for aviation use is not suitable for operations by small unmanned aircraft systems, includes recommendations of other spectrum frequencies that may be appropriate for such operations.
							2154.Applications for designation
 (a)Applications for designationNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a process to allow applicants to petition the Administrator of the Federal Aviation Administration to prohibit or otherwise limit the operation of an aircraft, including an unmanned aircraft, over, under, or within a specified distance from a fixed site facility.
						(b)Review process
							(1)Application procedures
 (A)In generalThe Administrator shall establish the procedures for the application for designation under subsection (a).
 (B)RequirementsThe procedures shall— (i)allow individual fixed site facility applications; and
 (ii)allow for a group of similar facilities to apply for a collective designation. (C)ConsiderationsIn establishing the procedures, the Administrator shall consider how the process will apply to—
 (i)critical infrastructure, such as energy production, transmission, and distribution facilities and equipment;
 (ii)oil refineries and chemical facilities; (iii)amusement parks; and
 (iv)other locations that may benefit from such restrictions. (2)Determination (A)In generalThe Secretary shall provide for a determination under the review process established under subsection (a) not later than 90 days from the date of application, unless the applicant is provided with written notice describing the reason for the delay.
 (B)Affirmative designationsAn affirmative designation shall outline— (i)the boundaries for unmanned aircraft operation near the fixed site facility; and
 (ii)such other limitations that the Administrator determines may be appropriate. (C)ConsiderationsIn making a determination whether to grant or deny an application for a designation, the Administrator may consider—
 (i)aviation safety; (ii)personal safety of the uninvolved public;
 (iii)national security; or (iv)homeland security.
 (D)Opportunity for resubmissionIf an application is denied and the applicant can reasonably address the reason for the denial, the Administrator may allow the applicant to reapply for designation.
 (c)Public informationDesignations under subsection (a) shall be published by the Federal Aviation Administration on a publicly accessible website.
						2155.Use of unmanned aircraft systems at institutions of higher education
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish procedures and standards, as applicable, to streamline the safe operation of unmanned aircraft systems by institutions of higher education, including faculty, students, and staff.
 (b)StandardsThe standards required under subsection (a) shall outline risk-based operational parameters to ensure the safety of the national airspace system and the uninvolved public that facilitates the use of unmanned aircraft systems for educational or research purposes.
 (c)Unmanned aircraft system approvalThe procedures required under subsection (a) shall allow unmanned aircraft systems operated under this section to be modified for research purposes without iterative approval from the Administrator.
 (d)Additional proceduresThe Administrator shall establish a procedure to provide for streamlined, risk-based operational approval for unmanned aircraft systems operated by institutions of higher education, including faculty, students, and staff, outside of the parameters or purposes set forth in subsection (b).
						(e)Deadlines
 (1)In generalIf, by the date that is 270 days after the date of enactment of this Act, the Administrator has not set forth standards and procedures required under subsections (a), (b), and (c), an institution of higher education may—
 (A)without specific approval from the Federal Aviation Administration, operate small unmanned aircraft at model aircraft fields approved by the Academy of Model Aeronautics and with the permission of the local club of the Academy of Model Aeronautics; and
 (B)submit to the Federal Aviation Administration applications for approval of the institution’s designation of 1 or more outdoor flight fields.
 (2)Consequence of failure to approveIf the Administrator does not take action with respect to an application submitted under paragraph (1)(B) within 30 days of the submission of the application, the failure to do so shall be treated as approval of the application.
 (f)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given that term by section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (2)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given the term in section 44801 of title 49, United States Code, as added by section 2121 of this Act.
 (3)Educational or research purposesThe term educational or research purposes, with respect to the operation of an unmanned aircraft system by an institution of higher education, includes—
 (A)instruction of students at the institution; (B)academic or research related use of unmanned aircraft systems by student organizations recognized by the institution, if such use has been approved by the institution;
 (C)activities undertaken by the institution as part of research projects, including research projects sponsored by the Federal Government; and
 (D)other academic activities at the institution, including general research, engineering, and robotics.
								2156.Transition language
 (a)RegulationsNotwithstanding the repeals under sections 2122(b)(2), 2125(b)(2), 2126(b)(2), 2128(b)(2), and 2129(b)(2) of this Act, all orders, determinations, rules, regulations, permits, grants, and contracts, which have been issued under any law described under subsection (b) of this section on or before the effective date of this Act shall continue in effect until modified or revoked by the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, as applicable, by a court of competent jurisdiction, or by operation of law other than this Act.
 (b)Laws describedThe laws described under this subsection are as follows: (1)Section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (2)Section 332(d) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (3)Section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (4)Section 334 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (5)Section 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (c)Effect on pending proceedingsThis Act shall not affect administrative or judicial proceedings pending on the effective date of this Act.
						BFAA safety certification reform
				IGeneral provisions
 2211.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (2)Advisory CommitteeThe term Advisory Committee means the Safety Oversight and Certification Advisory Committee established under section 2212. (3)FAAThe term FAA means the Federal Aviation Administration.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. (5)Systems safety approachThe term systems safety approach means the application of specialized technical and managerial skills to the systematic, forward-looking identification and control of hazards throughout the lifecycle of a project, program, or activity.
						2212.Safety oversight and certification advisory committee
 (a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish a Safety Oversight and Certification Advisory Committee in accordance with this section.
 (b)DutiesThe Advisory Committee shall provide advice to the Secretary on policy-level issues facing the aviation community that are related to FAA safety oversight and certification programs and activities, including the following:
 (1)Aircraft and flight standards certification processes, including efforts to streamline those processes.
 (2)Implementation and oversight of safety management systems. (3)Risk-based oversight efforts.
 (4)Utilization of delegation and designation authorities, including organization designation authorization.
 (5)Regulatory interpretation standardization efforts. (6)Training programs.
 (7)Expediting the rulemaking process and prioritizing safety-related rules. (8)Enhancing global competitiveness of U.S. manufactured and FAA type-certificate aircraft products and services throughout the world.
 (c)FunctionsIn carrying out its duties under subsection (b) related to FAA safety oversight and certification programs and activities, the Advisory Committee shall—
 (1)foster aviation stakeholder collaboration in an open and transparent manner; (2)consult with, and ensure participation by—
 (A)the private sector, including representatives of— (i)general aviation;
 (ii)commercial aviation; (iii)aviation labor;
 (iv)aviation, aerospace, and avionics manufacturing; and (v)unmanned aircraft systems industry; and
 (B)the public; (3)recommend consensus national goals, strategic objectives, and priorities for the most efficient, streamlined, and cost-effective safety oversight and certification processes in order to maintain the safety of the aviation system while allowing the FAA to meet future needs and ensure that aviation stakeholders remain competitive in the global marketplace;
 (4)provide policy recommendations for the FAA’s safety oversight and certification efforts; (5)periodically review and provide recommendations regarding the FAA’s safety oversight and certification efforts;
 (6)periodically review and evaluate registration, certification, and related fees; (7)provide appropriate legislative, regulatory, and guidance recommendations for the air transportation system and the aviation safety regulatory environment;
 (8)recommend performance objectives for the FAA and aviation industry; (9)recommend performance metrics for the FAA and the aviation industry to be tracked and reviewed as streamlining certification reform, flight standards reform, and regulation standardization efforts progress;
 (10)provide a venue for tracking progress toward national goals and sustaining joint commitments; (11)recommend recruiting, hiring, staffing levels, training, and continuing education objectives for FAA aviation safety engineers and aviation safety inspectors;
 (12)provide advice and recommendations to the FAA on how to prioritize safety rulemaking projects; (13)improve the development of FAA regulations by providing information, advice, and recommendations related to aviation issues;
 (14)encourage the validation of U.S. manufactured and FAA type-certificate aircraft products and services throughout the world; and
 (15)any other functions as determined appropriate by the chairperson of the Advisory Committee and the Administrator.
							(d)Membership
 (1)Voting membersThe Advisory Committee shall be composed of the following voting members: (A)The Administrator, or the Administrator’s designee.
 (B)At least 1 representative, appointed by the Secretary, of each of the following:
 (i)Aircraft and engine manufacturers. (ii)Avionics and equipment manufacturers.
 (iii)Aviation labor organizations, including collective bargaining representatives of FAA aviation safety inspectors and aviation safety engineers.
 (iv)General aviation operators. (v)Air carriers.
 (vi)Business aviation operators. (vii)Unmanned aircraft systems manufacturers and operators.
 (viii)Aviation safety management experts. (2)Nonvoting members (A)In generalIn addition to the members appointed under paragraph (1), the Advisory Committee shall be composed of nonvoting members appointed by the Secretary from among individuals representing FAA safety oversight program offices.
 (B)DutiesA nonvoting member may— (i)take part in deliberations of the Advisory Committee; and
 (ii)provide input with respect to any report or recommendation of the Advisory Committee. (C)LimitationA nonvoting member may not represent any stakeholder interest other than that of an FAA safety oversight program office.
 (3)TermsEach voting member and nonvoting member of the Advisory Committee shall be appointed for a term of 2 years.
 (4)Rule of constructionPublic Law 104–65 (2 U.S.C. 1601 et seq.) may not be construed to prohibit or otherwise limit the appointment of any individual as a member of the Advisory Committee.
 (e)Committee characteristicsThe Advisory Committee shall have the following characteristics: (1)Each voting member under subsection (d)(1)(B) shall be an executive that has decision authority within the member's organization and can represent and enter into commitments on behalf of that organization in a way that serves the entire group of organizations that member represents under that subsection.
 (2)The ability to obtain necessary information from experts in the aviation and aerospace communities. (3)A membership size that enables the Advisory Committee to have substantive discussions and reach consensus on issues in an expeditious manner.
 (4)Appropriate expertise, including expertise in certification and risk-based safety oversight processes, operations, policy, technology, labor relations, training, and finance.
							(f)Chairperson
 (1)In generalThe chairperson of the Advisory Committee shall be appointed by the Secretary from among the voting members under subsection (d)(1)(B).
 (2)TermEach member appointed under paragraph (1) shall serve a term of 2 years as chairperson. (g)Meetings (1)FrequencyThe Advisory Committee shall convene at least 2 meetings a year at the call of the chairperson.
 (2)Public attendanceEach meeting of the Advisory Committee shall be open and accessible to the public. (h)Special committees (1)EstablishmentThe Advisory Committee may establish 1 or more special committees composed of private sector representatives, members of the public, labor representatives, and other relevant parties in complying with consultation and participation requirements under subsection (c)(2).
 (2)Rulemaking adviceA special committee established by the Advisory Committee may— (A)provide rulemaking advice and recommendations to the Advisory Committee;
 (B)provide the FAA additional opportunities to obtain firsthand information and insight from those persons that are most affected by existing and proposed regulations; and
 (C)assist in expediting the development, revision, or elimination of rules in accordance with, and without circumventing, established public rulemaking processes and procedures.
 (3)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a special committee under this subsection.
 (i)SunsetThe Advisory Committee shall cease to exist on September 30, 2017. IIAircraft certification reform 2221.Aircraft certification performance objectives and metrics (a)In generalNot later than 120 days after the date the Advisory Committee is established under section 2212, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to aircraft certification in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the proposals recommended by the Advisory Committee under paragraphs (8) and (9) of section 2212(c).
 (c)Performance objectivesIn establishing performance objectives under subsection (a), the Administrator shall ensure progress is made toward, at a minimum—
 (1)eliminating certification delays and improving cycle times; (2)increasing accountability for both FAA and the aviation industry;
 (3)achieving full utilization of FAA delegation and designation authorities, including organizational designation authorization;
 (4)fully implementing risk management principles and a systems safety approach; (5)reducing duplication of effort;
 (6)increasing transparency; (7)developing and providing training, including recurrent training, in auditing and a systems safety approach to certification oversight;
 (8)improving the process for approving or accepting the certification actions between the FAA and bilateral partners;
 (9)maintaining and improving safety; (10)streamlining the hiring process for—
 (A)qualified systems safety engineers at staffing levels to support the FAA's efforts to implement a systems safety approach; and
 (B)qualified systems safety engineers to guide the engineering of complex systems within the FAA; and
 (11)maintaining the leadership of the United States in international aviation and aerospace. (d)Performance metricsIn carrying out subsection (a), the Administrator shall—
 (1)apply and track performance metrics for the FAA and the aviation industry; and
 (2)transmit to the appropriate committees of Congress an annual report on tracking the progress toward full implementation of the recommendations under section 2212.
							(e)Data
 (1)BaselinesNot later than 1 year after the date the Advisory Committee recommends initial performance metrics under section 2212(c)(9), the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked under this section.
 (2)BenchmarksThe Administrator shall use the performance metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the consensus national goals, strategic objectives, and priorities recommended under section 2212(c)(3).
							(f)Publication
 (1)In generalSubject to paragraph (2), the Administrator shall make data generated using the performance metrics applied and tracked under this section available in a searchable, sortable, and downloadable format through the Internet Web site of the FAA or other appropriate methods.
 (2)LimitationsThe Administrator shall make the data under paragraph (1) available in a manner that—
 (A)protects from disclosure identifying information regarding an individual or entity; and (B)protects from inappropriate disclosure proprietary information.
								2222.Organization designation authorizations
 (a)In generalChapter 447 is amended by adding at the end the following:  44736.Organization designation authorizations (a)Delegations of functions (1)In generalExcept as provided in paragraph (3), in the oversight of an ODA holder, the Administrator of the Federal Aviation Administration, in accordance with Federal Aviation Administration standards, shall—
 (A)require, based on an application submitted by the ODA holder and approved by the Administrator (or the Administrator’s designee), a procedures manual that addresses all procedures and limitations regarding the specified functions to be performed by the ODA holder subject to regulations prescribed by the Administrator;
 (B)delegate fully to the ODA holder each of the functions specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and
 (C)conduct oversight activities, including by inspecting the ODA holder's delegated functions and taking action based on validated inspection findings.
 (2)Duties of ODA holdersAn ODA holder shall— (A)perform each specified function delegated to the ODA holder in accordance with the approved procedures manual for the delegation;
 (B)make the procedures manual available to each member of the appropriate ODA unit; and (C)cooperate fully with oversight activities conducted by the Administrator in connection with the delegation.
 (3)Existing ODA holdersWith regard to an ODA holder operating under a procedures manual approved by the Administrator before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall—
 (A)at the request of the ODA holder, and in an expeditious manner, consider revisions to the ODA holder’s procedures manual;
 (B)delegate fully to the ODA holder each of the functions specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and
 (C)conduct oversight activities, including by inspecting the ODA holder's delegated functions and taking action based on validated inspection findings.
											(b)ODA Office
 (1)EstablishmentNot later than 120 days after the date of enactment of Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall identify, within the Office of Aviation Safety, a centralized policy office to be responsible for the organization designation authorization (referred to in this subsection as the ODA Office). The Director of the ODA Office shall report to the Director of the Aircraft Certification Service.
 (2)PurposeThe purpose of the ODA Office shall be to provide oversight and ensure consistency of the Federal Aviation Administration audit functions under the ODA program across the agency.
 (3)FunctionsThe ODA Office shall— (A)(i)at the request of an ODA holder, eliminate all limitations specified in a procedures manual in place on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016 that are low and medium risk as determined by a risk analysis using criteria established by the ODA Office and disclosed to the ODA holder, except where an ODA holder's performance warrants the retention of a specific limitation due to documented concerns about inadequate current performance in carrying out that authorized function;
 (ii)require an ODA holder to establish a corrective action plan to regain authority for any retained limitations;
 (iii)require an ODA holder to notify the ODA Office when all corrective actions have been accomplished; (iv)make a reassessment to determine if subsequent performance in carrying out any retained limitation warrants continued retention and, if such reassessment determines performance meets objectives, lift such limitation immediately;
 (B)improve the Administration and the ODA holder performance and ensure full use of the authorities delegated under the ODA program;
 (C)develop a more consistent approach to audit priorities, procedures, and training under the ODA program;
 (D)expeditiously review a random sample of limitations on delegated authorities under the ODA program to determine if the limitations are appropriate;
 (E)review and approve new limitations to ODA functions; and (F)ensure national consistency in the interpretation and application of the requirements of the ODA program, including any limitations, and in the performance of the ODA program.
 (c)DefinitionsIn this section: (1)ODA or organization designation authorizationThe term ODA or organization designation authorization means an authorization under section 44702(d) to perform approved functions on behalf of the Administrator of the Federal Aviation Administration under subpart D of part 183 of title 14, Code of Federal Regulations.
 (2)ODA holderThe term ODA holder means an entity authorized under section 44702(d)— (A)to which the Administrator of the Federal Aviation Administration issues an ODA letter of designation under subpart D of part 183 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling); and
 (B)that is responsible for administering 1 or more ODA units. (3)ODA programThe term ODA program means the program to standardize Federal Aviation Administration management and oversight of the organizations that are approved to perform certain functions on behalf of the Administration under section 44702(d).
 (4)ODA unitThe term ODA unit means a group of 2 or more individuals under the supervision of an ODA holder who perform the specified functions under an ODA.
 (5)OrganizationThe term organization means a firm, a partnership, a corporation, a company, an association, a joint-stock association, or a governmental entity..
 (b)Technical and conforming amendmentsThe table of contents of chapter 447 is amended by adding after the item relating to section 44735 the following:
							44736. Organization designation authorizations..
						2223.ODA review
						(a)Expert review panel
 (1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall convene a multidisciplinary expert review panel (referred to in this section as the Panel).
							(2)Composition
 (A)In generalThe Panel shall be composed of not more than 20 members appointed by the Administrator. (B)QualificationsThe members appointed to the Panel shall—
 (i)each have a minimum of 5 years of experience in processes and procedures under the ODA program; and (ii)include representatives of ODA holders, aviation manufacturers, safety experts, and FAA labor organizations, including labor representatives of FAA aviation safety inspectors and aviation safety engineers.
 (b)SurveyThe Panel shall survey ODA holders and ODA program applicants to document FAA safety oversight and certification programs and activities, including the FAA's use of the ODA program and the speed and efficiency of the certification process. In carrying out this subsection, the Administrator shall consult with the appropriate survey experts and the Panel to best design and conduct the survey.
 (c)AssessmentThe Panel shall— (1)conduct an assessment of—
 (A)the FAA’s processes and procedures under the ODA program and whether the processes and procedures function as intended;
 (B)the best practices of and lessons learned by ODA holders and the FAA personnel who provide oversight of ODA holders;
 (C)the performance incentive policies, related to the ODA program for FAA personnel, that do not conflict with the public interest;
 (D)the training activities related to the ODA program for FAA personnel and ODA holders; and (E)the impact, if any, that oversight of the ODA program has on FAA resources and the FAA’s ability to process applications for certifications outside of the ODA program; and
 (2)make recommendations for improving FAA safety oversight and certification programs and activities based on the results of the survey under subsection (b) and each element of the assessment under paragraph (1) of this subsection.
 (d)ReportNot later than 180 days after the date the Panel is convened under subsection (a), the Panel shall submit to the Administrator, the Advisory Committee established under section 2212, and the appropriate committees of Congress a report on results of the survey under subsection (b) and the assessment and recommendations under subsection (c).
 (e)DefinitionsThe terms used in this section have the meanings given the terms in section 44736 of title 49, United States Code.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Panel. (g)SunsetThe Panel shall terminate on the date the report is submitted under subsection (d).
						2224.Type certification resolution process
 (a)In generalSection 44704(a) is amended by adding at the end the following:  (6)Type certification resolution process (A)In generalNot later than 15 months after the date of enactment of Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall establish an effective, expeditious, and milestone-based issue resolution process for type certification activities under this subsection.
 (B)Process requirementsThe resolution process shall provide for— (i)the resolution of technical issues at preestablished stages of the certification process, as agreed to by the Administrator and the type certificate applicant;
 (ii)the automatic escalation to appropriate management personnel of the Federal Aviation Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; and
 (iii)the resolution of a major certification process milestone escalated under clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant.
 (C)Definition of major certification process milestoneIn this paragraph, the term major certification process milestone means a milestone related to a type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant..
 (b)Technical and conforming amendmentsSection 44704 is amended in the heading by striking airworthiness certificates,, and inserting airworthiness certificates,. 2225.Safety enhancing technologies for small general aviation airplanes (a)PolicyIn a manner consistent with the Small Airplane Revitalization Act of 2013 (49 U.S.C. 44704 note), not later than 180 days after the date of enactment of this Act, the Administrator shall establish and begin implementing a risk-based policy that streamlines the installation of safety enhancing technologies for small general aviation airplanes in a manner that reduces regulatory delays and significantly improves safety.
 (b)InclusionsThe safety enhancing technologies for small general aviation airplanes described in subsection (a) shall include, at a minimum, the replacement or retrofit of primary flight displays, auto pilots, engine monitors, and navigation equipment.
 (c)CollaborationIn carrying out this section, the Administrator shall collaborate with general aviation operators, general aviation manufacturers, and appropriate FAA labor organizations, including representatives of FAA aviation safety inspectors and aviation safety engineers, certified under section 7111 of title 5, United States Code.
 (d)Definition of small general aviation airplaneIn this section, the term small general aviation airplane means an airplane that— (1)is certified to the standards of part 23 of title 14, Code of Federal Regulations;
 (2)has a seating capacity of not more than 9 passengers; and (3)is not used in scheduled passenger-carrying operations under part 121 of title 14, Code of Federal Regulations.
							2226.Streamlining certification of small general aviation airplanes
 (a)Final rulemakingNot later than December 31, 2016, the Administrator shall issue a final rulemaking to comply with section 3 of the Small Airplane Revitalization Act of 2013 (49 U.S.C. 44704 note).
 (b)Government reviewThe Federal Government’s review process shall be streamlined to meet the deadline in subsection (a).
						IIIFlight standards reform
					2231.Flight standards performance objectives and metrics
 (a)In generalNot later than 120 days after the date the Advisory Committee is established under section 2212, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to flight standards activities in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the recommendations of the Advisory Committee under paragraphs (8) and (9) of section 2212(c).
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall ensure that progress is made toward, at a minimum—
 (1)eliminating delays with respect to such activities; (2)increasing accountability for both FAA and the aviation industry;
 (3)fully implementing risk management principles and a systems safety approach; (4)reducing duplication of effort;
 (5)promoting appropriate compliance activities and eliminating inconsistent regulatory interpretations and inconsistent enforcement activities;
 (6)improving and providing greater opportunities for training, including recurrent training, in auditing and a systems safety approach to oversight;
 (7)developing and allowing the use of a single master source for guidance; (8)providing and using a streamlined appeal process for the resolution of regulatory interpretation questions;
 (9)maintaining and improving safety; and (10)increasing transparency.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall— (1)apply and track performance metrics for the FAA and the aviation industry; and
 (2)transmit to the appropriate committees of Congress an annual report tracking the progress toward full implementation of the performance metrics under section 2212.
							(e)Data
 (1)BaselinesNot later than 1 year after the date the Advisory Committee recommends initial performance metrics under section 2212(c)(9), the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked that are approved based on the recommendations required under this section.
 (2)BenchmarksThe Administrator shall use the performance metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the consensus national goals, strategic objectives, and priorities recommended under section 2212(c)(3).
							(f)Publication
 (1)In generalSubject to paragraph (2), the Administrator shall make data generated using the performance metrics applied and tracked under this section available in a searchable, sortable, and downloadable format through the Internet Web site of the FAA or other appropriate methods.
 (2)LimitationsThe Administrator shall make the data under paragraph (1) available in a manner that—
 (A)protects from disclosure identifying information regarding an individual or entity; and (B)protects from inappropriate disclosure proprietary information.
								2232.FAA task force on flight standards reform
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator shall establish the FAA Task Force on Flight Standards Reform (referred to in this section as the Task Force).
						(b)Membership
 (1)AppointmentThe membership of the Task Force shall be appointed by the Administrator. (2)NumberThe Task Force shall be composed of not more than 20 members.
 (3)Representation requirementsThe membership of the Task Force shall include representatives, with knowledge of flight standards regulatory processes and requirements, of—
 (A)air carriers; (B)general aviation;
 (C)business aviation; (D)repair stations;
 (E)unmanned aircraft systems operators; (F)flight schools;
 (G)labor unions, including those representing FAA aviation safety inspectors and those representing FAA aviation safety engineers; and
 (H)aviation safety experts. (c)DutiesThe duties of the Task Force shall include, at a minimum, identifying cost-effective best practices and providing recommendations with respect to—
 (1)simplifying and streamlining flight standards regulatory processes; (2)reorganizing the Flight Standards Service to establish an entity organized by function rather than geographic region, if appropriate;
 (3)FAA aviation safety inspector training opportunities; (4)FAA aviation safety inspector standards and performance; and
 (5)achieving, across the FAA, consistent— (A)regulatory interpretations; and
 (B)application of oversight activities. (d)ReportNot later than 1 year after the date of enactment of this Act, the Task Force shall submit to the Administrator, Advisory Committee established under section 2212, and appropriate committees of Congress a report detailing—
 (1)the best practices identified and recommendations provided by the Task Force under subsection (c); and
 (2)any recommendations of the Task Force for additional regulatory action or cost-effective legislative action.
 (e)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (f)SunsetThe Task Force shall cease to exist on the date that the Task Force submits the report required under subsection (d).
						2233.Centralized safety guidance database
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall establish a centralized safety guidance database for all of the regulatory guidance issued by the FAA Office of Aviation Safety regarding compliance with 1 or more aviation safety-related provisions of the Code of Federal Regulations.
 (b)RequirementsThe database under subsection (a) shall— (1)for each guidance, include a link to the specific provision of the Code of Federal Regulations;
 (2)subject to paragraph (3), be accessible to the public; and (3)be provided in a manner that—
 (A)protects from disclosure identifying information regarding an individual or entity; and (B)protects from inappropriate disclosure proprietary information.
								(c)Data entry timing
 (1)Existing documentsNot later than 14 months after the date the database is established, the Administrator shall have completed entering into the database any applicable regulatory guidance that are in effect and were issued before that date.
 (2)New regulatory guidance and updatesBeginning on the date the database is established, the Administrator shall ensure that any applicable regulatory guidance that are issued on or after that date are entered into the database as they are issued.
 (d)Consultation requirementIn establishing the database under subsection (a), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers, FAA aviation safety engineers, and FAA aviation safety inspectors) and aviation industry stakeholders.
 (e)Definition of regulatory guidanceIn this section, the term regulatory guidance means all forms of written information issued by the FAA that an individual or entity may use to interpret or apply FAA regulations and requirements, including information an individual or entity may use to determine acceptable means of compliance with such regulations and requirements, such as an order, manual, circular, policy statement, legal interpretation memorandum, and rulemaking documents.
						2234.Regulatory Consistency Communications Board
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator of the FAA shall establish a Regulatory Consistency Communications Board (referred to in this section as the Board).
 (b)Consultation requirementIn establishing the Board, the Administrator shall consult and collaborate with appropriate stakeholders, including FAA labor organizations (including labor organizations representing FAA aviation safety inspectors and labor organizations representing FAA aviation safety engineers) and aviation industry stakeholders.
 (c)MembershipThe Board shall be composed of FAA representatives, appointed by the Administrator, from— (1)the Flight Standards Service;
 (2)the Aircraft Certification Service; and (3)the Office of the Chief Counsel.
 (d)FunctionsThe Board shall carry out the following functions: (1)Recommend, at a minimum, processes by which—
 (A)FAA personnel and persons regulated by the FAA may submit regulatory interpretation questions without fear of retaliation;
 (B)FAA personnel may submit written questions as to whether a previous approval or regulatory interpretation issued by FAA personnel in another office or region is correct or incorrect; and
 (C)any other person may submit anonymous regulatory interpretation questions. (2)Meet on a regular basis to discuss and resolve questions submitted under paragraph (1) and the appropriate application of regulations and policy with respect to each question.
 (3)Provide to a person that submitted a question under subparagraph (A) or subparagraph (B) of paragraph (1) an expeditious written response to the question.
 (4)Recommend a process to make the resolution of common regulatory interpretation questions publicly available to FAA personnel and the public in a manner that—
 (A)does not reveal any identifying data of the person that submitted a question; and
 (B)protects any proprietary information. (5)Ensure that responses to questions under this subsection are incorporated into regulatory guidance (as defined in section 2233(e)).
 (e)Performance metrics, timelines, and goalsNot later than 180 days after the date that the Advisory Committee recommends performance objectives and performance metrics for the FAA and the aviation industry under paragraphs (8) and (9) of section 2212(c), the Administrator, in collaboration with the Advisory Committee, shall—
 (1)establish performance metrics, timelines, and goals to measure the progress of the Board in resolving regulatory interpretation questions submitted under subsection (d)(1); and
 (2)implement a process for tracking the progress of the Board in meeting the performance metrics, timelines, and goals under paragraph (1).
							2235.Flight standards service realignment feasibility report
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with relevant industry stakeholders, shall—
 (1)determine the feasibility of realigning flight standards service regional field offices to specialized areas of aviation safety oversight and technical expertise; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1). (b)ConsiderationsIn making a determination under subsection (a), the Administrator shall consider a flight standards service regional field office providing support in the area of its technical expertise to flight standards district offices and certificate management offices.
						2236.Additional certification resources
 (a)In generalNotwithstanding any other provision of law, and subject to the requirements of subsection (b), the Administrator may enter into a reimbursable agreement with an applicant or certificate holder for the reasonable travel and per diem expenses of the FAA associated with official travel to expedite the acceptance or validation by a foreign authority of an FAA certificate or design approval.
 (b)ConditionsThe Administrator may enter into an agreement under subsection (a) only if— (1)the travel covered under the agreement is determined to be necessary, by both the Administrator and the applicant or certificate holder, to expedite the acceptance or validation of the relevant certificate or approval;
 (2)the travel is conducted at the request of the applicant or certificate holder; (3)the travel plans and expenses are approved by the applicant or certificate holder prior to travel; and
 (4)the agreement requires payment in advance of FAA services and is consistent with the processes under section 106(l)(6) of title 49, United States Code.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on—
 (1)the number of occasions on which the Administrator entered into reimbursable agreements under this section;
 (2)the number of occasions on which the Administrator declined a request by an applicant or certificate holder to enter into a reimbursable agreement under this section;
 (3)the amount of reimbursements collected in accordance with agreements under this section; and (4)the extent to which reimbursable agreements under this section assisted in reducing the amount of time necessary for foreign authorities' validations of FAA certificates and design approvals.
 (d)DefinitionsIn this section: (1)ApplicantThe term applicant means a person that has applied to a foreign authority for the acceptance or validation of an FAA certificate or design approval.
 (2)Certificate holderThe term certificate holder means a person that holds a certificate issued by the Administrator under part 21 of title 14, Code of Federal Regulations.
							IVSafety workforce
					2241.Safety workforce training strategy
 (a)Safety workforce training strategyNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall review and revise its safety workforce training strategy to ensure that it—
 (1)aligns with an effective risk-based approach to safety oversight; (2)best utilizes available resources;
 (3)allows FAA employees participating in organization management teams or conducting ODA program audits to complete, expeditiously, appropriate training, including recurrent training, in auditing and a systems safety approach to oversight;
 (4)seeks knowledge-sharing opportunities between the FAA and the aviation industry in new technologies, best practices, and other areas of interest related to safety oversight;
 (5)fosters an inspector and engineer workforce that has the skills and training necessary to improve risk-based approaches that focus on requirements management and auditing skills; and
 (6)includes, as appropriate, milestones and metrics for meeting the requirements of paragraphs (1) through (5).
 (b)ReportNot later that 270 days after the date the strategy is established under subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of the strategy and progress in meeting any milestones or metrics included in the strategy.
 (c)DefinitionsIn this section: (1)ODA holderThe term ODA holder has the meaning given the term in section 44736 of title 49, United States Code.
 (2)ODA programThe term ODA program means the program to standardize FAA oversight of the organizations that are approved to perform certain functions on behalf of the FAA under section 44702(d) of title 49, United States Code.
 (3)Organization management teamThe term organization management team means a group of FAA employees consisting of FAA aviation safety engineers, flight test pilots, and aviation safety inspectors overseeing an ODA holder and its specified function delegated under section 44702 of title 49, United States Code.
							2242.Workforce study
 (a)Workforce studyNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study to assess the workforce and training needs of the Office of Aviation Safety of the Federal Aviation Administration and take into consideration how those needs could be met.
 (b)ContentsThe study under subsection (a) shall include— (1)a review of the current staffing levels and requirements for hiring and training, including recurrent training, of aviation safety inspectors and aviation safety engineers;
 (2)an analysis of the skills and qualifications required of aviation safety inspectors and aviation safety engineers for successful performance in the current and future projected aviation safety regulatory environment, including an analysis of the need for a systems engineering discipline within the Federal Aviation Administration to guide the engineering of complex systems, with an emphasis on auditing an ODA holder (as defined in section 44736(c) of title 49, United States Code);
 (3)a review of current performance incentive policies of the Federal Aviation Administration, as applied to the Office of Aviation Safety, including awards for performance;
 (4)an analysis of ways the Federal Aviation Administration can work with the aviation industry and FAA labor force to establish knowledge-sharing opportunities between the Federal Aviation Administration and the aviation industry in new technologies, best practices, and other areas that could improve the aviation safety regulatory system; and
 (5)recommendations on the best and most cost-effective approaches to address the needs of the current and future projected aviation safety regulatory system, including qualifications, training programs, and performance incentives for relevant agency personnel.
 (c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the study required under subsection (a).
						VInternational aviation
 2251.Promotion of United States aerospace standards, products, and services abroadSection 40104 is amended by adding at the end the following:  (d)Promotion of United States aerospace standards, products, and services abroadThe Secretary shall take appropriate actions—
 (1)to promote United States aerospace-related safety standards abroad; (2)to facilitate and vigorously defend approvals of United States aerospace products and services abroad;
 (3)with respect to bilateral partners, to use bilateral safety agreements and other mechanisms to improve validation of United States type certificated aeronautical products and services and enhance mutual acceptance in order to eliminate redundancies and unnecessary costs; and
 (4)with respect to the aeronautical safety authorities of a foreign country, to streamline that country's validation of United States aerospace standards, products, and services..
 2252.Bilateral exchanges of safety oversight responsibilitiesSection 44701(e) is amended by adding at the end the following:  (5)Foreign airworthiness directives (A)AcceptanceThe Administrator shall accept an airworthiness directive (as defined in section 39.3 of title 14, Code of Federal Regulations) issued by an aeronautical safety authority of a foreign country, and leverage that aeronautical safety authority’s regulatory process, if—
 (i)the country is the state of design for the product that is the subject of the airworthiness directive;
 (ii)the United States has a bilateral safety agreement relating to aircraft certification with the country;
 (iii)as part of the bilateral safety agreement with the country, the Administrator has determined that the aeronautical safety authority has an aircraft certification system relating to safety that produces a level of safety equivalent to the level produced by the system of the Federal Aviation Administration; and
 (iv)the aeronautical safety authority utilizes an open and transparent public notice and comment process in the issuance of airworthiness directives.
 (B)Alternative approval processNotwithstanding subparagraph (A), the Administrator may issue a Federal Aviation Administration airworthiness directive instead of accepting the airworthiness directive issued by the aeronautical safety authority of a foreign country if the Administrator determines that such issuance is necessary for safety or operational reasons due to the complexity or unique features of the Federal Aviation Administration airworthiness directive or the United States aviation system.
 (C)Alternative means of complianceThe Administrator may— (i)accept an alternative means of compliance, with respect to an airworthiness directive under subparagraph (A), that was approved by the aeronautical safety authority of the foreign country that issued the airworthiness directive; or
 (ii)notwithstanding subparagraph (A), and at the request of any person affected by an airworthiness directive under that subparagraph, the Administrator may approve an alternative means of compliance with respect to the airworthiness directive..
					2253.FAA leadership abroad
 (a)In generalTo promote United States aerospace safety standards, reduce redundant regulatory activity, and facilitate acceptance of FAA design and production approvals abroad, the Administrator shall—
 (1)attain greater expertise in issues related to dispute resolution, intellectual property, and export control laws to better support FAA certification and other aerospace regulatory activities abroad;
 (2)work with United States companies to more accurately track the amount of time it takes foreign authorities, including bilateral partners, to validate United States type certificated aeronautical products;
 (3)provide assistance to United States companies who have experienced significantly long foreign validation wait times;
 (4)work with foreign authorities, including bilateral partners, to collect and analyze data to determine the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA;
 (5)establish appropriate benchmarks and metrics to measure the success of bilateral aviation safety agreements and to reduce the validation time for United States type certificated aeronautical products abroad; and
 (6)work with foreign authorities, including bilateral partners, to improve the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report that—
 (1)describes the Administrator's strategic plan for international engagement; (2)describes the structure and responsibilities of all FAA offices that have international responsibilities, including the Aircraft Certification Office, and all the activities conducted by those offices related to certification and production;
 (3)describes current and forecasted staffing and travel needs for the FAA's international engagement activities, including the needs of the Aircraft Certification Office in the current and forecasted budgetary environment;
 (4)provides recommendations, if appropriate, to improve the existing structure and personnel and travel policies supporting the FAA's international engagement activities, including the activities of the Aviation Certification Office, to better support the growth of United States aerospace exports; and
 (5)identifies policy initiatives, regulatory initiatives, or cost-effective legislative initiatives needed to improve and enhance the timely acceptance of United States aerospace products abroad.
 (c)International TravelThe Administrator of the FAA, or the Administrator's designee, may authorize international travel for any FAA employee, without the approval of any other person or entity, if the Administrator determines that the travel is necessary—
 (1)to promote United States aerospace safety standards; or (2)to support expedited acceptance of FAA design and production approvals.
 2254.Registration, certification, and related feesSection 45305 is amended— (1)in subsection (a) by striking Subject to subsection (b) and inserting Subject to subsection (c);
 (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (3)by inserting after subsection (a) the following:
							
 (b)Certification servicesSubject to subsection (c), and notwithstanding section 45301(a), the Administrator may establish and collect a fee from a foreign government or entity for services related to certification, regardless of where the services are provided, if the fee—
 (1)is established and collected in a manner consistent with aviation safety agreements; and (2)does not exceed the estimated costs of the services..
						CAirline passenger safety and protections
 2301.Pilot records database deadlineSection 44703(i)(2) is amended by striking The Administrator shall establish and inserting Not later than April 30, 2017, the Administrator shall establish and make available for use. 2302.Access to air carrier flight decksThe Administrator of the Federal Aviation Administration shall collaborate with other aviation authorities to advance a global standard for access to air carrier flight decks and redundancy requirements consistent with the flight deck access and redundancy requirements in the United States.
				2303.Aircraft tracking and flight data
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall assess current performance standards, and as appropriate, conduct a rulemaking to revise the standards to improve near-term and long-term aircraft tracking and flight data recovery, including retrieval, access, and protection of such data after an incident or accident.
 (b)ConsiderationsIn revising the performance standards under subsection (a) the Administrator may consider— (1)various methods for improving detection and retrieval of flight data, including—
 (A)low frequency underwater locating devices; and (B)extended battery life for underwater locating devices;
 (2)automatic deployable flight recorders; (3)triggered transmission of flight data, and other satellite-based solutions;
 (4)distress-mode tracking; and (5)protections against disabling flight recorder systems.
 (c)CoordinationIn revising the performance standards under subsection (a), the Administrator shall coordinate with international regulatory authorities and the International Civil Aviation Organization to ensure that any new international standard for aircraft tracking and flight data recovery is consistent with a performance-based approach and is implemented in a globally harmonized manner.
					2304.Automation reliance improvements
 (a)Modernization of trainingNot later than October 1, 2017, the Administrator of the Federal Aviation Administration shall review, and update as necessary, recent guidance regarding pilot flight deck monitoring that an air carrier can use to train and evaluate its pilots to ensure that air carrier pilots are trained to use and monitor automation systems while also maintaining proficiency in manual flight operations consistent with the final rule entitled, Qualification, Service, and Use of Crewmembers and Aircraft Dispatchers, published on November 12, 2013 (78 Fed. Reg. 67799).
 (b)ConsiderationsIn reviewing and updating the guidance, the Administrator shall— (1)consider casualty driven scenarios during initial and recurrent simulator instruction that focus on automation complacency during system failure, including flight segments when automation is typically engaged and should result in hand flying the aircraft into a safe position while employing crew resource management principles;
 (2)consider the development of metrics or measurable tasks an air carrier may use to evaluate the ability of pilots to appropriately monitor flight deck systems;
 (3)consider the development of metrics an air carrier may use to evaluate manual flying skills and improve related training;
 (4)convene an expert panel, including members with expertise in human factors, training, and flight operations—
 (A)to evaluate and develop methods for training flight crews to understand the functionality of automated systems for flight path management;
 (B)to identify and recommend to the Administrator the most effective training methods that ensure that pilots can apply manual flying skills in the event of flight deck automation failure or an unexpected event; and
 (C)to identify and recommend to the Administrator revision in the training guidance for flight crews to address the needs identified in subparagraphs (A) and (B); and
 (5)develop any additional standards to be used for guidance the Administrator considers necessary to determine whether air carrier pilots receive sufficient training opportunities to develop, maintain, and demonstrate manual flying skills.
 (c)DOT IG reviewNot later than 2 years after the date the Administrator reviews the guidance under subsection (a), the Inspector General of the Department of Transportation shall review the air carriers implementation of the guidance and the ongoing work of the expert panel.
 2305.Enhanced mental health screening for pilotsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall consider the recommendations of the Pilot Fitness Aviation Rulemaking Committee in determining whether to implement, as part of a comprehensive medical certification process for pilots with a first- or second-class airman medical certificate, additional screening for mental health conditions, including depression and suicidal thoughts or tendencies, and access treatment that would address any risk associated with such conditions.
				2306.Flight attendant duty period limitations and rest requirements
 (a)Modification of final ruleNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise the flight attendant duty period limitations and rest requirements under section 121.467 of title 14, Code of Federal Regulations.
 (b)ContentsExcept as provided in subsection (c), in revising the rule under subsection (a), the Administrator shall ensure that a flight attendant scheduled to a duty period of 14 hours or less is given a scheduled rest period of at least 10 consecutive hours.
 (c)ExceptionThe rest period required under subsection (b) may be scheduled or reduced to 9 consecutive hours if the flight attendant is provided a subsequent rest period of at least 11 consecutive hours.
					(d)Fatigue risk management plan
 (1)Submission of plan by part 121 air carriersNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 13, Code of Federal Regulations (referred to in this subsection as a part 121 air carrier), shall submit a fatigue risk management plan for the carrier’s flight attendants to the Administrator for review and acceptance.
 (2)Contents of planEach fatigue risk management plan submitted under paragraph (1) shall include—
 (A)current flight time and duty period limitations; (B)a rest scheme that is consistent with such limitations and enables the management of flight attendant fatigue, including annual training to increase awareness of—
 (i)fatigue; (ii)the effects of fatigue on flight attendants; and
 (iii)fatigue countermeasures; and (C)the development and use of methodology that continually assesses the effectiveness of implementation of the plan, including the ability of the plan—
 (i)to improve alertness; and (ii)to mitigate performance errors.
 (3)ReviewNot later than 1 year after the date of enactment of this Act, the Administrator shall— (A)review each fatigue risk management plan submitted under this subsection; and
 (B)(i)accept the plan; or (ii)reject the plan and provide the part 121 air carrier with suggested modifications to be included when the plan is resubmitted.
								(4)Plan updates
 (A)In generalNot less frequently than once every 2 years, each part 121 air carrier shall— (i)update the fatigue risk management plan submitted under paragraph (1); and
 (ii)submit the updated plan to the Administrator for review and acceptance.
 (B)ReviewNot later than 1 year after the date on which an updated plan is submitted under subparagraph (A)(ii), the Administrator shall—
 (i)review the updated plan; and (ii)(I)accept the updated plan; or
 (II)reject the updated plan and provide the part 121 air carrier with suggested modifications to be included when the updated plan is resubmitted.
 (5)ComplianceEach part 121 air carrier shall comply with its fatigue risk management plan after the plan is accepted by the Administrator under this subsection.
 (6)Civil penaltiesA violation of this subsection by a part 121 air carrier shall be treated as a violation of chapter 447 of title 49, United States Code, for the purpose of applying civil penalties under chapter 463 of such title.
						2307.Training to combat human trafficking for certain air carrier employees
 (a)In generalSubchapter I of chapter 417 is amended by adding at the end the following:
						
							41725.Training to combat human trafficking
 (a)In generalEach air carrier providing passenger air transportation shall provide flight attendants who are employees or contractors of the air carrier with training to combat human trafficking in the course of carrying out their duties as employees or contractors of the air carrier.
 (b)Elements of trainingThe training an air carrier is required to provide under subsection (a) to flight attendants shall include training with respect to—
 (1)common indicators of human trafficking; and (2)best practices for reporting suspected human trafficking to law enforcement officers.
 (c)MaterialsAn air carrier may provide the training required by subsection (a) using modules and materials developed by the Department of Transportation and the Department of Homeland Security, including the training module and associated materials of the Blue Lightning Initiative and modules and materials subsequently developed and recommended by such Departments with respect to combating human trafficking.
 (d)Interagency coordinationThe Administrator of the Federal Aviation Administration shall coordinate with the Secretary of Homeland Security to ensure that appropriate training modules and materials are available for air carriers to conduct the training required by subsection (a).
 (e)Human trafficking definedIn this section, the term human trafficking means 1 or more severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102))..
 (b)Conforming amendmentThe table of contents for chapter 417 is amended by inserting after the item relating to section 41724 the following:
						41725. Training to combat human trafficking..
 (c)Report requiredNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (1)an assessment of the status of compliance of air carriers with section 41725 of title 49, United States Code, as added by subsection (a); and
 (2)recommendations for improving the identification and reporting of human trafficking by air carrier personnel while protecting the civil liberties of passengers.
 (d)Immunity for reporting human traffickingSection 44941(a) is amended by striking or terrorism, as defined by section 3077 of title 18, United States Code, and inserting human trafficking (as defined by section 41725), or terrorism (as defined by section 3077 of title 18).
					2308.Report on obsolete test equipment
 (a)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report on the National Test Equipment Program (referred to in this section as the Program).
 (b)ContentsThe report shall include— (1)a list of all known outstanding requests for test equipment, cataloged by type and location, under the Program;
 (2)a description of the current method under the Program of ensuring calibrated equipment is in place for utilization;
 (3)a plan by the Administrator for appropriate inventory of such equipment; and (4)the Administrator's recommendations for increasing multifunctionality in future test equipment to be developed and all known and foreseeable manufacturer technological advances.
						2309.Plan for systems to provide direct warnings of potential runway
			 incursions
 (a)In generalNot later than June 30, 2016, the Administrator of the Federal Aviation Administration shall—
 (1)assess available technologies to determine whether it is feasible, cost-effective, and appropriate to install and deploy, at any airport, systems to provide a direct warning capability to flight crews and air traffic controllers of potential runway incursions; and
 (2)submit to the appropriate committees of Congress a report on the assessment under paragraph (1), including any recommendations.
 (b)ConsiderationsIn conducting the assessment under subsection (a), the Administration shall consider National Transportation Safety Board findings and relevant aviation stakeholder views relating to runway incursions.
					2310.Laser pointer incidents
 (a)In generalBeginning 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in coordination with the Director of the Federal Bureau of Investigation, shall provide quarterly updates to the appropriate committees of Congress regarding—
 (1)the number of incidents involving the beam from a laser pointer (as defined in section 39A of title 18, United States Code) being aimed at, or in the flight path of, an aircraft in the airspace jurisdiction of the United States;
 (2)the number of civil or criminal enforcement actions taken by the Federal Aviation Administration, Department of Transportation, or Department of Justice with regard to the incidents described in paragraph (1), including the amount of the civil or criminal penalties imposed on violators;
 (3)the resolution of any incidents that did not result in a civil or criminal enforcement action; and (4)any actions the Department of Transportation or Department of Justice has taken on its own, or in conjunction with other Federal agencies or local law enforcement agencies, to deter the type of activity described in paragraph (1).
 (b)Civil penaltiesThe Administrator shall revise the maximum civil penalty that may be imposed on an individual who aims the beam of a laser pointer at an aircraft in the airspace jurisdiction of the United States, or at the flight path of such an aircraft, to be $25,000.
					2311.Helicopter air ambulance operations data and reports
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with helicopter air ambulance industry stakeholders, shall assess the availability of information to the general public related to the location of heliports and helipads used by helicopters providing air ambulance services, including helipads and helipads outside of those listed as part of any existing databases of Airport Master Record (5010) forms.
 (b)RequirementsBased on the assessment under subsection (a), the Administrator shall— (1)update, as necessary, any existing guidance on what information is included in the current databases of Airport Master Record (5010) forms to include information related to heliports and helipads used by helicopters providing air ambulance services; or
 (2)develop, as appropriate and in collaboration with helicopter air ambulance industry stakeholders, a new database of heliports and helipads used by helicopters providing air ambulance services.
						(c)Reports
 (1)AssessmentNot later than 30 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including any recommendations on how to make information related to the location of heliports and helipads used by helicopters providing air ambulance services available to the general public.
 (2)ImplementationNot later than 30 days after completing action under paragraph (1) or paragraph (2) of subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of that action.
 (d)Incident and accident dataSection 44731 is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking not later than 1 year after the date of enactment of this section, and annually thereafter and inserting annually; (B)in paragraph (2), by striking flights and hours flown, by registration number, during which helicopters operated by the certificate holder were providing helicopter air ambulance services and inserting hours flown by the helicopters operated by the certificate holder;
 (C)in paragraph (3)— (i)by striking of flight and inserting of patients transported and the number of patient transport;
 (ii)by inserting or after interfacility transport,; and (iii)by striking , or ferry or repositioning flight;
 (D)in paragraph (5)— (i)by striking flights and; and
 (ii)by striking while providing air ambulance services; and (E)by amending paragraph (6) to read as follows:
								
 (6)The number of hours flown at night by helicopters operated by the certificate holder.; (2)in subsection (d)—
 (A)by striking Not later than 2 years after the date of enactment of this section, and annually thereafter, the Administrator shall submit and inserting The Administrator shall submit annually; and
 (B)by adding at the end the following: The report shall include the number of accidents experienced by helicopter air ambulance operations, the number of fatal accidents experienced by helicopter air ambulance operations, and the rate, per 100,000 flight hours, of accidents and fatal accidents experienced by operators providing helicopter air ambulance services.;
 (3)by redesignating subsection (e) as subsection (f); and (4)by inserting after subsection (d) the following:
							
 (e)ImplementationIn carrying out this section, the Administrator, in collaboration with part 135 certificate holders providing helicopter air ambulance services, shall—
 (1)propose and develop a method to collect and store the data submitted under subsection (a), including a method to protect the confidentiality of any trade secret or proprietary information submitted; and
 (2)ensure that the database under subsection (c) and the report under subsection (d) include data and analysis that will best inform efforts to improve the safety of helicopter air ambulance operations..
 2312.Part 135 accident and incident dataNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)determine, in collaboration with the National Transportation Safety Board and Part 135 industry stakeholders, what, if any, additional data should be reported as part of an accident or incident notice to more accurately measure the safety of on-demand Part 135 aircraft activity, to pinpoint safety problems, and to form the basis for critical research and analysis of general aviation issues; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1), including a description of the additional data to be collected, a timeframe for implementing the additional data collection, and any potential obstacles to implementation.
 2313.Definition of human factorsSection 40102(a), as amended by section 2140 of this Act, is further amended— (1)by redesignating paragraphs (24) through (47) as paragraphs (25) through (48), respectively; and
 (2)by inserting after paragraph (23) the following:  (24)human factors means a multidisciplinary field that generates and compiles information about human capabilities and limitations and applies it to design, development, and evaluation of equipment, systems, facilities, procedures, jobs, environments, staffing, organizations, and personnel management for safe, efficient, and effective human performance, including people’s use of technology..
 2314.Sense of Congress; pilot in command authorityIt is the sense of Congress that the pilot in command of an aircraft is directly responsible for, and is the final authority as to, the operation of that aircraft, as set forth in section 91.3(a) of title 14, Code of Federal Regulations (or any successor regulation thereto).
				2315.Enhancing ASIAS
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with relevant aviation industry stakeholders, shall assess what, if any, improvements are needed to develop the predictive capability of the Aviation Safety Information Analysis and Sharing program (referred to in this section as ASIAS) with regard to identifying precursors to accidents.
 (b)ContentsIn conducting the assessment under subsection (a), the Administrator shall—
 (1)determine what actions are necessary— (A)to improve data quality and standardization; and
 (B)to increase the data received from additional segments of the aviation industry, such as small airplane, helicopter, and business jet operations;
 (2)consider how to prioritize the actions described in paragraph (1); and
 (3)review available methods for disseminating safety trend data from ASIAS to the aviation safety community, including the inspector workforce, to inform in their risk-based decision making efforts.
 (c)ReportNot later than 60 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including recommendations regarding paragraphs (1) through (3) of subsection (b).
					2316.Improving runway safety
 (a)In generalThe Administrator of the Federal Aviation Administration shall expedite the development of metrics— (1)to allow the Federal Aviation Administration to determine whether runway incursions are increasing; and
 (2)to assess the effectiveness of implemented runway safety initiatives. (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress in developing the metrics described in subsection (a).
					2317.Safe air transportation of lithium cells and batteries
					(a)Restrictions on transportation of lithium batteries on passenger aircraft
 (1)In generalPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note)— (A)not later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall update applicable regulations to implement the revised standards adopted by the International Civil Aviation Organization (ICAO) on February 22, 2016, regarding—
 (i)prohibiting the bulk air transportation of lithium ion batteries on passenger aircraft; and (ii)prohibiting bulk air transport cargo shipment of lithium batteries with an internal charge above 30 percent; and
 (B)the Secretary of Transportation may initiate a review of existing regulations under parts 171–181 of title 49, Code of Federal Regulations, and any applicable regulations under title 14, Code of Federal Regulations, regarding the air transportation, including passenger-carrying and cargo aircraft, of lithium batteries and cells.
 (2)Medical device batteriesThe Secretary of Transportation is encouraged to work with ICAO, pilots, and industry stakeholders to facilitate continued shipment of medical device batteries consistent with high standards of safety.
 (3)Savings clauseNothing in this section shall be construed as expanding or constricting any other authority the Secretary of Transportation has under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note) to promulgate additional emergency or permanent regulations as permitted by subsection (b) of that section.
 (b)Lithium battery safety working groupNot later than 90 days after the date of enactment of this Act, the President shall establish a lithium battery safety working group to promote and coordinate efforts related to the promotion of the safe manufacture, use, and transportation of lithium batteries and cells.
						(1)Composition
 (A)In generalThe working group shall be composed of at least 1 representative from each of the following: (i)Consumer Product Safety Commission.
 (ii)Department of Transportation. (iii)National Institute on Standards and Technology.
 (iv)Food and Drug Administration. (B)Additional membersThe working group may include not more than 4 additional members with expertise in the safe manufacture, use, or transportation of lithium batteries and cells.
 (C)SubcommitteesThe President, or members of the working group, may— (i)establish working group subcommittees to focus on specific issues related to the safe manufacture, use, or transportation of lithium batteries and cells; and
 (ii)include in a subcommittee the participation of nonmember stakeholders with expertise in areas that the President or members consider necessary.
 (2)ReportNot later than 1 year after the date it is established under subsection (b), the working group shall—
 (A)research— (i)additional ways to decrease the risk of fires and explosions from lithium batteries and cells;
 (ii)additional ways to ensure uniform transportation requirements for both bulk and individual batteries; and
 (iii)new or existing technologies that could reduce the fire and explosion risk of lithium batteries and cells; and
 (B)transmit to the appropriate committees of Congress a report on the research under subparagraph (A), including any legislative recommendations to effectuate the safety improvements described in clauses (i) through (iii) of that subparagraph.
 (3)Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group. (4)TerminationThe working group, and any working group subcommittees, shall terminate 90 days after the date the report is transmitted under paragraph (2).
						2318.Prohibition on implementation of policy change to permit small, non-locking knives on aircraft
 (a)In generalNotwithstanding any other provision of law, on and after the date of enactment of this Act, the Secretary of Homeland Security may not implement any change to the prohibited items list of the Transportation Security Administration that would permit passengers to carry small, non-locking knives through passenger screening checkpoints at airports, into sterile areas at airports, or on board passenger aircraft.
 (b)Prohibited items list definedIn this section, the term prohibited items list means the list of items passengers are prohibited from carrying as accessible property or on their persons through passenger screening checkpoints at airports, into sterile areas at airports, and on board passenger aircraft pursuant to section 1540.111 of title 49, Code of Federal Regulations.
					2319.Aircraft cabin evacuation procedures
 (a)ReviewThe Administrator of the Federal Aviation Administration shall review— (1)evacuation certification of transport-category aircraft used in air transportation, with regard to—
 (A)emergency conditions, including impacts into water; (B)crew procedures used for evacuations under actual emergency conditions;
 (C)any relevant changes to passenger demographics and legal requirements, including the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that affect emergency evacuations; and
 (D)any relevant changes to passenger seating configurations, including changes to seat width, padding, reclining, size, pitch, leg room, and aisle width; and
 (2)recent accidents and incidents in which passengers evacuated such aircraft. (b)Consultation; review of dataIn conducting the review under subsection (a), the Administrator shall—
 (1)consult with the National Transportation Safety Board, transport-category aircraft manufacturers, air carriers, and other relevant experts and Federal agencies, including groups representing passengers, airline crew members, maintenance employees, and emergency responders; and
 (2)review relevant data with respect to evacuation certification of transport-category aircraft. (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the review under subsection (a) and related recommendations, if any, including recommendations for revisions to the assumptions and methods used for assessing evacuation certification of transport-category aircraft.
					DGeneral aviation safety
				2401.Automated weather observing systems policy
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)update automated weather observing systems standards to maximize the use of new technologies that promote the reduction of equipment or maintenance cost for non-Federal automated weather observing systems, including the use of remote monitoring and maintenance, unless demonstrated to be ineffective;
 (2)review, and if necessary update, existing policies in accordance with the standards developed under paragraph (1); and
 (3)establish a process under which appropriate on site airport personnel or an aviation official may, with appropriate manufacturer training or alternative training as determined by the Administrator, be permitted to conduct the minimum tri-annual preventative maintenance checks under the advisory circular for non-Federal automated weather observing systems (AC 150/5220-16D).
 (b)PermissionPermission to conduct the minimum tri-annual preventative maintenance checks described under subsection (a)(3) shall not be withheld but for specific cause.
 (c)StandardsIn updating the standards under subsection (a)(1), the Administrator shall—
 (1)ensure the standards are performance-based; (2)use risk analysis to determine the accuracy of the automated weather observing systems outputs required for pilots to perform safe aircraft operations; and
 (3)provide a cost benefit analysis to determine whether the benefits outweigh the cost for any requirement not directly related to safety.
 (d)ReportNot later than September 30, 2017, the Administrator shall provide a report to the appropriate committees of Congress on the implementation of requirements under this section.
					2402.Tower marking
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue regulations to require the marking of covered towers.
 (b)Marking requiredThe regulations under subsection (a) shall require that a covered tower be clearly marked in a manner that is consistent with applicable guidance under the Federal Aviation Administration Advisory Circular issued December 4, 2015 (AC 70/7460–1L) or other relevant safety guidance, as determined by the Administrator.
 (c)ApplicationThe regulations issued under subsection (a) shall ensure that— (1)all covered towers constructed on or after the date on which such regulations take effect are marked in accordance with subsection (b); and
 (2)a covered tower constructed before the date on which such regulations take effect is marked in accordance with subsection (b) not later than 1 year after such effective date.
						(d)Definition of covered tower
 (1)In generalIn this section, the term covered tower means a structure that— (A)is self-standing or supported by guy wires and ground anchors;
 (B)is 10 feet or less in diameter at the above-ground base, excluding concrete footing; (C)at the highest point of the structure is at least 50 feet above ground level;
 (D)at the highest point of the structure is not more than 200 feet above ground level; (E)has accessory facilities on which an antenna, sensor, camera, meteorological instrument, or other equipment is mounted; and
 (F)is located— (i)outside the boundaries of an incorporated city or town; or
 (ii)on land that is— (I)undeveloped; or
 (II)used for agricultural purposes. (2)ExclusionsThe term covered tower does not include any structure that—
 (A)is adjacent to a house, barn, electric utility station, or other building; (B)is within the curtilage of a farmstead;
 (C)supports electric utility transmission or distribution lines; (D)is a wind powered electrical generator with a rotor blade radius that exceeds 6 feet; or
 (E)is a street light erected or maintained by a Federal, State, local, or tribal entity. (e)DatabaseThe Administrator shall—
 (1)develop a database that contains the location and height of each covered tower;
 (2)keep the database current to the extent practicable; (3)ensure that any proprietary information in the database is protected from disclosure in accordance with law; and
 (4)ensure access to the database is limited to individuals, such as airmen, who require the information for aviation safety purposes only.
 2403.Crash-resistant fuel systemsNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and update, as necessary, standards for crash-resistant fuel systems for civilian rotorcraft.
				2404.Requirement to consult with stakeholders in defining scope and requirements for Future Flight
 Service ProgramNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall consult with general aviation stakeholders in defining the scope and requirements for any new Future Flight Service Program of the Administration to be used in a competitive source selection for the next flight service contract with the Administration.
				EGeneral provisions
				2501.Designated agency safety and health officer
 (a)In generalSection 106 is amended by adding at the end the following:  (u)Designated agency safety and health officer (1)AppointmentThere shall be a Designated Agency Safety and Health Officer appointed by the Administrator who shall exclusively fulfill the duties prescribed in this subsection.
 (2)ResponsibilitiesThe Designated Agency Safety and Health Officer shall have responsibility and accountability for— (A)auditing occupational safety and health issues across the Administration;
 (B)overseeing Administration-wide compliance with relevant Federal occupational safety and health statutes and regulations, national industry and consensus standards, and Administration policies; and
 (C)encouraging a culture of occupational safety and health to complement the Administration's existing safety culture.
 (3)Reporting structureThe Designated Agency Safety and Health Officer shall occupy a full-time, senior executive position and shall report directly to the Assistant Administrator for Human Resource Management.
								(4)Qualifications and removal
 (A)QualificationsThe Designated Agency Safety and Health Officer shall have demonstrated ability and experience in the establishment and administration of comprehensive occupational safety and health programs and knowledge of relevant Federal occupational safety and health statutes and regulations, national industry and consensus standards, and Administration policies.
 (B)RemovalThe Designated Agency Safety and Health Officer shall serve at the pleasure of the Administrator.. (b)Deadline for appointmentNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall appoint an individual to serve as the Designated Agency Safety and Health Officer under section 106(u) of title 49, United States Code.
					2502.Repair stations located outside United States
 (a)Risk-based oversightSection 44733 is amended— (1)by redesignating subsection (f) as subsection (g);
 (2)by inserting after subsection (e) the following:  (f)Risk-based oversight (1)In generalNot later than 90 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, the Administrator shall take measures to ensure that the safety assessment system established under subsection (a)—
 (A)places particular consideration on inspections of part 145 repair stations located outside the United States that conduct scheduled heavy maintenance work on part 121 air carrier aircraft; and
 (B)accounts for the frequency and seriousness of any corrective actions that part 121 air carriers must implement to aircraft following such work at such repair stations.
 (2)International agreementsThe Administrator shall take the measures required under paragraph (1)— (A)in accordance with the United States obligations under applicable international agreements; and
 (B)in a manner consistent with the applicable laws of the country in which a repair station is located.
 (3)Access to dataThe Administrator may access and review such information or data in the possession of a part 121 air carrier as the Administrator may require in carrying out paragraph (1)(B).; and
 (3)in subsection (g), as redesignated— (A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
 (B)by inserting before paragraph (2), as redesignated, the following:  (1)Heavy maintenance workThe term heavy maintenance work means a C-check, a D-check, or equivalent maintenance operation with respect to the airframe of a transport-category aircraft..
 (b)Alcohol and controlled substances testingThe Administrator of the Federal Aviation Administration shall ensure that— (1)not later than 90 days after the date of enactment of this Act, a notice of proposed rulemaking required pursuant to section 44733(d)(2) of title 49, United States Code, is published in the Federal Register; and
 (2)not later than 1 year after the date on which the notice of proposed rulemaking is published in the Federal Register, the rulemaking is finalized.
 (c)Background investigationsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall ensure that each employee of a repair station certificated under part 145 of title 14, Code of Federal Regulations, who performs a safety-sensitive function on an air carrier aircraft has undergone a preemployment background investigation sufficient to determine whether the individual presents a threat to aviation safety, in a manner that is—
 (1)determined acceptable by the Administrator; (2)consistent with the applicable laws of the country in which the repair station is located; and
 (3)consistent with the United States obligations under international agreements. 2503.FAA technical training (a)E-learning training pilot programNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with the exclusive bargaining representatives of covered FAA personnel, shall establish an e-learning training pilot program in accordance with the requirements of this section.
 (b)CurriculumThe pilot program shall— (1)include a recurrent training curriculum for covered FAA personnel to ensure that the covered FAA personnel receive instruction on the latest aviation technologies, processes, and procedures;
 (2)focus on providing specialized technical training for covered FAA personnel, as determined necessary by the Administrator;
 (3)include training courses on applicable regulations of the Federal Aviation Administration; and (4)consider the efficacy of instructor-led online training.
 (c)Pilot program terminationThe pilot program shall terminate 1 year after the date of establishment of the pilot program. (d)E-learning training programUpon termination of the pilot program, the Administrator shall assess and establish or update an e-learning training program that incorporates lessons learned for covered FAA personnel as a result of the pilot program.
 (e)DefinitionsIn this section: (1)Covered FAA personnelThe term covered FAA personnel means airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration.
 (2)E-learning trainingThe term e-learning training means learning utilizing electronic technologies to access educational curriculum outside of a traditional classroom.
						2504.Safety critical staffing
 (a)Audit by DOT Inspector GeneralNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall conduct and complete an audit of the staffing model used by the Federal Aviation Administration to determine the number of aviation safety inspectors that are needed to fulfill the mission of the Federal Aviation Administration and adequately ensure aviation safety.
 (b)ContentsThe audit shall include, at a minimum— (1)a review of the staffing model and an analysis of how consistently the staffing model is applied throughout the Federal Aviation Administration's aviation safety lines of business;
 (2)a review of the assumptions and methods used in devising and implementing the staffing model to assess the adequacy of the staffing model to predict the number of aviation safety inspectors needed to properly fulfill the mission of the Federal Aviation Administration and meet the future growth of the aviation industry; and
 (3)a determination on whether the current staffing model takes into account the Federal Aviation Administration's authority to fully utilize designees.
 (c)ReportNot later than 30 days after the date of completion of the audit, the Inspector General shall submit to the appropriate committees of Congress a report on the results of the audit.
 2505.Approach control radar in all air traffic control towersThe Administrator of the Federal Aviation Administration shall— (1)identify airports that are currently served by Federal Aviation Administration towers with non-radar approach and departure control (Type 4 tower); and
 (2)develop an implementation plan, including budgetary considerations, to provide the facilities identified under paragraph (1) with approach control radar.
					FThird class medical reform and general aviation pilot protections
 2601.Short titleThis subtitle may be cited as the Pilot's Bill of Rights 2. 2602.Medical certification of certain small aircraft pilots (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise regulations to ensure that an individual may operate as pilot in command of a covered aircraft if—
 (1)the individual possesses a valid driver's license issued by a State, territory, or possession of the United States and complies with all medical requirements or restrictions associated with that license;
 (2)the individual holds a medical certificate issued by the Federal Aviation Administration on the date of enactment of this Act, held such a certificate at any point during the 10-year period preceding such date of enactment, or obtains such a certificate after such date of enactment;
 (3)the most recent medical certificate issued by the Federal Aviation Administration to the individual—
 (A)indicates whether the certificate is first, second, or third class; (B)may include authorization for special issuance;
 (C)may be expired; (D)cannot have been revoked or suspended; and
 (E)cannot have been withdrawn; (4)the most recent application for airman medical certification submitted to the Federal Aviation Administration by the individual cannot have been completed and denied;
 (5)the individual has completed a medical education course described in subsection (c) during the 24 calendar months before acting as pilot in command of a covered aircraft and demonstrates proof of completion of the course;
 (6)the individual, when serving as a pilot in command, is under the care and treatment of a physician if the individual has been diagnosed with any medical condition that may impact the ability of the individual to fly;
 (7)the individual has received a comprehensive medical examination from a State-licensed physician during the previous 48 months and—
 (A)prior to the examination, the individual— (i)completed the individual's section of the checklist described in subsection (b); and
 (ii)provided the completed checklist to the physician performing the examination; and (B)the physician conducted the comprehensive medical examination in accordance with the checklist described in subsection (b), checking each item specified during the examination and addressing, as medically appropriate, every medical condition listed, and any medications the individual is taking; and
 (8)the individual is operating in accordance with the following conditions: (A)The covered aircraft is carrying not more than 5 passengers.
 (B)The individual is operating the covered aircraft under visual flight rules or instrument flight rules.
 (C)The flight, including each portion of that flight, is not carried out— (i)for compensation or hire, including that no passenger or property on the flight is being carried for compensation or hire;
 (ii)at an altitude that is more than 18,000 feet above mean sea level; (iii)outside the United States, unless authorized by the country in which the flight is conducted; or
 (iv)at an indicated air speed exceeding 250 knots. (b)Comprehensive medical examination (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall develop a checklist for an individual to complete and provide to the physician performing the comprehensive medical examination required in subsection (a)(7).
 (2)RequirementsThe checklist shall contain— (A)a section, for the individual to complete that contains—
 (i)boxes 3 through 13 and boxes 16 through 19 of the Federal Aviation Administration Form 8500–8 (3–99);
 (ii)a signature line for the individual to affirm that— (I)the answers provided by the individual on that checklist, including the individual's answers regarding medical history, are true and complete;
 (II)the individual understands that he or she is prohibited under Federal Aviation Administration regulations from acting as pilot in command, or any other capacity as a required flight crew member, if he or she knows or has reason to know of any medical deficiency or medically disqualifying condition that would make the individual unable to operate the aircraft in a safe manner; and
 (III)the individual is aware of the regulations pertaining to the prohibition on operations during medical deficiency and has no medically disqualifying conditions in accordance with applicable law;
 (B)a section with instructions for the individual to provide the completed checklist to the physician performing the comprehensive medical examination required in subsection (a)(7); and
 (C)a section, for the physician to complete, that instructs the physician— (i)to perform a clinical examination of—
 (I)head, face, neck, and scalp; (II)nose, sinuses, mouth, and throat;
 (III)ears, general (internal and external canals), and eardrums (perforation); (IV)eyes (general), ophthalmoscopic, pupils (equality and reaction), and ocular motility (associated parallel movement, nystagmus);
 (V)lungs and chest (not including breast examination); (VI)heart (precordial activity, rhythm, sounds, and murmurs);
 (VII)vascular system (pulse, amplitude, and character, and arms, legs, and others); (VIII)abdomen and viscera (including hernia);
 (IX)anus (not including digital examination); (X)skin;
 (XI)G–U system (not including pelvic examination); (XII)upper and lower extremities (strength and range of motion);
 (XIII)spine and other musculoskeletal; (XIV)identifying body marks, scars, and tattoos (size and location);
 (XV)lymphatics; (XVI)neurologic (tendon reflexes, equilibrium, senses, cranial nerves, and coordination, etc.);
 (XVII)psychiatric (appearance, behavior, mood, communication, and memory); (XVIII)general systemic;
 (XIX)hearing; (XX)vision (distant, near, and intermediate vision, field of vision, color vision, and ocular alignment);
 (XXI)blood pressure and pulse; and (XXII)anything else the physician, in his or her medical judgment, considers necessary;
 (ii)to exercise medical discretion to address, as medically appropriate, any medical conditions identified, and to exercise medical discretion in determining whether any medical tests are warranted as part of the comprehensive medical examination;
 (iii)to discuss all drugs the individual reports taking (prescription and nonprescription) and their potential to interfere with the safe operation of an aircraft or motor vehicle;
 (iv)to sign the checklist, stating: I certify that I discussed all items on this checklist with the individual during my examination, discussed any medications the individual is taking that could interfere with their ability to safely operate an aircraft or motor vehicle, and performed an examination that included all of the items on this checklist. I certify that I am not aware of any medical condition that, as presently treated, could interfere with the individual's ability to safely operate an aircraft.; and
 (v)to provide the date the comprehensive medical examination was completed, and the physician's full name, address, telephone number, and State medical license number.
 (3)LogbookThe completed checklist shall be retained in the individual's logbook and made available on request.
 (c)Medical education course requirementsThe medical education course described in this subsection shall— (1)be available on the Internet free of charge;
 (2)be developed and periodically updated in coordination with representatives of relevant nonprofit and not-for-profit general aviation stakeholder groups;
 (3)educate pilots on conducting medical self-assessments; (4)advise pilots on identifying warning signs of potential serious medical conditions;
 (5)identify risk mitigation strategies for medical conditions; (6)increase awareness of the impacts of potentially impairing over-the-counter and prescription drug medications;
 (7)encourage regular medical examinations and consultations with primary care physicians; (8)inform pilots of the regulations pertaining to the prohibition on operations during medical deficiency and medically disqualifying conditions;
 (9)provide the checklist developed by the Federal Aviation Administration in accordance with subsection (b); and
 (10)upon successful completion of the course, electronically provide to the individual and transmit to the Federal Aviation Administration—
 (A)a certification of completion of the medical education course, which shall be printed and retained in the individual's logbook and made available upon request, and shall contain the individual's name, address, and airman certificate number;
 (B)subject to subsection (d), a release authorizing the National Driver Register through a designated State Department of Motor Vehicles to furnish to the Federal Aviation Administration information pertaining to the individual's driving record;
 (C)a certification by the individual that the individual is under the care and treatment of a physician if the individual has been diagnosed with any medical condition that may impact the ability of the individual to fly, as required under (a)(6);
 (D)a form that includes— (i)the name, address, telephone number, and airman certificate number of the individual;
 (ii)the name, address, telephone number, and State medical license number of the physician performing the comprehensive medical examination required in subsection (a)(7);
 (iii)the date of the comprehensive medical examination required in subsection (a)(7); and (iv)a certification by the individual that the checklist described in subsection (b) was followed and signed by the physician in the comprehensive medical examination required in subsection (a)(7); and
 (E)a statement, which shall be printed, and signed by the individual certifying that the individual understands the existing prohibition on operations during medical deficiency by stating: I understand that I cannot act as pilot in command, or any other capacity as a required flight crew member, if I know or have reason to know of any medical condition that would make me unable to operate the aircraft in a safe manner..
 (d)National driver registerThe authorization under subsection (c)(10)(B) shall be an authorization for a single access to the information contained in the National Driver Register.
					(e)Special issuance process
 (1)In generalAn individual who has qualified for the third-class medical certificate exemption under subsection (a) and is seeking to serve as a pilot in command of a covered aircraft shall be required to have completed the process for obtaining an Authorization for Special Issuance of a Medical Certificate for each of the following:
 (A)A mental health disorder, limited to an established medical history or clinical diagnosis of— (i)personality disorder that is severe enough to have repeatedly manifested itself by overt acts;
 (ii)psychosis, defined as a case in which an individual— (I)has manifested delusions, hallucinations, grossly bizarre or disorganized behavior, or other commonly accepted symptoms of psychosis; or
 (II)may reasonably be expected to manifest delusions, hallucinations, grossly bizarre or disorganized behavior, or other commonly accepted symptoms of psychosis;
 (iii)bipolar disorder; or (iv)substance dependence within the previous 2 years, as defined in section 67.307(a)(4) of title 14, Code of Federal Regulations.
 (B)A neurological disorder, limited to an established medical history or clinical diagnosis of any of the following:
 (i)Epilepsy. (ii)Disturbance of consciousness without satisfactory medical explanation of the cause.
 (iii)A transient loss of control of nervous system functions without satisfactory medical explanation of the cause.
 (C)A cardiovascular condition, limited to a one-time special issuance for each diagnosis of the following:
 (i)Myocardial infraction. (ii)Coronary heart disease that has required treatment.
 (iii)Cardiac valve replacement. (iv)Heart replacement.
 (2)Special rule for cardiovascular conditionsIn the case of an individual with a cardiovascular condition, the process for obtaining an Authorization for Special Issuance of a Medical Certificate shall be satisfied with the successful completion of an appropriate clinical evaluation without a mandatory wait period.
						(3)Special rule for mental health conditions
 (A)In the case of an individual with a clinically diagnosed mental health condition, the third-class medical certificate exemption under subsection (a) shall not apply if—
 (i)in the judgment of the individual's State-licensed medical specialist, the condition— (I)renders the individual unable to safely perform the duties or exercise the airman privileges described in subsection (a)(8); or
 (II)may reasonably be expected to make the individual unable to perform the duties or exercise the privileges described in subsection (a)(8); or
 (ii)the individual's driver's license is revoked by the issuing agency as a result of a clinically diagnosed mental health condition.
 (B)Subject to subparagraph (A), an individual clinically diagnosed with a mental health condition shall certify every 2 years, in conjunction with the certification under subsection (c)(10)(C), that the individual is under the care of a State-licensed medical specialist for that mental health condition.
							(4)Special rule for neurological conditions
 (A)In the case of an individual with a clinically diagnosed neurological condition, the third-class medical certificate exemption under subsection (a) shall not apply if—
 (i)in the judgment of the individual's State-licensed medical specialist, the condition— (I)renders the individual unable to safely perform the duties or exercise the airman privileges described in subsection (a)(8); or
 (II)may reasonably be expected to make the individual unable to perform the duties or exercise the privileges described in subsection (a)(8); or
 (ii)the individual's driver's license is revoked by the issuing agency as a result of a clinically diagnosed neurological condition.
 (B)Subject to subparagraph (A), an individual clinically diagnosed with a neurological condition shall certify every 2 years, in conjunction with the certification under subsection (c)(10)(C), that the individual is under the care of a State-licensed medical specialist for that neurological condition.
							(f)Identification of additional medical conditions for the caci program
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall review and identify additional medical conditions that could be added to the program known as the Conditions AMEs Can Issue (CACI) program.
 (2)ConsultationsIn carrying out paragraph (1), the Administrator shall consult with aviation, medical, and union stakeholders.
 (3)Report requiredNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report listing the medical conditions that have been added to the CACI program under paragraph (1).
						(g)Expedited authorization for special issuance of a medical certificate
 (1)In generalThe Administrator shall implement procedures to expedite the process for obtaining an Authorization for Special Issuance of a Medical Certificate under section 67.401 of title 14, Code of Federal Regulations.
 (2)ConsultationsIn carrying out paragraph (1), the Administrator shall consult with aviation, medical, and union stakeholders.
 (3)Report requiredNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing how the procedures implemented under paragraph (1) will streamline the process for obtaining an Authorization for Special Issuance of a Medical Certificate and reduce the amount of time needed to review and decide special issuance cases.
 (h)Report requiredNot later than 5 years after the date of enactment of this Act, the Administrator, in coordination with the National Transportation Safety Board, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the effect of the regulations issued or revised under subsection (a) and includes statistics with respect to changes in small aircraft activity and safety incidents.
 (i)Prohibition on enforcement actionsBeginning on the date that is 1 year after the date of enactment of this Act, the Administrator may not take an enforcement action for not holding a valid third-class medical certificate against a pilot of a covered aircraft for a flight, through a good faith effort, if the pilot and the flight meet the applicable requirements under subsection (a), except paragraph (5) of that subsection, unless the Administrator has published final regulations in the Federal Register under that subsection.
 (j)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that— (1)is authorized under Federal law to carry not more than 6 occupants; and
 (2)has a maximum certificated takeoff weight of not more than 6,000 pounds. (k)Operations coveredThe provisions and requirements covered in this section do not apply to pilots who elect to operate under the medical requirements under subsection (b) or subsection (c) of section 61.23 of title 14, Code of Federal Regulations.
					(l)Authority to require additional information
 (1)In generalIf the Administrator receives credible or urgent information, including from the National Driver Register or the Administrator's Safety Hotline, that reflects on an individual's ability to safely operate a covered aircraft under the third-class medical certificate exemption in subsection (a), the Administrator may require the individual to provide additional information or history so that the Administrator may determine whether the individual is safe to continue operating a covered aircraft.
 (2)Use of informationThe Administrator may use credible or urgent information received under paragraph (1) to request an individual to provide additional information or to take actions under section 44709(b) of title 49, United States Code.
						2603.Expansion of pilot's bill of rights
 (a)Appeals of suspended and revoked airman certificatesSection 2(d)(1) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended by striking or imposing a punitive civil action or an emergency order of revocation under subsections (d) and (e) of section 44709 of such title and inserting suspending or revoking an airman certificate under section 44709(d) of such title, or imposing an emergency order of revocation under subsections (d) and (e) of section 44709 of such title.
 (b)De novo review by district court; burden of proofSection 2(e) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)by amending paragraph (1) to read as follows:  (1)In generalIn an appeal filed under subsection (d) in a United States district court with respect to a denial, suspension, or revocation of an airman certificate by the Administrator—
 (A)the district court shall review the denial, suspension, or revocation de novo, including by— (i)conducting a full independent review of the complete administrative record of the denial, suspension, or revocation;
 (ii)permitting additional discovery and the taking of additional evidence; and (iii)making the findings of fact and conclusions of law required by Rule 52 of the Federal Rules of Civil Procedure without being bound to any findings of fact of the Administrator or the National Transportation Safety Board.;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1) the following:
							
 (2)Burden of proofIn an appeal filed under subsection (d) in a United States district court after an exhaustion of administrative remedies, the burden of proof shall be as follows:
 (A)In an appeal of the denial of an application for the issuance or renewal of an airman certificate under section 44703 of title 49, United States Code, the burden of proof shall be upon the applicant denied an airman certificate by the Administrator.
 (B)In an appeal of an order issued by the Administrator under section 44709 of title 49, United States Code, the burden of proof shall be upon the Administrator.; and
 (4)by adding at the end the following:  (4)Applicability of Administrative Procedure ActNotwithstanding paragraph (1)(A) of this subsection or subsection (a)(1) of section 554 of title 5, United States Code, section 554 of such title shall apply to adjudications of the Administrator and the National Transportation Safety Board to the same extent as that section applied to such adjudications before the date of enactment of the Pilot's Bill of Rights 2..
 (c)Notification of investigationSubsection (b) of section 2 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)in paragraph (2)(A), by inserting and the specific activity on which the investigation is based after nature of the investigation; (2)in paragraph (3), by striking timely; and
 (3)in paragraph (5), by striking section 44709(c)(2) and inserting section 44709(e)(2). (d)Release of investigative reportsSection 2 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is further amended by inserting after subsection (e) the following:
						
							(f)Release of investigative reports
								(1)In general
 (A)Emergency ordersIn any proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator issues an emergency order under subsections (d) and (e) of section 44709, section 44710, or section 46105(c) of title 49, United States Code, or another order that takes effect immediately, the Administrator shall provide to the individual holding the airman certificate the releasable portion of the investigative report at the time the Administrator issues the order. If the complete Report of Investigation is not available at the time the Emergency Order is issued, the Administrator shall issue all portions of the report that are available at the time and shall provide the full report within 5 days of its completion.
 (B)Other ordersIn any non-emergency proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator notifies the certificate holder of a proposed certificate action under subsections (b) and (c) of section 44709 or section 44710 of title 49, United States Code, the Administrator shall, upon the written request of the covered certificate holder and at any time after that notification, provide to the covered certificate holder the releasable portion of the investigative report.
 (2)Motion for dismissalIf the Administrator does not provide the releasable portions of the investigative report to the individual holding the airman certificate subject to the proceeding referred to in paragraph (1) by the time required by that paragraph, the individual may move to dismiss the complaint of the Administrator or for other relief and, unless the Administrator establishes good cause for the failure to provide the investigative report or for a lack of timeliness, the administrative law judge shall order such relief as the judge considers appropriate.
 (3)Releasable portion of investigative reportFor purposes of paragraph (1), the releasable portion of an investigative report is all information in the report, except for the following:
 (A)Information that is privileged. (B)Information that constitutes work product or reflects internal deliberative process.
 (C)Information that would disclose the identity of a confidential source. (D)Information the disclosure of which is prohibited by any other provision of law.
 (E)Information that is not relevant to the subject matter of the proceeding. (F)Information the Administrator can demonstrate is withheld for good cause.
 (G)Sensitive security information, as defined in section 15.5 of title 49, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)Rule of constructionNothing in this subsection shall be construed to prevent the Administrator from releasing to an individual subject to an investigation described in subsection (b)(1)—
 (A)information in addition to the information included in the releasable portion of the investigative report; or
 (B)a copy of the investigative report before the Administrator issues a complaint.. 2604.Limitations on reexamination of certificate holders (a)In generalSection 44709(a) is amended—
 (1)by striking The Administrator and inserting the following:  (1)In generalThe Administrator;
 (2)by striking reexamine and inserting , except as provided in paragraph (2), reexamine; and (3)by adding at the end the following:
							
								(2)Limitation on the reexamination of airman certificates
 (A)In generalThe Administrator may not reexamine an airman holding a student, sport, recreational, or private pilot certificate issued under section 44703 of this title if the reexamination is ordered as a result of an event involving the fault of the Federal Aviation Administration or its designee, unless the Administrator has reasonable grounds—
 (i)to establish that the airman may not be qualified to exercise the privileges of a particular certificate or rating, based upon an act or omission committed by the airman while exercising those privileges, after the certificate or rating was issued by the Federal Aviation Administration or its designee; or
 (ii)to demonstrate that the airman obtained the certificate or the rating through fraudulent means or through an examination that was substantially and demonstrably inadequate to establish the airman's qualifications.
 (B)Notification requirementsBefore taking any action to reexamine an airman under subparagraph (A), the Administrator shall provide to the airman—
 (i)a reasonable basis, described in detail, for requesting the reexamination; and (ii)any information gathered by the Federal Aviation Administration, that the Administrator determines is appropriate to provide, such as the scope and nature of the requested reexamination, that formed the basis for that justification..
 (b)Amendment, modification, suspension, or revocation of airman certificates after reexaminationSection 44709(b) is amended— (1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A), as redesignated, by striking The Administrator and inserting the following:  (1)In generalExcept as provided in paragraph (2), the Administrator; and
 (4)by adding at the end the following:  (2)Amendments, modifications, suspensions, and revocations of airman certificates after reexamination (A)In generalThe Administrator may not issue an order to amend, modify, suspend, or revoke an airman certificate held by a student, sport, recreational, or private pilot and issued under section 44703 of this title after a reexamination of the airman holding the certificate unless the Administrator determines that the airman—
 (i)lacks the technical skills and competency, or care, judgment, and responsibility, necessary to hold and safely exercise the privileges of the certificate; or
 (ii)materially contributed to the issuance of the certificate by fraudulent means. (B)Standard of reviewAny order of the Administrator under this paragraph shall be subject to the standard of review provided for under section 2 of the Pilot's Bill of Rights (49 U.S.C. 44703 note)..
 (c)Conforming amendmentsSection 44709(d)(1) is amended— (1)in subparagraph (A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i); and
 (2)in subparagraph (B), by striking subsection (b)(1)(B) and inserting subsection (b)(1)(A)(ii). 2605.Expediting updates to notam program (a)In general (1)Beginning on the date that is 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration may not take any enforcement action against any individual for a violation of a NOTAM (as defined in section 3 of the Pilot's Bill of Rights (49 U.S.C. 44701 note)) until the Administrator certifies to the appropriate congressional committees that the Administrator has complied with the requirements of section 3 of the Pilot's Bill of Rights, as amended by this section.
 (2)In this subsection, the term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Committee on Transportation and Infrastructure of the House of Representatives. (b)AmendmentsSection 3 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1162; 49 U.S.C. 44701 note) is amended—
 (1)in subsection (a)(2)— (A)in the matter preceding subparagraph (A)—
 (i)by striking this Act and inserting the Pilot's Bill of Rights 2; and (ii)by striking begin and inserting complete the implementation of;
 (B)by amending subparagraph (B) to read as follows:  (B)to continue developing and modernizing the NOTAM repository, in a public central location, to maintain and archive all NOTAMs, including the original content and form of the notices, the original date of publication, and any amendments to such notices with the date of each amendment, in a manner that is Internet-accessible, machine-readable, and searchable;;
 (C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
								
 (D)to specify the times during which temporary flight restrictions are in effect and the duration of a designation of special use airspace in a specific area.; and
 (2)by amending subsection (d) to read as follows:  (d)Designation of repository as sole source for notams (1)In generalThe Administrator—
 (A)shall consider the repository for NOTAMs under subsection (a)(2)(B) to be the sole location for airmen to check for NOTAMs; and
 (B)may not consider a NOTAM to be announced or published until the NOTAM is included in the repository for NOTAMs under subsection (a)(2)(B).
										(2)Prohibition on taking action for violations of notams not in repository
 (A)In generalExcept as provided in subparagraph (B), beginning on the date that the repository under subsection (a)(2)(B) is final and published, the Administrator may not take any enforcement action against an airman for a violation of a NOTAM during a flight if—
 (i)that NOTAM is not available through the repository before the commencement of the flight; and (ii)that NOTAM is not reasonably accessible and identifiable to the airman.
 (B)Exception for national securitySubparagraph (A) shall not apply in the case of an enforcement action for a violation of a NOTAM that directly relates to national security..
						2606.Accessibility of certain flight data
 (a)In generalSubchapter I of chapter 471 is amended by inserting after section 47124 the following:
						
							47124a.Accessibility of certain flight data
 (a)DefinitionsIn this section: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)Applicable individualThe term applicable individual means an individual who is the subject of an investigation initiated by the Administrator related to a covered flight record.
 (4)Contract towerThe term contract tower means an air traffic control tower providing air traffic control services pursuant to a contract with the Administration under the contract air traffic control tower program under section 47124(b)(3).
 (5)Covered flight recordThe term covered flight record means any air traffic data (as defined in section 2(b)(4)(B) of the Pilot's Bill of Rights (49 U.S.C. 44703 note)), created, maintained, or controlled by any program of the Administration, including any program of the Administration carried out by employees or contractors of the Administration, such as contract towers, flight service stations, and controller training programs.
									(b)Provision of covered flight record to administration
 (1)RequestsWhenever the Administration receives a written request for a covered flight record from an applicable individual and the covered flight record is not in the possession of the Administration, the Administrator shall request the covered flight record from the contract tower or other contractor of the Administration in possession of the covered flight record.
 (2)Provision of recordsAny covered flight record created, maintained, or controlled by a contract tower or another contractor of the Administration that maintains covered flight records shall be provided to the Administration if the Administration requests the record pursuant to paragraph (1).
 (3)Notice of proposed certificate actionIf the Administrator has issued, or subsequently issues, a Notice of Proposed Certificate Action relying on evidence contained in the covered flight record and the individual who is the subject of an investigation has requested the record, the Administrator shall promptly produce the record and extend the time the individual has to respond to the Notice of Proposed Certificate Action until the covered flight record is provided.
									(c)Implementation
 (1)In generalNot later than 180 days after the date of enactment of the Pilot's Bill of Rights 2, the Administrator shall promulgate regulations or guidance to ensure compliance with this section.
									(2)Compliance by contractors
 (A)Compliance with this section by a contract tower or other contractor of the Administration that maintains covered flight records shall be included as a material term in any contract between the Administration and the contract tower or contractor entered into or renewed on or after the date of enactment of the Pilot's Bill of Rights 2.
 (B)Subparagraph (A) shall not apply to any contract or agreement in effect on the date of enactment of the Pilot's Bill of Rights 2 unless the contract or agreement is renegotiated, renewed, or modified after that date..
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by inserting after the item relating to section 47124 the following:
						47124a. Accessibility of certain flight data..
 2607.Authority for legal counsel to issue certain noticesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 13.11 of title 14, Code of Federal Regulations, to authorize legal counsel of the Federal Aviation Administration to close enforcement actions covered by that section with a warning notice, letter of correction, or other administrative action.
				IIIAir service improvements
 3001.DefinitionsIn this title: (1)Covered air carrierThe term covered air carrier means an air carrier or a foreign air carrier as those terms are defined in section 40102 of title 49, United States Code.
 (2)Online serviceThe term online service means any service available over the Internet, or that connects to the Internet or a wide-area network.
 (3)Ticket agentThe term ticket agent has the meaning given the term in section 40102 of title 49, United States Code. APassenger air service improvements 3101.Causes of airline delays or cancellations (a)Review (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review the categorization of delays and cancellations with respect to air carriers that are required to report such data.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Secretary shall consider, at a minimum— (A)whether delays and cancellations attributed by an air carrier to weather were unavoidable due to an operational or air traffic control issue, or due to the air carrier's preference in determining which flights to delay or cancel during a weather event;
 (B)whether and to what extent delays and cancellations attributed by an air carrier to weather disproportionately impact service to smaller airports and communities; and
 (C)whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to inform a passenger that a flight is delayed or cancelled due to weather, without any other context or explanation for the delay or cancellation, when the air carrier has discretion as to which flights to delay or cancel.
 (3)Advisory Committee for Aviation Consumer ProtectionThe Secretary may use the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to the appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 (c)Savings provisionNothing in this section shall be construed as affecting the decision of an air carrier to maximize its system capacity during weather-related events to accommodate the greatest number of passengers.
					3102.Involuntary changes to itineraries
					(a)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to change the itinerary of a passenger, more than 24 hours before departure, if the new itinerary involves additional stops or departs 3 hours earlier or later and compensation or other more suitable air transportation is not offered.
 (2)Advisory Committee for Aviation Consumer ProtectionThe Secretary may use the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 3103.Additional consumer protectionsNot later than 180 days after the date that the reviews under sections 3101 and 3102 of this Act are complete, the Secretary of Transportation shall issue a supplemental notice of proposed rulemaking to its notice of proposed rulemaking published in the Federal Register on May 23, 2014 (DOT–OST–2014–0056) (relating to the transparency of airline ancillary fees and other consumer protection issues) to consider the following:
 (1)Requiring an air carrier to provide notification and refunds or other consideration to a consumer who is impacted by delays or cancellations when an air carrier has a choice as to which flights to cancel or delay during a weather-related event.
 (2)Requiring an air carrier to provide notification and refunds or other consideration to a consumer who is impacted by involuntary changes to the consumer's itinerary.
					3104.Addressing the needs of families of passengers involved in aircraft accidents
 (a)Air carriers holding certificates of public convenience and necessitySection 41113 is amended— (1)in subsection (a), by striking a major and inserting any;
 (2)in subsection (b)— (A)in paragraph (9), by striking (and any other victim of the accident) and inserting (and any other victim of the accident, including any victim on the ground);
 (B)in paragraph (16), by striking major and inserting any; and (C)in paragraph (17)(A), by striking significant and inserting any; and
 (3)by amending subsection (e) to read as follows:  (e)DefinitionsIn this section:
 (1)Aircraft accident means any aviation disaster, regardless of its cause or suspected cause, for which the National Transportation Safety Board is the lead investigative agency.
 (2)Passenger has the meaning given the term in section 1136.. (b)Foreign air carriers providing foreign air transportationSection 41313 is amended—
 (1)in subsection (b), by striking a major and inserting any; and (2)in subsection (c)—
 (A)in paragraph (1), by striking a significant and inserting any; (B)in paragraph (2), by striking a significant and inserting any;
 (C)in paragraph (16), by striking major and inserting any; and (D)in paragraph (17)(A), by striking significant and inserting any.
 (c)National Transportation Safety BoardSection 1136(a) is amended by striking aircraft accident within the United States involving an air carrier or foreign air carrier and resulting in a major loss of life and inserting aircraft accident involving an air carrier or foreign air carrier, resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency.
					3105.Emergency medical kits
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and revise, as appropriate, the regulations under part 121 of title 14, Code of Federal Regulations, regarding the emergency medical equipment requirements, including the contents of the first-aid kit, applicable to all certificate holders operating passenger-carrying airplanes under that part.
 (b)ConsiderationsIn carrying out subsection (a), the Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children, including consideration of an epinephrine auto-injector, as appropriate.
					3106.Travelers with disabilities
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study of airport accessibility best practices for individuals with disabilities; and
 (2)submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
 (b)ContentsThe study under subsection (a) shall include accessibility best practices beyond those recommended under the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.), Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), Air Carrier Access Act of 1986 (100 Stat. 1080; Public Law 99–435), or Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that improve infrastructure and communications, such as with regard to wayfinding, amenities, and passenger care.
					3107.Extension of Advisory
			 Committee for Aviation Consumer Protection
 (a)TerminationSection 411(h) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended by striking July 15, 2016 and inserting September 30, 2017.
 (b)Financial disclosureSection 411 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is further amended—
 (1)by redesignating subsection (h) as subsection (i); and (2)by inserting before subsection (i), the following:
							
 (h)Conflict of interest disclosureBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2016, each member of the advisory committee who is not a government employee shall disclose, on an annual basis, any potential conflicts of interest, including financial conflicts of interest, to the Secretary in such form and manner as prescribed by the Secretary..
 (c)RecommendationsSection 411(g) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended—
 (1)by striking of the first 2 calendar years beginning after the date of enactment of this Act and inserting calendar year; and (2)by inserting and post on the Department of Transportation Web site after Congress.
 3108.Extension of competitive access reportsSection 47107(r)(3) is amended by striking July 16, 2016 and inserting October 1, 2017. 3109.Refunds for delayed baggage (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations to require a covered air carrier to promptly provide an automatic refund to a passenger in the amount of any applicable ancillary fees paid if the covered air carrier has charged the passenger an ancillary fee for checked baggage but the covered air carrier fails to deliver the checked baggage to the passenger not later than 6 hours after the arrival of a domestic flight or 12 hours after the arrival of an international flight.
 (b)ExceptionIf as part of the rulemaking the Secretary makes a determination on the record that a requirement under subsection (a) is unfeasible and will negatively affect consumers in certain cases, the Secretary may modify 1 or both of the deadlines in that subsection for such cases, except that—
 (1)the deadline relating to a domestic flight may not exceed 12 hours after the arrival of the domestic flight; and
 (2)the deadline relating to an international flight may not exceed 24 hours after the arrival of the international flight.
						3110.Refunds for other fees that are not honored by a covered air carrier
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations that require each covered air carrier to promptly provide an automatic refund to a passenger of any ancillary fees paid for services that the passenger does not receive, including on the passenger's scheduled flight or, if rescheduled, a subsequent replacement itinerary.
 (b)Cancelled flightsAs part of the rule under subsection (a), the Secretary shall require each covered air carrier to promptly provide an automatic refund to a passenger of any ancillary fees paid for services that the passenger does not receive for a flight cancelled by the passenger.
					3111.Disclosure of fees to consumers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations requiring—
 (1)each covered air carrier to disclose to a consumer the baggage fee, cancellation fee, change fee, ticketing fee, and seat selection fee of that covered air carrier in a standardized format; and
 (2)notwithstanding the manner in which information regarding the fees described in paragraph (1) is collected, each ticket agent to disclose to a consumer such fees of a covered air carrier in the standardized format described in paragraph (1).
 (b)RequirementsThe regulations under subsection (a) shall require that each disclosure—
 (1)if ticketing is done on an Internet Web site or other online service— (A)be prominently displayed to the consumer prior to the point of purchase; and
 (B)set forth the fees described in subsection (a)(1) in clear and plain language and a font of easily readable size; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
						3112.Seat assignments
 (a)In generalNot later than 15 months after the date of enactment of this Act, the Secretary of Transportation shall complete such actions as may be necessary to require each covered air carrier and ticket agent to disclose to a consumer that seat selection for which a fee is charged is an optional service, and that if a consumer does not pay for a seat assignment, a seat will be assigned to the consumer from available inventory at the time the consumer checks in for the flight or prior to departure.
 (b)RequirementsThe disclosure under subsection (a) shall— (1)if ticketing is done on an Internet Web site or other online service, be prominently displayed to the consumer on that Internet Web site or online service during the selection of seating or prior to the point of purchase; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
						3113.Child seating
 (a)In generalNot later than 15 months after the date of enactment of this Act, the Secretary of Transportation shall complete such actions as may be necessary to require each covered air carrier and ticket agent to disclose to a consumer that if a reservation includes a child under the age of 13 traveling with an accompanying passenger who is age 13 or older—
 (1)whether adjoining seats are available at no additional cost at the time of purchase; and (2)if not, what the covered air carrier's policy is for accommodating adjoining seat requests at the time the consumer checks in for the flight or prior to departure.
 (b)RequirementsThe disclosure under subsection (a) shall— (1)if ticketing is done on an Internet Web site or other online service, be prominently displayed to the consumer on that Internet Web site or online service during the selection of seating or prior to the point of purchase; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
						3114.Consumer complaint process improvement
 (a)In generalSection 42302 is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
 (2)by inserting after subsection (a), the following:  (b)Point of saleEach air carrier, foreign air carrier, and ticket agent shall inform each consumer of a carrier service, at the point of sale, that the consumer can file a complaint about that service with the carrier and with the Aviation Consumer Protection Division of the Department of Transportation.;
 (3)by amending subsection (c), as redesignated, to read as follows:  (c)Internet Web site or other online service noticeEach air carrier and foreign air carrier shall include on its Internet Web site, any related mobile device application, and online service—
 (1)the hotline telephone number established under subsection (a) or for the Aviation Consumer Protection Division of the Department of Transportation;
 (2)an active link and the email address, telephone number, and mailing address of the air carrier or foreign air carrier, as applicable, for a consumer to submit a complaint to the carrier about the quality of service;
 (3)notice that the consumer can file a complaint with the Aviation Consumer Protection Division of the Department of Transportation;
 (4)an active link to the Internet Web site of the Aviation Consumer Protection Division of the Department of Transportation for a consumer to file a complaint; and
 (5)the active link described in paragraph (2) on the same Internet Web site page as the active link described in paragraph (4).; and
 (4)in subsection (d), as redesignated— (A)in the matter preceding paragraph (1), by striking An air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats and inserting Each air carrier and foreign air carrier;
 (B)in paragraph (1), by striking air carrier and inserting carrier; and (C)in paragraph (2), by striking air carrier and inserting carrier.
 (b)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations to implement the requirements of section 42302 of title 49, United States Code, as amended.
					3115.Online access to aviation consumer protection information
 (a)Internet web siteNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)complete an evaluation of the aviation consumer protection portion of the Department of Transportation's public Internet Web site to identify any changes to the user interface that will improve usability, accessibility, consumer satisfaction, and Web site performance;
 (2)in completing the evaluation under paragraph (1)— (A)consider the best practices of other Federal agencies with effective Web sites; and
 (B)consult with the Federal Web Managers Council; (3)develop a plan, including an implementation timeline, for—
 (A)making the changes identified under paragraph (1); and (B)making any necessary changes to that portion of the Web site that will enable a consumer—
 (i)to access information regarding each complaint filed with the Aviation Consumer Protection Division of the Department of Transportation;
 (ii)to search the complaints described in clause (i) by the name of the air carrier, the dates of departure and arrival, the airports of origin and departure, and the type of complaint; and
 (iii)to determine the date a complaint was filed and the date a complaint was resolved; and (4)submit the evaluation and plan to appropriate committees of Congress.
 (b)Mobile application softwareNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)implement a program to develop application software for wireless devices that will enable a user to access information and perform activities related to aviation consumer protection, such as—
 (A)information regarding airline passenger protections, including protections related to lost baggage and baggage fees, disclosure of additional fees, bumping, cancelled or delayed flights, damaged or lost baggage, and tarmac delays; and
 (B)file an aviation consumer complaint, including a safety and security, airline service, disability and discrimination, or privacy complaint, with the Aviation Consumer Protection Division of the Department of Transportation; and
 (2)make the application software available to the public at no cost. 3116.Study on in cabin wheelchair restraint systemsNot later than 2 years after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board, in consultation with the Secretary of Transportation, shall conduct a study to determine the ways in which particular individuals with significant disabilities who use wheelchairs, including power wheelchairs, can be accommodated through in cabin wheelchair restraint systems.
				3117.Training policies regarding  assistance for
			 persons with disabilities
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing—
 (1)each air carrier's training policy for its personnel and contractors regarding assistance for persons with disabilities, as required by Department of Transportation regulations;
 (2)any variations among the air carriers in the policies described in paragraph (1); (3)how the training policies are implemented to meet the Department of Transportation regulations;
 (4)how frequently an air carrier must train new employees and contractors due to turnover in positions that require such training;
 (5)how frequently, in the prior 10 years, the Department of Transportation has requested, after reviewing a training policy, that an air carrier take corrective action; and
 (6)the action taken by an air carrier under paragraph (5). (b)Best practicesAfter the date the report is submitted under subsection (a), the Secretary of Transportation, based on the findings of the report, shall develop and disseminate to air carriers such best practices as the Secretary considers necessary to improve the training policies.
					3118.Advisory committee on the air travel needs of passengers with disabilities
 (a)EstablishmentThe Secretary of Transportation shall establish an advisory committee for the air travel needs of passengers with disabilities (referred to in this section as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall advise the Secretary with regard to the implementation of the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080), including—
 (1)assessing the disability-related access barriers encountered by passengers with disabilities; (2)determining the extent to which the programs and activities of the Department of Transportation are addressing the barriers described in paragraph (1);
 (3)recommending improvements to the air travel experience of passengers with disabilities; and (4)such activities as the Secretary considers necessary to carry out this section.
						(c)Membership
 (1)In generalThe Advisory Committee shall be comprised of at least 1 representative of each of the following groups:
 (A)Passengers with disabilities. (B)National disability organizations.
 (C)Air carriers. (D)Airport operators.
 (E)Contractor service providers. (2)AppointmentThe Secretary of Transportation shall appoint each member of the Advisory Committee.
 (3)VacanciesA vacancy in the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (d)ChairpersonThe Secretary of Transportation shall designate, from among the members appointed under subsection (c), an individual to serve as chairperson of the Advisory Committee.
 (e)Travel expensesMembers of the advisory committee shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.
					(f)Reports
 (1)In generalNot later than February 1 of each year, the Advisory Committee shall submit to the Secretary of Transportation a report on the needs of passengers with disabilities in air travel, including—
 (A)an assessment of disability-related access barriers, both those that were evident in the preceding year and those that will likely be an issue in the next 5 years;
 (B)an evaluation of the extent to which the Department of Transportation’s programs and activities are eliminating disability-related access barriers;
 (C)a description of the Advisory Committee’s actions during the prior calendar year; (D)a description of activities that the Advisory Committee proposed to undertake in the succeeding calendar year; and
 (E)any recommendations for legislation, administrative action, or other action that the Advisory Committee considers appropriate.
 (2)Report to CongressNot later than 60 days after the date the Secretary receives the report under subparagraph (A), the Secretary shall submit to Congress a copy of the report, including any additional findings or recommendations that the Secretary considers appropriate.
 (g)TerminationThe Advisory Committee shall terminate 2 years after the date of enactment of this Act. 3119.Report on covered air carrier change, cancellation, and baggage fees (a)In generalThe Comptroller General of the United States shall conduct a study of existing airline industry change, cancellation, and bag fees and the current industry practice for handling changes to or cancellation of ticketed travel on covered air carriers.
 (b)ConsiderationsIn conducting the study, the Comptroller General shall consider, at a minimum— (1)whether and how each covered air carrier calculates its change fees, cancellation fees, and bag fees; and
 (2)the relationship between the cost of the ticket and the date of change or cancellation as compared to the date of travel.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
					3120.Enforcement of aviation consumer protection rules
 (a)In generalThe Comptroller General of the United States shall conduct a study to consider and evaluate Department of Transportation enforcement of aviation consumer protection rules.
 (b)ContentsThe study under subsection (a) shall include an evaluation of— (1)available enforcement mechanisms;
 (2)any obstacles to enforcement; and (3)trends in Department of Transportation enforcement actions.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
					3121.Dimensions for passenger seats
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall initiate a proceeding to study the minimum seat pitch for passenger seats on aircraft operated by air carriers (as defined in section 40102 of title 49, United States Code).
 (b)ConsiderationsIn reviewing any minimum seat pitch under subsection (a), the Secretary shall consider the safety of passengers, including passengers with disabilities.
					3122.Cell phone voice communication ban
 (a)In generalSubchapter I of chapter 417, as amended by section 2307 of this Act, is further amended by adding at the end the following:
						
							41726.Prohibition on certain cell phone voice communications
 (a)ProhibitionThe Secretary of Transportation may issue regulations— (1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate or intrastate air transportation; and
 (2)that exempt from the prohibition described in paragraph (1)— (A)any member of the flight crew on duty on an aircraft;
 (B)any flight attendant on duty on an aircraft; and (C)any Federal law enforcement officer acting in an official capacity.
 (b)DefinitionsIn this section: (1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands.
									(2)Mobile communications device
 (A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data.
 (B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. (b)Table of contentsThe table of contents at the beginning of chapter 417, as amended by section 2307 of this Act, is further amended by inserting after the item relating to section 41725 the following:
						41726. Prohibition on certain cell phone voice communications..
					3123.Availability of slots for new entrant air carriers at Newark Liberty International Airport
 (a)DefinitionsThe terms new entrant air carrier and slot have the meanings given those terms in section 41714(h) of title 49, United States Code. (b)Slots for new entrant air carriersThe Secretary shall, annually, by granting exemptions from the requirements under part 93 of title 14, Code of Federal Regulations, or by other means, make not less than 8 slots at Newark Liberty International Airport available to enable new entrant air carriers to provide air transportation.
 (c)ApplicabilitySubsection (a) shall not apply in any year— (1)new entrant air carriers operate 5 percent or more of the total number of slots at Newark Liberty International Airport; or
 (2)the Secretary makes a determination that making slots available to enable new entrant air carriers to provide air transportation at that airport is not in the public interest and doing so would significantly increase operational delays.
 (d)Report to CongressThe Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives not later than 14 calendar days after the date a determination is made under subsection (c)(2), including the reasons for that determination.
					BEssential air service
				3201.Essential air service
 (a)Authorization extensionSection 41742(a) is amended— (1)in paragraph (2), by striking $150,000,000 and all that follows though July 15, 2016 and inserting $155,000,000 for each of fiscal years 2016 through 2017; and
 (2)by striking paragraph (3). (b)DefinitionsSection 41731(a)(1)(A) is amended by striking clause (ii) and inserting the following:
						
 (ii)was determined, on or after October 1, 1988, and before December 1, 2012, under this subchapter by the Secretary of Transportation to be eligible to receive subsidized small community air service under section 41736(a);.
 (c)Seasonal serviceThe Secretary of Transportation may consider the flexibility of current operational dates and airport accessibility to meet local community needs when issuing requests for proposal of essential air service at seasonal airports.
					3202.Small community air service development program
 (a)Extension of authorizationSection 41743(e)(2) is amended to read as follows:  (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2016 through 2017 to carry out this section. Such sums shall remain available until expended..
 (b)EligibilitySection 41743(c)(1) is amended to read as follows:  (1)SizeOn the date of the most recent notice of order soliciting community proposals issued by the Secretary under this section, the airport serving the community or consortium—
 (A)was not larger than a small hub airport, as determined using the Department of Transportation’s most recent published classification; and
 (B)(i)had insufficient air carrier service; or (ii)had unreasonably high air fares..
					3203.Small community program amendments
 (a)In generalSection 41743(c)(4) is amended— (1)by inserting (B) Same projects.— before the second sentence and indenting appropriately;
 (2)by inserting (A) In general.— before the first sentence and indenting appropriately; (3)in subparagraph (B), as designated by this subsection, by striking No community and inserting Except as provided in subparagraph (C); and
 (4)by adding at the end the following:  (C)ExceptionThe Secretary may waive the limitation under subparagraph (B) related to projects that are the same if the Secretary determines that the community or consortium spent little or no money on its previous project or encountered industry or environmental challenges, due to circumstances that were reasonably beyond the control of the community or consortium..
 (b)Authority to make agreementsSection 41743(e)(1) is amended by adding at the end the following: The Secretary may amend the scope of a grant agreement at the request of the community or consortium and any participating air carrier, and may limit the scope of a grant agreement to only the elements using grant assistance or to only the elements achieved, if the Secretary determines that the amendment is reasonably consistent with the original purpose of the project..
 3204.WaiversSection 41732 is amended by adding at the end the following:  (c)WaiversNotwithstanding section 41733(e), upon request by an eligible place, the Secretary may waive, in whole or in part, subsections (a) and (b) of this section or subsections (a) through (c) of section 41734. A waiver issued under this subsection shall remain in effect for a limited period of time, as determined by the Secretary..
				3205.Working group on improving air service to small communities
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation and the Administrator of the Federal Aviation Administration shall establish a working group—
 (1)to identify obstacles to attracting and maintaining air transportation service to and from small communities; and
 (2)to develop recommendations for maintaining and improving air transportation service to and from small communities.
 (b)OutreachIn carrying out the requirements under paragraphs (1) and (2) of subsection (a), the working group shall consult with—
 (1)interested Governors; (2)representatives of State and local agencies, and other officials and groups, representing rural States and other rural areas;
 (3)other representatives of relevant State and local agencies; and (4)members of the public with experience in aviation safety, pilot training, economic development, and related issues.
 (c)ConsiderationsIn carrying out the requirements under paragraphs (1) and (2) of subsection (a), the working group shall—
 (1)consider whether funding for, and terms of, current or potential new programs is sufficient to help ensure continuation of or improvement to air transportation service to small communities, including the Essential Air Service Program and the Small Community Air Service Development Program;
 (2)identify initiatives to help support pilot training to provide air transportation service to small communities;
 (3)consider whether Federal funding for airports serving small communities, including airports that have lost air transportation services or had decreased enplanements in recent years, is adequate to ensure that small communities have access to quality, affordable air transportation service;
 (4)consider potential improvements in pilot training and any constraints affecting pilot career pathways that, if addressed, would increase both aviation safety and pilot supply;
 (5)identify innovative State or local efforts that have established public-private partnerships that are successful in attracting and retaining air transportation service in small communities; and
 (6)consider such other issues as the Secretary and Administrator consider appropriate. (d)Composition (1)In generalThe working group shall be facilitated through the Administrator or the Administrator's designee.
 (2)MembershipMembers of the working group shall be appointed by the Administrator and shall include representatives of—
 (A)State and local government, including State and local aviation officials; (B)State Governors;
 (C)aviation safety experts; (D)economic development officials; and
 (E)the traveling public from small communities. (e)Report and RecommendationsNot later than 1 year after the date of enactment of this Act, the Secretary and the Administrator shall submit to the appropriate committees of Congress a report, including—
 (1)a summary of the views expressed by the participants in the outreach under subsection (b); (2)a description of the working group's findings, including the identification of any areas of general consensus among the non-Federal participants in the outreach under subsection (b); and
 (3)any recommendations for legislative or regulatory action that would assist in maintaining and improving air transportation service to and from small communities.
						IVNextGen and FAA organization
 4001.DefinitionsIn this title: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)ADS–BThe term ADS–B means automatic dependent surveillance-broadcast.
 (4)ADS–B OutThe term ADS–B Out means automatic dependent surveillance-broadcast with the ability to transmit information from the aircraft to ground stations and to other equipped aircraft.
 (5)NextGenThe term NextGen means the Next Generation Air Transportation System. ANext Generation Air Transportation System 4101.Return on investment assessment (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the Administrator’s assessment of each NextGen program.
 (b)ContentsThe report under subsection (a) shall include— (1)an estimate of the date that each NextGen program will have a positive return on investment;
 (2)an assessment of the impacts of each such program for— (A)the Federal Government; and
 (B)the users of the national airspace system; (3)a description of how each such program directly contributes to a more safe and efficient air traffic control system; and
 (4)the status of NextGen programs and of the projected return on investment for each such program.
 (c)NextGen priority listBased on the assessment under subsection (a) the Administrator shall— (1)develop, in coordination with the NextGen Advisory Committee and considering the need for a balance between long-term and near-term user benefits, a prioritization of each NextGen program;
 (2)include the priority list in the report under subsection (b); and (3)prepare budget submissions to reflect the current status of NextGen programs and projected returns on investment for each program.
 (d)DefinitionsIn this section: (1)Key milestonesThe term key milestones includes cost and deployment schedule, and benefits anticipated in the most recent baseline.
 (2)Return on investmentThe term return on investment means the cost associated with technologies that are required by law or policy as compared to the benefits derived from such technologies by a government or a user of airspace.
 (e)Repeal of NextGen prioritiesSection 202 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
					4102.Ensuring FAA readiness to use new technology
 (a)In generalNot later than December 31, 2017, the Administrator shall— (1)ensure the capability of the Administration to receive space-based ADS-B data; and
 (2)use the data described under paragraph (1) to provide positive air traffic control, including separation of aircraft over the oceans and other specific regions not covered by radar.
 (b)ReportNot later than 6 months after the date of enactment of this Act, and biannually thereafter until the date that the Administrator certifies that the Administration has the capability to receive space-based ADS–B data, the Administrator shall submit to the appropriate committees of Congress a report that—
 (1)details the actions the Administrator has taken to ensure 2018 readiness and usage; (2)details the actions that remain to be taken to implement such capability;
 (3)includes a schedule for expected completion of each outstanding action described in paragraph (2); and
 (4)includes a detailed description of the investment decisions and requests for funding made by the Administrator that are consistent with the terrestrial ADS–B implementation to ensure a sustained program beyond 2018.
						4103.NextGen annual performance goals
 (a)Annual performance goalsSection 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
							
 (d)Annual performance goalsThe Administrator shall establish annual NextGen performance goals for each of the performance metrics set forth in subsection (a) to meet the performance metric baselines identified under subsection (b). Such goals shall be consistent with the annual performance objectives established by the senior policy committee (commonly known as the NextGen Advisory Committee) established under section 710 of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 40101 note)..
 (b)NextGen metrics reportSection 710(e)(2) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 40101 note) is amended—
 (1)in subparagraph (D), by striking ; and and inserting a semicolon; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)a description of the progress made in meeting the annual NextGen performance goals relative to the performance metrics established under section 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
 (c)Chief NextGen OfficerSection 106(s)(3) is amended— (1)in paragraph (2)(B), by adding at the end the following: In evaluating the performance of the Chief NextGen Officer for the purpose of awarding a bonus under this subparagraph, the Administrator shall consider the progress toward meeting the NextGen performance goals established pursuant to section 214(d) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).; and
 (2)in paragraph (3), by adding at the end the following: The annual performance goals set forth in the agreement shall include quantifiable NextGen airspace performance objectives regarding efficiency, productivity, capacity, and safety, which shall be established by the senior policy committee (commonly known as the NextGen Advisory Committee) established under section 710 of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 40101 note)..
						4104.Facility outage contingency plans
 (a)FindingsCongress makes the following findings: (1)On September 26, 2014, an Administration contract employee deliberately started a fire that destroyed critical equipment at the Administration’s Chicago Air Route Traffic Control Center (referred to in this section as the Chicago Center) in Aurora, Illinois.
 (2)As a result of the damage, Chicago Center was unable to control air traffic for more than 2 weeks, thousands of flights were delayed or cancelled into and out of O’Hare International Airport and Midway Airport in Chicago, and aviation stakeholders and airlines reportedly lost over $350,000,000.
 (3)According to the Office of the Inspector General of the Department of Transportation, the fire at Chicago Center demonstrated that the Administration’s contingency plans for the Chicago Center and the airspace it controls do not ensure redundancy and resiliency for sustained operations.
 (4)Further, the Inspector General found that Chicago Center incident highlighted the limited flexibility and lack of resiliency in critical elements of the Administration’s current air traffic control infrastructure, including limited communication capacity and the inability to easily transfer control of airspace and flight plans.
 (b)Comprehensive contingency planNot later than 180 days after the date of enactment of this Act, the Administrator shall update the Administration’s comprehensive contingency plan to address potential air traffic facility outages that could have a major impact on operation of the national airspace system.
 (c)ReportNot later than 60 days after the date the plan is updated under subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the update, including any recommendations for ensuring air traffic facility outages do not have a major impact on operation of the national airspace system.
					4105.ADS–B mandate assessment
 (a)FindingsCongress makes the following findings: (1)The Administration’s ADS–B program is expected to be the centerpiece of the NextGen effort at the Administration, but the satellite-based system faces uncertainty and controversy.
 (2)In May 2010, the Administration published a final rule that mandated airspace users be equipped with ADS–B Out avionics by January 1, 2020.
 (3)Subsequently, in April 2015, the Administration announced completion of the ADS–B ground-based radio infrastructure. However, the ADS–B program faces considerable uncertainty and unanswered questions about whether or not the 2020 mandate is still meaningful.
 (4)In 2014, the Office of the Inspector General found that while ADS–B is providing benefits where radar is limited or nonexistent in places such as the Gulf of Mexico, the system is providing only limited initial services to pilots and air traffic controllers in domestic airspace.
 (5)The Office of the Inspector General also found, in 2014, that all elements of the system, such as avionics, the ground infrastructure, and controller automation systems, had not yet been tested in combination to see if the overall system can be used in congested airspace and perform as well as existing radar, much less allow aircraft to fly closer together. This is referred to as end-to-end testing.
 (6)When this report was issued, commercial and general aviation stakeholders voiced serious concerns that equipping with new avionics for the 2020 mandate will be difficult due to the cost and limited availability of avionics, and capacity of certified repair stations to install avionics.
 (b)AssessmentNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall assess—
 (1)Administration and industry readiness to meet the ADS–B mandate by 2020;
 (2)changes to ADS–B program since May 2010; and (3)additional options to comply with the mandate and consequences, both for individual system users and for the overall safety and efficiency of the national airspace system, for noncompliance.
 (c)ReportNot later than 60 days after the date the assessment under subsection (b) is complete, the Inspector General of the Department of Transportation shall submit to the appropriate committees of Congress a report on the progress made toward meeting the ADS–B mandate by 2020, including any recommendations of the Inspector General to carry out such mandate.
					4106.Nextgen interoperability
 (a)In generalTo implement a more effective international strategy for achieving NextGen interoperability with foreign countries, the Administrator shall take the following actions:
 (1)Conduct a gap analysis to identify potential risks to NextGen interoperability with other Air Navigation Service Providers and establish a schedule for periodically reevaluating such risks.
 (2)Develop a plan that identifies and documents actions the Administrator will undertake to mitigate such risks, using information from the gap analysis as a basis for making management decisions about how to allocate resources for such actions.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the analysis conducted under paragraph (1) of subsection (a) and on the actions the Administrator has taken under paragraph (2) of such subsection.
					4107.NextGen transition management
 (a)In generalThe Administrator shall— (1)identify and analyze technical and operational maturity gaps in NextGen transition and implementation plans; and
 (2)develop a plan to mitigate the gaps identified in paragraph (1). (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the actions taken to carry out the plan required by subsection (a)(2).
					4108.Implementation of NextGen operational improvements
 (a)In generalTo help ensure that NextGen operational improvements are fully implemented in the midterm, the Administrator shall—
 (1)work with airlines and other users of the national airspace system (referred to in this section as NAS) to develop and implement a system to systematically track the use of existing performance based navigation (referred to in this section as PBN) procedures;
 (2)require consideration of other key operational improvements in planning for NextGen improvements, including identifying additional metroplexes for PBN projects, non-metroplex PBN procedures, as well as the identification of unused flight routes for decommissioning;
 (3)develop and implement guidelines for ensuring timely inclusion of appropriate stakeholders, including airport representatives, in the planning and implementation of NextGen improvement efforts; and
 (4)assure that NextGen planning documents provide stakeholders information on how and when operational improvements are expected to achieve NextGen goals and targets.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements of subsection (a), and on the schedule and process that will be used to implement PBN at additional airports, including information on how the Administration will partner and coordinate with private industry to ensure expeditious implementation of performance based navigation.
					4109.Cybersecurity
 (a)In generalThe Administrator shall— (1)identify and implement ways to better incorporate cybersecurity measures as a systems characteristic at all levels and phases of the architecture and design of air traffic control programs, including NextGen programs;
 (2)develop a threat model that will identify vulnerabilities to better focus resources to mitigate cybersecurity risks;
 (3)develop an appropriate plan to mitigate cybersecurity risk, to respond to an attack, intrusion, or otherwise unauthorized access and to adapt to evolving cybersecurity threats; and
 (4)foster a cybersecurity culture throughout the Administration, including air traffic control programs and relevant contractors.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
 4110.Defining NextGenNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)assess how the line items included in the Administration’s NextGen budget request relate to the goals and expected outcomes of NextGen, including how NextGen programs directly contribute to a measurably safer and more efficient air traffic control system; and
 (2)submit to the appropriate committees of Congress a report on the results of the assessment under paragraph (1), including any recommendations for the removal of line items that do not pertain to the overall vision for NextGen.
					4111.Human factors
 (a)In generalIn order to avoid having to subsequently modify products and services developed as a part of NextGen, the Administrator shall—
 (1)recognize and incorporate, in early design phases of all relevant NextGen programs, the human factors and procedural and airspace implications of stated goals and associated technical changes; and
 (2)ensure that a human factors specialist, separate from the research and certification groups, is directly involved with the NextGen approval process.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4112.Major acquisition reports
 (a)In generalThe Administrator shall evaluate the current acquisition practices of the Administration to ensure that such practices—
 (1)identify the current estimated costs for each acquisition system, including all segments; (2)separately identify cumulative amounts for acquisition costs, technical refresh, and other enhancements in order to identify the total baselined and re-baselined costs for each system; and
 (3)account for the way funds are being used when reporting to managers, Congress, and other stakeholders.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4113.Equipage mandates
 (a)In generalBefore NextGen-related equipage mandates are imposed on users of the national airspace system, the Administrator, in collaboration with all relevant stakeholders, shall—
 (1)provide a statement of estimated cost and benefits that is based upon mature and stable technical specifications; and
 (2)create a schedule for Administration deliverables and investments by both users and the Administration, including for procedure and airspace design, infrastructure deployment, and training.
						4114.Workforce
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall— (1)identify and assess barriers to attracting, developing, training, and retaining a talented workforce in the areas of systems engineering, architecture, systems integration, digital communications, and cybersecurity;
 (2)develop a comprehensive plan to attract, develop, train, and retain talented individuals; and (3)identify the resources needed to attract, develop, and retain this talent.
 (b)ReportThe Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4115.Architectural leadership
 (a)In generalIn order to provide an adequate technical foundation for steering NextGen’s technical governance and managing inevitable changes in technology and operations, the Administrator shall—
 (1)develop a plan that— (A)uses an architecture leadership community and an effective governance approach to assure a proper balance between documents and artifacts and to provide high-level guidance;
 (B)enables effective management and communication of dependencies; (C)provides flexibility and the ability to evolve to ensure accommodation of future needs; and
 (D)communicates changing circumstances in order to align agency and airspace user expectations; (2)determine the feasibility of conducting a small number of experiments among the Administration’s system integration partners to prototype candidate solutions for establishing and managing a vibrant architectural community; and
 (3)develop a method to initiate, grow, and engage a capable architecture community, from both within and outside of the Administration, who will expand the breadth and depth of expertise that is steering architectural changes.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4116.Programmatic risk management
 (a)In generalTo better inform the Administration's decisions regarding the prioritization of efforts and allocation of resources for NextGen, the Administrator shall—
 (1)solicit input from specialists in probability and statistics to identify and prioritize the programmatic and implementation risks to NextGen; and
 (2)develop a method to manage and mitigate the risks identified in paragraph (1). (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
 4117.NextGen prioritizationThe Administrator shall consider expediting NextGen modernization implementation projects at public use airports that share airspace with active military training ranges and do not have radar coverage where such implementation would improve the safety of aviation operations.
				BAdministration organization and employees
				4121.Cost-saving initiatives
 (a)In generalTo ensure that Administration initiatives are being implemented in a timely and fiscally responsible manner, the Administrator shall—
 (1)identify and implement agencywide cost-saving initiatives; and (2)develop appropriate schedules and metrics to measure whether the initiatives are successful in reducing costs.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4122.Treatment of essential employees during furloughs
 (a)Definition of essential employeeIn this section, the term essential employee means an employee of the Administration who performs work involving the safety of human life or the protection of property, as determined by the Administrator.
 (b)In generalIn implementing spending reductions under Federal law, the Administrator may furlough 1 or more employees of the Administration, except an essential employee, if the Administrator determines the furlough is necessary to achieve the required spending reductions.
 (c)Transfer of budgetary resourcesThe Administrator may transfer budgetary resources within the Administration to carry out subsection (b), except that the transfer may only be made to maintain essential employees.
					4123.Controller candidate interviews
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall require that an in-person interview be conducted with each individual applying for an air traffic control specialist position before that individual may be hired to fill that position.
 (b)GuidanceNot later than 30 days after the date of enactment of this Act, the Administrator shall establish guidelines regarding the in-person interview process described in subsection (a).
					4124.Hiring of air traffic controllers
 (a)In generalSection 44506 is amended by adding at the end the following:  (f)Hiring of certain air traffic control specialists (1)Consideration of applicants (A)Ensuring selection of most qualified applicantsIn appointing individuals to the position of air traffic controllers, the Administrator shall give preferential consideration to qualified individuals maintaining 52 consecutive weeks of air traffic control experience involving the full-time active separation of air traffic after receipt of an air traffic certification or air traffic control facility rating within 5 years of application while serving at—
 (i)a Federal Aviation Administration air traffic control facility; (ii)a civilian or military air traffic control facility of the Department of Defense; or
 (iii)a tower operating under contract with the Federal Aviation Administration under section 47124 of this title.
 (B)Consideration of additional applicantsThe Administrator shall consider additional applicants for the position of air traffic controller by referring an approximately equal number of employees for appointment among the 2 applicant pools. The number of employees referred for consideration from each group shall not differ by more than 10 percent.
 (i)Pool oneApplicants who: (I)have successfully completed air traffic controller training and graduated from an institution participating in the Collegiate Training Initiative program maintained under subsection (c)(1) who have received from the institution—
 (aa)an appropriate recommendation; or (bb)an endorsement certifying that the individual would have met the requirements in effect as of December 31, 2013, for an appropriate recommendation;
 (II)are eligible for a veterans recruitment appointment pursuant to section 4214 of title 38, United States Code, and provide a Certificate of Release or Discharge from Active Duty within 120 days of the announcement closing;
 (III)are eligible veterans (as defined in section 4211 of title 38, United States Code) maintaining aviation experience obtained in the course of the individual’s military experience; or
 (IV)are preference eligible veterans (as defined in section 2108 of title 5, United States Code). (ii)Pool twoApplicants who apply under a vacancy announcement recruiting from all United States citizens.
										(2)Use of biographical assessments
 (A)Biographical assessmentsThe Administration shall not use any biographical assessment when hiring under subparagraph (A) or subparagraph (B)(i) of paragraph (1).
									(B)Reconsideration of applicants disqualified on the basis of biographical assessments
 (i)In generalIf an individual described in subparagraph (A) or subparagraph (B)(i) of paragraph (1) who applied for the position of air traffic controller with the Administration in response to Vacancy Announcement FAA–AMC–14–ALLSRCE–33537 (issued on February 10, 2014) and was disqualified from the position as the result of a biographical assessment, the Administrator shall provide the applicant an opportunity to reapply as soon as practicable for the position under the revised hiring practices.
 (ii)Waiver of age restrictionThe Administrator shall waive any maximum age restriction for the position of air traffic controller with the Administration that would otherwise disqualify an individual from the position if the individual—
 (I)is reapplying for the position pursuant to clause (i) on or before December 31, 2017; and (II)met the maximum age requirement on the date of the individual’s previous application for the position during the interim hiring process.
 (3)Maximum entry age for experienced controllersNotwithstanding section 3307 of title 5, United States Code, the maximum limit of age for an original appointment to a position as an air traffic controller shall be 35 years of age for those maintaining 52 weeks of air traffic control experience involving the full-time active separation of air traffic after receipt of an air traffic certification or air traffic control facility rating in a civilian or military air traffic control facility..
 (b)Notification of vacanciesThe Administrator shall consider directly notifying secondary schools and institutes of higher learning, including Historically Black Colleges and Universities, Hispanic-serving institutions, Minority Institutions, and Tribal Colleges and Universities, of the vacancy announcement under section 44506(f)(1)(B)(ii) of title 49, United States Code.
					4125.Computation of basic annuity for certain air traffic controllers
 (a)In generalSection 8415(f) of title 5, United States Code, is amended to read as follows:  (f)The annuity of an air traffic controller or former air traffic controller retiring under section 8412(a) is computed under subsection (a), except that if the individual has at least 5 years of service in any combination as:
 (1)an air traffic controller as defined by section 2109(1)(A)(i); (2)a first level supervisor of an air traffic controller as defined by section 2109(1)(A)(i); or
 (3)a second level supervisor of an air traffic controller as defined by section 2109(1)(A)(i); so much of the annuity as is computed with respect to such type of service shall be computed by multiplying 1 7⁄10 percent of the individual’s average pay by the years of such service.. (b)Effective dateThe amendment made by subsection (a) shall be deemed to be effective on December 12, 2003.
 (c)Procedures requiredThe Director of the Office of Personnel Management shall establish such procedures as are necessary to provide for—
 (1)notification to each annuitant affected by the amendments made by this section; (2)recalculation of the benefits of affected annuitants;
 (3)an adjustment to applicable monthly benefit amounts pursuant to such recalculation, to begin as soon as is practicable; and
 (4)a lump sum payment to each affected annuitant equal to the additional total benefit amount that such annuitant would have received had the amendment made by subsection (a) been in effect on December 12, 2003.
						4126.Air traffic services at aviation events
 (a)Requirement To provide services and related supportThe Administrator of the Federal Aviation Administration shall provide air traffic services and aviation safety support for aviation events, including airshows and fly-ins, without the imposition or collection of any fee, tax, or other charge for that purpose. Amounts for the provision of such services and support shall be derived from amounts appropriated or otherwise available for the Federal Aviation Administration.
 (b)Determination of services and support To be providedIn determining the services and support to be provided for an aviation event for purposes of subsection (a), the Administrator shall take into account the following:
 (1)The services and support required to meet levels of activity at prior events, if any, similar to the event.
 (2)The anticipated need for services and support at the event. 4127.Full annuity supplement for certain air traffic controllersSection 8421a of title 5, United States Code, is amended—
 (1)in subsection (a), by striking The amount and inserting Except as provided in subsection (c), the amount; (2)by redesignating subsection (c) as subsection (d); and
 (3)by inserting after subsection (b) the following:  (c)This section shall not apply to an individual described in section 8412(e) during any period in which the individual, after separating from the service as described in that section, is employed full-time as an air traffic control instructor under contract with the Federal Aviation Administration, including an instructor working at an on-site facility (such as an airport)..
					4128.Inclusion of disabled veteran leave in Federal Aviation Administration personnel management system
 (a)In generalSection 40122(g)(2) is amended— (1)in subparagraph (H), by striking ; and and inserting a semicolon;
 (2)in subparagraph (I)(iii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (J)subject to paragraph (4), section 6329, relating to disabled veteran leave.. (b)Certification of leaveSection 40122(g) is amended—
 (1)by redesignating paragraph (4) as paragraph (5); and (2)by inserting after paragraph (3) the following:
							
 (4)Certification of disabled veteran leaveIn order to verify that leave credited to an employee pursuant to paragraph (2)(J) is used for treating a service-connected disability, that employee shall, notwithstanding section 6329(c) of title 5, submit to the Assistant Administrator for Human Resource Management of the Federal Aviation Administration certification, in such form and manner as the Administrator of the Federal Aviation Administration may prescribe, that the employee used that leave for purposes of being furnished treatment for that disability by a health care provider..
 (c)ApplicationThe amendments made by this section shall apply with respect to any employee of the Federal Aviation Administration hired on or after the date that is 1 year after the date of enactment of this Act.
 (d)Policies and proceduresNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall prescribe policies and procedures to carry out the amendments made by this section that are comparable, to the maximum extent practicable, to the regulations prescribed by the Office of Personnel Management under section 6329 of title 5, United States Code.
 (e)Annual reportNot later than 1 year after the date of enactment of this Act and not less frequently than once each year thereafter until the date that is 5 years after the date of enactment of this Act, the Administrator shall publish on a publicly accessible Internet Web site a report on—
 (1)the effect carrying out this section and the amendments made by this section has had on the workforce; and
 (2)the number of veterans benefitting from carrying out this section and the amendments made by this section.
						VMiscellaneous
 5001.National Transportation Safety Board investigative officersSection 1113 is amended by striking subsection (h). 5002.Performance-Based NavigationSection 213(c) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
				
 (3)Notifications and consultationsNot later than 90 days before applying a categorical exclusion under this subsection to a new procedure at an OEP airport, the Administrator shall—
 (A)notify and consult with the operator of the airport at which the procedure would be implemented; and
 (B)consider consultations or other engagement with the community in the which the airport is located to inform the public of the procedure.
						(4)Review of certain categorical exclusions
 (A)In generalThe Administrator shall review any decision of the Administrator made on or after February 14, 2012, and before the date of the enactment of this paragraph to grant a categorical exclusion under this subsection with respect to a procedure to be implemented at an OEP airport that was a material change from procedures previously in effect at the airport to determine if the implementation of the procedure had a significant effect on the human environment in the community in which the airport is located if the operator of that airport—
 (i)requests such a review; and (ii)demonstrates that there is good cause to believe that the implementation of the procedure had such an effect.
 (B)Content of reviewIf, in conducting a review under subparagraph (A) with respect to a procedure implemented at an OEP airport, the Administrator, in consultation with the operator of the airport, determines that implementing the procedure had a significant effect on the human environment in the community in which the airport is located, the Administrator shall—
 (i)consult with the operator of the airport to identify measures to mitigate the effect of the procedure on the human environment; and
 (ii)in conducting such consultations, consider the use of alternative flight paths that do not substantially degrade the efficiencies achieved by the implementation of the procedure being reviewed.
 (C)Human environment definedIn this paragraph, the term human environment has the meaning given such term in section 1508.14 of title 40, Code of Federal Regulations (as in effect on the day before the date of the enactment of this paragraph)..
 5003.Overflights of national parksSection 40128 is amended— (1)in subsection (a)(3), by striking the before title 14; and
 (2)by amending subsection (f) to read as follows:  (f)Transportation routes (1)In generalThis section shall not apply to any air tour operator while flying over or near any Federal land managed by the Director of the National Park Service, including Lake Mead National Recreation Area, solely as a transportation route, to conduct an air tour over the Grand Canyon National Park.
 (2)En routeFor purposes of this subsection, an air tour operator flying over the Hoover Dam in the Lake Mead National Recreation Area en route to the Grand Canyon National Park shall be deemed to be flying solely as a transportation route..
				5004.Navigable airspace analysis for commercial space launch site runways
 (a)In generalSection 44718(b)(1) is amended– (1)by striking air navigation facilities and equipment and inserting air or space navigation facilities and equipment;
 (2)in subparagraph (D), by striking ; and and inserting a semicolon; (3)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (F)the impact on launch and reentry for launch and reentry vehicles arriving or departing from a launch site or reentry site licensed by the Secretary..
 (b)RulemakingNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to implement the amendments made by subsection (a).
 5005.Survey and report on spaceport developmentNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the existing system of spaceports licensed by the Federal Aviation Administration that includes recommendations regarding—
 (1)the extent to which, and the manner in which, the Federal Government could participate in the construction, improvement, development, or maintenance of such spaceports; and
 (2)potential funding sources. 5006.Aviation fuel (a)Use of unleaded aviation gasolineThe Administrator of the Federal Aviation Administration shall allow the use of an unleaded aviation gasoline in an aircraft as a replacement for a leaded gasoline if the Administrator—
 (1)determines that the unleaded aviation gasoline qualifies as a replacement for an approved leaded gasoline;
 (2)identifies the aircraft and engines that are eligible to use the qualified replacement unleaded gasoline; and
 (3)adopts a process (other than the traditional means of certification) to allow eligible aircraft and engines to operate using qualified replacement unleaded gasoline in a manner that ensures safety.
 (b)TimingThe Administrator shall adopt the process described in subsection (a)(3) not later than 180 days after the later of—
 (1)the date on which the Administration completes the Piston Aviation Fuels Initiative; or (2)the date on which the American Society for Testing and Materials publishes a production specification for an unleaded aviation gasoline.
					5007.Comprehensive Aviation Preparedness Plan
 (a)In generalNo later than 1 year after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security, the Secretary of Labor, the Secretary of State, the Secretary of Defense, and representatives of other Federal departments and agencies, as necessary, shall develop a comprehensive national aviation communicable disease preparedness plan.
 (b)Minimum componentsThe plan developed under subsection (a) shall— (1)be developed in consultation with other relevant stakeholders, including State, local, tribal, and territorial governments, air carriers, first responders, and the general public;
 (2)provide for the development of a communications system or protocols for providing comprehensive, appropriate, and up-to-date information regarding communicable disease threats and preparedness between all relevant stakeholders;
 (3)document the roles and responsibilities of relevant Federal department and agencies, including coordination requirements;
 (4)provide guidance to air carriers, airports, and other appropriate aviation stakeholders on how to develop comprehensive communicable disease preparedness plans for their respective organizations, in accordance with the plan to be developed under subsection (a);
 (5)be scalable and adaptable so that the plan can be used to address the full range of communicable disease threats and incidents;
 (6)provide information on communicable threats and response training resources for all relevant stakeholders, including Federal, State, local, tribal, and territorial government employees, airport officials, aviation industry employees and contractors, first responders, and health officials;
 (7)develop protocols for the dissemination of comprehensive, up-to-date, and appropriate information to the traveling public concerning communicable disease threats and preparedness;
 (8)be updated periodically to incorporate lessons learned with supplemental information; and (9)be provided in writing, electronically, and accessible via the Internet.
 (c)Interagency frameworkThe plan developed under subsection (a) shall— (1)be conducted under the existing interagency framework for national level all hazards emergency preparedness planning or another appropriate framework; and
 (2)be consistent with the obligations of the United States under international agreements. 5008.Advanced Materials Center of Excellence (a)In generalChapter 445 is amended by adding at the end the following:
					
						44518.Advanced Materials Center of Excellence
 (a)In generalThe Administrator of the Federal Aviation Administration shall continue operation of the Advanced Materials Center of Excellence (referred to in this section as the Center) under its structure as in effect on March 1, 2016, which shall focus on applied research and training on the durability and maintainability of advanced materials in transport airframe structures.
 (b)ResponsibilitiesThe Center shall— (1)promote and facilitate collaboration among academia, the Transportation Division of the Federal Aviation Administration, and the commercial aircraft industry, including manufacturers, commercial air carriers, and suppliers; and
 (2)establish goals set to advance technology, improve engineering practices, and facilitate continuing education in relevant areas of study.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $500,000 for each of the fiscal years 2016 and 2017 to carry out this section..
 (b)Table of contentsThe table of contents for chapter 445 is amended by adding at the end the following: 44518. Advanced Materials Center of Excellence.. 5009.Interference with airline employees (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a study of crimes of violence (as defined in section 16 of title 18, United States Code) committed against airline customer service representatives while they are performing their duties and on airport property; and
 (2)submit the findings of the study, including any recommendations, to Congress. (b)Gap analysisThe study shall include a gap analysis to determine if State and local laws and resources are adequate to deter or otherwise address the crimes of violence described in subsection (a) and recommendations on how to address any identified gaps.
				5010.Secondary cockpit barriers
 (a)Threat assessmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Transportation Security Administration, in collaboration with the Administrator of the Federal Aviation Administration, shall complete a detailed risk assessment of the need for physical secondary barriers on aircraft flown by air carriers operating under part 121 of title 14, Code of Federal Regulations, for passenger operations.
 (b)Determination and rulemakingIf the Administrator of the Transportation Security Administration determines that there is a threat based on the threat assessment under subsection (a), then not later than 18 months after the date of that determination, the Administrator of the Federal Aviation Administration may promulgate regulations for the risk-based equipage of air carriers operating under part 121 of title 14, Code of Federal Regulations, for passenger operations, as appropriate.
 5011.GAO evaluation and auditSection 15(a)(1) of the Railway Labor Act (45 U.S.C. 165(a)(1)) is amended by striking 2 years and inserting 4 years. 5012.Federal Aviation Administration performance measures and targets (a)Performance measuresNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish performance measures relating to the administration of the Federal Aviation Administration, which shall, at a minimum, include measures to assess—
 (1)the reduction of delays in the completion of projects; and (2)the effectiveness of the Administration in achieving the goals described in section 47171 of title 49, United States Code.
 (b)Performance targetsNot later than 180 days after the date on which the Secretary establishes performance measures in accordance with subsection (a), the Secretary shall establish performance targets relating to each of the measures described in that subsection.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Inspector General of the Department of Transportation and the Comptroller General of the United States shall each submit to Congress a report describing the progress of the Secretary in meeting the performance targets established under subsection (b).
				5013.Staffing of certain air traffic control towers
 (a)In generalThe Administrator of the Federal Aviation Administration shall ensure appropriate staffing at the Core 30 air traffic control towers and associated terminal radar approach control facilities and air route traffic control centers and ensure, as appropriate, staffing levels at those control towers, facilities, and centers are not below the average number of air traffic controllers between the high and low staffing ranges, as specified in the document of the Federal Aviation Administration entitled, A Plan for the Future: 10-Year Strategy for Air Traffic Control Workforce 2015–2024.
 (b)RetentionThe Administrator shall review strategies to improve retention of experienced certified professional controllers at the control towers, facilities, and centers described in subsection (a)(1).
 5014.Critical airfield markingsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a request for proposal for a study that includes—
 (1)an independent, third-party study to assess the durability of Type III and Type I glass beads applied to critical markings over a 12-month period at no fewer than 2 primary airports in varying weather conditions to measure the retroflectivity levels of such markings on a quarterly basis; and
 (2)a study at 2 other airports carried out by applying Type III beads on one half of the centerline and Type I beads to the other half and providing for assessments from pilots through surveys administered by a third party as to the visibility and performance of the Type III glass beads as compared to the Type I glass beads over a 6-month period.
 5015.Research and deployment of certain airfield pavement technologiesUsing amounts made available under section 48102(a) of title 49, United States Code, the Administrator of the Federal Aviation Administration shall carry out a program for the research and deployment of aircraft pavement technologies under which the Administrator makes grants to, and enters into cooperative agreements with, institutions of higher education and nonprofit organizations that—
 (1)research concrete and asphalt airfield pavement technologies that extend the life of airfield pavements;
 (2)develop and conduct training; (3)provide for demonstration projects; and
 (4)promote the latest airfield pavement technologies to aid in the development of safer, more cost effective, and more durable airfield pavements.
 5016.Report on general aviation flight sharingNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report assessing the feasibility of flight sharing for general aviation. The report shall include an assessment of any regulations that may need to be updated to allow for safe and efficient flight sharing, including regulations imposing limitations on the forms of communication persons who hold private pilot certificates may use.
 5017.Increase in duration of general aviation aircraft registrationNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to increase the duration of aircraft registrations for noncommercial general aviation aircraft to 5 years.
 5018.Modification of limitation of liability relating to aircraftSection 44112(b) is amended— (1)by striking on land or water; and
 (2)by inserting operational before control. 5019.Government Accountability Office study of illegal drugs seized at international airports in the United States (a)In generalThe Comptroller General of the United States shall conduct a study of illegal drugs, including heroin, fentanyl, and cocaine, seized by Federal authorities at international airports in the United States.
 (b)ElementsIn conducting the study required by subsection (a), the Comptroller General shall address, at a minimum—
 (1)the types and quantities of drugs seized; (2)the origin of the drugs seized;
 (3)the airport at which the drugs were seized; (4)the manner in which the drugs were seized; and
 (5)the manner in which the drugs were transported. (c)Use of data; recommendations for additional data collectionIn conducting the study required by subsection (a), the Comptroller General shall use all available data. If the Comptroller General determines that additional data is needed to fully understand the extent to which illegal drugs enter the United States through international airports in the United States, the Comptroller General shall develop recommendations for the collection of that data.
 (d)Submission to CongressNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the study conducted under subsection (a) that includes any recommendations developed under subsection (c).
				5020.Sense of Congress on preventing the transportation of disease-carrying mosquitoes and other insects
 on commercial aircraftIt is the sense of Congress that the Secretary of Transportation and the Secretary of Agriculture should, in coordination and consultation with the World Health Organization, develop a framework and guidance for the use of safe, effective, and nontoxic means of preventing the transportation of disease-carrying mosquitoes and other insects on commercial aircraft.
 5021.Work plan for the New York/New Jersey/Philadelphia metroplex programNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall develop and publish in the Federal Register a work plan for the New York/New Jersey/Philadelphia metroplex program.
 5022.Report on plans for air traffic control facilities in the New York City and Newark regionNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report on the Federal Aviation Administration's staffing and scheduling plans for air traffic control facilities in the New York City and Newark region for the 1-year period beginning on such date of enactment.
			5023.GAO study of international airline alliances
 (a)In generalThe Comptroller General of the United States shall conduct a study of certain cooperative agreements between United States air carriers and non-United States air carriers (referred to in this section as alliances), which—
 (1)have been created pursuant to section 41309 of title 49, United States Code; and (2)have been exempted from antitrust laws (as defined in the first section of the Clayton Act (15 U.S.C. 12)) pursuant to section 41308 of title 49, United States Code.
 (b)ScopeThe study conducted under subsection (a) shall assess— (1)the consequences of alliances, including reduced competition, stifling new entrants into markets, increasing prices in markets, and other adverse consequences;
 (2)the representations made by air carriers to the Secretary of Transportation for the necessity of an antitrust exemption;
 (3)the Department of Transportation’s expectations of public benefits resulting from alliances, including whether such expected benefits were actually achieved;
 (4)the adequacy of the Department of Transportation’s efforts in the approval and monitoring of alliances, including possessing relevant experience and expertise in the fields of antitrust and consumer protection;
 (5)whether there has been sufficient transparency in the approval of alliances, including opportunities for public review and feedback;
 (6)the role of the Department of Justice in the oversight of alliances; (7)whether there are alternatives to antitrust immunity that could be conferred that would also produce public benefits;
 (8)whether alliances should be required to expire; (9)the level of competition between air carriers who are members of the same alliance;
 (10)the level of competition between alliances; (11)whether the Department of Transportation should amend, modify, or revoke any exemption from the antitrust laws granted by the Secretary of Transportation in connection with an alliance; and
 (12)the effect of alliances on the number and quality of jobs for United States air carrier flight crew employees, including the share of alliance flying done by such employees.
 (c)RecommendationsNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to Congress the results of the study conducted under subsection (a), which shall include recommendations on the reforms needed to improve competition and enhance choices for consumers, including—
 (1)whether oversight of alliances should be exercised by the Department of Justice rather than by the Department of Transportation; and
 (2)whether antitrust immunity for alliances should expire. 5024.Treatment of multi-year lessees of large and turbine-powered multiengine aircraftThe Secretary of Transportation shall revise such regulations as may be necessary to ensure that multi-year lessees and owners of large and turbine-powered multiengine aircraft are treated equally for purposes of joint ownership policies of the Federal Aviation Administration.
			5025.Evaluation of emerging technologies
 (a)StudyThe Administrator of the Federal Aviation Administration, in consultation with representatives of the aviation community and institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1964 (20 U.S.C. 1001(a))), shall conduct a study to evaluate the potential impact of emerging technologies, such as electric propulsion and autonomous control, on the current state of aircraft design, operations, maintenance, and licensing.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that summarizes the results of the study conducted under subsection (a).
 5026.Student outreach reportNot later than 6 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the Administration’s existing outreach efforts, such as the STEM Aviation and Space Education Outreach Program, to elementary and secondary students who are interested in careers in science, technology, engineering, art, and mathematics—
 (1)to prepare and inspire such students for aeronautical careers; and (2)to mitigate an anticipated shortage of pilots and other aviation professionals.
 5027.Right to privacy when using air traffic control systemNotwithstanding any other provision of law, the Federal Aviation Administration, as appropriate, shall upon request of a private aircraft owner or operator, block the registration number of the aircraft of the owner or operator from any public dissemination or display, except in data made available to a Government agency, for the noncommercial flights of the owner or operator.
			5028.Conduct of security screening by the Transportation Security Administration at certain airports
 (a)In generalThe Administrator of the Transportation Security Administration shall provide for security screening to be conducted by the Transportation Security Administration at, and provide all necessary staff and equipment to, any airport—
 (1)that lost commercial air service on or after January 1, 2013; and
 (2)the operator of which, following the loss described in paragraph (1), submits to the Administrator—
 (A)a request for security screening to be conducted at the airport by the Transportation Security Administration; and
 (B)written confirmation of a commitment from a commercial air carrier— (i)that the air carrier desires to resume commercial air service at the airport; and
 (ii)to resume such service not later than one year after the date of the submission of the request under subparagraph (A).
 (b)DeadlineThe Administrator of the Transportation Security Administration shall ensure that the process of implementing security screening by the Transportation Security Administration at an airport described in subsection (a) is complete not later than the later of—
 (1)the date that is 90 days after the date on which the operator of the airport submits to the Administrator a request for such screening under paragraph (2)(A) of that subsection; or
 (2)the date on which the air carrier intends to resume commercial air service at the airport. (c)Effect on other airportsThe Administrator of the Transportation Security Administration shall carry out this section in a manner that does not negatively affect operations at airports that are provided security screening by the Transportation Security Administration.
				5029.Aviation cybersecurity
				(a)Comprehensive aviation framework
 (1)In generalNot later than 240 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall facilitate and support the development of a comprehensive framework of principles and policies to reduce cybersecurity risks to the national airspace system, civil aviation, and agency information systems.
 (2)ScopeAs part of the principles and policies under paragraph (1), the Administrator shall— (A)clarify cybersecurity roles and responsibilities of offices and employees, including governance structures of any advisory committees addressing cybersecurity at the Federal Aviation Administration;
 (B)recognize the interactions of different components of the national airspace system and the interdependent and interconnected nature of aircraft and air traffic systems;
 (C)identify and implement objectives and actions to reduce cybersecurity risks to the air traffic control information systems, including actions to improve implementation of information security standards and best practices of the National Institute of Standards and Technology, and policies and guidance issued by the Office of Management and Budget for agency systems;
 (D)support voluntary efforts by industry, RTCA, Inc., or standards-setting organizations to develop and identify consensus standards, best practices, and guidance on aviation systems information security protection, consistent with the activities described in section 2(e) of the National Institute of Standards and Technology Act (15 U.S.C. 272(e)); and
 (E)establish guidelines for the voluntary sharing of information between and among aviation stakeholders pertaining to aviation-related cybersecurity incidents, threats, and vulnerabilities.
 (3)LimitationsIn carrying out the activities under this section, the Administrator shall— (A)coordinate with aviation stakeholders, including industry, airlines, manufacturers, airports, RTCA, Inc., and unions;
 (B)consult with the Secretary of Defense, Secretary of Homeland Security, Director of National Institute of Standards and Technology, the heads of other relevant agencies, and international regulatory authorities; and
 (C)evaluate on a periodic basis, but not less than once every 2 years, the effectiveness of the principles established under this subsection.
 (b)Threat modelThe Secretary of Transportation, in coordination with the Administrator of the Federal Aviation Administration, shall implement the open recommendation issued in 2015 by the Government Accountability Office to assess the potential cost and timetable of developing and maintaining an agency-wide threat model to strengthen cybersecurity across the Federal Aviation Administration.
				(c)Secure access to facilities and systems
 (1)Identity management requirementsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall implement open recommendations issued in 2014 by the Inspector General of the Department of Transportation—
 (A)to work with the Federal Aviation Administration to revise its plan to effectively transition remaining users to require personal identity verification, including create a plan of actions and milestones with a planned completion date to monitor and track progress; and
 (B)to work with the Director of the Office of Security of the Department of Transportation to develop or revise plans to effectively transition remaining facilities to require personal identity verification cards at the Federal Aviation Administration.
						(2)Identity management assessment
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall prepare a plan to implement the use of identity management, including personal identity verification, at the Federal Aviation Administration, consistent with section 504 of the Cybersecurity Enhancement Act of 2014 (Public Law 113–274; 15 U.S.C. 7464) and section 225 of title II of division N of the Cybersecurity Act of 2015 (Public Law 114–113; 129 Stat. 2242).
 (B)ContentsThe plan shall include— (i)an assessment of the current implementation and use of identity management, including personal identity verification, at the Federal Aviation Administration for secure access to government facilities and information systems, including a breakdown of requirements for use and identification of which systems and facilities are enabled to use personal identity verification; and
 (ii)the actions to be taken, including specified deadlines, by the Chief Information Officers of the Department of Transportation and the Federal Aviation Administration to increase the implementation and use of such measures, with the goal of 100 percent implementation across the agency.
 (3)ReportThe Secretary shall submit the plan to the appropriate committees of Congress. (4)Classified informationThe report submitted under paragraph (3) shall be in unclassified form, but may include a classified annex.
					(d)Aircraft security
 (1)In generalThe Aircraft Systems Information Security Protection Working Group shall periodically review rulemaking, policy, and guidance for certification of avionics software and hardware (including any system on board an aircraft) and continued airworthiness in order to reduce cybersecurity risks to aircraft systems.
 (2)RequirementsIn conducting the reviews, the working group— (A)shall assess the cybersecurity risks to aircraft systems, including recognizing the interactions of different components of the national airspace system and the interdependent and interconnected nature of aircraft and air traffic systems;
 (B)shall assess the extent to which existing rulemaking, policy, and guidance to promote safety also promote aircraft systems information security protection; and
 (C)based on the results of subparagraphs (A) and (B), may make recommendations to the Administrator of the Federal Aviation Administration if separate or additional rulemaking, policy, or guidance is needed to address aircraft systems information security protection.
 (3)RecommendationsIn any recommendation under paragraph (2)(C), the working group shall identify a cost-effective and technology-neutral approach and incorporate voluntary consensus standards and best practices and international practices to the fullest extent possible.
					(4)Report
 (A)In generalNot later than 60 days after the date of enactment of this Act, and periodically thereafter, the working group shall provide a report to the Administrator of the Federal Aviation Administration on the findings of the review and any recommendations.
 (B)CongressThe Administrator shall submit to the appropriate committees of Congress a copy of each report provided by the working group.
 (5)Classified informationEach report submitted under this subsection shall be in unclassified form, but may include a classified annex.
 (e)Cybersecurity implementation progressThe Administrator of the Federal Aviation Administration shall— (1)not later than 90 days after the date of enactment of this Act, and periodically thereafter until the completion date, provide to the appropriate committees of Congress a briefing on the actions the Administrator has taken to improve information security management, including the steps taken to implement subsections (a), (b) and (c) and all of the issues and open recommendations identified in cybersecurity audit reports issued in 2014 and 2015 by the Inspector General of the Department of Transportation and the Government Accountability Office; and
 (2)not later than 1 year after the date of enactment of this Act, issue a final report to the appropriate committees of Congress on the steps taken to improve information security management, including implementation of subsections (a), (b) and (c) and all of the issues and open recommendations identified in the cybersecurity audit reports issued in 2014 and 2015 by the Inspector General of the Department of Transportation and the Government Accountability Office.
					5030.Technical and conforming amendments
 (a)Airport capacity enhancement projects at congested airportsSection 40104(c) is amended by striking 47176 and inserting 47175. (b)Consultation on carrier response not covered by planSection 41313(c)(16), as amended by section 3104 of this Act, is further amended by striking the foreign air carrier will consult and inserting will consult.
 (c)Weighing mailSection 41907 is amended by striking and –administrative and inserting and administrative. (d) Flight attendant certificationSection 44728 is amended—
 (1)in subsection (c), by striking chapter and inserting title; and (2)in subsection (d)(3), by striking is and inserting be.
 (e)Schedule of feesSection 45301(a)(1) is amended by striking United States government and inserting United States Government. (f)Classified evidenceSection 46111(g)(2)(A) is amended by striking (18 U.S.C. App.) and inserting (18 U.S.C. App.)).
 (g)Allowable cost standardsSection 47110(b)(2) is amended— (1)in subparagraph (B), by striking compatability  and inserting compatibility; and
 (2)in subparagraph (D)(i), by striking climactic  and inserting climatic. (h)Definition of qualified HUBZone small business concernSection 47113(a)(3) is amended by striking (15 U.S.C. 632(o)) and inserting (15 U.S.C. 632(p)).
 (i)Discretionary fundSection 47115, as amended by section 1006 of this Act, is further amended— (1)by striking subsection (i); and
 (2)by redesignating subsection (j) as subsection (i). (j)Special apportionment categoriesSection 47117(e)(1)(B) is amended by striking at least and inserting At least.
 (k)Solicitation and consideration of commentsSection 47171(l) is amended by striking 4371 and inserting 4321. (l)Operations and maintenanceSection 48104 is amended by striking (a) Authorization of Appropriations.—the and inserting The.
 (m)Expenditures from Airport and Airway Trust FundSection 9502(d)(2) of the Internal Revenue Code of 1986 is amended by striking farms and inserting farms).December 7, 2016Reported with an amendment